Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

   EXECUTION VERSION

 

  

Exhibit 10.1

 

 

MASTER RESEARCH AND COLLABORATION AGREEMENT

by and among

AGIOS PHARMACEUTICALS, INC.

and

CELGENE CORPORATION

and

CELGENE RIVOT LTD.

Dated as of May 17, 2016

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   

ARTICLE I DEFINITIONS

     1   

1.1

    

Terms

     1   

1.2

    

Additional Definitions

     15   

ARTICLE II COLLABORATION; PRE-OPTION EXERCISE DEVELOPMENT

     17   

2.1

    

Scope and Collaboration Overview

     17   

2.2

    

Designation of Research Programs

     20   

2.3

    

Nomination of Development Candidates; Designation of Designated Development
Programs

     21   

2.4

    

Disposition of Programs After the End of the Research Term

     22   

2.5

    

Completion of Pre-Exercise Phase I Development

     23   

2.6

    

Regulatory Affairs

     23   

2.7

    

Reports; Results; Testing by the Parties

     24   

2.8

    

No Representation

     24   

2.9

    

Subcontracting

     24   

2.10

    

Academic Collaborators

     24   

2.11

    

Material Transfer

     25   

2.12

    

Reversion of Rights

     26   

ARTICLE III OPTION EXERCISE; DEVELOPMENT & COMMERCIALIZATION AGREEMENTS

     26   

3.1

    

Option Grant and Exercise

     26   

3.2

    

Government Approvals

     28   

ARTICLE IV GOVERNANCE

     31   

4.1

    

General

     31   

4.2

    

Joint Steering Committee

     32   

4.3

    

Joint Research Committee

     33   

4.4

    

Joint Development Committee

     34   

4.5

    

Joint Commercialization Committee

     36   

4.6

    

Joint Patent Committee

     37   

4.7

    

Alliance Managers

     37   

4.8

    

General Committee Membership and Procedures

     37   

4.9

    

Responsibilities under Specific Agreements

     38   

4.10

    

Decision-Making

     39   

 

- i -



--------------------------------------------------------------------------------

4.11

    

Scope of Governance

     40   

4.12

    

Agios Right to Discontinue Participation

     40   

ARTICLE V LICENSES; EXCLUSIVITY

     41   

5.1

    

Licenses

     41   

5.2

    

Exclusivity

     42   

ARTICLE VI FINANCIAL TERMS

     45   

6.1

    

Upfront Payment

     45   

6.2

    

Designation Fees

     45   

6.3

    

Research Term Extension Fee

     45   

6.4

    

Development Costs and Manufacturing Costs

     45   

6.5

    

Financial Records

     45   

6.6

    

Tax Matters

     45   

6.7

    

Payments; Currency Exchange

     46   

6.8

    

Late Payments

     46   

ARTICLE VII INTELLECTUAL PROPERTY

     47   

7.1

    

Ownership of Inventions

     47   

7.2

    

Prosecution of Patents

     47   

7.3

    

Defense of Claims Brought by Third Parties

     47   

7.4

    

Enforcement and Defense of Patents

     47   

7.5

    

Third Party Licenses

     48   

ARTICLE VIII CONFIDENTIALITY

     48   

8.1

    

Confidential Information

     48   

8.2

    

Permitted Disclosure

     49   

8.3

    

Publicity; Terms of this Agreement; Non-Use of Names

     49   

8.4

    

Publications

     52   

8.5

    

Term

     53   

8.6

    

Return of Confidential Information

     53   

ARTICLE IX REPRESENTATIONS AND WARRANTIES

     54   

9.1

    

Mutual Representations

     54   

9.2

    

Additional Agios Representations

     54   

9.3

    

Covenants

     56   

9.4

    

Disclaimer

     57   

ARTICLE X INDEMNIFICATION; INSURANCE

     58   

10.1

    

By Celgene

     58   

 

- ii -



--------------------------------------------------------------------------------

10.2

    

By Agios

     58   

10.3

    

Indemnification Following Exercise of an Option

     59   

10.4

    

Joint Defendants

     59   

10.5

    

Limitation of Liability

     60   

10.6

    

Insurance

     60   

ARTICLE XI TERM AND TERMINATION

     60   

11.1

    

Term; Expiration

     60   

11.2

    

Termination for Convenience

     60   

11.3

    

Termination for Breach

     61   

11.4

    

Termination for Insolvency

     62   

11.5

    

Effects of Termination

     62   

11.6

    

Surviving Provisions

     63   

ARTICLE XII MISCELLANEOUS

     64   

12.1

    

Dispute Resolution

     64   

12.2

    

Submission to Court for Resolution

     64   

12.3

    

Governing Law

     64   

12.4

    

Assignment

     64   

12.5

    

Force Majeure

     66   

12.6

    

Notices

     66   

12.7

    

Waiver

     67   

12.8

    

Severability

     67   

12.9

    

Entire Agreement

     67   

12.10

    

Modification

     67   

12.11

    

Independent Contractors; No Intended Third Party Beneficiaries

     68   

12.12

    

Interpretation; Construction

     68   

12.13

    

Performance by Affiliates

     68   

12.14

    

Counterparts

     68   

12.15

    

Equitable Relief

     69   

12.16

    

Further Assurances

     69   

 

- iii -



--------------------------------------------------------------------------------

LIST OF APPENDICES

 

Appendix A

  

Form of Co-Development and Co-Commercialization Agreement

Appendix B

  

Form of License Agreement

Appendix C

  

Certain Financial Definitions

LIST OF SCHEDULES

 

Schedule 1.1.29

  

Data Package Information

Schedule 1.1.35

  

Development Candidate Criteria

Schedule 1.1.82

  

Publication Guidelines

Schedule 1.1.83

  

Qualified Early Exercise I&I Program Criteria

Schedule 9.2.9

  

Agios Patents

 

- iv -



--------------------------------------------------------------------------------

MASTER RESEARCH AND COLLABORATION AGREEMENT

This Master Research and Collaboration Agreement (this “Agreement”) is entered
into as of May 17, 2016 (the “Effective Date”) by and among Agios
Pharmaceuticals, Inc., a Delaware corporation (“Agios”), on the one hand, and
Celgene Corporation, a Delaware corporation (“Celgene Corp.”), with respect to
all rights and obligations under this Agreement in the United States, and
Celgene RIVOT Ltd., a Bermuda entity (“Celgene RIVOT”), with respect to all
rights and obligations under this Agreement outside of the United States
(Celgene RIVOT and Celgene Corp. together, “Celgene”), on the other
hand. Celgene and Agios are each referred to herein by name or as a “Party”, or,
collectively, as the “Parties.”

RECITALS

WHEREAS, Agios is a clinical-stage company engaged in the research and
development of novel therapies relating to cellular metabolism, including for
the treatment of cancer through targeting cancer metabolism or the immune
system;

WHEREAS, Celgene is engaged in the research, development and commercialization
of therapeutic products to treat various diseases and conditions, including for
the treatment of cancer and diseases and conditions of the immune system;

WHEREAS, the Parties intend to collaborate on the research and development of
immunotherapies against certain metabolic targets that exert their antitumor
efficacy primarily via the immune system;

WHEREAS, Agios may conduct certain research and development activities to
identify therapeutics directed to certain metabolic targets, and Celgene will
obtain exclusive options to enter into a co-development and co-commercialization
agreement or a license agreement with Agios with respect to such therapeutics,
as further described herein;

WHEREAS, upon each exercise of each such option, the Parties shall enter into a
separate co-development and co-commercialization agreement or license agreement,
on the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

1.1    Terms.

1.1.1    “2010 Agreement” means the Discovery and Development Collaboration and
License Agreement between Agios and Celgene dated April 14, 2010, as amended.



--------------------------------------------------------------------------------

1.1.2    “Active” or “Activity” means, with respect to a given chemical entity
in relation to a given Program Target, that such chemical entity has a level of
potency against the applicable Program Target, in the same direction of
modulation, expressed as [**], as applicable, for a Development Candidate for
such Program, as measured in a cellular, or, if not available, biochemical,
assay for such Program Target, as designated by the JRC. The JRC may establish
more specific baseline criteria for activity in modulating a particular Program
Target based on the foregoing criteria. For example, if the [**].

1.1.3    “Affiliate” means, as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such Person, as the case may be, for so long as such
control exists. As used in this Section 1.1.3, “control” means: (a) to possess,
directly or indirectly, the power to direct the management and policies of a
Person, whether through ownership of voting securities or by contract relating
to voting rights or corporate governance; or (b) direct or indirect beneficial
ownership of at least fifty percent (50%) (or such lesser percentage that is the
maximum allowed to be owned by a foreign Person in a particular jurisdiction) of
the voting share capital in a Person. For purposes of this Agreement and any
Development & Commercialization Agreement, neither Celgene nor Agios shall be
deemed an Affiliate of the other Party.

1.1.4    “Agios Intellectual Property” means Agios Know-How and Agios Patents,
collectively.

1.1.5    “Agios Know-How” means any Know-How that is (a) Controlled by Agios as
of the Effective Date or during the Term, and (b) necessary or useful for the
Development, Manufacture and/or Commercialization of any Program Compound(s) or
Program Product(s).

1.1.6    “Agios Lead Shared Program” means a Shared 50/50 Program, other than a
Celgene Lead Shared Program, for which Agios will be the “Lead U.S. Party” (as
defined in Appendix A), subject to the terms and conditions of the applicable
Co-Development and Co-Commercialization Agreement.

1.1.7    “Agios Patents” means any and all Patents that (a) are Controlled by
Agios as of the Effective Date or during the Term, and (b) Cover the
Development, Manufacture and/or Commercialization of any Program Compound(s) or
Program Product(s) (including the composition of matter, manufacture or any use
thereof).

1.1.8    “Antitrust Law” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976 and the rules and regulations promulgated thereunder (the “HSR Act”),
the Sherman Act, as amended, the Clayton Act, as amended, the Federal Trade
Commission Act, as amended, and any other Laws related to merger control or
designed to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade, in the following jurisdictions: the
United States, all states and territories thereof, Australia, Brazil, Canada,
the countries that are officially recognized as member states of the European
Union from time to time (the “EU”), Republic of Korea, Japan, Mexico, Taiwan,
and any other jurisdiction that Celgene, in its good faith judgment, determines
requires a pre-merger notification filing prior to consummation of the
transactions contemplated by the Development & Commercialization Agreements in
accordance with Section 3.2 of this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

1.1.9    “beneficial owner,” “beneficially owns,” “beneficial ownership” and
terms of similar import used in this Agreement shall, with respect to a Person,
have the meaning set forth in Rule 13d-3 under the Securities Exchange Act of
1934, as amended (i) assuming the full conversion into, and exercise and
exchange for, shares of common stock, other voting stock or any securities
exercisable for common stock or other voting stock beneficially owned by such
Person and (ii) determined without regard for the number of days in which such
Person has the right to acquire such beneficial ownership.

1.1.10    “Business Day” means a day other than a Saturday or Sunday or federal
holiday in Cambridge, Massachusetts or Summit, New Jersey.

1.1.11    “Calendar Quarter” means a calendar quarter ending on the last day of
March, June, September or December; provided, however, that (a) the first
Calendar Quarter shall begin on the Effective Date and end on the last day of
June, 2016, and (b) the final Calendar Quarter shall end on the last day of the
Term.

1.1.12    “Calendar Year” means a period of time commencing on January 1 and
ending on the following December 31; provided, however, that (a) the first
Calendar Year shall begin on the Effective Date and end on December 31, 2016,
and (b) the final Calendar Year shall end on the last day of the Term.

1.1.13    “Celgene Collaboration Intellectual Property” means any Patents or
Know-How, or Celgene’s and/or its Affiliates’ interest therein, that is
developed or generated by or on behalf of Celgene and/or its Affiliate(s)
through the use of Agios Know-How, Joint Collaboration Know-How or materials
disclosed or transferred by Agios to Celgene in the conduct of the Collaboration
during the Option Term and is necessary or useful for the Development,
Manufacture and/or Commercialization of any Program Compound(s) or Program
Product(s).

1.1.14    “Celgene Intellectual Property” means Celgene Know-How and Celgene
Patents, collectively.

1.1.15    “Celgene Know-How” means any Know-How that is (a) Controlled by
Celgene as of the Effective Date or during the Term; (b) necessary or useful for
the Development, Manufacture and/or Commercialization of any Program Compound(s)
or Program Product(s); and (c) contributed by Celgene, in Celgene’s sole
discretion, to the Collaboration, as evidenced by written notice from Celgene to
Agios; but excluding Celgene Collaboration Intellectual Property.

1.1.16    “Celgene Lead Shared Program” means the Shared 65/35 Program or any
Shared 50/50 Program for which Celgene will be the “Lead U.S. Party” (as defined
in Appendix A), subject to the terms and conditions of the applicable
Co-Development and Co-Commercialization Agreement.

1.1.17    “Celgene Patents” means any Patents that (a) are Controlled by Celgene
as of the Effective Date or during the Term; (b) Cover the Development,
Manufacture and/or Commercialization of any Program Compound(s) or Program
Product(s) (including the

 

- 3 -



--------------------------------------------------------------------------------

composition of matter, manufacture or any use thereof); and (c) are contributed
by Celgene, in Celgene’s sole discretion, to the Collaboration, as evidenced by
written notice from Celgene to Agios; but excluding Celgene Collaboration
Intellectual Property.

1.1.18    “Change of Control” of a Party means any of the following, in a single
transaction or a series of related transactions: (a) the sale or disposition of
all or substantially all of the assets of such Party to a Third Party, (b) the
direct or indirect acquisition by a Third Party (other than an employee benefit
plan (or related trust) sponsored or maintained by such Party or any of its
Affiliates) of beneficial ownership of more than [**] percent ([**]%) of the
then-outstanding common shares or voting power of such Party or any direct or
indirect entity which holds, directly or indirectly, beneficial ownership of
more than [**] percent ([**]%) of the then-outstanding common shares or voting
power of such Party (a “Parent Entity”), or (c) the merger or consolidation of
such Party or any Parent Entity with or into a Third Party, unless, following
such merger or consolidation, the stockholders of such Party or Parent Entity
immediately prior to such merger or consolidation beneficially own directly or
indirectly more than [**] percent ([**]%) of the then-outstanding common shares
or voting power of the entity resulting from such merger or consolidation.

1.1.19    “Chemistry, Manufacturing and Controls” or “CMC” means the part of
pharmaceutical development that is directed to the Development and Manufacture
of products, the specifications therefor, and other parameters which indicate
that the finished drug or biologic product and the manufacturing process are
consistent and controlled, in each case, as specified by the FDA or other
applicable Regulatory Authorities in the chemistry, manufacturing and controls
section of an IND or other regulatory filing in the United States, or the
equivalent section of regulatory filings made outside of the United States.

1.1.20    “Claims” means any and all suits, claims, actions, proceedings or
demands brought by a Third Party.

1.1.21    “Commercialization” or “Commercialize” means any activities directed
to using, marketing, promoting, distributing, importing, offering to sell and/or
selling a product, after or in expectation of receipt of Regulatory Approval for
such product (but excluding Development).

1.1.22    “Commercially Reasonable Efforts” means, with respect to the
performing Party under this Agreement or any Development & Commercialization
Agreement, [**].

1.1.23    “Companion Diagnostic” means a biomarker or diagnostic test that is
developed by a Party or jointly by the Parties in the course of the
Collaboration as a companion diagnostic for use with a Program Compound or
Program Product in accordance with the Regulatory Approval(s) therefor to
generate a result for the purposes of diagnosing a disease or condition, or to
facilitate the application of the Program Compound or Program Product in the
cure, mitigation, treatment, or prevention of disease, including a biomarker or
diagnostic test used to diagnose the likelihood that a specific patient will
contract a disease or condition or to predict which patients are suitable
candidates for a specific form of therapy using the Program Compound or Program
Product.

 

- 4 -



--------------------------------------------------------------------------------

1.1.24    “Confidential Information” means (a) all confidential or proprietary
information relating to any Program Target(s), Program Compound(s) or Program
Product(s), including information in the Data Packages, and (b) all other
confidential or proprietary documents, technology, Know-How or other information
(whether or not patentable) actually disclosed by one Party to the other
pursuant to this Agreement, the 2010 Agreement (solely with respect to
information relating to the [**]) or the Prior Confidentiality Agreement,
including information regarding a Party’s technology, products, business
information or objectives and reports under Section 2.7, and all proprietary
biological materials of a Party.

1.1.25    “Continuation Program” means a Research Program under which Agios may
continue to carry out Development activities directed to the identification and
nomination of a Development Candidate as of the end of the Research Term and
that Celgene designates as a Continuation Program in accordance with Section
2.4.2.

1.1.26     “Control” or “Controlled” means, with respect to any (a) Know-How or
other information or materials, (b) any compounds, or (c) intellectual property
right, the possession (whether by license (other than a license granted under
this Agreement) or ownership) by a Party of the ability to grant to the other
Party access and/or a license, as provided herein, without violating the terms
of any agreement with any Third Party existing as of the Effective Date or
thereafter during the Term. Notwithstanding the foregoing, for the purpose of
defining whether intellectual property, Patents, Know-How or Confidential
Information is Controlled by a Party, if such intellectual property, Patents,
Know-How or Confidential Information is first acquired, licensed or otherwise
made available to such Party after the Effective Date, or the effective date of
the applicable Development & Commercialization Agreement, as applicable, and if
the use, practice or exploitation thereof by or on behalf of the other Party,
its Affiliates or sublicensees would require the first Party to pay any amounts
to the Third Party from which the first Party acquired, licensed or otherwise
obtained such intellectual property, Patents, Know-How or Confidential
Information (“Additional Amounts”), such intellectual property, Patents,
Know-How or Confidential Information shall be deemed to be Controlled by the
first Party only if the other Party agrees to pay (if necessary) and does in
fact pay all Additional Amounts with respect to such other Party’s use of or
license to such intellectual property, Patents, Know-How or Confidential
Information to the extent specified in this Agreement or the applicable
Development & Commercialization Agreement.

1.1.27     “Cover,” “Covering” or “Covered” means that, with respect to a
product or technology, but for a license granted to a Person under the Patents
under which such license is granted, the Development, Manufacture,
Commercialization or other use of such product or practice of such technology by
such Person would infringe a claim of any such Patents or, with respect to a
claim included in any patent application, would infringe such claim if such
patent application were to issue as a patent.

1.1.28    “Damages” means all claims, threatened claims, damages, losses, suits,
proceedings, liabilities, costs (including reasonable legal expenses, costs of
litigation and reasonable attorney’s fees), or judgments, whether for money or
equitable relief, of any kind and is not limited to matters asserted by Third
Parties against a Party, but includes claims, threatened claims, damages,
losses, suits, proceedings, liabilities, costs (including reasonable legal
expenses, costs of litigation and reasonable attorney’s fees) or judgments
incurred or sustained

 

- 5 -



--------------------------------------------------------------------------------

by a Party in the absence of Third Party claims; provided that no Party shall be
liable to hold harmless or indemnify the Agios Indemnified Parties or Celgene
Indemnified Parties, as applicable, for any claims, threatened claims, damages,
losses, suits, proceedings, liabilities, costs or judgments for punitive or
exemplary damages, except to the extent the Party seeking indemnification is
actually liable to a Third Party for such punitive or exemplary damages in
connection with a claim by such Third Party.

1.1.29    “Data Package” means, on a Program-by-Program basis, a data package
prepared in accordance with the terms and conditions of this Agreement
(including Section 1.1.62) by Agios with respect to Development activities
conducted under a Program and provided by Agios to Celgene upon the occurrence
of the following events:

[**]

The foregoing Data Packages shall contain the applicable information outlined in
Schedule 1.1.29 for such Data Package, in a form reasonable under the
circumstances.

1.1.30    “Defense” means any actions brought to defend a Patent against a
challenge to such Patent, including without limitation interferences,
oppositions, reexaminations, inter partes reviews or post-grant reviews,
excluding any actions included within Prosecution. “Defend” will have the
correlative meaning.

1.1.31    “Designated Development Program” means a Research Program that has
been designated by Celgene as a Designated Development Program in accordance
with Section 2.3.2(b).

1.1.32    “Develop” or “Development” means discovery, research, preclinical,
non-clinical and clinical development activities, including activities relating
to screening, assays, test method development and stability testing, toxicology,
pharmacology, formulation, quality assurance/quality control development,
clinical trials (including Phase IV clinical trials), technology transfer,
statistical analysis, process development and scale-up, pharmacokinetic studies,
data collection and management, report writing and other pre-Regulatory Approval
activities.

1.1.33    “Development & Commercialization Agreement” means an agreement in the
form attached hereto as Appendix A (“Co-Development and Co-Commercialization
Agreement”) or in the form attached hereto as Appendix B (“License Agreement”),
as applicable.

1.1.34    “Development Candidate” means, on a Program-by-Program basis, a
Program Compound in such Program that is (a) Developed by or on behalf of Agios
or any of its Affiliates prior to or after the Effective Date until expiration
of the Option Term and (b) nominated by either Agios or Celgene in accordance
with Section 2.3.1 and has been determined or deemed, as applicable, to meet the
Development Candidate Criteria pursuant to Section 2.3.2(a).

1.1.35    “Development Candidate Criteria” means the criteria set forth in
Schedule 1.1.35.

 

- 6 -



--------------------------------------------------------------------------------

1.1.36    “Dollars” or “$” means the legal tender of the United States.

1.1.37    “Executive Officers” means Celgene’s Chief Executive Officer (or the
officer or employee of Celgene then serving in a substantially equivalent
capacity) or his designee and Agios’ Chief Executive Officer (or the officer or
employee of Agios then serving in a substantially equivalent capacity) or his
designee; provided that any such designee must have decision-making authority on
behalf of the applicable Party.

1.1.38    “FDA” means the United States Food and Drug Administration, or any
successor agency thereof.

1.1.39    “FDCA” means the United States Federal Food, Drug, and Cosmetic Act,
and the regulations promulgated thereunder, each as amended from time to time.

1.1.40    “FTE” means the equivalent of the work of one (1) full-time employee
of a Party or its Affiliates for one (1) year (consisting of [**] hours per
year) in directly conducting Development, Manufacturing and/or Commercialization
activities hereunder. Any Party’s employee who devotes fewer than [**] hours per
year on the applicable activities shall be treated as an FTE on a pro-rata
basis, calculated by dividing the actual number of hours worked by such employee
on such activities by [**]. Any employee who devotes more than [**] hours per
year on the applicable activities shall be treated as one (1) FTE. For the
avoidance of doubt, FTE shall not include the work of general corporate or
administrative personnel, except for the portion of such personnel’s work time
actually spent on conducting scientific, technical or commercial activities
directly related to the Development, Manufacture or Commercialization of Program
Products.

1.1.41    “FTE Rate” means, during the Term: (a) with respect to Development
activities, $[**] per FTE and (b) with respect to Commercialization activities,
$[**] per FTE. On January 1, 2017 and on January 1st of each subsequent Calendar
Year, the foregoing rate shall be increased for the Calendar Year then
commencing by the percentage increase, if any, in the Consumer Price Index
(“CPI”) as of December 31 of the then most recently completed Calendar Year with
respect to the level of the CPI on December 31, 2015. As used in this
definition, Consumer Price Index or CPI means the Consumer Price Index – Urban
Wage Earners and Clerical Workers, US City Average, All Items, 1982-84 = 100,
published by the United States Department of Labor, Bureau of Labor Statistics
(or its successor equivalent index).

1.1.42    “Good Clinical Practices” or “GCP” means the ethical and scientific
quality standards for designing, conducting, recording, and reporting trials
that involve the participation of human subjects as are required by applicable
Regulatory Authorities or Law in the relevant jurisdiction. In the United
States, GCP shall be based on Good Clinical Practices established through FDA
guidances (including Guideline for Good Clinical Practice – ICH Harmonized
Tripartite Guideline (ICH E6)), and, outside the United States, GCP shall be
based on Guideline for Good Clinical Practice – ICH Harmonized Tripartite
Guideline (ICH E6).

 

- 7 -



--------------------------------------------------------------------------------

1.1.43    “Good Laboratory Practices” or “GLP” means the then-current
good laboratory practice standards promulgated or endorsed by the FDA, as
defined in U.S. 21 C.F.R. Part 58 (or such other comparable regulatory standards
in jurisdictions outside the United States, as they may be updated from time to
time).

1.1.44    “Good Manufacturing Practices” or “GMP” means all applicable standards
relating to manufacturing practices for fine chemicals, intermediates, bulk
products and/or finished pharmaceutical products, including (a) all applicable
requirements detailed in the FDA’s current Good Manufacturing Practices
regulations, U.S. 21 C.F.R. Parts 210 and 211 and “The Rules Governing Medicinal
Products in the European Community, Volume IV, Good Manufacturing Practice for
Medicinal Products”, as each may be amended from time to time, and (b) all
applicable Laws promulgated by any Governmental Authority having jurisdiction
over the Manufacture of any Post-Exercise Product.

1.1.45    “Governmental Authority” means any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or entity and any court or other
tribunal); (d) multinational organization or body; or (e) individual, entity or
body exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.

1.1.46    “I&I Field” means the treatment, prevention or palliation of
Indications in which there is an immune system dysregulation, including, without
limitation, an inappropriate or excessive immune response against normal tissue
present in the body such that the immune system recognizes such normal tissue
cells as non-self.

1.1.47    “I&I Program” means any Post-Exercise Program (assuming exercise of an
Option) that would not be an IO Program.

1.1.48    “IND” means any Investigational New Drug application, filed with the
FDA pursuant to Part 312 of Title 21 of the U.S. Code of Federal Regulations,
including any supplements or amendments thereto. References herein to IND shall
include, to the extent applicable, any comparable filing(s) outside the United
States (such as a Clinical Trial Application (“CTA”) in the countries that are
officially recognized as member states of the EU).

1.1.49    “Indication” means any human disease, condition or syndrome, or sign
or symptom of, or associated with, a human disease, condition or syndrome.

1.1.50    “Inventions” means all inventions, whether or not patentable, that are
designed, discovered, generated, invented or conceived by or on behalf of either
Party or its respective Affiliates or both Parties or their respective
Affiliates, whether solely or jointly with any Third Party, in the course of
activities performed under this Agreement or any Development & Commercialization
Agreement, as applicable.

 

- 8 -



--------------------------------------------------------------------------------

1.1.51    “IO Field” means the treatment, prevention or palliation of
oncology and/or hematologic malignancy Indications through the use of
immunotherapies, the efficacy of which is demonstrated to be mediated primarily
through the immune system.

1.1.52    “IO Program” means any Post-Exercise Program (assuming exercise of an
Option) for which, based upon then-current good scientific practice and
understanding (taking into account published studies and industry-generated,
Agios-generated or Celgene-generated data), at the time of exercise of such
Option, the initial contemplated Indication would be in the IO Field.

1.1.53    “Joint Collaboration IP” means, collectively:

(a)    “Joint Collaboration Know-How,” which means all Know-How, including
physical embodiments of Program Compound(s), Program Product(s) and Companion
Diagnostics, that is discovered, generated or invented by or on behalf of both
Parties or their respective Affiliates, whether solely or jointly with any Third
Party, pursuant to the conduct of activities under the Collaboration at any time
during the Term; and

(b)    “Joint Collaboration Patents,” which means Patents that Cover any Joint
Collaboration Know-How.

1.1.54     “Know-How” means any tangible or intangible trade secrets, know-how,
expertise, discoveries, inventions, information, data or materials, including
ideas, concepts, formulas, methods, procedures, designs, technologies,
compositions, plans, applications, technical data, assays, manufacturing
information or data, samples, chemical and biological materials and all
derivatives, modifications and improvements thereof.

1.1.55    “Law” means any law, statute, rule, regulation, ordinance or other
pronouncement having the effect of law, of any federal, national, multinational,
state, provincial, county, city or other political subdivision, as from time to
time enacted, repealed or amended, including Good Clinical Practices and adverse
event reporting requirements, guidance from the International Conference on
Harmonization or other generally accepted conventions, the FDCA and similar laws
and regulations in countries outside the United States, and all other rules,
regulations and requirements of the FDA and other applicable Regulatory
Authorities.

1.1.56    “Licensed Product” means a Program Product that is the subject of a
Licensed Program.

1.1.57    “Licensed Program” means a Post-Exercise Program as to which the
Parties have entered into a License Agreement.

1.1.58    “Manufacture” or “Manufacturing” means, as applicable, all activities
associated with the production, manufacture, processing, filling, packaging,
labeling, shipping and storage of a drug substance or drug product, and/or any
components thereof, including process and formulation development, process
validation, stability testing, manufacturing scale-up, preclinical, clinical and
commercial manufacture and analytical methods development and validation,
product characterization, quality assurance and quality control development,
testing and release.

 

- 9 -



--------------------------------------------------------------------------------

1.1.59    “[**]” means [**].

1.1.60    “[**]” means [**].

1.1.61    “Metabolic Target” means any one or more isoforms or mutated forms of
a metabolic enzyme (or any combination thereof) that interconverts specific
metabolites, or a transporter (including isoforms or mutated forms) that
transports specific metabolites into or out of a cell or a subcellular
compartment. For the avoidance of doubt, Metabolic Target will exclude, for
example, [**]. The Parties understand and agree that, subject to the terms and
conditions of Section 2.1.1(d), any one or more isoforms or mutated forms of a
metabolic enzyme (or any combination thereof) that interconverts specific
metabolites, or a transporter (including isoforms or mutated forms) that
transports specific metabolites into or out of a cell or a subcellular
compartment shall be deemed to be one “Metabolic Target” under this
Agreement. Subject to the terms and conditions of Section 2.1.1(d), isoforms may
be considered by the JSC to be separated into distinct Metabolic Targets if (a)
[**] and (b) [**].

1.1.62    “Option Data Package Verification Date” means, with respect to an
Option Data Package, the date that is [**] days after the date of receipt by
Celgene of such Option Data Package; provided that, if Celgene requests
additional reasonable information and clarifications during such [**] day
period, then such [**] day period will be automatically extended (as necessary)
until the later of (a) [**] days following receipt by Celgene (or any designee)
of such additional reasonable information and clarifications are supplied by
Agios and (b) the original [**] day period.

1.1.63    “Option Exercise Notice” means, on a Program-by-Program basis, the
written notice provided to Agios by Celgene pursuant to Section 3.1.2(a), such
notice constituting Celgene’s exercise of its Option with respect to a Qualified
Early Exercise I&I Program, Designated Development Program or a Continuation
Program to convert it into a Post-Exercise Program.

1.1.64    “Option Term” means the period commencing on the Effective Date and
ending on the later of (a) the expiration of the Research Term or (b) the
expiration of the last-to-expire Option Exercise Window for any Continuation
Program or any Designated Development Program; provided, however, that the
Option Term shall not extend after January 1, 2030.

1.1.65    “Patent” means (a) patents and patent applications anywhere in the
world, (b) all divisionals, continuations, continuations in-part thereof or any
other patent application claiming priority, or entitled to claim priority,
directly or indirectly to (i) any such patents or patent applications or (ii)
any patent or patent application from which such patents or patent applications
claim, or is entitled to claim, direct or indirect priority, and (c) all patents
issuing on any of the foregoing anywhere in the world, together with all
registrations, reissues, re-examinations, patents of addition, renewals, patent
term extensions, supplemental protection certificates, or extensions of any of
the foregoing anywhere in the world.

1.1.66    “Person” means any corporation, limited or general partnership,
limited liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

 

- 10 -



--------------------------------------------------------------------------------

1.1.67    “Phase I Study” means a human clinical trial of a product, the
principal purpose of which is a preliminary determination of safety,
tolerability and pharmacokinetics in study subjects where potential
pharmacological activity may be determined or similar clinical study prescribed
by the Regulatory Authorities, from time to time, pursuant to applicable Law or
otherwise, including for example the trials referred to in 21 C.F.R. §312.21(a),
as amended (or the non-United States equivalent thereof).

1.1.68    “Phase II Study” means a human clinical trial intended to explore a
variety of doses, dose response, and duration of effect, and to generate
evidence of clinical safety and effectiveness for a particular Indication or
Indications in a target patient population, or a similar clinical study
prescribed by the relevant Regulatory Authorities, from time to time, pursuant
to applicable Law or otherwise, including for example the trials referred to in
21 C.F.R. §312.21(b), as amended (or the non-United States equivalent thereof).

1.1.69    “Phase III Study” means a human clinical trial of a product in any
country that would satisfy the requirements of 21 C.F.R. §312.21(c), as amended
(or the non-United States equivalent thereof) and is intended to (a) establish
that the product is safe and efficacious for its intended use, (b) define
contraindications, warnings, precautions and adverse reactions that are
associated with the product in the dosage range to be prescribed, and (c)
support Regulatory Approval for such product.

1.1.70     “Pivotal Clinical Trial” means a human clinical trial of a product on
a sufficient number of subjects that, prior to commencement of the trial,
satisfies both of the following ((a) and (b)):

 

  (a)

such trial is designed to establish that such product has an acceptable safety
and efficacy profile for its intended use, and to determine warnings,
precautions, and adverse reactions that are associated with such product in the
dosage range to be prescribed, which trial is intended to support Regulatory
Approval of such product, or a similar clinical study prescribed by the U.S. or
EMA; and

 

  (b)

such trial is a registration trial designed to be sufficient to support the
filing of an application for a Regulatory Approval for such product in the U.S.
or another country or some or all of an extra-national territory, as evidenced
by (i) an agreement with or statement from the FDA or the EMA on a Special
Protocol Assessment or equivalent, or (ii) other guidance or minutes issued by
the FDA or EMA, for such registration trial.

1.1.71    “Post-Exercise Product” means a Shared Product or a Licensed Product,
as applicable.

1.1.72    “Post-Exercise Program” means a Qualified Early Exercise I&I Program,
Designated Development Program or Continuation Program, in each case as to which
Celgene has exercised its Option.

 

- 11 -



--------------------------------------------------------------------------------

1.1.73    “Pre-Exercise Phase I Development” means:

 

  (a)

for any Indication in the IO Field, the conduct of a first Phase I Study of a
first Development Candidate of a Designated Development Program or a
Continuation Program through a single-agent, dose-escalation Phase I Study, [**]
data to warrant advancing the Program Compound, if appropriate, to combination
and/or Phase II Studies [**] and preclinical Development necessary to enable the
conduct of such Phase I Study; and

 

  (b)

for any Indication in the I&I Field, “Pre-Exercise Phase I Development” means
the conduct of (I) first single ascending dose and multiple ascending dose Phase
I Studies of a first Development Candidate of a Designated Development Program
or a Continuation Program in [**] data to warrant advancing the Program
Compound, if appropriate, to combination and/or further Phase II Studies.
Notwithstanding the foregoing or anything to the contrary herein or in any
applicable License Agreement, as to any Qualified Early Exercise I&I Program as
to which Celgene exercises its Option as set forth in Section 3.1.1(b),
Pre-Exercise Phase I Development shall be deemed to have been completed, and
Agios shall have no responsibility therefor (including for any applicable
Ongoing Clinical Trial (as defined in Appendix B) hereunder or under the
applicable License Agreement following such early Option exercise by Celgene.

1.1.74    “Pre-Exercise Program” means a Research Program, Designated
Development Program, or Continuation Program.

1.1.75    “Prior Confidentiality Agreement” means the Mutual Confidentiality
Agreement between Agios and Celgene, dated as of December 16, 2015.

1.1.76    “Program” means a Pre-Exercise Program or a Post-Exercise Program.

1.1.77    “Program Compound” means a chemical entity (including any salt,
fluorinated derivative, free acid, free base, clathrate, solvate, hydrate,
hemihydrates, anhydride, ester, chelate, conformer, congener, crystal form,
crystal habit, polymorph, amorphous solid, isomer, stereoisomer, enantiomer,
racemate, prodrug, isotopic or radiolabeled equivalent, metabolite, conjugate,
complex or mixture of such chemical entity, each a “Related Compound”) Developed
or Controlled by Agios or any Affiliates identified as [**], as of the date of
its inclusion in a Program or thereafter found to have such activity (whether or
not during the Research Term or, in the case of any Related Compound, during or
after the Research Term) against a Program Target, in the applicable direction
of modulation, in the course of conducting a Program. For the avoidance of
doubt, Compounds (as defined in Appendix A or Appendix B) shall be limited to
(a) the Program Compounds that the Parties reasonably agree at the time of
Option exercise are Active against the applicable Program Target and are listed
on Exhibit A to the applicable Development & Commercialization Agreement, which,
for the avoidance of doubt, shall include the applicable Development Candidate
and (b) such other Compounds (as defined in Appendix A or Appendix B) that are
Active against the applicable Program Target.

 

- 12 -



--------------------------------------------------------------------------------

1.1.78    “Program Product” means a product that contains as an active
ingredient a Program Compound.

1.1.79    “Program Target” means a Metabolic Target that, together with Program
Compounds that are either activators or inhibitors of such Metabolic Target, is
the focus of a Program. For clarity, each Program will only include activators
or inhibitors, but not both, of a Metabolic Target, but if a Metabolic Target is
the focus of both an activator Program and an inhibitor Program, such Metabolic
Target shall be deemed a Program Target of each such Program.

1.1.80    “Prosecution” or “Prosecute” means the filing, preparation,
prosecution and maintenance of Patents, including any and all pre-grant
proceedings before any patent authority, such as interferences.

1.1.81    “Publication” means any publication in a scientific journal, any
scientific abstract to be presented to any audience, any presentation at any
scientific conference, including slides and texts of oral or other public
presentations, any other scientific presentation and any other oral, written or
electronic scientific disclosure directed to any audience that pertains to any
Program Target(s), Program Compound(s) or Program Product(s), or the use of any
of the foregoing, or the data or result from any work under any Program.

1.1.82    “Publication Guidelines” means the criteria for Publication set forth
on Schedule 1.1.82.

1.1.83    “Qualified Early Exercise I&I Program” means a Research Program that,
at the time of Celgene’s exercise of its Option therefor pursuant to Section
3.1.1(b), (a) has achieved the criteria set forth in Schedule 1.1.83, (b) does
not include any Program Compounds that have been nominated or designated as
Development Candidates in accordance with Section 2.3.1 or 2.3.2, (c) includes
Program Compounds that have been identified as having potential application in
the I&I Field and (d) does not include Program Compounds that are being
Developed in the conduct of the Collaboration for potential application in the
IO Field. Notwithstanding the foregoing, once Celgene has exercised its Option
as to [**] Qualified Early Exercise I&I Programs in accordance with Section
3.1.1(b), no other Research Programs shall be Qualified Early Exercise I&I
Programs, and Celgene shall have no further right to exercise Options therefor
under Section 3.1.1(b).

1.1.84     “Regulatory Approval” means all approvals of the applicable
Regulatory Authority necessary for the commercial marketing and sale of a
product for a particular indication in a country (including separate Regulatory
Authority pricing or reimbursement approvals whether or not legally required in
order to sell the product in such country, it being understood that, as of the
Effective Date, no such Regulatory Authority pricing or reimbursement approval
requirement is applicable in the United States).

 

- 13 -



--------------------------------------------------------------------------------

1.1.85    “Regulatory Authority” means a federal, national, multinational,
state, provincial or local regulatory agency, department, bureau or other
governmental entity with authority over the testing, manufacture, use, storage,
import, promotion, marketing or sale (including pricing and reimbursement
approval) of a product in a country or territory.

1.1.86    “Research Program” means a program comprising Development activities
by and on behalf of Agios and its Affiliates directed to a Program Target and
Program Compounds that are either activators of the Program Target or inhibitors
of the Program Target (i.e., if both activators and inhibitors of a Program
Target will be pursued, each will be deemed as a separate Research Program) in
the IO Field or I&I Field; it being understood and agreed that (a) the JRC
shall, from time to time, designate each such program as a Research Program in
accordance with Section 2.2.1 (but any failure of the JRC to so designate shall
not affect in any way the designation of any such program as a “Research
Program” or prevent Celgene from exercising an Option under this Agreement); (b)
each Research Program may be conducted pursuant to a research plan (which Agios
may prepare and may be amended from time to time by the JRC pursuant to ARTICLE
IV) governing the activities of the Collaboration to be conducted by Agios and
its Affiliates (and, with Celgene’s prior written consent, Celgene and its
Affiliates) during the Option Term (each such research plan, the “Research
Plan”), and (c) any failure to include any Development activities directed to a
Program Target and Program Compounds in a Research Plan shall not, in any way,
exclude such activities from constituting a Research Program or prevent Celgene
from exercising an Option under this Agreement. The [**]Program and the [**]
Program shall be deemed to be Research Programs as of the Effective Date.

1.1.87    “Research Term” means the period commencing on the Effective Date and,
unless earlier terminated in accordance with this Agreement, if Celgene does not
exercise its option to extend the Research Term pursuant to Section 2.1.2,
ending on the fourth (4th) anniversary of the Effective Date, or, if Celgene
exercise its option(s) to extend the Research Term pursuant to Section 2.1.2,
ending on the fifth (5th), sixth (6th), seventh (7th) or eighth (8th)
anniversary of the Effective Date, as applicable.

1.1.88    “Shared 50/50 Program” means a Post-Exercise Program as to which the
Parties are required hereunder, or have, entered into a Co-Development and
Co-Commercialization Agreement pursuant to which Profit or Loss (as defined in
Appendix A) is allocated fifty percent (50%) to Celgene and fifty percent (50%)
to Agios.

1.1.89    “Shared 65/35 Program” means the Post-Exercise Program as to which the
Parties are required hereunder, or have, entered into a Co-Development and
Co-Commercialization Agreement pursuant to which Profit or Loss (as defined in
Appendix A) is allocated sixty-five percent (65%) to Celgene and thirty-five
percent (35%) to Agios.

1.1.90    “Shared Product” means a Program Product that is the subject of a
Shared Program (including any such Program Product after an Agios Opt-Out Date
(as defined in Appendix A) with respect to such Program Product pursuant to a
Co-Development and Co-Commercialization Agreement).

1.1.91    “Shared Program” means the Shared 65/35 Program or a Shared 50/50
Program.

 

- 14 -



--------------------------------------------------------------------------------

1.1.92    “[**]” means [**].

1.1.93    “[**] Program” means the Agios program conducted before the Effective
Date and during the Term and comprising Development activities directed to
inhibition of the Program Target [**].

1.1.94    “Third Party” means any Person other than Agios or Celgene or each
Party’s respective Affiliates.

1.1.95    “United States” or “U.S.” means the United States of America and all
of its territories and possessions, including Puerto Rico.

1.2    Additional Definitions. Each of the following terms has the meaning
described in the corresponding section of this Agreement indicated below:

 

 

DEFINITION:

  

SECTION:

     [**]    5.2.3(c)   

                         

  Accounting Standards    Appendix C      Acquirer Program    5.2.3(e)(iv)     
Additional Amounts    1.1.26      Agios    Preamble      Agios Indemnified
Parties    10.1.1   

                                             

  Agios Program Assets    9.3.2      Agreement    Preamble      Alliance Manager
   4.7      Alternating Mechanism    3.1.2(c)      Antitrust Clearance Date   
3.2.2      Bankruptcy Code    5.1.7      Celgene    Preamble      Celgene Corp.
   Preamble      Celgene Indemnified Parties    10.2.1      Celgene RIVOT   
Preamble      Closed Target    2.1.1(f)      Closed Target Notice    2.1.1(f)   
  Co-Co Agreement    9.3.1(e)(ii)      Co-Development and Co-Commercialization
Agreement    1.1.33      Collaboration    2.1      Committee    4.1.1     
Competitive Program    5.2.3(d)      Competitive Program Party    5.2.3(d)     
Control    1.1.3      Cooperating Party    8.3.2(c)      CPI    1.1.41      CTA
   1.1.48      Cure Period    11.3.1   

 

- 15 -



--------------------------------------------------------------------------------

 

DEFINITION:

  

SECTION:

     Deemed DC Program    2.4.3      Defend    1.1.30   

                         

  Designation Fee    6.2      Development Candidate Nomination Data Package   
1.1.29(a)      Development Costs    Appendix C   

                                             

  Disclosing Party    8.1      Dispute    12.1      DOJ    3.2.2      Early
Option Exercise Window    3.1.1(b)      Effective Date    Preamble     
Electronic Delivery    12.14      End-of-Research Term Program Data Package   
1.1.29(b)      EU    1.1.8      force majeure event    12.5      FTC    3.2.2   
  [**]    5.2.3(e)(ii)      HSR Act    1.1.8      HSR/Antitrust Filing    3.2.2
     Implementation Date    3.2.2      [**]    6.6.1      JCC    4.1.1      JDC
   4.1.1      JPC    4.1.1      JRC    4.1.1      JSC    4.1.1      License
Agreement    1.1.33      Limited Information    2.1.1(f)      Manufacturing
Costs    Appendix C      Material Breach    11.3.1      Material Receiving Party
   2.11.1      Materials    2.11.1      Option    3.1.1(a)      Option Data
Package    1.1.29(c)      Option Exercise Window    3.1.1(a)      Out-of-Pocket
Costs    Appendix C      Parent Entity    1.1.18      Party or Parties   
Preamble      Payee Party    6.6.1      Paying Party    6.6.1      Productivity
Requirement    2.1.2(b)      Proposed Targets    2.1.1(c)   

 

- 16 -



--------------------------------------------------------------------------------

 

DEFINITION:

  

SECTION:

    

Purpose

  

2.11.1

  

                         

 

Qualified Scientist

  

2.1.1(d)

    

Receiving Party

  

8.1

    

Redacted Version

  

8.3.2(a)

    

Regulatory Expenses

  

Appendix C

  

                                             

 

Related Compound

  

1.1.77

    

Requesting Party

  

8.3.2(c)

    

Research Plan

  

1.1.86(b)

    

ROW Co-Co Agreement

  

9.3.1(e)(i)

    

Research Term Extension Fee

  

6.3

    

Scientific Panel

  

2.1.1(d)

    

SEC

  

8.3.2(a)

    

Subcommittee

  

4.1.2

    

Term

  

11.1

    

Third Party License

  

7.5.2

    

Third Party Program

  

2.2.2

    

Transferring Party

  

2.11.1

    

U.S. Co-Co Agreement

  

9.3.1(e)(i)

  

ARTICLE II

COLLABORATION; PRE-OPTION EXERCISE DEVELOPMENT

2.1    Scope and Collaboration Overview. Pursuant to this Agreement and as
further provided in this ARTICLE II, during the Research Term, Agios: (a) may
conduct discovery activities to identify programs for designation as Research
Programs and shall provide regular updates to Celgene at JRC meetings in
accordance with ARTICLE IV with respect to its activities pursuant to each
Research Program, together with all material data and information in Agios’
possession relating to Program Targets, (b) shall be responsible for the
research strategy and the conduct of activities under each Research Program,
(c) may nominate Program Compounds from Research Programs as Development
Candidates pursuant to the terms and conditions of this Agreement, and (d) as to
Development Candidates in Designated Development Programs and Continuation
Programs, may conduct Pre-Exercise Phase I Development. The activities conducted
pursuant to this ARTICLE II, the activities performed by a Party or the Parties
relating to the [**] Program and the [**] Program under the 2010 Agreement
before the Effective Date, as well as activities conducted pursuant to
Development & Commercialization Agreements following Celgene’s exercise of its
Option rights, together, shall be the “Collaboration”.

 

- 17 -



--------------------------------------------------------------------------------

2.1.1    Agios Responsibility for Research and Pre-Option Exercise Development.

(a)    Commencing on the Effective Date, during the Research Term prior to the
exercise by Celgene of an Option on a Program-by-Program basis, Agios may, in
its discretion, conduct Development activities with respect to each Program with
the goal of identifying Development Candidates and Developing and progressing
such Development Candidates in Designated Development Programs and Continuation
Programs through Pre-Exercise Phase I Development. During the Research Term,
Agios shall have sole discretion regarding which Programs it selects to
progress, and the Development activities performed thereunder, and following
Celgene’s designation of a Designated Development Program pursuant to Section
2.3.2(b), Agios (x) may conduct Pre-Exercise Phase I Development and (y) shall
offer Celgene the opportunity to obtain rights to the applicable Designated
Development Program through the exercise of Celgene’s Option in accordance with
ARTICLE III. Following Celgene’s designation of a Continuation Program in
accordance with Section 2.4.2, Agios (i) may conduct Development activities with
the goal of identifying and nominating a Program Compound from such Continuation
Program as a Development Candidate and, pursuant to Section 2.4.3, conduct
Pre-Exercise Phase I Development, and (ii) shall offer Celgene the opportunity
to obtain the rights to the applicable Continuation Program through the exercise
of Celgene’s Option in accordance with ARTICLE III. Agios may decide to cease
activities under any Program it conducts prior to the exercise of the Option by
Celgene at any time (and, for clarity, no such cessation of activity shall in
any way affect Celgene’s rights to exercise such Option under this Agreement).

(b)    During the Research Term, Agios shall discuss with Celgene, on a regular
basis at JRC meetings, Metabolic Targets as potential Program Targets identified
by Agios in the course of its ongoing research activities in the IO Field and
I&I Field as well as discuss with Celgene material developments in or new data
or information in Agios’ possession and Control relating to previously
identified Metabolic Targets; provided that Agios shall not have any obligation
to discuss with Celgene any developments, data or information relating to
Programs that have reverted to Agios pursuant to Section 2.12.

(c)    Beginning with the first meeting of the JRC and at every other JRC
meeting thereafter during the Research Term (meaning [**]): (i) Agios shall
prepare and the Parties shall review a list of any Metabolic Targets for which
activities would be the subject of a Research Program in the next [**],
including any Metabolic Target suggested by Celgene which Agios may consider in
its sole discretion (collectively, the “Proposed Targets”) and any available
reports, data and other information related thereto; and (ii) for each Proposed
Target, the Parties shall discuss whether to include such Proposed Target in a
Research Plan as a Program Target.

(d)    If during the Research Term either (but not both) of the Parties believes
that [**], then the Parties agree to submit such matter to a panel of three
Qualified Scientists (each and every such panel of three Qualified Scientists, a
“Scientific Panel”) appointed as provided in this Section 2.1.1(d) to determine
whether or not [**], all in accordance with the procedures as provided in this
Section 2.1.1(d); it being understood and agreed that, in connection with any
review and determination by the Scientific Panel, the Scientific Panel will
render a decision that is consistent with the definition of Metabolic Target as
to whether or not any [**] under this Agreement. Within [**] following any such
request for a Scientific Panel,

 

- 18 -



--------------------------------------------------------------------------------

each of Agios and Celgene shall nominate a Qualified Scientist to participate on
the applicable Scientific Panel and, if the Parties are unable to agree upon a
third Qualified Scientist for such Scientific Panel within [**] following any
such request for a Scientific Panel, then the initial two Qualified Scientists
shall select such third Qualified Scientist. Each Scientific Panel shall act as
follows: (i) each Qualified Scientist (and the Scientific Panel as a whole)
shall act as an expert and not as an arbitrator; (ii) each decision of the
Scientific Panel shall be by majority vote of the three Qualified Scientists;
and (iii) the decision of the Scientific Panel is, in the absence of fraud or
manifest error, final and binding on the Parties. The costs of the Scientific
Panel shall be shared equally by Agios and Celgene. For purposes of this
Agreement, a “Qualified Scientist” shall mean any scientist (A) with at least
ten (10) years of applicable pharmaceutical industry experience in the IO Field
or I&I Field, (B) who has not worked for or been engaged by either Party in the
three (3) year period immediately prior to the formation of the applicable
Scientific Panel, and (C) who does not own equity in either Party. If such
Scientific Panel determines that any [**] (based upon the terms and conditions
of this Agreement and then-current good scientific practice and understanding,
data generated, and the proposed discovery and development research plan with
respect to such Program), then each such different Metabolic Target shall be
deemed part of different Research Programs. Conversely, if such Scientific Panel
determines that [**] (based upon the terms and conditions of this Agreement and
then-current good scientific practice and understanding, data generated, and the
proposed discovery and development research plan with respect to such Program),
then only one Metabolic Target shall be deemed to exist as part of one Research
Program.

(e)    The Parties understand and agree that in no event shall a Party be
entitled to request that a Scientific Panel review any matter for which a
Scientific Panel has previously rendered a decision in accordance with Section
2.1.1(d).

(f)    Notwithstanding anything to the contrary contained herein, Celgene shall
be entitled to designate, in a written notice (“Closed Target Notice”) to Agios,
any Metabolic Target or Proposed Target, or Program Target as a Metabolic Target
for which Celgene wishes to receive specified or no additional information
and/or to have a Third Party designee receive and review such information (any
such designated Target, a “Closed Target”); it being understood and agreed that
Celgene shall be entitled to modify (i) the designation of any Closed Target
such that the corresponding Metabolic Target is no longer a Closed Target, and
(ii) the information restrictions and recipients then-imposed with respect to
such Closed Target. In each initial Closed Target Notice and in any subsequent
modifications to such Closed Target Notice, Celgene shall include (x) the
identity of the corresponding Closed Target, (y) a detailed written description
of the limited information, if any, that Celgene wishes to receive for such
Closed Target (such limited information the “Limited Information”), and (z) the
identity and address of Celgene’s designee (if any) that Celgene wishes to
receive the Limited Information.

2.1.2    Extension of Research Term.

(a)    Initial Extension Right. Celgene may, at its election, extend the
Research Term for up to two (2) one (1) year extension periods (each to run
consecutively after the end of the then-current Research Term) by giving notice
to Agios of each such election at least [**] prior to the expiration of the
then-current Research Term and paying the Research Term Extension Fee as set
forth in Section 6.3.

 

- 19 -



--------------------------------------------------------------------------------

(b)    Productivity Extension Right. If (i) Celgene has elected to extend the
Research Term for both of the foregoing one (1) year extension periods as
provided in Section 2.1.2(a), and (ii) [**] prior to the sixth (6th) anniversary
of the Effective Date, Celgene has not designated at least [**] Program
Compounds for [**] different Research Programs (other than Program Compounds
that are inhibitors of [**] or [**]) as Development Candidates pursuant to
Section 2.3.2(b), which have been (in the case of each such [**] Program
Compounds) dosed in a patient as part of a Phase I Study (the “Productivity
Requirement”), then Celgene may, at its election, extend the Research Term for
an additional one (1) year period (to run after the end of the then-current
Research Term) by providing notice to Agios of such election at least [**] prior
to the sixth (6th) anniversary of the Effective Date and paying the Research
Term Extension Fee as set forth in Section 6.3. If, prior to the seventh (7th)
anniversary of the Effective Date, the Productivity Requirement has still not
been satisfied, then Celgene may, at its election, extend the Research Term for
one (1) additional year, by providing notice to Agios of such election at least
[**] prior to the seventh (7th) anniversary of the Effective Date and paying the
Research Term Extension Fee as set forth in Section 6.3.

2.2    Designation of Research Programs.

2.2.1    Designation of Research Programs. From time to time during the Research
Term, each Party may identify potential Research Programs and recommend them to
the JRC for designation as Research Programs. The JRC shall review such
recommendations and determine whether or not to designate each proposed Research
Program in accordance with Section 4.3.2(a). If Celgene’s JRC representatives
oppose the designation of a Research Program, but such designation occurs in
accordance with the escalation and final decision-making provisions of ARTICLE
IV, then Celgene may, by giving notice of such election to Agios within [**]
after the designation of such Research Program, elect to drop such Research
Program from the Collaboration, in which case all rights thereto shall revert to
Agios in accordance with Section 2.12 and such Research Program shall otherwise
be treated as never having been included in the Collaboration. Except as
provided in the immediately preceding sentence, no failure by Agios to identify
or the JRC to approve any Development activities by and on behalf of Agios and
its Affiliates directed to a Program Target and Program Compounds that are
either activators or inhibitors of such Program Target in the IO Field or I&I
Field as contemplated by this Section 2.2.1 shall prevent such Development
activities from being deemed a “Research Program” (and, accordingly, Celgene
shall have an Option for any such Research Program under this Agreement).

2.2.2    Third Party Programs. During the Research Term, if Agios identifies a
Third Party research and development program, or Third Party intellectual
property assets that could be used as the basis for a research and development
program, in each case in the IO Field or in the I&I Field (each such program or
assets, a “Third Party Program”), which Third Party Program Agios desires to
license or acquire for designation as a Program hereunder, Agios may license or
acquire such Third Party Program, in which case such Third Party Program shall
be designated as a Program hereunder and, except as specifically set forth in
any Development & Commercialization Agreement, all licensing costs and expenses
relating to such Third Party Program shall be paid for by Agios.

 

- 20 -



--------------------------------------------------------------------------------

2.3    Nomination of Development Candidates; Designation of Designated
Development Programs.

2.3.1    Nomination of Development Candidates; Delivery of Development Candidate
Nomination Data Package. Based upon the Development Candidate Criteria and the
results of Development activities with respect to a Research Program, Agios may
nominate a Program Compound directed to the Program Target that is the subject
of such Research Program as a Development Candidate, by providing written
notification thereof to Celgene and the JRC. In addition, following [**],
Celgene may propose to nominate a Program Compound directed to any Program
Target as a Development Candidate, by providing written notification thereof to
Agios and the JRC. Within [**] following any such proposed nomination, Agios
shall use its reasonable efforts (without any requirement to perform any
additional pre-clinical testing activity but solely based upon work then
completed to date) to deliver to Celgene a Development Candidate Nomination Data
Package; provided that, for any Program nominated by Celgene, Agios shall
include only as much data or information as is available at the time of
Celgene’s request for such Development Candidate Nomination Data Package.

2.3.2    Designation of Designated Development Programs; Payment of Designation
Fee.

(a)    Following nomination of a Program Compound as a Development Candidate and
delivery of a Development Candidate Nomination Data Package by Agios pursuant to
Section 2.3.1, the JRC shall determine, in accordance with Section 4.3.2(c),
whether such Program Compound meets the Development Candidate Criteria as
follows: (i) any such determination by the JRC must be unanimous; or (ii) in the
event that the JRC does not unanimously agree that such Program Compound meets
the Development Candidate Criteria, then (A) the Parties shall refer such
dispute to a Scientific Panel appointed as provided in this Section 2.3.2(a) for
determination of whether or not such Program Compound meets the Development
Candidate Criteria; it being understood and agreed that, in connection with any
review and determination by the Scientific Panel, the Scientific Panel will
render a decision that is consistent with the Development Candidate Criteria;
(B) within [**] following any such request for a Scientific Panel, each of Agios
and Celgene shall nominate a Qualified Scientist to participate on the
applicable Scientific Panel and, if the Parties are unable to agree upon a third
Qualified Scientist for such Scientific Panel within [**] following any such
request for a Scientific Panel, then the initial two Qualified Scientists shall
select such third Qualified Scientist. Each Scientific Panel shall act as
follows: (I) each Qualified Scientist (and the Scientific Panel as a whole)
shall act as an expert and not as an arbitrator; (II) each decision of the
Scientific Panel shall be by majority vote of the three Qualified Scientists;
(III) the decision of the Scientific Panel is, in the absence of fraud or
manifest error, final and binding on the Parties; (IV) the costs of the
Scientific Panel shall be shared equally by Agios and Celgene; and (V) the
Parties agree that only if such Scientific Panel determines that the Program
Compound meets the Development Candidate Criteria, will such Program Compound
shall be deemed a Development Candidate. Conversely, if such Scientific Panel
determines that any such Program Compound does not meet the Development
Candidate Criteria, then such Program Compound shall remain eligible for
nomination as a Development Candidate during the Research Term. Following the
proposed nomination of a Program Compound as a Development Candidate by

 

- 21 -



--------------------------------------------------------------------------------

Celgene pursuant to Section 2.3.1 and subject to Celgene’s written confirmation
to Agios within [**] following receipt of the Development Candidate Nomination
Data Package pursuant to Section 2.3.1 (or a Scientific Panel’s determination)
that such Program Compound is a Development Candidate, such Program Compound
shall be deemed to satisfy the Development Candidate Criteria (whether or not
the Development Candidate Criteria have actually been satisfied). Agios shall
use reasonable efforts to respond to requests from the JRC and Celgene for
additional reasonable information and clarifications regarding content of the
Development Candidate Nomination Data Package.

(b)    Celgene shall be entitled, in its sole discretion, to designate any
applicable Research Program as a Designated Development Program either: (i) in
the case of a Program Compound nominated by Agios as a Development Candidate
pursuant to Section 2.3.1, within [**] following delivery by Agios of a
Development Candidate Nomination Data Package and determination by the JRC that
the applicable Program Compound meets the Development Candidate Criteria, or
(ii) in the case of a Program Compound nominated by Celgene as a Development
Candidate pursuant to Section 2.3.1 following [**], at any time following such
[**] until [**] following the receipt by Celgene of the applicable Development
Candidate Nomination Data Package, either of which designations Celgene shall
make by giving notice thereof to Agios prior to the end of the applicable [**]
period and paying the Designation Fee as set forth in Section 6.2. During such
[**] period, Agios shall use reasonable efforts to respond to requests from
Celgene for additional reasonable information and clarifications regarding
content of the Development Candidate Nomination Data Package. If Celgene makes
such designation, Agios may thereafter conduct Pre-Exercise Phase I Development
as to such Designated Development Program.

2.3.3    Disposition of Programs Not Designated as Designated Development
Programs. If a Program Compound has been determined or deemed, as applicable, to
meet the Development Candidate Criteria pursuant to Section 2.3.2(a), and
Celgene does not designate the applicable Research Program as a Designated
Development Program in accordance with Section 2.3.2(b) and therefore does not
pay the Designation Fee, then such Research Program shall be dropped from the
Collaboration and all rights thereto shall revert to Agios in accordance with
Section 2.12.

2.4    Disposition of Programs After the End of the Research Term.

2.4.1    Designated Development Programs After the End of the Research
Term. Agios’ conduct of Pre-Exercise Phase I Development as to Designated
Development Programs that were designated prior to the end of the Research Term
may continue following the expiration of the Research Term, and the Parties’
respective rights and obligations as to such Designated Development Programs
shall continue in accordance with this Agreement following such Research Term
expiration without any change on account of such expiration.

2.4.2    Programs that are Not Designated Development Programs as of the End of
the Research Term. Upon expiration of the Research Term, Agios shall provide
Celgene with an End-of-Research Term Program Data Package as to each Research
Program (including, if applicable, the [**] Program or the [**] Program),
excluding any Qualified Early Exercise I&I Program as to which the Parties have
entered into a License Agreement, from which no

 

- 22 -



--------------------------------------------------------------------------------

Development Candidate has been nominated and designated. Celgene shall have a
period of [**] following Celgene’s receipt of each End-of-Research Term Program
Data Package from Agios pursuant to this Section 2.4.2 to elect, in its sole
discretion, to designate up to three (3) such ongoing Research Programs as a
Continuation Program (including, for the avoidance of doubt, the Deemed DC
Program), which elections Celgene shall make by giving notice thereof to Agios
prior to the end of such [**] period and paying the Designation Fees for each
such Continuation Program as set forth in Section 6.2. During such [**] period,
Agios shall use reasonable efforts to respond to requests from Celgene for
additional reasonable information and clarifications regarding content in any
End-of-Research Term Program Data Package, provided that, unless otherwise
agreed by Agios, such [**] period shall not be extended to facilitate such
responses. If Celgene makes any such election, Agios may elect in its sole
discretion to conduct Development activities with the goal of identifying and
nominating a Program Compound in such Continuation Program as a Development
Candidate and thereafter may conduct Pre-Exercise Phase I Development as to such
Continuation Program. The Parties’ respective rights and obligations as to such
Continuation Programs shall otherwise be the same as for Designated Development
Programs (that were designated as Designated Development Programs prior to the
end of the Research Term) and shall continue in accordance with this Agreement
following the Research Term expiration.

2.4.3    Treatment of Continuation Programs. If Celgene designates one or more
Continuation Programs (including, if applicable, the [**] Program or the [**]
Program) in accordance with Section 2.4.2, the Continuation Program that, in
Celgene’s reasonable determination, has progressed the furthest shall constitute
the “Deemed DC Program.” Each Continuation Program (including the Deemed DC
Program) shall be conducted without adjustment to the terms contemplated by
Section 2.4.2 (i.e., any Pre-Exercise Phase I Development activities for such
Continuation Program that may be conducted by Agios shall be at Agios’ sole
discretion and expense).

2.4.4    Disposition of Programs Not Designated as Continuation Programs. Any
Research Program that Celgene does not designate as a Continuation Program in
accordance with Section 2.4.2 shall be dropped from the Collaboration and all
rights thereto shall revert to Agios in accordance with Section 2.12.

2.5    Completion of Pre-Exercise Phase I Development. Upon Agios’ completion of
Pre-Exercise Phase I Development as to any Designated Development Program or
Continuation Program, or earlier upon Celgene’s written request, Agios shall
provide Celgene with an Option Data Package for such Program (in any case within
[**] following such completion of Pre-Exercise Phase I Development as to any
Designated Development Program or Continuation Program or Celgene’s request, as
applicable). During the period between Celgene’s receipt of such Option Data
Package and the applicable Option Data Package Verification Date, Agios shall
use reasonable efforts to respond to requests from Celgene for additional
reasonable information and clarifications regarding content of the Option Data
Package.

2.6    Regulatory Affairs. Agios shall be responsible for and shall control all
regulatory matters relating to each Pre-Exercise Program. For all regulatory
matters concerning any Pre-Exercise Program, until such time that Celgene either
exercises its Option and enters into a Development & Commercialization Agreement
or such Pre-Exercise Program reverts to Agios in accordance with Section 2.12,
Agios shall consult with Celgene with respect to filing strategy and document
preparation, and shall reasonably consider all timely comments made by Celgene
with respect thereto.

 

- 23 -



--------------------------------------------------------------------------------

2.7    Reports; Results; Testing by the Parties. Each Party shall maintain
complete, current and accurate records of all Development activities conducted
by it under the Collaboration, and all data and other information resulting from
such activities. Such records shall fully and properly reflect all work done and
results achieved in the performance of the Development activities in good
scientific manner appropriate for regulatory and patent purposes. Each Party
shall document all non-clinical studies and clinical trials for Programs in
formal written study records according to applicable Laws, including national
and international guidelines such as ICH, GCP, GLP and GMP. Each Party shall
have the right to review and copy such records maintained by the other Party at
reasonable times, as reasonably requested by a Party. At each meeting of the JRC
or the JDC held pursuant to Section 4.8.2, each Party shall provide the other
Party a written progress report summary (which may consist solely of slides) on
the status of its activities under each Program during the Research Term,
including summaries of data associated with such Party’s activities, it being
understood that Celgene may reasonably request additional information regarding
any such written progress report summary.

2.8    No Representation. Neither Party makes any representation, warranty or
guarantee that the Collaboration will be successful, or that any other
particular results will be achieved with respect to the Collaboration, any
Program, any Program Target, any Program Compound, any Development Candidate or
any Program Product hereunder.

2.9    Subcontracting. Subject to the terms of this Agreement or any Development
& Commercialization Agreement, as applicable, each Party shall have the right to
engage Affiliates or Third Party subcontractors to perform certain of its
obligations under this Agreement or any Development & Commercialization
Agreement, as applicable. Any such Affiliate or subcontractor shall meet the
qualifications typically required by such Party for the performance of work
similar in scope and complexity to the subcontracted activity and perform such
work consistent with the terms of this Agreement or any Development &
Commercialization Agreement, as applicable; provided, however, that any Party
engaging an Affiliate or subcontractor hereunder shall remain fully responsible
and obligated for such activities. Unless otherwise agreed by the Parties, each
Party will obligate each Third Party subcontractor to agree in writing to assign
to such Party ownership of, or grant to such Party an exclusive, royalty-free,
worldwide, perpetual and irrevocable license (with the right to grant
sublicenses) to, any inventions arising under its agreement with such Third
Party to the extent related to Development, Manufacture or Commercialization
with respect to Program Compounds, as applicable; and such Party shall structure
such assignment or exclusive license so as to enable such Party to sublicense
such Third Party inventions to the other Party pursuant to the applicable
provisions of this Agreement and of any applicable Development &
Commercialization Agreement (including permitting such other Party to grant
further sublicenses).

2.10    Academic Collaborators. If either Party collaborates with an academic
institution and/or one or more individuals at an academic institution to perform
research on Program Targets or Program Compounds, such Party shall be required
to obligate such academic collaborator to agree in writing to grant the same
rights specified in Section 2.9 with respect to

 

- 24 -



--------------------------------------------------------------------------------

ownership or licenses to inventions; it being understood and agreed that, [**],
which sublicensing rights must permit sublicensing to the other Party pursuant
to the applicable provisions of this Agreement and of any applicable Development
& Commercialization Agreement (including permitting such other Party to grant
further sublicenses).

2.11    Material Transfer.

2.11.1    Transfer. On a Program-by-Program basis, during the Option Term,
either Party (the “Transferring Party”) shall transfer, if such Party agrees in
writing to make such transfer (such agreement not to be unreasonably withheld)
upon reasonable request by the other Party (the “Material Receiving Party”),
certain tangible materials (the “Materials”) for use by the Material Receiving
Party in furtherance of its rights and the conduct of its obligations under this
Agreement, as mutually agreed by the Parties and set forth in an appropriate
material transfer agreement (the “Purpose”). The Parties agree that the
exchanged Materials shall be used in compliance with applicable Law and the
terms and conditions of this Agreement, and shall not be reverse engineered or
chemically analyzed, except as required for verification purposes (if needed).

2.11.2    License; Ownership. At the time the Transferring Party provides
Materials to the Material Receiving Party as provided herein and to the extent
not separately licensed under this Agreement, the Transferring Party hereby
grants to the Material Receiving Party a non-exclusive license under the Patents
and Know-How Controlled by the Transferring Party to use such Materials solely
for the Purpose, and such license, upon termination of this Agreement (subject
to ARTICLE XI), completion of the Purpose, or discontinuation of the use of such
Materials (whichever occurs first), shall automatically terminate. Except as
otherwise provided under this Agreement, all such Materials delivered by the
Transferring Party to the Material Receiving Party shall remain the sole
property of the Transferring Party, shall only be used by the Material Receiving
Party in furtherance of the Purpose, and shall be returned to the Transferring
Party or destroyed, in the Transferring Party’s sole discretion, upon the
termination of this Agreement (subject to ARTICLE XI), the expiration of the
Option Exercise Window with respect to any Program to which such Materials
solely relate (unless the Option is exercised for the Program for which such
transfer occurred), or upon the discontinuation of the use of such Materials
(whichever occurs first). The Material Receiving Party shall not permit the
Materials to be used by or delivered to or for the benefit of any Third Party
without the prior written consent of the Transferring Party unless such Third
Party is a Third Party subcontractor as set forth in Section 2.9.

2.11.3    No Warranties; Liability. THE MATERIALS SUPPLIED BY THE TRANSFERRING
PARTY UNDER THIS SECTION 2.11 ARE SUPPLIED “AS IS” AND, EXCEPT AS OTHERWISE SET
FORTH IN THIS AGREEMENT, THE TRANSFERRING PARTY MAKES NO REPRESENTATIONS AND
EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR THAT THE
MATERIALS OR USE THEREOF DO NOT INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK, OR
OTHER PROPRIETARY RIGHTS OF A THIRD PARTY. The Material Receiving Party assumes
all liability for Damages that may arise from its use, storage or disposal of
the Materials. Except as otherwise set forth in this Agreement, the Transferring
Party shall

 

- 25 -



--------------------------------------------------------------------------------

not be liable to the Material Receiving Party for any loss, claim or demand made
by the Material Receiving Party, or made against the Material Receiving Party by
any Third Party, due to or arising from the use of the Materials, except to the
extent such loss, claim or demand is caused by the gross negligence or willful
misconduct of the Transferring Party.

2.12    Reversion of Rights.

2.12.1    Programs. If Section 2.2.1, Section 2.3.3, Section 2.4.4, Section
3.1.3 or Section 11.5.1(a) specifies that rights to a Program are to be dropped
from the Collaboration or if Celgene does not exercise its Option with respect
to any Programs within the applicable Option Exercise Window for such Program,
then (a) all rights granted by Agios to Celgene with respect to such Program, if
any, shall revert to Agios, and (b) subject to ARTICLE VIII, Celgene shall
return to Agios, or destroy, at Agios’ option, all Confidential Information
and/or Materials provided by Agios to Celgene in relation to such Program;
provided, however, that any Confidential Information and/or Materials that also
relate to a non-terminated Program may be retained by Celgene.

2.12.2    Reversion License. Effective upon any of the events set forth in
Section 2.12.1 with respect to a Program, Celgene hereby grants to Agios [**]
with the right to grant sublicenses as set forth in Section 5.1.4, under
Celgene’s rights in Celgene Collaboration Intellectual Property and Joint
Collaboration IP, to Develop, Manufacture and/or Commercialize Program Compounds
or Program Products under such Program; provided that, for this purpose,
“Celgene Collaboration Intellectual Property” means Celgene Collaboration
Intellectual Property only to the extent that it is actually used in such
Program prior to the applicable reversion set forth in this Section 2.12;
provided further that the foregoing license under this Section 2.12.2 shall be
[**] with respect to the applicable Program to the extent of claims within the
Patents included in the Celgene Collaboration Intellectual Property and Joint
Collaboration IP that Cover a composition of matter of any such Program Compound
or Program Product. Agios shall not owe royalties or milestones with respect to
any license in this Section 2.12.2, but Agios shall be solely responsible for
any payments owed by Celgene to any Third Party licensors of Celgene
Collaboration Intellectual Property or Joint Collaboration IP, and shall be
responsible for complying with the terms of any license agreements with such
third Party licensors, in either case, directly related to Agios’ exercise of
such licenses

2.12.3    Optioned Programs. For the avoidance of doubt, none of the reversion
events described in this Section 2.12 shall affect Celgene’s rights with respect
to any other Program for which Celgene retains Option rights or has delivered an
Option Exercise Notice pursuant to Section 3.1.2(a).

ARTICLE III

OPTION EXERCISE; DEVELOPMENT & COMMERCIALIZATION AGREEMENTS

3.1    Option Grant and Exercise.

3.1.1    Option Grant by Agios.

 

- 26 -



--------------------------------------------------------------------------------

(a)    Subject to the terms and conditions of this Agreement on a Designated
Development Program-by-Designated Development Program and Continuation
Program-by-Continuation Program basis, Agios hereby grants to Celgene, with
respect to each Designated Development Program and Continuation Program, an
exclusive option (each, an “Option”), exercisable at any time during the period
commencing on the date that a Development Candidate for such Designated
Development Program is designated pursuant to the terms and conditions of this
Agreement or the date on which a Continuation Program is designated pursuant to
the terms and conditions of this Agreement, as applicable, and ending [**]
following the applicable Option Data Package Verification Date (each such period
for each Designated Development Program and Continuation Program, as applicable,
the “Option Exercise Window”) to enter into a Development & Commercialization
Agreement with respect to such Designated Development Program or Continuation
Program, pursuant to this Section 3.1.

(b)    In addition, subject to the terms and conditions of this Agreement on an
Qualified Early Exercise I&I Program-by-Qualified Early Exercise I&I Program
basis, Celgene may exercise an Option with respect to up to [**] Qualified Early
Exercise I&I Programs at any time during the Research Term that such Qualified
Early Exercise I&I Program remains a Qualified Early Exercise I&I Program (the
“Early Option Exercise Window”), to enter into a License Agreement with respect
to such Qualified Early Exercise I&I Program.

3.1.2    Option Exercise.

(a)    Celgene shall have the right, but not the obligation, to exercise the
Option for a given Designated Development Program or Continuation Program by
delivering an Option Exercise Notice to Agios within the applicable Option
Exercise Window. Celgene shall have the right, but not the obligation, to
exercise the Option for a given Qualified Early Exercise I&I Program by
delivering an Option Exercise Notice to Agios within the Early Option Exercise
Window. Upon such exercise, the applicable Qualified Early Exercise I&I Program,
Designated Development Program or Continuation Program shall become a
“Post-Exercise Program”. Within [**] following each Option Exercise Notice
delivery, Celgene (or an Affiliate designated by Celgene) and Agios and each
Affiliate of Agios that holds Agios Intellectual Property relating to the
applicable Qualified Early Exercise I&I Program, Designated Development Program
or Continuation Program will enter into (i) a Co-Development and
Co-Commercialization Agreement with respect to any such Post-Exercise Program
that is an IO Program, [**] Program or [**] Program, or (ii) a License Agreement
with respect to any such Post-Exercise Program that is an I&I Program; and in
either case will update the exhibits and schedules thereto, as applicable,
including to identify the Program Compound(s) and Program Target that are the
subject of such Development & Commercialization Agreement. Following the
applicable Implementation Date for Development & Commercialization Agreement,
Celgene shall pay the applicable fees set forth in such Development &
Commercialization Agreement in accordance therewith.

(b)    At any time during the Option Exercise Window, with respect to any
Designated Development Program or Continuation Program that is an IO Program,
other than the [**] Program and/or [**] Program, Celgene shall have the right to
designate one of such IO Programs as the Shared 65/35 Program. Celgene shall
indicate in the applicable Option

 

- 27 -



--------------------------------------------------------------------------------

Exercise Notice whether it is designating any such IO Program as the Shared
65/35 Program. For clarity: (i) if Celgene exercises its Option with respect to
the [**] Program or the [**] Program, such Program shall be a Shared 50/50
Program subject to the provisions set forth in Section 3.1.2(c) below, and (ii)
for so long as Celgene has not previously designated an IO Program (other than
the [**] Program and/or [**] Program) as the Shared 65/35 Program, it shall
always be entitled to designate an IO Program as the Shared 65/35 Program at the
time of the exercise of the Option for such IO Program (and such designated
Shared 65/35 Program shall not be considered as a “Shared 50/50 Program” for any
purpose under Section 3.1.2(c) below, including with regard to the Alternating
Mechanism).

(c)    Subject to Celgene’s right to select the Shared 65/35 Program pursuant to
Section 3.1.2(b), at any time during the Option Exercise Window, with respect to
any Designated Development Program or Continuation Program that is an IO Program
(including for purposes of this Section 3.1.2(c) the [**] Program and [**]
Program), Agios shall have the option of designating the first Shared 50/50
Program as an Agios Lead Shared Program on or prior to the execution of the
applicable Co-Commercialization and Co-Development Agreement. If Agios does not
elect to designate the first Shared 50/50 Program as an Agios Lead Shared
Program, then such Shared 50/50 Program shall be a Celgene Lead Shared Program
and the second Shared 50/50 Program shall be an Agios Lead Shared
Program. Thereafter, the designation of any further Shared 50/50 Programs shall
alternate between the Parties, i.e., if the prior designated Shared 50/50
Program was an Agios Lead Shared Program, the next designated Shared 50/50
Program would be a Celgene Lead Shared Program, and vice versa, with respect to
each subsequently designated Shared 50/50 Program (the “Alternating
Mechanism”). By way of example, if the first Shared 50/50 Program is designated
an Agios Lead Shared Program, and the second IO Program for which Celgene
exercises its Option is designated the Shared 65/35 Program pursuant to Section
3.1.2(b), then the third IO Program for which Celgene exercises an Option as a
Shared 50/50 Program shall be automatically designated a Celgene Lead Shared
Program.

3.1.3    Expiration of Option Exercise Windows. If Celgene does not exercise an
Option during the applicable Option Exercise Window, then the corresponding
Designated Development Program or Continuation Program shall be dropped from the
Collaboration in accordance with Section 2.12 and shall no longer be subject to
Celgene’s rights under this Agreement, including ARTICLE V and all rights
thereto shall revert to Agios in accordance with Section 2.12.

3.2    Government Approvals.

3.2.1    Efforts. Each of Agios and Celgene will use its commercially reasonable
good faith efforts to eliminate any concern on the part of any Governmental
Authority regarding the legality of any proposed Development & Commercialization
Agreement including, if required by Governmental Authorities, promptly taking
all steps to remove any and all impediments to consummation of the transactions
contemplated by the Development & Commercialization Agreements, including
obtaining government antitrust clearance, cooperating in good faith with any
Governmental Authority investigation, promptly producing any documents and
information and providing witness testimony if requested by a Governmental
Authority. Notwithstanding anything to the contrary in this Agreement and the
Development & Commercialization Agreements, this Section 3.2 and the term
“commercially reasonable good faith efforts” do not require that either Party
(a) [**], (b) [**], or (c) [**].

 

- 28 -



--------------------------------------------------------------------------------

3.2.2    HSR/Antitrust Filings. Each of Agios and Celgene will, within [**]
after the execution of the relevant Development & Commercialization Agreement
(or such later time as may be agreed to in writing by the Parties) file with the
U.S. Federal Trade Commission (“FTC”) and the Antitrust Division of the U.S.
Department of Justice (“DOJ”) any HSR/Antitrust Filing required of it under the
HSR Act and, as soon as practicable, file with the appropriate Governmental
Authority any other HSR/Antitrust Filing required of it under any other
Antitrust Law as determined in the reasonable opinion of either Party with
respect to the transactions contemplated by the relevant Development &
Commercialization Agreement. The Parties shall cooperate with one another to the
extent necessary in the preparation of any such HSR/Antitrust Filing. Each Party
shall be responsible for its own costs, expenses and filing fees associated with
any HSR/Antitrust Filing; provided, however, that the Parties shall [**]. In the
event that the Parties make an HSR/Antitrust Filing under this Section 3.2, the
relevant Development & Commercialization Agreement shall terminate (a) at the
election of either Party, immediately upon notice to the other Party, in the
event that the FTC, DOJ or other Governmental Authority obtains a preliminary
injunction or final order under Antitrust Law enjoining the transactions
contemplated by such Development & Commercialization Agreement, or (b) at the
election of either Party, immediately upon notice to the other Party, in the
event that the Antitrust Clearance Date shall not have occurred on or prior to
[**] after the effective date of the last HSR/Antitrust Filing submitted to a
Governmental Authority in relation to the relevant Development &
Commercialization Agreement. Notwithstanding anything to the contrary contained
herein, except for the terms and conditions of this Section 3.2, none of the
terms and conditions contained in the relevant Development & Commercialization
Agreement shall be effective until the “Implementation Date,” which is agreed
and understood to mean the later of (i) the execution date of the relevant
Development & Commercialization Agreement, (ii) if a determination is made
pursuant to this Section 3.2 that an HSR/Antitrust Filing is not required to be
made under any Antitrust Law for the relevant Development & Commercialization
Agreement, the date of such determination, or (iii) if a determination is made
pursuant to this Section 3.2 that an HSR/Antitrust Filing is required to be made
under any Antitrust Law for the relevant Development & Commercialization
Agreement, the Antitrust Clearance Date. As used herein: (x) “Antitrust
Clearance Date” means the earliest date on which the Parties have actual
knowledge that all applicable waiting periods under the HSR Act and any
comparable waiting periods as required under any other Antitrust Law, in each
case with respect to the transactions contemplated by the relevant Development &
Commercialization Agreement have expired or have been terminated; and (y)
“HSR/Antitrust Filing” means (i) a filing by Agios and Celgene with the FTC and
the DOJ of a Notification and Report Form for Certain Mergers and Acquisitions
(as that term is defined in the HSR Act), together with all required documentary
attachments thereto or (ii) any comparable filing by Agios or Celgene required
under any other Antitrust Law, in each case ((i) and (ii)) with respect to the
transactions contemplated by the Development & Commercialization Agreements.

3.2.3    Information Exchange. Each of Agios and Celgene will, in connection
with any HSR/Antitrust Filing, (a) reasonably cooperate with each other in
connection with any communication, filing or submission and in connection with
any investigation or other inquiry,

 

- 29 -



--------------------------------------------------------------------------------

including any proceeding initiated by a private party; (b) keep the other Party
and/or its counsel informed of any communication received by such Party from, or
given by such Party to, the FTC, the DOJ or any other U.S. or other Governmental
Authority and of any communication received or given in connection with any
proceeding by a private party, in each case regarding the transactions
contemplated by any Development & Commercialization Agreement; (c) consult with
each other in advance of any meeting or conference with the FTC, the DOJ or any
other Governmental Authority or, in connection with any proceeding by a private
party, with any other Person, and to the extent permitted by the FTC, the DOJ or
such other Governmental Authority or other Person, give the Parties and/or their
counsel the opportunity to attend and participate in such meetings and
conferences; and (d) to the extent practicable, permit the other Party and/or
its counsel to review in advance any submission, filing or communication (and
documents submitted therewith) intended to be given by it to the FTC, the DOJ or
any other Governmental Authority; provided that materials may be redacted to
remove references concerning the [**]. Agios and Celgene, as each deems
advisable and necessary, may reasonably designate any competitively sensitive
material to be provided to the other under this Section 3.2.3 as “Antitrust
Counsel Only Material.” Such materials and the information contained therein
shall be given only to the outside antitrust counsel of the recipient and will
not be disclosed by such outside counsel to employees, officers or directors of
the recipient unless express permission is obtained in advance from the source
of the materials (Agios or Celgene, as the case may be) or its legal counsel.

3.2.4    Assistance Unrelated to Antitrust Law. Subject to this Section 3.2,
Agios and Celgene shall cooperate and use respectively all reasonable efforts to
make all other registrations, filings and applications, to give all notices and
to obtain as soon as practicable all governmental or other consents, transfers,
approvals, orders, qualifications, authorizations, permits and waivers, if any,
and to do all other thing necessary or desirable for the consummation of the
transactions as contemplated hereby.

3.2.5    No Further Obligations. If any Development & Commercialization
Agreement is terminated pursuant to this Section 3.2, then, notwithstanding any
provision in this Agreement to the contrary, neither Party shall have any
further obligation to the other Party with respect to the subject matter of the
relevant Development & Commercialization Agreement; provided that, prior to
termination of a Development & Commercialization Agreement pursuant to this
Section 3.2, Celgene shall instead be permitted to [**], if required to comply
with any Antitrust Law; provided further that, the right to [**] set forth in
the prior proviso shall not apply if a breach by Celgene of its obligations
under Section 5.2 is a material cause of the failure to obtain clearance under
Antitrust Laws and, in such event, rights to such Program shall revert to Agios
in accordance with the terms of the applicable Development & Commercialization
Agreement.

 

- 30 -



--------------------------------------------------------------------------------

ARTICLE IV

GOVERNANCE

4.1    General.

4.1.1    Governance Committees. The Parties shall establish (a) a Joint Steering
Committee (“JSC”) to oversee and coordinate the overall conduct of all Programs
hereunder; (b) a Joint Research Committee (“JRC”) to oversee and coordinate
discovery, research and pre-clinical Development activities with respect to each
Research Program until nomination of a Development Candidate for such Research
Program; (c) a Joint Development Committee (“JDC”) for each Program as to which
a Development Candidate has been nominated and designated and for which Celgene
retains an Option; (d) a Joint Commercialization Committee (“JCC”) to oversee
Commercialization activities under a Development & Commercialization Agreement;
and (e) a Joint Patent Committee (“JPC”) to oversee Patent Prosecution and
enforcement (the JSC, the JRC, the JDC, the JCC and the JPC shall each be
referred to as a “Committee”). Each Committee shall have decision-making
authority with respect to the matters within its purview to the extent expressly
and as more specifically provided herein; it being understood and agreed that
with respect to any Program that is subject to an executed License Agreement, no
Committee shall have any review or decision-making authority. For the avoidance
of doubt, from and after the Effective Date, no “Committee” or other working
group established under the 2010 Agreement shall have the authority to address
any matters involving this Collaboration.

4.1.2    From time to time, each Committee may establish subcommittees to
oversee particular projects or activities, as it deems necessary or advisable
(each, a “Subcommittee”). Each Subcommittee shall consist of such number of
members as the applicable Committee determines is appropriate from time to
time. Such members shall be individuals with expertise and responsibilities in
the relevant areas such as [**], as applicable to the stage of the project or
activity. Such Subcommittees shall operate under the same principles as are set
forth in this ARTICLE IV for the Committee forming such Subcommittee.

4.1.3    Execution of Co-Development and Co-Commercialization Agreement. On a
Program-by-Program basis, upon execution of the applicable Co-Development and
Co-Commercialization Agreement for such Program, such Program and matters
related thereto shall continue to be within the purview of the applicable
Committee, in accordance with and pursuant to the terms of the applicable
Co-Development and Co-Commercialization Agreement.

4.1.4    Certain Interactions with and Effects on the 2010 Agreement. Upon and
after the Effective Date, notwithstanding anything to the contrary in the 2010
Agreement (with each quoted term below having the meaning given in the 2010
Agreement):

(a)    All activities regarding Development, Manufacturing and Commercialization
of Program Compounds and Program Products for the [**] Program or the [**]
Program under the 2010 Agreement and all future such activities shall be
conducted solely under this Agreement.

(b)    None of the Parties’ activities performed in accordance with this
Agreement (including those activities specifically permitted upon and after
termination) shall be deemed a violation of, nor shall they be subject to, the
2010 Agreement.

(c)    No Program Compound or Program Product for the [**] Program or the [**]
Program is or can be (i) included as an “Agreement Compound” or in any of the
classes of compounds comprising “Agreement Compounds”, (ii) part of the
“Compound List,” (iii) included in any of the “Picks”, or (iv) part of an “Agios
Reverted Program,” or “Celgene Reverted Program”, each of (i) – (iv) under the
2010 Agreement.

 

- 31 -



--------------------------------------------------------------------------------

(d)    No payments, including any “IND Amount” or “Phase I Amount”, any
milestones or any royalties, will be due under the 2010 Agreement with respect
to any Program Compounds and Program Products under this Agreement (including
the [**] Program or the [**] Program).

(e)    No decision of any “Committee” or working group under the 2010 Agreement
shall have any binding effect on any Committee or working group under this
Agreement, and no decision of any Committee or working group under this
Agreement shall have any binding effect on any “Committee” or working group
under the 2010 Agreement notwithstanding that the members of any such committees
may contain some or all of the same individual representatives for each Party.

(f)    All “Confidential Information” disclosed under the 2010 Agreement that
solely relates to the [**] Program or the [**] Program shall be deemed to be
Confidential Information disclosed under this Agreement and not the 2010
Agreement. All “Confidential Information” disclosed under the 2010 Agreement
that relates to, but does not solely relate to, the [**] Program or the [**]
Program shall be deemed “Confidential Information” disclosed under the 2010
Agreement and also Confidential Information disclosed under this Agreement;
provided, however, that any disclosure of such information that is permitted
under the 2010 Agreement shall not be deemed a breach of this Agreement and any
disclosure of such information that is permitted under this Agreement shall not
be deemed a breach of the 2010 Agreement.

4.2    Joint Steering Committee.

4.2.1    Establishment. Within [**] following the Effective Date, Agios and
Celgene shall establish the JSC. The JSC shall have oversight over each Program,
subject to Sections 4.10 and 4.11.

4.2.2    Duties. The JSC shall:

(a)    manage the strategic direction of the Collaboration;

(b)    oversee implementation of the Collaboration in accordance with this
Agreement;

(c)    review and monitor progress of the Collaboration and serve as a forum for
exchanging information and facilitating discussions regarding the conduct of the
Collaboration;

(d)    oversee and coordinate the conduct of all Programs and related matters
within the responsibilities of the Committees hereunder;

(e)    discuss and determine appropriate measures to take in view of Third Party
rights;

 

- 32 -



--------------------------------------------------------------------------------

(f)    provide strategic guidance, and coordinate efforts between the Parties,
with respect to any Publications and, by mutual agreement, approve requests for
Publication, from either Party, according to the Publication Guidelines and
Section 8.4 hereof;

(g)    serve as a forum for dispute resolution in accordance with Section 4.10
with respect to matters that are not resolved at the JRC, JDC, JCC or JPC; and

(h)    perform such other duties as are specifically assigned to the JSC under
this Agreement or any Development & Commercialization Agreement.

4.3    Joint Research Committee.

4.3.1    Establishment. Within [**] following the Effective Date, Agios and
Celgene shall establish the JRC. The JRC shall have oversight over each Research
Program until a Development Candidate has been nominated and designated for such
Program, subject to Sections 4.10 and 4.11.

4.3.2    Duties. The JRC shall:

(a)    approve the designation of Research Programs in accordance with Section
2.2.1;

(b)    oversee, review and provide strategic guidance to the Parties with
respect to the conduct of each Research Program, including the prioritization of
Research Programs;

(c)    review the basis [**] that a Program Compound has met the criteria for a
Development Candidate and determine whether such Program Compound has met such
criteria;

(d)    [**];

(e)    in conjunction with the JDC, discuss additional Indications for
Development of Program Compounds or Development Candidates of Designated
Development Programs or Continuation Programs;

(f)    oversee the initial development of any biomarkers;

(g)    oversee and coordinate the Parties’ activities with respect to the
IND-enabling activities and Manufacture of pre-clinical and clinical supply of
Program Compounds and Program Products (to the extent the JDC has not yet been
formed);

(h)    provide a forum for the Parties (i) to discuss the objectives of each
Research Program; and (ii) to exchange and review scientific information and
data relating to the activities being conducted under each Research Program;

 

- 33 -



--------------------------------------------------------------------------------

(i)    provide a forum for the Parties to identify and discuss which Research
Programs satisfy the criteria for Qualified Early Exercise I&I Programs and are
eligible for early Option exercise by Celgene pursuant to Section 3.1.1(b);

(j)    discuss and attempt to resolve any disputes in the JRC; and

(k)    perform such other duties as are specifically assigned to the JRC under
this Agreement.

4.3.3    Dissolution. The JRC shall be dissolved and its activities and
authority terminated upon the end of the Option Term.

4.4    Joint Development Committee.

4.4.1    Establishment. Within [**] following Celgene’s first designation of a
Designated Development Program pursuant to Section 2.3.2(b) or of a Continuation
Program pursuant to Section 2.4.2, Agios and Celgene shall establish the
JDC. The JDC shall have oversight over Development activities with respect to
each Designated Development Program or Continuation Program and as to which
Celgene retains an Option hereunder or that has become a Shared Program.

4.4.2    Duties Prior to Option Exercise by Celgene. The JDC shall:

(a)    Review and approve the applicable Development plans for each Designated
Development Program and Continuation Program and any proposed updates or
amendments to such Development plans, and propose revisions to each of such
Development plans as needed;

(b)    review and approve the content of any IND for a Program Product and
oversee, review and coordinate the studies required for the preparation of the
CMC section of an IND for filing with Regulatory Authorities for the Program
Products, including studies relating to analytical methods and purity analysis;

(c)    provide a forum for the Parties to share information with respect to the
Development of Program Compounds and Program Products, including reviewing and
commenting on updates on such Development;

(d)    provide a forum for the Parties to discuss whether to conduct additional
Development activities for a Related Compound (other than the designated
Development Candidate for a Designated Development Program or a Program Compound
for a Continuation Program) for a Designated Development Program or Continuation
Program;

(e)    [**];

(f)    [**];

(g)    oversee, review and coordinate process research and development
activities (including Manufacturing and formulation development activities);

 

- 34 -



--------------------------------------------------------------------------------

(h)    oversee and coordinate the Parties’ activities with respect to the
Manufacture of pre-clinical and clinical supply of Program Compounds and Program
Products, including discussion, review and implementation of any Supply Plan(s)
(as defined in Exhibit A);

(i)    discuss and attempt to resolve any disputes in the JDC; and

(j)    perform such other duties as are specifically assigned to the JDC under
this Agreement or a Development & Commercialization Agreement.

4.4.3    Duties Post Option Exercise by Celgene. The JDC shall, solely with
respect to any Shared Program under an executed Co-Development and
Co-Commercialization Agreement:

(a)    review and recommend to the JSC approval of the initial Development Plan
(as provided in the Co-Development and Co-Commercialization Agreement) and any
proposed updates or amendments to the Development Plan (and applicable
Development Budget) (each as defined in Appendix A) as needed;

(b)    oversee, review, coordinate and provide strategic guidance to the Parties
on the Development of the Compounds and Licensed Products (each as defined in
Appendix A), including assigning activities to be performed by each Party,
subject to the provisions of the Co-Development and Co-Commercialization
Agreement;

(c)    review and coordinate such committees’ activities with respect to the
Development of the Compounds and Licensed Products with the Parties activities
under the Co-Development and Co-Commercialization Agreement;

(d)    subject to and within the parameters of each Development Plan (i) oversee
the implementation of the Development Plan (including evaluation of clinical
trial protocols and review of the conduct of clinical trials conducted pursuant
to the Development Plan); and (ii) oversee and approve the overall strategy and
positioning of all material submissions and filings with the applicable
Regulatory Authorities;

(e)    oversee the Development of any Companion Diagnostics, including the
Development of any biomarkers;

(f)    oversee, review and coordinate (in conjunction with the JCC) formulation
and Manufacturing development studies, together with associated regulatory
activities;

(g)    oversee, review and coordinate the Parties’ activities with respect to
Manufacturing of Compounds and Licensed Product for Development purposes,
including, in conjunction with the JCC, pre-clinical and clinical supply;

(h)    develop and approve a publication plan for any Publications made prior to
the First Commercial Sale (as defined in the Co-Development and
Co-Commercialization Agreement) of a Shared Product;

 

- 35 -



--------------------------------------------------------------------------------

(i)    discuss and attempt to resolve any disputes in the JDC; and

(j)    perform such other duties as are specifically assigned to the JDC under
the Co-Development & Co-Commercialization Agreement.

4.5    Joint Commercialization Committee.

No later than the earlier of (a) the date upon which the Parties commence the
first Phase III Study, or (b) the date upon which the Parties commence the first
Pivotal Clinical Trial, or within [**] after request by either Party if
requested by either Party earlier, the Parties shall establish the JCC. The
Parties intend that the JCC shall have the responsibility for overseeing the
Commercialization of Shared Products under the Collaboration pursuant to the
terms of each Co-Development and Co-Commercialization Agreement.

4.5.1    Meetings. The first scheduled meeting of the JCC shall be held no later
than [**] after establishment of the JCC unless otherwise agreed by the
Parties. After the first scheduled meeting of the JCC until the JCC is
disbanded, the JCC shall meet in person or telephonically at least [**], as
further provided in Section 4.8. The JCC shall disband upon the expiration or
termination of all Co-Development and Co-Commercialization Agreements. Each
Party will bear all expenses it incurs in regard to participating in all
meetings of the JCC, including all travel and living expenses.

4.5.2    Duties. The JCC shall:

(a)    approve the initial Commercialization Plan (as defined in Appendix A) for
each Shared Product and, each year thereafter, shall review and approve the
Commercialization Plan for the then-current Calendar Year and the next
succeeding Calendar Year;

(b)    oversee implementation of the Commercialization Plan;

(c)    review and coordinate the Commercialization activities of Celgene and
Agios with respect to Shared Products, including pre-launch and post-launch
activities in the United States;

(d)    review and comment on approaches and plans proposed by the applicable
Lead Party in the relevant portion of the Territory (each as defined in Appendix
A) [**];

(e)    discuss any branding and/or co-branding matters;

(f)    establish target numbers regarding reach and frequency of sales
performance;

(g)    discuss, review and implement any Supply Plan(s) (as defined in Appendix
A);

(h)    discuss and attempt to resolve any disputes in the JCC; and

(i)    such other responsibilities as may be set forth in a Co-Development and
Co-Commercialization Agreement or mutually agreed by the Parties from time to
time. For

 

- 36 -



--------------------------------------------------------------------------------

purposes of clarity, the JCC shall not have any authority beyond the specific
matters set forth in this Section 4.5. In any case where a matter within the
JCC’s authority arises, the JCC shall convene a meeting and consider such matter
as soon as reasonably practicable, but in no event later than [**] after the
matter is first brought to the JCC’s attention (or, if earlier, at the next
regularly scheduled JCC meeting).

4.6    Joint Patent Committee.

4.6.1    Establishment. The initial members of the JPC for each Party will be
determined by each Party, respectively, within [**] after the Effective
Date. The Parties intend that the JPC shall have the responsibility for sharing
information and coordinating Patent Prosecution matters involving Agios Patents,
Celgene Patents, Patents included in the Celgene Collaboration Intellectual
Property and Joint Collaboration Patents.

4.6.2    Duties. The JPC shall:

(a)    discuss the current status of all Agios Patents, Celgene Patents, Patents
included in the Celgene Collaboration Intellectual Property and Joint
Collaboration Patents;

(b)    discuss filing and claiming strategies involving Agios Patents, Celgene
Patents, Patents included in the Celgene Collaboration Intellectual Property and
Joint Collaboration Patents both existing as of the Effective Date as well as
any new applications filed after the Effective Date;

(c)    coordinate the timing and conduct of transfer of the Parties’
responsibilities under a Co-Development and Co-Commercialization Agreement with
respect to Prosecution;

(d)    coordinate the Parties’ respective activities in preparation for
potential litigation involving the assertion of the Agios Patents, Celgene
Patents, Patents included in the Celgene Collaboration Intellectual Property and
Joint Collaboration Patents;

(e)    discuss and attempt to resolve any disputes in the JPC; and

(f)    perform such other duties as are specifically assigned to the JPC under
this Agreement or any Co-Development and Co-Commercialization Agreement.

4.7    Alliance Managers. Each Party shall appoint one designated representative
to serve as an alliance manager (“Alliance Manager”) with responsibility for
being the primary point of contact between the Parties with respect to the
Collaboration. The Alliance Managers shall attend JSC, JRC, JDC, JCC and JPC
meetings, as necessary, as non-voting observers. Nothing herein shall prohibit a
Party from appointing its Alliance Manager as a member of one or more
Committees.

4.8    General Committee Membership and Procedures.

 

- 37 -



--------------------------------------------------------------------------------

4.8.1    Committee Membership. Each Committee shall each be composed of three
(3) representatives from each of Celgene and Agios (provided that the JPC shall
be composed of two (2) representatives from each of Celgene and Agios), each of
which representatives shall be of the seniority and experience appropriate for
service on the applicable Committee in light of the functions, responsibilities
and authority of such Committee and the status of Development of the Program
Products being pursued hereunder from time to time. Each Party may replace any
of its representatives on any Committee at any time with prior written notice to
the other Party; provided that such replacement meets this standard. Each
Committee shall appoint a chairperson from among its members, with the
chairperson for the JRC and JDC being a representative from [**], and the
chairperson for the JSC being a representative from [**]. The JSC shall appoint
the chairpersons for the JCC and the JPC. Within [**] following each Committee
meeting, the chairperson of each Committee shall circulate to all Committee
members a draft of the minutes of such meeting. The Committee shall then
approve, by mutual agreement, such minutes within [**] following circulation.

4.8.2    Committee Meetings.

(a)    The JSC and JRC shall hold an initial joint meeting within [**] after the
Effective Date or as otherwise agreed by the Parties. The JDC shall meet at the
time the JDC is formed in accordance with Section 4.4.1. Thereafter, each
Committee shall meet at least [**], unless the respective Committee members
otherwise agree. All Committee meetings shall be conducted in person or, for
[**] of such meetings each year, by teleconference, unless otherwise determined
by the applicable Committee.

(b)    Unless otherwise agreed by the Parties, all in-person meetings for each
Committee shall be held on an alternating basis between Agios’ facilities in
Cambridge, Massachusetts (or such future location as Agios’ facilities may move
to) and Celgene’s facilities in Summit, New Jersey, Seattle, Washington, San
Francisco, California or San Diego, California, as determined by Celgene (or
such future location as Celgene’s facilities may move to). A reasonable number
of other representatives of a Party may attend any Committee meeting as
non-voting observers; provided that such additional representatives are under
obligations of confidentiality and non-use applicable to the Confidential
Information of the other Party that are at least as stringent as those set forth
in ARTICLE VIII; and provided further that the Parties, reasonably in advance of
the applicable Committee meeting, approve the list of non-voting observers to
attend such meeting. Each Party shall be responsible for all of its own
personnel and travel costs and expenses relating to participation in Committee
meetings.

4.9    Responsibilities under Specific Agreements. Following the execution of a
Development & Commercialization Agreement for a given Program:

4.9.1    License Agreement. After the Parties have entered into a License
Agreement to govern the further Development and Commercialization of Licensed
Product under a specified Program, no Committee shall have any review or
decision-making authority.

4.9.2    Co-Development and Co-Commercialization Agreement. After the Parties
have entered into a Co-Development and Co-Commercialization Agreement to govern
the further Development and Commercialization of Shared Products for a specified
Program, the

 

- 38 -



--------------------------------------------------------------------------------

Committees other than the JRC shall continue to have review and oversight of the
Development, Manufacture and Commercialization of Shared Products as set forth
in this Agreement and the applicable Co-Development and Co-Commercialization
Agreement.

4.10    Decision-Making.

4.10.1    Committee; Referral to JSC and to Executive Officers. All decisions of
a Committee shall be made by unanimous vote, with each Party’s Representatives
collectively having one (1) vote, and shall be set forth in minutes approved by
both Parties. Upon [**] prior written notice, either Party may convene a special
meeting of a Committee for the purpose of resolving any failure to reach
agreement on a matter within the scope of the authority and responsibility of
such Committee. No Committee shall have the authority to resolve any dispute
involving the breach or alleged breach of this Agreement and shall not have any
power to amend, modify or waive the terms of this Agreement (including any
amendment of the Development Candidate Criteria), any Development &
Commercialization Agreement or any Supply Agreement (or any other agreement
between the Parties), or to alter, increase, expand or waive compliance by a
Party with a Party’s obligations under this Agreement or any Development &
Commercialization Agreement. If the JRC, JDC, JCC or JPC is unable to reach
agreement on any matter so referred to it for resolution by one or both Parties
within [**] after the matter is so referred to it, such matter shall be referred
to the JSC for resolution. If the JSC is unable to reach agreement on any matter
within [**] after the matter is referred to it or first considered by it, such
matter shall be referred to the Executive Officers for resolution.

4.10.2    Decision-Making Authority. If the matter is not resolved by the
Executive Officers after discussions between such Executive Officers within [**]
after referral to the Executive Officers, then, on a Program-by-Program basis,
subject to Section 4.11 and except as otherwise provided herein (a) [**]
Executive Officer shall have the right to decide the unresolved matter as to
[**] and (b) the right to decide the unresolved matter as to [**].

4.10.3    Notwithstanding the foregoing, neither Party shall have the right to
finally resolve a dispute pursuant to Section 4.10.2:

(i)    in a manner that excuses such Party from any of its obligations
specifically enumerated under this Agreement;

(ii)    in a manner that negates any consent rights or other rights specifically
allocated to the other Party under this Agreement;

(iii)    to resolve any dispute involving the breach or alleged breach of this
Agreement;

(iv)    to resolve a matter if the provisions of this Agreement specify that
unanimous or mutual agreement of the Parties or a Committee, or consent of the
other Party, is required for such matter;

(v)    in a manner that would require the other Party to perform any act that is
inconsistent with any Law;

 

- 39 -



--------------------------------------------------------------------------------

(vi)    to determine whether or not a milestone event has been achieved under a
Development & Commercialization Agreement or whether or not a Qualified Early
Exercise I&I Program has satisfied the criteria set forth on Schedule 1.1.83; or

(vii)    otherwise expand a Party’s rights or reduce a Party’s obligations under
this Agreement or any Development & Commercialization Agreement.

4.11    Scope of Governance. Notwithstanding the creation of each of the
Committees, each Party shall retain the rights, powers and discretion granted to
it under this Agreement (including, in the case of Celgene, Celgene’s rights to
designate Designated Development Programs pursuant to Section 2.3.2(b), to
designate Continuation Programs pursuant to Section 2.4.2, and to elect whether
to exercise Options pursuant to Section 3.1), and no Committee shall be
delegated or vested with rights, powers or discretion unless such delegation or
vesting is expressly provided herein, or the Parties expressly so agree in
writing. It is understood and agreed that issues to be formally decided by a
particular Committee are only those specific issues that are expressly provided
in this Agreement to be decided by such Committee, as applicable.

4.12    Agios Right to Discontinue Participation. Notwithstanding anything in
this ARTICLE IV to the contrary, Agios shall have the right to discontinue its
participation in, and to not appoint members to, any Committee or any
subcommittee or project team upon [**] prior written notice to Celgene; provided
that, within such [**] period, Agios shall have [**] in place of its
representative [**], subject to Celgene’s prior written consent, such consent
not to be unreasonably withheld, and [**]. If, at any time, following issuance
of such a notice, Agios wishes to resume participation in any committee or
Subcommittee, Agios shall notify Celgene in writing and, thereafter, Agios’
representatives to such committee or Subcommittee shall be entitled to attend
any subsequent meeting of such committee or Subcommittee and to participate in
the activities of, and decision-making by, such committee or Subcommittee as
provided in this ARTICLE IV as if such notice had not been issued by Agios
pursuant to this Section 4.12. If Agios discontinues participation in, or does
not appoint members [**] to, any Committee or any subcommittee or project team,
(a) it shall not be a breach of this Agreement; (b) no consideration shall be
required to be returned; (c) unless and until such members are appointed,
Celgene may unilaterally discharge the roles of such Committee, subcommittee or
project team, as applicable, for which members were not appointed, including
making in Celgene’s sole discretion all decisions of such Committee,
subcommittee, or project team, including decisions requiring mutual agreement;
provided that Celgene shall not unilaterally discharge the roles of such
Committee, subcommittee or project team, as applicable, as permitted under this
ARTICLE IV unless Agios has not appointed any members within [**] after Celgene
has completed its appointment of its members; and (d) Agios shall abide by all
decisions made by Celgene on behalf of the applicable Committee, subcommittee,
or project team and shall continue to perform its obligations hereunder. If
Agios thereafter appoints members to a Committee, subcommittee or project team,
Celgene shall no longer have the unilateral right to discharge the role of such
Committee, subcommittee or project team, as applicable and the applicable
Committee shall be re-formed.

 

- 40 -



--------------------------------------------------------------------------------

ARTICLE V

LICENSES; EXCLUSIVITY

5.1    Licenses.

5.1.1    License to Agios. On a Program-by-Program basis, commencing on the
Effective Date and extending until expiration of the applicable Option Exercise
Window, subject to the terms and on the conditions set forth in this Agreement,
Celgene hereby grants and shall cause (within [**] after the Effective Date) its
Affiliates to grant to Agios a non-exclusive, worldwide, royalty-free right and
license, with the right to grant sublicenses (subject to Section 5.1.4), under
the Celgene Intellectual Property and Celgene Collaboration Intellectual
Property, solely to permit Agios to perform its obligations under the Research
Plan for each Program that is subject to an Option exercisable by Celgene under
Section 3.1 to Develop and/or Manufacture, for purposes of such Program, Program
Compounds and/or Program Products during the Option Term.

5.1.2    License to Celgene. On a Program-by-Program basis, commencing on the
Effective Date until the expiration of the applicable Option Exercise Window,
subject to the terms and on the conditions set forth in this Agreement, Agios
hereby grants to Celgene a non-exclusive, worldwide, royalty-free right and
license, with the right to grant sublicenses (subject to Section 5.1.4), under
the Agios Intellectual Property, solely to permit Celgene to perform its
obligations under the Research Plan for each Program that is subject to an
Option exercisable by Celgene under Section 3.1 to Develop and/or Manufacture,
for purposes of such Program, Program Compounds and/or Program Products during
the Option Term.

5.1.3    Additional Licenses. Each Development & Commercialization Agreement
will specify additional licenses for the Development, Manufacture and/or
Commercialization of Compounds (as defined in Appendix A or Appendix B) and
Post-Exercise Products for the Post-Exercise Programs that are subject to such
agreement.

5.1.4    Sublicenses. Agios shall have the right to grant sublicenses under the
rights granted to it under Section 5.1.1 to its Affiliates and Third Party
contractors, and Celgene shall have the right to grant sublicenses under the
rights granted to it under Section 5.1.2 to its Affiliates and Third Party
contractors. Each such sublicense granted by either Party shall be subject to
and consistent with the terms and conditions of this Agreement, and each Party
shall provide the other Party with an unredacted copy of such sublicense.

5.1.5    Rights Retained by the Parties. For purposes of clarity, each Party
retains all rights under Know-How and Patents Controlled by such Party not
expressly granted to the other Party pursuant to this Agreement.

5.1.6    No Implied Licenses. Except as explicitly set forth in this Agreement,
neither Party shall be deemed by estoppel, implication or otherwise to have
granted the other Party any license or other right to any intellectual property
of such Party.

5.1.7    Section 365(n) of the Bankruptcy Code. All licenses granted under this
Agreement are deemed to be, for purposes of Section 365(n) of the Bankruptcy
Code, licenses of

 

- 41 -



--------------------------------------------------------------------------------

rights to “intellectual property” as defined in Section 101 of such Code. Each
Party, as licensee, may fully exercise all of its rights and elections under the
Bankruptcy Code. The Parties further agree that, if a Party elects to retain its
rights as a licensee under any Bankruptcy Code, such Party shall be entitled to
complete access to any technology licensed to it hereunder and all embodiments
of such technology. Such embodiments of the technology shall be delivered to the
licensee Party not later than: (a) the commencement of bankruptcy proceedings
against the licensor, upon written request, unless the licensor elects to
perform its obligations under the Agreement, or (b) if not delivered under
clause (a), upon the rejection of this Agreement by or on behalf of the
licensor, upon written request. Any agreements supplemental hereto will be
deemed to be “agreements supplementary to” this Agreement for purposes of
Section 365(n) of the Bankruptcy Code. As used herein, “Bankruptcy Code” means
the U.S. Bankruptcy Code and any foreign equivalent thereto in any country
having jurisdiction over a Party or its assets.

5.2    Exclusivity.

5.2.1    Agios. During the Option Term, except as expressly permitted in this
Agreement or any Development & Commercialization Agreement, or mutually agreed
in writing by the Parties, neither Agios nor its Affiliates shall, directly or
indirectly, Develop, Manufacture or Commercialize any [**] (a) in the IO Field
that [**], (b) in the I&I Field that [**], (c) that exerts its efficacy
primarily through [**] of the Program Target [**] or (d) that exerts its
efficacy primarily through [**] of the Program Target [**], in each case ((a),
(b), (c) and (d)) [**], except for the following:

(a)    [**] Developed, Manufactured or Commercialized under Programs in
accordance with this Agreement or any Development & Commercialization Agreement;
and

(b)    [**] that exert their efficacy primarily through the [**] of Program
Targets that are the subject of Programs the rights to which have reverted to
Agios in accordance with Section 2.12 or 11.5.1(a).

5.2.2    Celgene. During the period commencing on the date that Celgene [**]
with respect to a [**] and continuing until [**], except as expressly permitted
in this Agreement, or mutually agreed in writing by the Parties, neither Celgene
nor its Affiliates shall, directly or indirectly, Develop, Manufacture or
Commercialize [**] that (a) if such Program is anticipated to be in the IO Field
[**], (b) if such Program is anticipated to be in the I&I Field [**], (c) if
such Program is the [**] Program, exerts its efficacy primarily through [**] of
the Program Target [**] or (d) if such Program is the [**] Program, exerts its
efficacy primarily through [**] of the Program Target [**], in each case ((a),
(b), (c) and (d)) [**], except for [**] Developed, Manufactured or
Commercialized under Programs in accordance with this Agreement or any
Development & Commercialization Agreement.

5.2.3    Certain Exceptions to Exclusivity.

(a)    Incidental Discoveries. A Party shall be deemed not to be, directly or
indirectly (whether such activities are conducted internally or with or through
a Third Party), Developing, Manufacturing or Commercializing in violation of the
provisions of this Section 5.2 as a result of conducting a research program or
discovery effort (or Developing, Manufacturing

 

- 42 -



--------------------------------------------------------------------------------

or Commercializing a therapeutic modality resulting from such research program
or discovery effort) that has as its specified and primary goal, as evidenced by
laboratory notebooks or other relevant documents contemporaneously kept, taken
as a whole, to discover or Develop compounds that are not within the
prohibitions set forth in this Section 5.2.

(b)    Celgene Exception. It is agreed and understood by the Parties that any
Celgene research, discovery and commercialization activities [**], whether such
activities are undertaken by Celgene alone or in conjunction with one or more
partners, licensors, licensees, and/or collaborators, are expressly excluded
from the provisions of this Section 5.2. In particular and without limitation,
Celgene research, discovery, and commercialization activities related to (i)
[**]; (ii) [**]; (iii) [**]; (iv) [**]; (v) [**]; or (vi) [**], are expressly
excluded from the provisions of this Section 5.2.

(c)    Academic Collaborations. Notwithstanding the provisions of Section 5.2.1
or 5.2.2, as applicable, each Party shall be permitted to perform any of the
activities that would otherwise be prohibited under Section 5.2.1 or 5.2.2, as
applicable, and in relation to the applicable Program Target, if such activities
are (i) the subject of an existing agreement between such Party and an academic
institution or academic collaborator entered into prior to the Effective Date,
provided that such Party shall not be permitted to amend any such agreement
unless such amendment contains provisions consistent with the terms and
conditions of such agreement in effect as of the Effective Date with respect to
(A) [**], or (ii) the subject of a new agreement entered into between such Party
and an academic institution or academic collaborator that contains terms and
conditions with respect to the [**] consistent with the terms and conditions of
[**]; provided that, if any [**] of an amendment described in (a) or an
agreement described in (b) would not be [**] the agreements between such Party
and an academic institution or academic collaborator entered into prior to the
Effective Date, such Party [**].

(d)    Competitive Programs. Section 5.2.1 or 5.2.2, as applicable, shall not
apply if, during the [**], any Party or its Affiliates (other than in [**] with
respect to such Party) merges or consolidates with, or otherwise acquires, a
Third Party that is then engaged in activities that would otherwise constitute a
breach of this Section 5.2 by any Party or its Affiliates (a “Competitive
Program”); it being understood and agreed that, unless the Parties agree
otherwise in writing, such Party that is engaged in a Competitive Program (the
“Competitive Program Party”) shall, within [**] after the date of such merger,
consolidation or acquisition, notify the other Party that it intends to either:
(i) terminate, or cause its relevant Affiliate to terminate, the Competitive
Program or (ii) divest, or cause its relevant Affiliate to divest, whether by
license or otherwise, the Competitive Program. If the Competitive Program Party
notifies the other Party within such [**] period that it intends to [**], such
Competitive Program, the Competitive Program Party or its relevant Affiliate,
shall (i) terminate such Competitive Program as quickly as possible, and in any
event within [**] (unless applicable Law requires a longer termination period)
after the Competitive Program Party delivers such notice to the other Party; and
(ii) confirm to the other Party when such termination has been completed, and
the Competitive Program Party’s continuation of the Competitive Program during
such [**] (or, as required by applicable Law, longer) period shall not
constitute a breach of the Competitive Program Party’s exclusivity obligations
under Section 5.2.1 or 5.2.2, as applicable. If the Competitive Program Party
notifies the other Party within such [**] period that it intends

 

- 43 -



--------------------------------------------------------------------------------

to divest such Competitive Program, the Competitive Program Party or its
relevant Affiliate shall use all reasonable efforts to effect such divestiture
as quickly as possible, and in any event within [**] after the Competitive
Program Party delivers such notice to the other Party, and shall confirm to the
other Party when such divestiture has been completed. If the Competitive Program
Party or its relevant Affiliate fails to complete such divestiture within such
[**] period, but has used reasonable efforts to effect such divestiture within
such [**] period, then, unless otherwise required by applicable Law, such [**]
period shall be extended for such additional reasonable period thereafter as is
necessary to enable such Competitive Program to be in fact divested, not to
exceed an additional [**]; provided that such additional [**] period shall be
extended for such period as is necessary to obtain any governmental or
regulatory approvals required to complete such divestiture if the Competitive
Program Party or its relevant Affiliate is using good faith efforts to obtain
such approvals. The Competitive Program Party’s continuation of the Competitive
Program during such divestiture period shall not constitute a breach of the
Competitive Program Party’s exclusivity obligations under 5.2.1 or 5.2.2, as
applicable.

(e)    Certain Permitted Activities.

(i)    The [**] shall not constitute a breach of Section 5.2.1 or 5.2.2, as
applicable. Each Party shall report to the JSC on a [**] basis [**] and that
would otherwise breach Section 5.2.1 or 5.2.2, as applicable. For clarity, [**]
without violation of 5.2.1 or 5.2.2, as applicable, [**] shall not constitute
[**] in violation of such Party’s exclusivity obligations under this Section 5.2
as long as [**].

(ii)    The [**] shall not constitute a breach of Section 5.2.2; provided that
[**] shall be subject to Section 5.2.2 and shall not be permitted under this
Section 5.2.3(e)(ii). [**].

(iii)    The restrictions set forth in Section 5.2.1 or 5.2.2, as applicable,
shall not be deemed to prevent either Party or its respective Affiliates from
(A) fulfilling its obligations under this Agreement, and (B) engaging any
subcontractors in accordance with Section 2.9 of this Agreement.

(iv)    If [**] occurs with respect to either Party with a Third Party and the
Third Party already is conducting or is planning to conduct activities that
would cause a Party or an Affiliate to violate Section 5.2.1 or 5.2.2, as
applicable, (an “Acquirer Program”), then such Third Party [**]; provided that
(i) [**] in any Acquirer Program, (ii) [**] in any Acquirer Program, (iii) [**]
in any such Acquirer Program, and (iv) [**] to such Acquirer Program, including
by [**] the activities under this Agreement, and the activities covered under
such Acquirer Program (except that this requirement shall not apply to [**]
activities under such Acquirer Program).

(v)    Clinical Combinations. Notwithstanding anything to the contrary in this
Agreement, for purposes of this Section 5.2, either Party shall, at all times,
have the right to conduct clinical Development of Program Products, alone or
with Third Parties, in which the [**] for purposes of enabling such Party and
such Third Party to include the relevant use of Program Products [**], provided
that [**] may grant to any such Third Party the right to sell, offer for sale
and otherwise commercially exploit such Program Products.

 

- 44 -



--------------------------------------------------------------------------------

ARTICLE VI

FINANCIAL TERMS

6.1    Upfront Payment. In consideration for the rights granted to Celgene under
this Agreement, Celgene will make the following one-time, non-refundable,
non-creditable upfront payments within [**] after the Effective Date:

(a)    Celgene Corp. shall pay to Agios [**] U.S. Dollars ($[**]); and

(b)     Celgene RIVOT shall pay to Agios [**] U.S. Dollars ($[**]).

6.2    Designation Fees. On a Program-by-Program basis, Celgene will make a
non-refundable payment to Agios of Eight Million Dollars ($8,000,000) (the
“Designation Fee”) within [**] after Celgene’s designation of each such Program
for further Development pursuant to Section 2.3.2(b) or 2.4.2, as applicable.

6.3    Research Term Extension Fee. Celgene may elect, in its sole discretion,
to extend the Research Term pursuant to Section 2.1.2 by making a non-refundable
payment to Agios of Forty Million Dollars ($40,000,000) for each one (1) year
extension (the “Research Term Extension Fee”) within [**] after receipt of
Agios’ invoice therefor.

6.4    Development Costs and Manufacturing Costs. As between the Parties, except
as expressly set forth herein or otherwise agreed by the Parties, Agios shall be
solely responsible, on a Program-by-Program basis, for any and all costs and
expenses it incurs in connection with the conduct of Development and
Manufacturing activities for such Program that occur before Celgene exercises
the Option for such Program, after which the costs of further Development,
Manufacturing and Commercialization activities, for the applicable Post-Exercise
Products shall be borne by the Parties in accordance with the applicable
Development & Commercialization Agreement.

6.5    Financial Records. Agios shall keep, and shall require its Affiliates to
keep, complete and accurate books and records containing all data reasonably
required for the calculation and verification of amounts payable by Celgene
under this ARTICLE VI in accordance with the applicable Accounting
Standards. Agios shall keep, and shall require its Affiliates to keep, such
books and records for at least [**] following the end of the Calendar Year to
which they pertain. Such books of accounts shall be kept at the principal place
of business of the financial personnel with responsibility for preparing and
maintaining such records.

6.6    Tax Matters.

6.6.1    Withholding Taxes.

(a)    Each Party shall be entitled to deduct and withhold from any amounts
payable under this Agreement such taxes as are required to be deducted or
withheld therefrom under any provision of applicable Law. The Party that is
required to make such withholding (the “Paying Party”) will: (i) deduct those
taxes from such payment, (ii) timely

 

- 45 -



--------------------------------------------------------------------------------

remit the taxes to the proper taxing authority, and (iii) send evidence of the
obligation together with proof of tax payment to the recipient Party (the “Payee
Party”) on a timely basis following that tax payment; provided, however, that,
before making any such deduction or withholding, the Paying Party shall give the
Payee Party notice of the intention to make such deduction or withholding (and
such notice, which shall set forth in reasonable detail the authority, basis and
method of calculation for the proposed deduction or withholding, shall be given
at least a reasonable period of time before such deduction or withholding is
required, in order for such Payee Party to obtain reduction of or relief from
such deduction or withholding). Each Party agrees to cooperate with the other
Parties in claiming refunds or exemptions from such deductions or withholdings
under any relevant agreement or treaty or other applicable Law which is in
effect to ensure that any amounts required to be withheld pursuant to this
6.6.1(a) are reduced in amount to the fullest extent permitted by applicable
Law. In addition, the Parties shall co-operate in accordance with applicable
Laws to minimize [**] in connection with this Agreement, as applicable.

(b)    Tax Documentation. Each Party has provided a properly completed and duly
executed IRS Form W-9 or applicable Form W-8 to the other Parties. Each Party
and any other recipient of payments under this Agreement shall provide to the
other Party, at the time or times reasonably requested by such other Parties or
as required by applicable Law, such other properly completed and duly executed
documentation as will permit payments made under this Agreement to be made
without, or at a reduced rate of, withholding for taxes, and the applicable
payment shall be made without (or at a reduced rate of) withholding to the
extent permitted by such documentation, as reasonably determined by the Paying
Party.

6.6.2    Tax Cooperation. Upon request, each Party shall use Commercially
Reasonable Efforts to cooperate with the other Party to mitigate, reduce or
eliminate adverse tax consequences to such other Party from changes in
applicable Law, the use of present or future Affiliates of either Party to
engage in transactions described in or contemplated by this Agreement, or from
other activities or transactions described in or contemplated by this Agreement.

6.7    Payments; Currency Exchange. Payments of all amounts payable under this
ARTICLE VI shall be made directly by Celgene to the bank account designated in
writing by Agios. Unless otherwise expressly stated in this Agreement, all
amounts specified in, and all payments made under, this Agreement shall be in
United States Dollars. Conversion of sales recorded in local currencies to
Dollars shall be performed in a manner consistent with Celgene’s normal
practices used to prepare its audited financial statements for internal and
external reporting purposes. For clarity, Celgene sets currency transaction
rates for the month on the last business day of the prior calendar month. Agios
has the right to verify that the exchange rates used by Celgene for a given
month are within the trading range of the last business day of the prior
calendar month.

6.8    Late Payments. Celgene shall pay interest to Agios on the aggregate
amount of any payments that are not paid on or before the date such payments are
due under this Agreement at a rate per annum equal to the lesser of the [**], or
the highest rate permitted by applicable Law, calculated on the number of days
such payments are paid after the date such payments are due; provided that, with
respect to any disputed payments, no interest payment

 

- 46 -



--------------------------------------------------------------------------------

shall be due until such dispute is resolved and the interest which shall be
payable thereon shall be based on the finally-resolved amount of such payment,
calculated from the original date on which the disputed payment was due through
the date on which payment is actually made.

ARTICLE VII

INTELLECTUAL PROPERTY

7.1    Ownership of Inventions. Inventorship of Inventions shall be determined
by application of U.S. patent law pertaining to inventorship, and ownership
shall follow inventorship.

7.2    Prosecution of Patents.

7.2.1    As between the Parties, the Party that [**] a Patent relating to a
Program, unless otherwise explicitly provided under a Development &
Commercialization Agreement, shall have the sole right (but not the obligation)
to Prosecute such Patent, at such Party’s expense, and [**], unless otherwise
explicitly provided under a Development & Commercialization Agreement, shall
have the sole right (but not the obligation) to Prosecute all Joint
Collaboration Patents, at [**] sole expense.

7.2.2    Until the earlier of (a) Celgene’s exercise of its Option and entry
into a Development & Commercialization Agreement for a given Designated
Development Program or Continuation Program, or (b) the expiration of the Option
Exercise Window for such Qualified Early Exercise I&I Program, Designated
Development Program or Continuation Program, [**] shall, with respect to any
Agios Patent or Joint Collaboration Patent related to such Research Program,
Designated Development Program or Continuation Program, (x) keep [**] informed,
via the JPC, as to material developments with respect to the Prosecution of such
Agios Patent or Joint Collaboration Patent, including by providing copies of all
substantive office actions or any other substantive documents in connection with
such Agios Patents or Joint Collaboration Patents that [**] receives from any
patent office, and (y) provide [**] with a reasonable opportunity to comment
substantively on the Prosecution of such Agios Patents or Joint Collaboration
Patents, prior to taking material actions (including the filing of initial
applications), and will in good faith consider any comments made by and actions
recommended by [**], provided, however, that [**] does so promptly and
consistently with any applicable filing deadlines.

7.3    Defense of Claims Brought by Third Parties. If a Party becomes aware of
any actual or potential claim that the Development, Manufacture or
Commercialization of any Program Compound or Program Product infringes or
misappropriates the intellectual property rights of any Third Party, such Party
shall [**]. Certain additional rights and obligations of the Parties with
respect to any such claim will be set forth in the Development &
Commercialization Agreement for such Program (in each case, if applicable).

7.4    Enforcement and Defense of Patents. As between the Parties, the Party
that [**] a Patent relating to a Program, and [**] with respect to any Joint
Collaboration Patents, unless otherwise explicitly provided under a Development
& Commercialization Agreement, shall have the sole right, but not the
obligation, to institute, prosecute, and control any action or proceeding with
respect to any infringement or Defense of such Patent, by counsel of its own
choice, in such Party’s own name and under such Party’s direction, control and
expense.

 

- 47 -



--------------------------------------------------------------------------------

7.5    Third Party Licenses.

7.5.1    Notice. On a Program-by-Program basis, if, at any time during the Term,
[**] reasonably determines [**] for the Development, Manufacture or
Commercialization of any Program Compound or Program Product that is the subject
of Development or Manufacturing efforts under this Agreement (and that is the
subject of an Option), then [**] will [**].

7.5.2    Pre-Option. Prior to the exercise of the Option, on a
Program-by-Program basis, [**] shall have the right, but not the obligation, at
its sole discretion, to determine whether [**] wishes to obtain one or more
licenses, on commercially reasonable terms, from one or more Third Parties for
the Development, Manufacture or Commercialization of any Program Compound or
Program Product that is the subject of Development or Manufacturing efforts
under this Agreement (a “Third Party License”) or take other appropriate
measures in view of such Third Party rights. In each case, [**] shall have the
right [**] with respect to such Third Party rights.

7.5.3    Post-Option. On a Program-by-Program basis, following the exercise of
the Option for such Program, the rights and obligations of the Parties with
respect to obtaining licenses from Third Parties or taking other appropriate
measures in view of such Third Party rights shall be as set forth in the
Development & Commercialization Agreement for such Post-Exercise Program.

7.5.4    Costs. Subject to Section 2.2.2, unless otherwise allocated in a
Development & Commercialization Agreement or agreed by the Parties in writing,
the costs associated with negotiating and obtaining rights under any Third Party
License obtained under this Section 7.5 shall be borne by [**], and the costs
associated with exercising rights under any Third Party License obtained under
this Section 7.5 shall be borne by [**].

ARTICLE VIII

CONFIDENTIALITY

8.1    Confidential Information. Each Party agrees that a Party (the “Receiving
Party”) receiving Confidential Information of any other Party (the “Disclosing
Party”) shall (x) maintain in confidence such Confidential Information using not
less than the efforts such Receiving Party uses to maintain in confidence its
own proprietary information of similar kind and value, but in no event less than
a reasonable degree of effort, (y) not disclose such Confidential Information to
any Third Party without the prior written consent of the Disclosing Party,
except for disclosures expressly permitted below, and (z) not use such
Confidential Information for any purpose except those permitted by this
Agreement (it being understood that this clause (z) shall not create or imply
any rights or licenses not expressly granted under this Agreement). No
Confidential Information of the Disclosing Party shall be used by the Receiving
Party except in performing its obligations or exercising rights explicitly
granted under this Agreement or a Development & Commercialization Agreement,
except to the extent that the Confidential Information:

 

- 48 -



--------------------------------------------------------------------------------

(a)    was known by the Receiving Party or its Affiliates prior to its date of
disclosure to the Receiving Party, as established by written evidence; or

(b)    is lawfully disclosed to the Receiving Party or its Affiliates by sources
other than the Disclosing Party rightfully in possession of the Confidential
Information; or

(c)    becomes published or generally known to the public through no fault or
omission on the part of the Receiving Party or its Affiliates; or

(d)    is independently developed by or for the Receiving Party or its
Affiliates without reference to or reliance upon such Confidential Information,
as established by written records.

8.2    Permitted Disclosure. The Receiving Party may provide the Disclosing
Party’s Confidential Information:

(a)    to the Receiving Party’s respective employees, consultants and advisors,
and to the employees, consultants and advisors of such Party’s Affiliates, who
have a need to know such information and materials for performing obligations or
exercising rights expressly granted under this Agreement or any Development &
Commercialization Agreement and have an obligation to treat such information and
materials as confidential;

(b)    to patent offices in order to seek or obtain Patents or to Regulatory
Authorities in order to seek or obtain approval to conduct clinical trials or to
gain Regulatory Approval with respect to any Program Compound(s) or Program
Product(s), as contemplated by this Agreement or any Development &
Commercialization Agreement; provided that such disclosure may be made only
following reasonable notice to the Disclosing Party and to the extent reasonably
necessary to seek or obtain such Patents or approvals; or

(c)    if such disclosure is required by judicial order or applicable Law or to
defend or prosecute litigation or arbitration; provided that, prior to such
disclosure, to the extent permitted by Law, the Receiving Party promptly
notifies the Disclosing Party of such requirement, cooperates with the
Disclosing Party to take whatever action it may deem appropriate to protect the
confidentiality of the information and furnishes only that portion of the
Disclosing Party’s Confidential Information that the Receiving Party is legally
required to furnish.

8.3    Publicity; Terms of this Agreement; Non-Use of Names.

8.3.1    Except as required by judicial order or applicable Law (in which case,
Section 8.3.2 must be complied with) or as explicitly permitted by this ARTICLE
VIII, neither Party shall make any public announcement concerning this Agreement
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed. The Party preparing any such public
announcement shall provide the other Party with a draft thereof at least [**]
prior to the date on which such Party would like to make the public announcement
(or, in extraordinary circumstances, such shorter period as required to comply
with applicable

 

- 49 -



--------------------------------------------------------------------------------

Law). Notwithstanding the foregoing, the Parties shall issue a press release, in
a form mutually agreed to by the Parties, within [**] after the Effective
Date. Neither Party shall use the name, trademark, trade name or logo of the
other Party or its employees in any publicity or news release relating to this
Agreement or its subject matter, without the prior express written permission of
the other Party. For purposes of clarity, either Party may issue a press release
or public announcement or make such other disclosure relating to this Agreement
if the content of such press release, public announcement or disclosure (a) (i)
does not consist of financial information and has previously been made public
other than through a breach of this Agreement by the issuing Party or its
Affiliates, (ii) is contained in such Party’s financial statements prepared in
accordance with Accounting Standards, or (iii) is contained in the Redacted
Version of this Agreement, and (b) is material to the event or purpose for which
the new press release or public announcement is made.

8.3.2    Notwithstanding the terms of this ARTICLE VIII:

(a)    Either Party shall be permitted to disclose the existence and terms of
this Agreement to the extent required, in the reasonable opinion of such Party’s
legal counsel, to comply with applicable Laws, including the rules and
regulations promulgated by the Securities and Exchange Commission or any other
Governmental Authority. Notwithstanding the foregoing, before disclosing this
Agreement or any of the terms hereof pursuant to this Section 8.3.2, the Parties
will coordinate in advance with each other in connection with the redaction of
certain provisions of this Agreement with respect to any filings with the U.S.
Securities and Exchange Commission (“SEC”), London Stock Exchange, the UK
Listing Authority, NYSE, the NASDAQ Stock Market or any other stock exchange on
which securities issued by a Party or a Party’s Affiliate are traded (the
“Redacted Version”), and each Party will use commercially reasonable efforts to
seek confidential treatment for such terms as may be reasonably requested by the
other Party; provided that the Parties will use commercially reasonable efforts
to file redacted versions with any governing bodies which are consistent with
the Redacted Version.

(b)    Notwithstanding Section 8.1, the Receiving Party may disclose
Confidential Information belonging to the Disclosing Party, and Confidential
Information deemed to belong to both the Disclosing Party and the Receiving
Party, to the extent (and only to the extent) such disclosure is reasonably
necessary in the following instances:

(i)    subject to Section 8.3.2(a), complying with applicable Laws (including
the rules and regulations of the SEC or any national securities exchange) and
with judicial process, if in the reasonable opinion of the Receiving Party’s
counsel, such disclosure is necessary for such compliance;

(ii)    disclosure, solely on a “need to know basis,” to (A) Affiliates,
subcontractors, advisors (including attorneys and accountants), (B) subject to
Section 8.3.2(b)(iii), investment bankers, and (C) in each case of (A) and (B),
their and each of the Parties’ respective directors, employees, contractors and
agents; provided that, in all cases of (A), (B) and (C), prior to any such
disclosure, each disclosee must be bound by written obligations of
confidentiality, non-disclosure and non-use no less restrictive than the
obligations set forth in this ARTICLE VIII (provided, however, that, in the case
of prospective investment

 

- 50 -



--------------------------------------------------------------------------------

bankers, the term of confidentiality may be [**] from the date of disclosure and
in the case of legal advisors, no written agreement shall be required), which
for the avoidance of doubt, will not permit use of such Confidential Information
for any purpose except those permitted by this Agreement; provided, however,
that, in each of the above situations, the Receiving Party shall remain
responsible for any failure by any Person who receives Confidential Information
pursuant to this Section 8.2.3(b)(ii) to treat such Confidential Information as
required under this ARTICLE VIII; and

(iii)    in the case of any disclosure of this Agreement, or any executed
Development & Commercialization Agreement, to any actual or potential acquirer,
assignee, licensee, licensor, investment banker, institutional investor, lender
or other financial partners, such disclosure shall solely be [**]; it being
understood and agreed that, in connection with a proposed Change of Control with
respect to such Party, only [**] this Agreement or such Development &
Commercialization Agreement, as applicable, to such Third Party; provided that a
Party may also disclose an unredacted version of this Agreement to Third Party
attorneys, professional accountants and auditors who are engaged by licensors
and lenders and who are under obligations of confidentiality not to disclose the
unredacted terms of this Agreement to such licensors or lenders for the purpose
of confirming such Party’s compliance with the terms of its applicable license
and loan agreements with such licensors and lenders.

(c)    [**]. Such disclosures may include achievement of milestones, significant
events in the development and regulatory process, commercialization activities
and the like. In addition to the initial press release described in Section
8.3.1, a Party (the “Requesting Party”) may elect to make any such public
disclosure of such achievement of milestones, significant events in the
Development and regulatory process and Commercialization activities, and in such
event it shall first notify the other Party (the “Cooperating Party”) of such
planned press release or public announcement and provide a draft for review at
least [**] in advance of issuing such press release or making such public
announcement (or, with respect to press releases and public announcements that
are required by applicable Law, or by regulation or rule of any public stock
exchange (including NASDAQ), with as much advance notice as possible under the
circumstances if it is not possible to provide notice at least [**] in advance);
provided, however, that a Party may issue such press release or public
announcement without such prior review by the other Party if (i) the contents of
such press release or public announcement have previously been made public other
than through a breach of this Agreement by the issuing Party and (ii) such press
release or public announcement does not materially differ from the previously
issued press release or other publicly available information. The Cooperating
Party may notify the Requesting Party of any reasonable objections or
suggestions that the Cooperating Party may have regarding the proposed press
release or public announcement, and the Requesting Party shall reasonably
consider any such objections or suggestions that are provided in a timely
manner. The principles to be observed in such disclosures shall include
accuracy, compliance with applicable Law and regulatory guidance documents,
reasonable sensitivity to potential negative reactions of the FDA (and its
foreign counterparts) and the need to keep investors informed regarding the
Requesting Party’s business.

 

- 51 -



--------------------------------------------------------------------------------

8.4    Publications. The Parties agree that decisions regarding the timing and
content of Publications shall be subject to the oversight and approval of the
JSC and neither Party nor its

Affiliates shall have the right to make Publications pertaining to any Program
Compound(s), Program Product(s) or Program Target(s) except as provided
herein. If a Party or its Affiliates desire to make a Publication, such Party
must comply with the following procedure:

8.4.1    The publishing Party shall provide the JSC and the non-publishing Party
with an advance copy of the proposed Publication, and the JSC shall then have
[**] prior to submission for any Publication ([**] in the case of an abstract or
oral presentation) in which to determine whether the Publication meets the
Publication Guidelines and may be published and under what conditions, including
(a) delaying sufficiently long to permit the timely preparation and filing of a
patent application or (b) specifying changes the JSC reasonably believes are
necessary to preserve any Patents or Know-How belonging (whether through
ownership or license, including under this Agreement) in whole or in part to the
non-publishing Party.

8.4.2    In addition, if the non-publishing Party informs the publishing Party
that such Publication, in the non-publishing Party’s reasonable judgment,
discloses any Confidential Information of the non-publishing Party or could be
expected to have a material adverse effect on any Know-How which is Confidential
Information of the non-publishing Party, such Confidential Information or
Know-How shall be deleted from the Publication.

8.4.3    Each Party shall have the right to present its Publications approved
pursuant to this Section 8.4.3 at scientific conferences, including at any
conferences in any country in the world, subject to any conditions imposed by
the JSC in its approval.

8.4.4    Notwithstanding the foregoing, the Parties acknowledge that, to the
extent that any Publication relates to Agios Intellectual Property that Agios
has licensed from a Third Party, its licensor(s) may have retained the right to
publish certain information, and nothing in this Section 8.4.4 is intended to
restrict the exercise of such rights; provided that, to the extent that Agios
has the right to review and comment on any such publications, Agios shall, to
the extent permissible under its agreements with such Third Parties, exercise
such rights after consultation with Celgene.

8.4.5    Notwithstanding the foregoing, the Parties acknowledge that, to the
extent that any Publication relates to Celgene Intellectual Property that
Celgene has licensed from a Third Party, its licensor(s) may have retained the
right to publish certain information, and nothing in this Section 8.4.5 is
intended to restrict the exercise of such rights; provided that, to the extent
that Celgene has the right to review and comment on any such publications,
Celgene shall, to the extent permissible under its agreements with such Third
Parties, exercise such rights after consultation with Agios.

8.4.6    For purposes of convenience, the JSC may delegate its responsibilities
under this Section 8.4.6 to one or more representatives of Agios and Celgene.

 

- 52 -



--------------------------------------------------------------------------------

8.5    Term. All obligations under Sections 8.1, 8.2, 8.3 and 8.6 shall survive
termination or expiration of this Agreement and shall expire [**] following
termination or expiration of this Agreement.

8.6    Return of Confidential Information.

8.6.1    Upon the expiration or termination of this Agreement, the Receiving
Party shall return to the Disclosing Party all Confidential Information received
by the Receiving Party from the Disclosing Party (and all copies and
reproductions thereof). In addition, the Receiving Party shall destroy:

(a)    any notes, reports or other documents prepared by the Receiving Party
which contain Confidential Information of the Disclosing Party; and

(b)    any Confidential Information of the Disclosing Party (and all copies and
reproductions thereof) which is in electronic form or cannot otherwise be
returned to the Disclosing Party.

8.6.2    Alternatively, upon written request of the Disclosing Party, the
Receiving Party shall destroy all Confidential Information received by the
Receiving Party from the Disclosing Party (and all copies and reproductions
thereof) and any notes, reports or other documents prepared by the Receiving
Party which contain Confidential Information of the Disclosing Party. Any
requested destruction of Confidential Information shall be certified in writing
to the Disclosing Party by an authorized officer of the Receiving Party
supervising such destruction.

8.6.3    Nothing in this Section 8.6 shall require the alteration, modification,
deletion or destruction of archival tapes or other electronic back-up media made
in the ordinary course of business; provided that the Receiving Party shall
continue to be bound by its obligations of confidentiality and other obligations
under this ARTICLE VIII with respect to any Confidential Information contained
in such archival tapes or other electronic back-up media.

8.6.4    Notwithstanding the foregoing,

(a)    the Receiving Party’s legal counsel may retain one copy of the Disclosing
Party’s Confidential Information solely for the purpose of determining the
Receiving Party’s continuing obligations under this ARTICLE VIII; and

(b)    the Receiving Party may retain the Disclosing Party’s Confidential
Information and its own notes, reports and other documents;

(i)    to the extent reasonably required (A) to exercise the rights and licenses
of the Receiving Party expressly surviving expiration or termination of this
Agreement; or (B) to perform the obligations of the Receiving Party expressly
surviving expiration or termination of this Agreement; or

(ii)    to the extent it is impracticable to do so without incurring
disproportionate cost.

 

- 53 -



--------------------------------------------------------------------------------

Notwithstanding the return or destruction of the Disclosing Party’s Confidential
Information, the Receiving Party shall continue to be bound by its obligations
of confidentiality and other obligations under this ARTICLE VIII.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES

9.1    Mutual Representations. Agios and Celgene each represents, warrants and
covenants to the other Party, as of the Effective Date, that:

9.1.1    Authority. It is duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its formation and has full corporate power
and authority to enter into this Agreement or any applicable Development &
Commercialization Agreement, and to carry out the provisions hereof or thereof,
as applicable.

9.1.2    Consents. All necessary consents, approvals and authorizations of all
government authorities and other Persons required to be obtained by it as of the
Effective Date in connection with the execution, delivery and performance of
this Agreement or any applicable Development & Commercialization Agreement, and
the performance of its obligations hereunder or thereunder, as applicable, have
been obtained.

9.1.3    No Conflict. Notwithstanding anything to the contrary in this
Agreement, the execution and delivery of this Agreement, the performance of such
Party’s obligations in the conduct of the Collaboration and the licenses and
sublicenses to be granted pursuant to this Agreement (a) do not and will not
conflict with or violate any requirement of applicable Laws existing as of the
Effective Date and (b) do not and will not conflict with, violate, breach or
constitute a default under any agreement or any provision thereof, or any
contract, oral or written, to which it is a party or by which it or any of its
Affiliates is bound, existing as of the Effective Date.

9.1.4    Enforceability. This Agreement has been duly executed and delivered on
behalf of each Party and is a legal and valid obligation binding upon it and is
enforceable in accordance with its terms.

9.1.5    Employee Obligations. To its knowledge, none of its or its Affiliates’
employees who have been, are or will be involved in the Collaboration are, as a
result of the nature of such Collaboration to be conducted by the Parties, in
violation of any covenant in any contract with a Third Party relating to
non-disclosure of proprietary information, noncompetition or non-solicitation.

9.2    Additional Agios Representations. Agios represents, warrants and
covenants to Celgene, as of the Effective Date, as follows:

 

- 54 -



--------------------------------------------------------------------------------

9.2.1    Agios possesses sufficient rights, authorizations and consents
necessary to grant all rights and licenses it purports to grant to Celgene with
respect to the Agios Intellectual Property under this Agreement.

9.2.2    Agios has not used, and during the Term will not knowingly use, any
Know-How in a Program conducted by Agios that is encumbered by any contractual
right of or obligation to a Third Party that conflicts or interferes with any of
the rights or licenses granted or to be granted to Celgene hereunder or under
any Development & Commercialization Agreement.

9.2.3    Agios has not granted, and during the Term Agios will not grant, any
right or license, to any Third Party relating to any of the intellectual
property rights it Controls, that conflicts with or limits the scope of the
rights or licenses granted or to be granted to Celgene hereunder or under any
Development & Commercialization Agreement.

9.2.4    There are no claims, litigations, suits, actions, disputes,
arbitrations, or legal, administrative or other proceedings or governmental
investigations pending or, to Agios’ knowledge, threatened against Agios, nor is
Agios a party to any judgment or settlement, which would be reasonably expected
to adversely affect or restrict the ability of Agios to consummate the
transactions contemplated under this Agreement and to perform its obligations
under this Agreement, or which would affect the Agios Intellectual Property, or
Agios’ Control thereof, or any Program Target or Program Compound.

9.2.5    To Agios’ knowledge, the practice of the Agios Intellectual Property as
contemplated under this Agreement does not (a) infringe any claims of any
Patents of any Third Party or (b) misappropriate any Know-How of any Third
Party.

9.2.6    None of (a) the Agios Patents owned by Agios or both Controlled by and
Prosecuted by Agios and (b) to Agios’ knowledge, the Agios Patents Controlled
but not Prosecuted by Agios are subject to any pending re-examination,
opposition, interference or litigation proceedings.

9.2.7    There is no agreement with any Third Party to which Agios or any of its
Affiliates is a party pursuant to which Agios Controls any Agios Patent that is
necessary or, to Agios’ reasonable belief as of the Effective Date, reasonably
useful to Develop, Manufacture or Commercialize any Program Compounds.

9.2.8    Neither Agios nor any of its Affiliates has granted any liens or
security interests on the Agios Intellectual Property and the Agios Intellectual
Property is free and clear of any mortgage, pledge, claim, security interest,
covenant, easement, encumbrance, lien or charge of any kind, except in each case
with respect to licenses, covenants not to sue, immunities from suit,
standstills, releases and options which would not, in the aggregate,
fundamentally frustrate the purposes of the Collaboration.

9.2.9    Schedule 9.2.9 contains a complete and accurate list of all Patents
owned by Agios and/or its Affiliates as of the Effective Date that are included
in the Patents licensed hereunder, indicating any co-owner(s), if
applicable. Except as set forth on Schedule 9.2.9, Agios and its Affiliates do
not own any Patent that is necessary or, to Agios’ reasonable belief as of the
Effective Date, reasonably useful to research, Develop, Manufacture or
Commercialize any Program Compounds.

 

- 55 -



--------------------------------------------------------------------------------

9.2.10    Agios and its Affiliates are not subject to any payment obligations to
Third Parties as a result of the execution or performance of this Agreement.

9.3    Covenants.

9.3.1    Mutual Covenants. Each Party hereby covenants to the other Party that:

(a)    all employees of such Party or its Affiliates or Third Party
subcontractors working under this Agreement, or any Development &
Commercialization Agreement, as applicable, will be under appropriate
confidentiality provisions at least as protective as those contained in this
Agreement, or any Development & Commercialization Agreement, as applicable, and,
to the extent permitted under applicable Law, the obligation to assign all
right, title and interest in and to their inventions and discoveries, whether or
not patentable, to such Party as the sole owner thereof;

(b)    to its knowledge, such Party will not (i) employ or use, nor hire or use
any contractor or consultant that employs or uses, any individual or entity,
including a clinical investigator, institution or institutional review board,
debarred or disqualified by the FDA (or subject to a similar sanction by any
Regulatory Authority outside the United States) or (ii) employ any individual
who or entity that is the subject of an FDA debarment investigation or
proceeding (or similar proceeding by any Regulatory Authority outside the United
States), in each of subclauses (i) and (ii) in the conduct of its activities
under this Agreement and any Development & Commercialization Agreement, as
applicable;

(c)    neither such Party nor any of its Affiliates shall, during the Term,
grant any right or license to any Third Party relating to any of the
intellectual property rights it owns or Controls which would conflict with any
of the rights or licenses granted to the other Party hereunder or under any
Development & Commercialization Agreement; and

(d)    such Party and its Affiliates shall perform its activities pursuant to
this Agreement and any Development & Commercialization Agreement, as applicable,
in compliance (and shall ensure compliance by any of its subcontractors) in all
material respects with all applicable Laws, including GCP, GLP and GMP as
applicable and with respect to the research, Development, Manufacturing and
Commercialization activities hereunder.

(e)    

(i)    The Parties shall, within [**] after the Effective Date, [**]; and

(ii)    The Parties agree and acknowledge that (A) Appendices A-1 and A-2 shall
supersede Appendix A for all purposes of this Agreement, and (B) as applicable,
references to Appendix A or the “Co-Development and Co-Commercialization
Agreement” in the other provisions of this Agreement shall be

 

- 56 -



--------------------------------------------------------------------------------

deemed replaced with references to the [**] (each, a “Co-Co Agreement”) shall be
[**]. For the avoidance of doubt, the revision contemplated in this Section
9.3.1(e) shall include any necessary or incidental changes to Exhibits
thereof. Neither Party shall take any position or cause their Affiliates to take
any position inconsistent with this Section 9.3.1(e) for tax purposes (including
with respect to filing U.S. federal income tax returns and in the course of any
audit, review or litigation), unless otherwise required by applicable Law.

(iii)    The Parties agree and acknowledge that, notwithstanding any other
provision in this Agreement or the Co-Co Agreements, (A) [**], and (B) [**]; and

(iv)    The Parties agree and acknowledge that (A) the terms of this Agreement
with respect to the Term and (B) the terms of the form of License Agreement
attached hereto as Appendix B [**]. Neither Party shall [**], unless otherwise
required by applicable Law.

9.3.2    Agios Covenants During Option Term. Except to the extent expressly
permitted under ARTICLE V, on a Program-by-Program basis, during the Option
Term, neither Agios nor its Affiliates will, other than to an Affiliate of Agios
who agrees in writing to be bound by the terms and conditions of this Agreement
(a) assign, transfer, convey, encumber (including any liens or charges, but
excluding any licenses, which are the subject of subsection (b), below) or
dispose of, or enter into any agreement with any Third Party to assign,
transfer, convey, encumber (including any liens or charges, but excluding any
licenses, which are the subject of subsection (b), below) or dispose of, any
assets specifically related to such Program, including with respect to the
applicable Program Compound(s), Program Product(s) and then-identified Companion
Diagnostic(s), or pre-clinical study or Clinical Trial results or other data
specifically related to such Program, or any intellectual property specifically
related to any of the foregoing (with respect to each Program, the “Agios
Program Assets”), except to the extent such assignment, transfer, conveyance,
encumbrance or disposition would not fundamentally frustrate the purpose of this
Agreement or any applicable Development & Commercialization Agreement with
respect to such Program, (b) license or grant to any Third Party, or agree to
license or grant to any Third Party, any rights to any Agios Program Assets if
such license or grant would fundamentally frustrate the purpose of this
Agreement or any applicable Development & Commercialization Agreement with
respect to such Program, or (c) disclose any Confidential Information relating
to the Agios Program Assets to any Third Party if such disclosure would
fundamentally frustrate the purpose of this Agreement with respect to such
Program. Agios and/or its Affiliates shall have the right to assign, transfer,
convey or dispose of any assets specifically related to such Program to any
Affiliate of Agios, to the extent permitted by Section 12.4.

9.4    Disclaimer. Except as otherwise expressly set forth in this Agreement or
any executed Development & Commercialization Agreement, NEITHER PARTY MAKES ANY
REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY THAT ANY PATENTS ARE VALID OR ENFORCEABLE, AND EXPRESSLY
DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING IMPLIED WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A

 

- 57 -



--------------------------------------------------------------------------------

PARTICULAR PURPOSE AND NONINFRINGEMENT. Without limiting the generality of the
foregoing, each Party disclaims any warranties with regards to: (a) the success
of any study or test, including any Program, commenced under this Agreement; (b)
the safety or usefulness for any purpose of the technology or materials,
including any Program Compound, Program Product or Companion Diagnostic, it
provides or discovers under this Agreement; or (c) the validity, enforceability,
or non-infringement of any intellectual property rights or technology it
provides or licenses to the other Party under this Agreement.

ARTICLE X

INDEMNIFICATION; INSURANCE

10.1    By Celgene.

10.1.1    Celgene agrees, at Celgene’s cost and expense, to defend, indemnify
and hold harmless Agios and its Affiliates and their respective directors,
officers, employees and agents (the “Agios Indemnified Parties”) from and
against any Damages arising out of any Claim relating to:

(a)    any breach by Celgene of any of its representations, warranties or
obligations pursuant to this Agreement; or

(b)    the gross negligence or willful misconduct of Celgene.

10.1.2    In the event of any such Claim against the Agios Indemnified Parties
by any Third Party, Agios shall promptly, and in any event within [**], notify
Celgene in writing of the Claim. Celgene shall have the right, exercisable by
notice to Agios within [**] after receipt of notice from Agios of the Claim, to
assume direction and control of the defense, litigation, settlement, appeal or
other disposition of the Claim (provided that such Claim is solely for monetary
damages and Celgene agrees to pay all Damages relating to such matter, as
evidenced in a written confirmation delivered by Celgene to Agios) with counsel
selected by Celgene and reasonably acceptable to Agios; provided that the
failure to provide timely notice of a Claim shall not limit an Agios Indemnified
Party’s right for indemnification hereunder except to the extent such failure
results in actual prejudice to Celgene. The Agios Indemnified Parties shall
cooperate with Celgene and may, at their option and expense, be separately
represented in any such action or proceeding. Celgene shall not be liable for
any litigation costs or expenses incurred by the Agios Indemnified Parties
without Celgene’s prior written authorization. In addition, Celgene shall not be
responsible for the indemnification or defense of any Agios Indemnified Party to
the extent arising from any negligent or intentional acts by any Agios
Indemnified Party or the breach by Agios of any representation, obligation or
warranty under this Agreement, or any Claims compromised or settled without its
prior written consent. Each Party shall use reasonable efforts to mitigate
Damages indemnified under this Section 10.1.

10.2    By Agios.

10.2.1    Agios agrees, at Agios’ cost and expense, to defend, indemnify and
hold harmless Celgene and its Affiliates and their respective directors,
officers, employees and agents (the “Celgene Indemnified Parties”) from and
against any Damages arising out of any Claim relating to:

 

- 58 -



--------------------------------------------------------------------------------

(a)    any breach by Agios of any of its representations, warranties or
obligations pursuant to this Agreement;

(b)    the gross negligence or willful misconduct of Agios; or

(c)    the Development, Manufacture, Commercialization, use, sale or other
disposition by Agios, its Affiliates, licensees (other than Celgene) or
sublicensees of any Program Compound(s) or Program Product(s) that have reverted
to Agios pursuant to this Agreement.

10.2.2    In the event of any such Claim against the Celgene Indemnified Parties
by any Third Party, Celgene shall promptly, and in any event within [**], notify
Agios in writing of the Claim. Agios shall have the right, exercisable by notice
to Celgene within [**] after receipt of notice from Celgene of the Claim, to
assume direction and control of the defense, litigation, settlement, appeal or
other disposition of the Claim (provided that such Claim is solely for monetary
damages and Agios agrees to pay all Damages relating to such matter, as
evidenced in a written confirmation delivered by Agios to Celgene) with counsel
selected by Agios and reasonably acceptable to Celgene; provided that the
failure to provide timely notice of a Claim shall not limit a Celgene
Indemnified Party’s right for indemnification hereunder except to the extent
such failure results in actual prejudice to Agios. The Celgene Indemnified
Parties shall cooperate with Agios and may, at their option and expense, be
separately represented in any such action or proceeding. Agios shall not be
liable for any litigation costs or expenses incurred by the Celgene Indemnified
Parties without Agios’ prior written authorization. In addition, Agios shall not
be responsible for the indemnification or defense of any Celgene Indemnified
Party to the extent arising from any negligent or intentional acts by any
Celgene Indemnified Party or the breach by Celgene of any representation,
obligation or warranty under this Agreement, or any Claims compromised or
settled without its prior written consent. Each Party shall use reasonable
efforts to mitigate Damages indemnified under this Section 10.2.

10.3    Indemnification Following Exercise of an Option. The Development &
Commercialization Agreements provide separately for each Party’s indemnification
obligations with respect to each Program Compound and Program Product that is
the subject of such agreement.

10.4    Joint Defendants. If any suit is brought against either Party relating
in any way to any Program Compound(s) or Program Product(s), and it is not clear
from the allegations in the complaint or the known facts surrounding the
allegations in the complaint as to whether a Claim exists for which there is a
right of indemnification pursuant to Section 10.1 or 10.2 above, then Agios
shall be responsible for controlling the defense of such suit in the first
instance. During such period that Agios is controlling such defense, with regard
to the costs of such defense, including attorneys’ fees, Celgene and Agios each
shall be responsible for fifty percent (50%) of all such costs. No settlement,
consent judgment or other voluntary final disposition of any such suit may be
entered into without the prior written consent of Celgene, which consent shall
not be unreasonably withheld or delayed. If, at any time in the course of such
suit, it becomes apparent

 

- 59 -



--------------------------------------------------------------------------------

from discovery or otherwise that a Claim exists for which indemnification may be
obtained in accordance with Section 10.1 or 10.2, then the indemnification
provisions of either Section 10.1 or 10.2, whichever is applicable, shall become
applicable and govern further proceedings in the suit, and the Party determined
to be responsible shall reimburse the other Party for all prior costs incurred
by such other Party for which indemnification should have been obtained in
accordance with Section 10.1 or 10.2.

10.5    Limitation of Liability. EXCEPT WITH RESPECT TO A BREACH OF ARTICLE V OR
ARTICLE VIII, OR A PARTY’S LIABILITY PURSUANT TO ARTICLE III, SECTION 10.1 OR
10.2, NEITHER PARTY NOR ITS RESPECTIVE AFFILIATES SHALL BE LIABLE FOR SPECIAL,
INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE, MULTIPLE OR OTHER INDIRECT OR
REMOTE DAMAGES, OR FOR LOSS OF PROFITS, LOSS OF DATA OR LOSS OF USE DAMAGES
ARISING IN ANY WAY OUT OF THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS
HEREUNDER, WHETHER BASED UPON WARRANTY, CONTRACT, TORT, STRICT LIABILITY OR
OTHERWISE, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES OR LOSS.

10.6    Insurance. Agios, beginning on [**], and Celgene, beginning upon [**],
and, both Parties, thereafter during the Term, shall maintain commercial general
liability insurance (including product liability insurance) from a recognized,
creditworthy insurance company, with coverage limits of at least $[**] per claim
and annual aggregate. Celgene may elect to self-insure all or parts of the
limits described above. Within [**] following written request from the other
Party, each Party shall furnish to the other Party a certificate of insurance
evidencing such coverage. If such coverage is modified or cancelled, the insured
Party shall notify the other Party and promptly provide such other Party with a
new certificate of insurance evidencing that such insured Party’s coverage meets
the requirements of this Section 10.6.

ARTICLE XI

TERM AND TERMINATION

11.1    Term; Expiration. Unless earlier terminated in accordance with this
ARTICLE XI, the term of this Agreement (the “Term”) shall commence as of the
Effective Date and remain in force until the later of (a) the expiration of the
last-to-expire of the following (i) all Option Terms, and (ii) the Research
Term; and (b) if one or more Options is exercised, the termination or expiration
of the last to expire Development & Commercialization Agreement executed with
respect to any Program hereunder.

11.2    Termination for Convenience. Celgene may terminate this Agreement in its
entirety (provided that there are no Programs that are subject to any surviving
Development & Commercialization Agreements) or with respect to one or more
Programs (provided that such Program(s) are not subject to any surviving
Development & Commercialization Agreements) upon [**] prior written notice to
Agios hereunder at any time; provided that Celgene shall not have the right to
terminate this Agreement until [**] following the Effective Date (it being
understood and agreed that Celgene shall be entitled to terminate upon [**]
written notice at any time it reasonably determines that such termination is
necessary to comply with any Antitrust Law). For the avoidance of doubt, any
such termination of any particular Program(s) pursuant to this Section 11.2
shall not terminate any other Program(s).

 

- 60 -



--------------------------------------------------------------------------------

11.3    Termination for Breach.

11.3.1    Material Breach. Subject to the other terms of this Agreement, this
Agreement and the rights granted herein may be terminated by either Party (a) on
a Program-by-Program basis prior to Celgene’s exercise of its Option for such
Program, for the material breach of this Agreement in a manner that
fundamentally frustrates the transactions contemplated by this Agreement taken
as a whole (each, a “Material Breach”) by the other Party of this Agreement with
respect to such Program, or (b) on a Program-by-Program basis after Celgene’s
exercise of its Option for such Program, if a Development & Commercialization
Agreement for such Program is terminated for Material Breach by a Party;
provided in each of (a) or (b) that the breaching Party has not cured such
breach within [**] after the date of written notice to the breaching Party of
such breach (or [**] in the case of a breach as a result of non-payment of any
amounts due under this Agreement or a Development & Commercialization Agreement,
as applicable) (the “Cure Period”), which notice shall describe such breach in
reasonable detail and shall state the non-breaching Party’s intention to
terminate this Agreement with respect to a given Program, pursuant to this
Section 11.3.1 with respect to such Program. For clarity, but subject to Section
11.3.2, the Cure Period for any allegation made in good faith as to a Material
Breach under this Agreement with respect to a given Program for events described
in subsections (a) or (b) of this Section 11.3.1 will run from the date that
written notice was first provided to the breaching Party by the non-breaching
Party. Any such termination of this Agreement with respect to a given Program
under this Section 11.3.1 shall become effective at the end of the Cure Period,
unless the breaching Party has cured any such breach or default prior to the
expiration of such Cure Period, or, if such breach is not susceptible to cure
within the Cure Period, then, the non-breaching Party’s right of termination
shall be suspended only if and for so long as the breaching Party has provided
to the non-breaching Party a written plan that is reasonably calculated to
effect a cure and such plan is acceptable to the non-breaching Party, and the
breaching Party commits to and carries out such plan as provided to the
non-breaching Party within [**] after the date that written notice was first
provided to the breaching Party by the non-breaching Party. For the avoidance of
doubt, termination of any particular Program(s) pursuant to this Section 11.3.1
shall not terminate (i) this Agreement with respect to any other Program(s) or
(ii) any Development & Commercialization Agreement for any other Program. The
Parties understand and agree that the totality of this Agreement with respect to
a given Program, and the [**].

11.3.2    Disagreement as to Material Breach. If the Parties reasonably and in
good faith disagree as to whether there has been a Material Breach pursuant to
either subsections (a) or (b) of Section 11.3.1, then subject to Section 12.1:
(a) the Party that disputes that there has been a Material Breach may contest
the allegation by referring such matter, within [**] for resolution to the
Executive Officers, who shall meet promptly to discuss the matter, and
determine, within [**] following referral of such matter, whether or not a
Material Breach has occurred pursuant to subsections (a) or (b) of Section
11.3.1, as applicable; (b) the relevant Cure Period with respect thereto will be
tolled from the date the breaching Party notifies the non-breaching Party of
such dispute and through the resolution of such dispute in accordance with the
applicable provisions

 

- 61 -



--------------------------------------------------------------------------------

of this Agreement (provided that if such dispute relates to payment, the Cure
Period will only be tolled with respect to payment of disputed amounts, and not
with respect to undisputed amounts), (c) it is understood and agreed that during
the pendency of such dispute, all of the terms and conditions of this Agreement
shall remain in effect and the Parties shall continue to perform all of their
respective obligations hereunder) and (d) if it is finally and conclusively
determined that the breaching Party committed such Material Breach, then the
breaching Party shall have the right to cure such Material Breach after such
determination within the Cure Period.

11.3.3    If the Executive Officers are unable to resolve a dispute within such
[**] period after it is referred to them, the matter will be resolved as
provided in Section 12.1.

11.4    Termination for Insolvency. To the extent permitted by Law, this
Agreement may be terminated by either Party upon the filing or institution of
bankruptcy, reorganization, liquidation or receivership proceedings, or upon an
assignment of a substantial portion of the assets for the benefit of creditors
by the other Party; provided, however, that, in the event of any involuntary
bankruptcy or receivership proceeding, such right to terminate shall only become
effective if the Party consents to the involuntary bankruptcy or receivership or
such proceeding is not dismissed within [**] after the filing thereof.

11.5    Effects of Termination.

11.5.1    Termination by Agios Pursuant to Section 11.3 or 11.4, or by Celgene
pursuant to Section 11.2. In the event of termination of this Agreement in part
with respect to any one or more Programs, or in its entirety, as applicable, (i)
by Agios pursuant to any of Sections 11.3 or 11.4, or (ii) by Celgene pursuant
to Section 11.2, notwithstanding anything contained in this Agreement to the
contrary, upon the effective date of such termination:

(a)    subject to Sections 11.5.1(c), 11.5.1(d) and 11.6, all rights (including
all Options granted to Celgene hereunder) and licenses granted herein to Celgene
by Agios with respect to any such terminated Program shall terminate, Celgene
shall cease any and all Development, Manufacture and Commercialization
activities under this Agreement (if any) with respect to each terminated Program
[**], each such terminated Program shall be dropped from the Collaboration, any
and all rights in such terminated Program [**] granted by Agios to Celgene shall
revert to Agios, and the provisions of Section 2.12 shall apply with respect to
such terminated Program;

(b)    Agios shall have no further obligations to Celgene under this Agreement
with respect to any terminated Program, subject to Section 11.6;

(c)    all Development & Commercialization Agreements previously entered into by
the Parties for Programs for which Celgene exercised its Option that have not
been terminated shall continue in full force, in accordance with the terms and
conditions of such Development & Commercialization Agreements;

(d)    each Party shall return or destroy all Confidential Information of the
other Party with respect to any terminated Programs [**] being Developed,
Manufactured or Commercialized under this Agreement, as required by ARTICLE
VIII; and

 

- 62 -



--------------------------------------------------------------------------------

(e)    Section 11.6 shall apply.

11.5.2    Termination by Celgene Pursuant to Section 11.3 or 11.4. In the event
of termination of this Agreement with respect to any one or more Programs
conducted hereunder or in its entirety by Celgene pursuant to Sections 11.3 or
11.4, notwithstanding anything contained in this Agreement to the contrary, upon
the effective date of such termination:

(a)    subject to Sections 11.5.2(c), 11.5.2(e) and 11.6, all rights and
licenses granted herein to Agios by Celgene with respect to any such terminated
Programs [**] shall terminate;

(b)    subject to Section 11.5.2(d) and 11.6, Agios shall have no further
obligations to Celgene under this Agreement with respect to any terminated
Program;

(c)    all Development & Commercialization Agreements previously entered into by
the Parties for Post-Option Programs that have not been terminated shall
continue in full force, in accordance with the terms and conditions of such
Development & Commercialization Agreements, as applicable;

(d)    with respect to any terminated Program that is a Research Program,
Continuation Program or a Designated Development Program and for which
Pre-Exercise Phase I Development has not been completed as of the effective date
of termination, Agios shall provide Celgene with as complete an Option Data
Package for such Program as is reasonable under the circumstances, and Celgene
shall have the right to exercise, within [**] after the Option Data Package
Verification Date, an Option with respect to such Program to enter into a
Development & Commercialization Agreement for such Program (subject to payment
by Celgene of the Option exercise fees set forth in the applicable Development &
Commercialization Agreement), [**];

(e)    each Party shall return or destroy all Confidential Information of the
other Party with respect to any terminated Programs [**] being Developed,
Manufactured or Commercialized under this Agreement, as required by ARTICLE
VIII; and

(f)    Section 11.6 shall apply.

11.6    Surviving Provisions.

11.6.1    Accrued Liabilities. Except as otherwise specifically provided herein,
termination of this Agreement shall not relieve the Parties of any liability or
obligation which accrued hereunder prior to the effective date of such
termination, nor preclude either Party from pursuing all rights and remedies it
may have hereunder or at law or in equity with respect to any breach of this
Agreement nor prejudice either Party’s right to obtain performance of any
obligation. In addition, termination of this Agreement shall not terminate
provisions which provide by their respective terms for obligations or
undertakings following the expiration of the term of this Agreement.

 

- 63 -



--------------------------------------------------------------------------------

11.6.2    Survival. The rights and obligations of the Parties set forth in the
following Sections and Articles shall survive the expiration or termination of
this Agreement, in addition to those other terms and conditions that are
expressly stated to survive termination or expiration of this Agreement (or by
their context are intended to survive): Sections 2.12, 3.1.3, 7.1, 8.5, 8.6,
10.1, 10.2, 10.4, 10.5, 11.5, 11.6, 12.2 and 12.3.

11.6.3    Equitable Relief. Termination of this Agreement shall be in addition
to, and shall not prejudice, the Parties’ remedies at law or in equity,
including the Parties’ ability to receive Damages and/or equitable relief with
respect to any breach of this Agreement, regardless of whether or not such
breach was the reason for the termination.

11.6.4    Relationship to Other Agreements. Termination of this Agreement with
respect to a Program shall not affect in any way the terms or provisions of any
then-existing executed Development & Commercialization Agreement for any other
Program.

ARTICLE XII

MISCELLANEOUS

12.1    Dispute Resolution. Except for any disagreements that are within the
authority of the JSC as provided in ARTICLE IV (which disagreements shall be
resolved in accordance with Sections 4.10.1 and 4.10.2), the Parties agree that
any disputes arising with respect to the interpretation, enforcement,
termination or invalidity of this Agreement (each, a “Dispute”) shall first be
presented to the Parties’ respective Executive Officers for resolution. If the
Parties are unable to resolve a given dispute pursuant to this Section 12.1
after discussions between the Executive Officers within [**] after referring
such dispute to the Executive Officers, either Party may, at its sole
discretion, seek resolution of such matter in accordance with Section 12.2.

12.2    Submission to Court for Resolution. Subject to Section 12.1, the Parties
hereby irrevocably and unconditionally consent to the exclusive jurisdiction of
the courts located in the Southern District of New York for any action, suit or
proceeding (other than appeals therefrom) arising out of or relating to this
Agreement, and agree not to commence any action, suit or proceeding (other than
appeals therefrom) related thereto except in such courts. The Parties further
hereby irrevocably and unconditionally waive any objection to the laying of
venue of any action, suit or proceeding (other than appeals therefrom) arising
out of or relating to this Agreement in the courts of New York, and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum. Each Party further agrees that
service of any process, summons, notice or document by registered mail to its
address set forth in Section 12.6 shall be effective service of process for any
action, suit or proceeding brought against it under this Agreement in any such
court.

12.3    Governing Law. This Agreement and all questions regarding its validity
or interpretation, or the performance or breach of this Agreement, shall be
governed by and construed and enforced in accordance with the laws of the State
of New York, without reference to conflicts of laws principles.

12.4    Assignment.

 

- 64 -



--------------------------------------------------------------------------------

12.4.1    Generally. This Agreement may not be assigned by any Party, nor may
any Party delegate its obligations or otherwise transfer licenses or other
rights created by this Agreement, except as expressly permitted hereunder
without the prior written consent of the other Party, which consent will not be
unreasonably withheld, delayed or conditioned.

12.4.2    Celgene. Notwithstanding the limitations in Section 12.4.1, each of
Celgene Corp. and Celgene RIVOT may assign all of its rights and obligations
under this Agreement to (a) one or more Affiliates solely as provided in this
Section 12.4.2 or (b) its successor in interest in connection with the merger,
consolidation, or sale of all or substantially all of its assets or that portion
of its business pertaining to the subject matter of this Agreement.

12.4.3    Agios. Notwithstanding the limitations in Section 12.4.1, Agios may
assign this Agreement, or all of its rights or obligations hereunder, to (a) one
or more Affiliates solely as provided in this Section 12.4.3 or (b) its
successor in connection with the merger, consolidation, or sale of all or
substantially all of its assets or that portion of its business pertaining to
the subject matter of this Agreement; provided, however, that, except in the
case where [**], (a) Agios provides Celgene with at least [**] advance written
notice of any such assignment(s), (ii) prior to such assignment(s), Agios agrees
in a written agreement delivered to Celgene (and upon which Celgene may rely) to
remain fully liable for the performance of its obligations under this Agreement
by its assignee(s), and (iii) prior to such assignment(s), the assignee(s) agree
in a written agreement delivered to Celgene (and upon which Celgene may rely) to
assume performance of all such assigned obligations, (iv) in the case of any
assignment(s) by Agios, all Agios Intellectual Property and Joint Collaboration
IP which Agios Controls, and all Program Assets for each Program will be
transferred to such assignee(s) effective as of such assignment(s), and (v) all
of the matters referred to in clauses (i), (ii), (iii) and (iv), as applicable,
will be set forth in documentation [**] prior to any such assignment(s) ([**])
and in all cases will provide [**]. Subject to the terms of this Section 12.4.3,
if Agios wishes to assign any [**], it will be permitted to do so conditioned on
[**], pursuant to which such [**].

12.4.4    Change of Control. Notwithstanding anything to the contrary in this
Agreement, with respect to any intellectual property rights controlled by the
acquiring party or its Affiliates (if other than one of the Parties to this
Agreement or any Affiliate of a Party immediately before such Change of Control)
involved in any Change of Control of either Party, such intellectual property
rights [**], or to the extent such technology is developed outside the scope of
activities conducted with respect to the Collaboration, any Program, any Program
Compounds or Program Products, or any related Companion Diagnostics. The Agios
Intellectual Property and the Celgene Intellectual Property shall [**].

12.4.5    All Other Assignments Null and Void. The terms of this Agreement will
be binding upon and will inure to the benefit of the successors, heirs,
administrators and permitted assigns of the Parties. In the event of any
assignment by a Party of its rights and obligations under this Agreement, such
Party shall remain primarily liable to the other Party for the performance
thereof. Any purported assignment in violation of this Section 12.4 will be null
and void ab initio.

 

- 65 -



--------------------------------------------------------------------------------

12.5    Force Majeure. If the performance of any part of this Agreement by a
Party is prevented, restricted, interfered with or delayed by an occurrence
beyond the control of such Party (and which did not occur as a result of such
Party’s financial condition, negligence or fault), including fire, earthquake,
flood, embargo, power shortage or failure, acts of war or terrorism,
insurrection, riot, lockout or other labor disturbance, governmental acts or
orders or restrictions, acts of God (for the purposes of this Agreement, a
“force majeure event”), such Party shall, upon giving written notice to the
other Party, be excused from such performance to the extent of such prevention,
restriction, interference or delay; provided that the affected Party shall use
its Commercially Reasonable Efforts to avoid or remove such causes of
non-performance and shall continue performance with the utmost dispatch whenever
such causes are removed.

12.6    Notices. Unless otherwise agreed by the Parties or specified in this
Agreement, all notices required or permitted to be given under this Agreement
shall be in writing and shall be sufficient if: (a) personally delivered; (b)
sent by registered or certified mail (return receipt requested and postage
prepaid); (c) sent by express courier service providing evidence of receipt and
postage prepaid where applicable; or (d) sent by facsimile transmission (receipt
verified and a copy promptly sent by another permissible method of providing
notice described in clauses (a), (b) or (c) above), to address for a Party set
forth below, or such other address for a Party as may be specified in writing by
like notice:

 

To Agios:    To Celgene Corp. or Celgene RIVOT:

 

Agios Pharmaceuticals, Inc.

88 Sidney Street

Cambridge, MA 02139

Attention: Chief Executive Officer

Telephone: 617-649-8600

Facsimile: [**]

  

 

Celgene Corporation

86 Morris Avenue

Summit, NJ 07901

Attention: Senior Vice President Business Development

Telephone: (908) 673-9000

Facsimile: [**]

 

With a copy to:    With a copy to:

 

Agios Pharmaceuticals, Inc.

88 Sidney Street

Cambridge, MA 02139

Attention: Legal Department

Telephone: (617) 649-8600

Facsimile: [**]

 

and

 

WilmerHale

60 State Street

Boston, MA 02109

Attention: Steven D. Singer

Telephone: (617) 526-6410

Facsimile: (617) 526-5000

  

 

Celgene Corporation

86 Morris Avenue

Summit, NJ 07901

Attention: Legal Department

Telephone: (908) 673-9000

Facsimile: [**]

 

and

 

Celgene RIVOT Ltd.

Aon House

30 Woodbourne Avenue

Pembroke HM 08

Bermuda

Phone: 441-296-4803

 

and

 

Dechert LLP

1900 K St. NW

Washington, DC 20006

Attention: David E. Schulman

Telephone: (202) 261-3440

Facsimile: [**]

 

- 66 -



--------------------------------------------------------------------------------

Any such notices shall be effective upon receipt by the Party to whom it is
addressed.

12.7    Waiver. Except as otherwise expressly provided in this Agreement, any
term of this Agreement may be waived only by a written instrument executed by a
duly authorized representative of the Party waiving compliance. The delay or
failure of either Party at any time to require performance of any provision of
this Agreement shall in no manner affect such Party’s rights at a later time to
thereafter enforce such provision. No waiver by either Party of any condition or
term in any one or more instances shall be construed as a further or continuing
waiver of such condition or term or of another condition or term.

12.8    Severability. If any provision of this Agreement should be held invalid,
illegal or unenforceable in any jurisdiction, the Parties shall negotiate in
good faith a valid, legal and enforceable substitute provision that most nearly
reflects the original intent of the Parties and all other provisions of this
Agreement shall remain in full force and effect in such jurisdiction and shall
be liberally construed in order to carry out the intentions of the Parties
hereto as nearly as may be possible. If the Parties cannot agree upon a
substitute provision, the invalid, illegal or unenforceable provision of this
Agreement shall not affect the validity of this Agreement as a whole, unless the
invalid, illegal or unenforceable provision is of such essential importance to
this Agreement that it is to be reasonably assumed that the Parties would not
have entered into this Agreement without the invalid, illegal or unenforceable
provision.

12.9    Entire Agreement. This Agreement (including the Schedules and Appendices
attached hereto, including the form of each Development & Commercialization
Agreement) constitutes the entire agreement between the Parties relating to its
subject matter, and supersedes all prior and contemporaneous agreements,
representations or understandings, either written or oral, between the Parties
with respect to such subject matter, including the 2010 Agreement (including
Section 3.7 thereof) solely with respect to the [**] Program and the [**]
Program. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties relating to the subject matter hereof other than as set forth herein
and therein.

12.10    Modification. No modification, amendment or addition to this Agreement,
or any provision hereof, shall be effective unless reduced to writing and signed
by a duly authorized representative of each Party. No provision of this
Agreement shall be varied, contradicted or explained by any oral agreement,
course of dealing or performance or any other matter not set forth in an
agreement in writing and signed by a duly authorized representative of each
Party.

 

- 67 -



--------------------------------------------------------------------------------

12.11    Independent Contractors; No Intended Third Party Beneficiaries. Nothing
contained in this Agreement is intended or shall be deemed or construed to
create any relationship of employer and employee, agent and principal,
partnership or joint venture between the Parties. Each Party is an independent
contractor. Neither Party shall assume, either directly or indirectly, any
liability of or for the other Party. Neither Party shall have any express or
implied right or authority to assume or create any obligations on behalf of, or
in the name of, the other Party, nor to bind the other Party to any contract,
agreement or undertaking with any Third Party. There are no express or implied
third party beneficiaries hereunder, except for the indemnitees identified in
Sections 10.1 and 10.2.

12.12    Interpretation; Construction. The captions to the several Articles and
Sections of this Agreement are included only for convenience of reference and
shall not in any way affect the construction of, or be taken into consideration
in interpreting, this Agreement. In this Agreement, unless the context requires
otherwise, (a) the word “including” shall be deemed to be followed by the phrase
“without limitation” or like expression, whether or not followed by the same;
(b) references to the singular shall include the plural and vice versa; (c)
references to masculine, feminine and neuter pronouns and expressions shall be
interchangeable; (d) the words “herein” or “hereunder” relate to this Agreement;
(e) “or” is disjunctive but not necessarily exclusive; (f) the word “will” shall
be construed to have the same meaning and effect as the word “shall”; and (g)
all references to “dollars” or “$” herein shall mean U.S. Dollars. Each Party
represents that it has been represented by legal counsel in connection with this
Agreement and acknowledges that it has participated in the drafting hereof. In
interpreting and applying the terms and provisions of this Agreement, the
Parties agree that no presumption will apply against the Party which drafted
such terms and provisions.

12.13    Performance by Affiliates.

12.13.1    A Party may perform any obligation this Agreement imposes on such
Party through any of such Party’s Affiliates. To the extent that this Agreement
imposes obligations on Affiliates of a Party, such Party agrees to cause its
Affiliates to perform such obligations.

12.13.2    The Parties hereby acknowledge and agree that (a) Celgene Corp. is
the party to this Agreement with respect to all rights and obligations
(including payment obligations) under this Agreement in the United States; and
(b) Celgene RIVOT is the party to this Agreement with respect to all rights and
obligations (including payment obligations and the right to enter into any
Development & Commercialization Agreement) under this Agreement outside of the
United States.

12.14    Counterparts. This Agreement may be executed in two (2) counterparts,
each of which shall be deemed an original, and both of which together shall
constitute one and the same instrument. Any such counterpart, to the extent
delivered by means of a fax machine or by .pdf, .tif, .gif, .jpeg or similar
attachment to electronic mail (any such delivery, an “Electronic Delivery”)
shall be treated in all manner and respects as an original executed counterpart
and shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. No Party hereto shall raise
the use of Electronic Delivery to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of Electronic Delivery as a claim or defense with respect to the formation
of a contract, and each Party forever waives any such claim or defense, except
to the extent that such claim or defense relates to lack of authenticity.

 

- 68 -



--------------------------------------------------------------------------------

12.15    Equitable Relief. Notwithstanding anything to the contrary herein, the
Parties shall be entitled to seek equitable relief, including injunction and
specific performance, as a remedy for any breach of this Agreement. Such
remedies shall not be deemed to be the exclusive remedies for a breach of this
Agreement but shall be in addition to all other remedies available at law or
equity.

12.16    Further Assurances. Each Party shall execute, acknowledge and deliver
such further instruments, and do all such other acts, as may be necessary or
appropriate in order to carry out the expressly stated purposes and the clear
intent of this Agreement.

[Signature Page Follows]

 

- 69 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
caused this Master Research and Collaboration Agreement to be executed by their
respective duly authorized officers as of the Effective Date.

 

CELGENE CORPORATION

By:

 

  /s/ Mark Alles                                  

 

Name: Mark Alles

 

Title: Chief Executive Officer

[Signature Page to Master Research and Collaboration Agreement]

 

- 70 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
caused this Master Research and Collaboration Agreement to be executed by their
respective duly authorized officers as of the Effective Date.

 

Solely with respect to the rights and obligations under this Master Research and
Collaboration Agreement outside of the United States (subject to Section 12.13):

CELGENE RIVOT LTD.

By:

 

  /s/ Kevin Mello                            

 

Name: Kevin Mello

 

Title: Director

[Signature Page to Master Research and Collaboration Agreement]

 

- 71 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
caused this Master Research and Collaboration Agreement to be executed by their
respective duly authorized officers as of the Effective Date.

 

AGIOS PHARMACEUTICALS, INC.

By:

 

  /s/ David P. Schenkein                    

 

Name: David P. Schenkein

 

Title: President and Chief Executive Officer

[Signature Page to Master Research and Collaboration Agreement]

 

- 72 -



--------------------------------------------------------------------------------

APPENDIX A

FORM OF CO-DEVELOPMENT AND CO-COMMERCIALIZATION AGREEMENT

 

A-1



--------------------------------------------------------------------------------

FINAL VERSION

APPENDIX A

FORM OF CO-DEVELOPMENT AND CO-COMMERCIALIZATION AGREEMENT

CO-DEVELOPMENT AND CO-COMMERCIALIZATION AGREEMENT

by and among

AGIOS PHARMACEUTICALS, INC.

and

[AGIOS EX-US]

and

CELGENE CORPORATION

and

CELGENE RIVOT LTD.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

   DEFINITIONS      1   

ARTICLE II

   GOVERNANCE; COLLABORATION      12   

ARTICLE III

   DEVELOPMENT      17   

ARTICLE IV

   MANUFACTURE AND SUPPLY      24   

ARTICLE V

   REGULATORY MATTERS      27   

ARTICLE VI

   COMMERCIALIZATION      29   

ARTICLE VII

   DILIGENCE      34   

ARTICLE VIII

   GRANT OF RIGHTS; EXCLUSIVITY      34   

ARTICLE IX

   FINANCIAL PROVISIONS      44   

ARTICLE X

   INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS      53   

ARTICLE XI

   CONFIDENTIALITY      62   

ARTICLE XII

   REPRESENTATIONS AND WARRANTIES      67   

ARTICLE XIII

   INDEMNIFICATION; PRODUCT LIABILITIES      71   

ARTICLE XIV

   TERM AND TERMINATION      74   

ARTICLE XV

   MISCELLANEOUS      84   

 

i



--------------------------------------------------------------------------------

Exhibits

Exhibit A

   Target, Compound(s), Shared Program Type and Upfront Option Payment

Exhibit B

   Agios Patents, Celgene Patents and Celgene Collaboration Patents (as of the
Execution Date)

Exhibit C

   Existing Third Party Agreements

Exhibit D

   Certain Financial Definitions

Exhibit E

   Countries for Filing Agios Patents and Co-Co Collaboration Patents

Exhibit F

   Press Release

Exhibit G

   Certain U.S. Federal Income Tax Matters

Schedules

Schedule 6.3             Minimum Agios and Celgene Sales Representative
Qualifications

Disclosure Schedules

[tailor as applicable]

Schedule 12.2(d)

Schedule 12.2(e)

Schedule 12.2(f)

Schedule 12.2(h)

Schedule 12.2(i)            Patents

Schedule 12.2(j)            Existing Third Party Agreements

 

ii



--------------------------------------------------------------------------------

CO-DEVELOPMENT AND CO-COMMERCIALIZATION AGREEMENT

This Co-Development and Co-Commercialization Agreement (this “Agreement”) is
entered into as of [●] (the “Execution Date”), by and between Agios
Pharmaceuticals, Inc., a Delaware corporation (“Agios Pharmaceuticals”) and
Celgene Corporation, a Delaware corporation (“Celgene Corp.”), with respect to
all rights and obligations under this Agreement in the United States, and [AGIOS
Ex-US (“Agios Ex-US”)] and Celgene RIVOT Ltd., a Bermuda company (“Celgene
RIVOT”), with respect to all rights and obligations under this Agreement outside
of the United States (Agios Pharmaceuticals and [Agios Ex-US], together,
“Agios,” and Celgene RIVOT and Celgene Corp. together, “Celgene”). Celgene and
Agios are each referred to herein by name or as a “Party”, or, collectively, as
the “Parties”.

INTRODUCTION

 

1.

Agios and Celgene are parties to the Master Research and Collaboration
Agreement, dated as of May 17, 2016 (the “Master Agreement”).

 

2.

Pursuant to the Master Agreement, Agios has discovered and has been developing
the compound(s) identified on Exhibit A, each of which the Parties believe to be
a potent [inhibitor/activator] [select the applicable one before signing] of the
metabolic target identified on Exhibit A.

 

3.

The Parties have agreed that the further Development and Commercialization of
the Compound(s) should be conducted collaboratively by the Parties pursuant to
the terms of this Agreement and that all further such activities related to such
Compound(s) should cease under the Master Agreement, except as contemplated
herein.

NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and agreements contained herein, and for other valuable consideration,
the receipt and adequacy of which are hereby acknowledged, Agios and Celgene
hereby agree as follows:

Article I

Definitions

When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article I. Terms used but not defined herein shall have the
meaning set forth in the Master Agreement.

Section 1.1    “Agios Co-Co Collaboration Intellectual Property,” “Agios Co-Co
Collaboration Know-How” and “Agios Co-Co Collaboration Patents” means,
respectively, the Co-Co Collaboration Intellectual Property Controlled by Agios,
the Co-Co Collaboration Know-How Controlled by Agios, and the Co-Co
Collaboration Patents Controlled by Agios.

Section 1.2    “Agios Intellectual Property” means Agios Know-How and Agios
Patents, collectively.



--------------------------------------------------------------------------------

Section 1.3    “Agios Know-How” means any Know-How that is (a) Controlled by
Agios as of the Execution Date or during the Term, and (b) necessary or useful
for the Development, Manufacture or Commercialization of the Compounds or
Licensed Products, but excluding Co-Co Collaboration Know-How.

Section 1.4    “Agios Patents” means any Patents that (a) are Controlled by
Agios as of the Execution Date or during the Term, and (b) Cover, or are useful
for, the Development, Manufacture or Commercialization of the Compounds or
Licensed Products (including the composition of matter, manufacture or any use
thereof); but excluding Co-Co Collaboration Patents. Agios Patents as of the
Execution Date are as set forth on Exhibit B to this Agreement.

Section 1.5    “Agios Profit or Loss Allocation” means (a) fifty percent (50%)
if this Agreement is for a Shared 50/50 Program as indicated in Exhibit A or (b)
thirty-five percent (35%) if this Agreement is for a Shared 65/35 Program as
indicated in Exhibit A.

Section 1.6    “Calendar Quarter” means a calendar quarter ending on the last
day of March, June, September or December; provided, however, that the first
Calendar Quarter shall begin on the Effective Date and end on the last day of
the calendar quarter during which the Effective Date occurs.

Section 1.7    “Calendar Year” means a period of time commencing on January 1
and ending on the following December 31; provided, however, that the first
Calendar Year shall begin on the Effective Date and end on December 31 of the
calendar year during which the Effective Date occurs.

Section 1.8    “Celgene Collaboration Intellectual Property” means Celgene
Collaboration Know-How and Celgene Collaboration Patents, collectively.

Section 1.9    “Celgene Collaboration Know-How” means, collectively, (a)
Know-How within Celgene Collaboration Intellectual Property (as defined in the
Master Agreement) and (b) Co-Co Collaboration Know-How Controlled by Celgene
that is necessary or useful for the Development, Manufacture and/or
Commercialization of any Compounds or Licensed Products.

Section 1.10     “Celgene Collaboration Patents” means, collectively, (a)
Patents within Celgene Collaboration Intellectual Property (as defined in the
Master Agreement) and (b) Co-Co Collaboration Patents Controlled by Celgene that
are necessary or useful for the Development, Manufacture and/or
Commercialization of any Compounds or Licensed Products. Celgene Collaboration
Patents as of the Execution Date are as set forth on Exhibit B to this
Agreement.

Section 1.11     “Celgene Intellectual Property” means Celgene Know-How and
Celgene Patents, collectively.

Section 1.12    “Celgene Know-How” means any Know-How that is (a) Controlled by
Celgene as of the Effective Date or during the Term; (b) necessary or useful for
the Development, Manufacture or Commercialization of the Compounds or Licensed
Products; and (c) contributed by Celgene, in Celgene’s sole discretion, for use
in the Collaboration, as evidenced by written notice from Celgene to Agios; but
excluding Celgene Collaboration Know-How.

 

- 2 -



--------------------------------------------------------------------------------

Section 1.13    “Celgene Patents” means any Patents that (a) are Controlled by
Celgene as of the Effective Date or during the Term; (b) Cover the Compounds or
Licensed Products; and (c) are contributed by Celgene, in Celgene’s sole
discretion, for use in the Collaboration, as evidenced by written notice from
Celgene to Agios; but excluding Celgene Collaboration Patents. Celgene Patents
as of the Execution Date are as set forth on Exhibit B to this Agreement.

Section 1.14    “Celgene Profit or Loss Allocation” means (a) fifty percent
(50%) if this Agreement is for a Shared 50/50 Program as indicated in Exhibit A
or (b) sixty-five percent (65%) if this Agreement is for a Shared 65/35 Program
as indicated in Exhibit A.

Section 1.15    “Clinical Trial” means a Phase I Study, a Phase II Study, a
Phase III Study, a Pivotal Clinical Trial, a Phase IV Study or a combination of
any of the foregoing studies.

Section 1.16    “Code” means the United States Internal Revenue Code of 1986, as
amended.

Section 1.17    “Co-Co Collaboration Intellectual Property” means Co-Co
Collaboration Know-How and Co-Co Collaboration Patents, collectively.

Section 1.18    “Co-Co Collaboration Know-How” means any Know-How or interest
therein that is developed or generated on or after the Execution Date, either
(a) solely by or on behalf of Celgene and/or its Affiliates, (b) solely by or on
behalf of Agios and/or its Affiliates or (c) jointly by or on behalf of Persons
described in the foregoing clauses (a) and (b), in the conduct of the
Collaboration activities pursuant to this Agreement, including Joint Inventions.

Section 1.19    “Co-Co Collaboration Patents” means any Patents or interest
therein that are, on or after the Execution Date, Controlled solely by Celgene
or Agios or Controlled jointly by any of such Persons and that Cover Co-Co
Collaboration Know-How, including Joint Patents.

Section 1.20    “Collaboration” means the activities performed or to be
performed by a Party or Parties, as the case may be, relating to the
Development, Manufacturing and Commercialization of the Licensed Products under
this Agreement or the Master Agreement.

Section 1.21    “Companion Diagnostic” means a biomarker or diagnostic test that
is developed by a Party or jointly by the Parties in the course of the
Collaboration as a companion diagnostic for use with a Licensed Product in
accordance with the Regulatory Approval(s) therefor to generate a result for the
purposes of diagnosing a disease or condition, or to facilitate the application
of the Licensed Product in the cure, mitigation, treatment, or prevention of
disease, including a biomarker or diagnostic test used to diagnose the
likelihood that a specific patient will contract a certain disease or condition
or to predict which patients are suitable candidates for a specific form of
therapy using a Compound or Licensed Product.

Section 1.22    “Compound” means (a) any compound that is listed on Exhibit A
and (b) to the extent Active (as defined in the Master Agreement) against the
Target, any salt, fluorinated derivative, free acid, free base, clathrate,
solvate, hydrate, hemihydrates, anhydride, ester, chelate, conformer, congener,
crystal form, crystal habit, polymorph, amorphous solid, isomer, stereoisomer,
enantiomer, racemate, prodrug, isotopic or radiolabeled equivalent, metabolite,
conjugate, complex or mixture, of such chemical entity of any such compound
identified in the foregoing clause (a) or in this clause (b).

 

- 3 -



--------------------------------------------------------------------------------

Section 1.23    “Confidential Information” means (a) all confidential or
proprietary information relating to the Collaboration, and (b) all other
confidential or proprietary documents, technology, Know-How or other information
(whether or not patentable) actually disclosed by one Party to the other
pursuant to this Agreement or the Master Agreement[, or, solely with respect to
information relating to the [[**] Program/[**] Program], previously disclosed
prior to the Execution Date,] [bracketed clause to be included if relevant]
relating to the Licensed Products and all proprietary biological materials of a
Party.

Section 1.24    “Data” means any and all research data, results, pharmacology
data, medicinal chemistry data, preclinical data, market research, clinical data
(including investigator reports (both preliminary and final), statistical
analysis, expert opinions and reports, safety and other electronic databases),
in any and all forms, including files, reports, raw data, source data (including
patient medical records and original patient report forms, but excluding
patient-specific data to the extent required by applicable Laws) and the like,
in each case directed to, or used in, the Development, Manufacture or
Commercialization of the Licensed Products.

Section 1.25    “Development Plan” means a development plan and the related
Development Budget approved by the JSC, as amended from time to time pursuant to
Section 3.1(a).

Section 1.26    “Effective Date” means the date on or after the Execution Date
that is the Implementation Date (as defined in the Master Agreement) with
respect to this Agreement.

Section 1.27    “Executive Officers” means Celgene’s Chief Executive Officer (or
the officer or employee of Celgene then serving in a substantially equivalent
capacity) or his designee and Agios’ Chief Executive Officer (or the officer or
employee of Agios then serving in a substantially equivalent capacity) or his
designee; provided that any such designee must have decision-making authority on
behalf of the applicable Party.

Section 1.28    “Existing Third Party Agreement” means any agreement listed on
Exhibit C to this Agreement.

Section 1.29    “Field” means the treatment, control, mitigation, prevention or
cure or diagnosis of any Indications.

Section 1.30    “First Commercial Sale” means the first commercial sale of a
Licensed Product by a Party, its Affiliates, distributors or agents in a country
in an arms’ length transaction to a Third Party following receipt of applicable
Regulatory Approval of such product in such country. Sales for test marketing or
clinical trial purposes shall not constitute a First Commercial Sale.

Section 1.31    “[**]” means [**].

 

- 4 -



--------------------------------------------------------------------------------

Section 1.32    “Generic Competition” means, with respect to a Licensed Product
in a given country in a given Calendar Year, that, during such Calendar Year one
or more Generic Products shall be commercially available in such country.

Section 1.33    “Generic Product” means, as to a Licensed Product, any product
(including a “generic product” approved by way of an Abbreviated New Drug
Application by the FDA (or equivalent regulatory mechanism for another
Regulatory Authority), “biogeneric,” “follow-on biologic,” “follow-on biological
product,” “follow-on protein product,” “similar biological medicinal product,”
or “biosimilar product”) that, in each case, (a) is sold by a Third Party that
is not a sublicensee of the royalty-paying Party or any of its Affiliates and
that has not otherwise been authorized by the royalty-paying Party or any of its
Affiliates under a Regulatory Approval granted by a Regulatory Authority to such
Third Party that is based upon or relies upon the Regulatory Approval granted by
such Regulatory Authority for such Licensed Product; and (b) in the United
States, is “therapeutically equivalent,” “comparable,” “biosimilar,” or
“interchangeable,” as evaluated by the FDA, applying the definition of
“therapeutically equivalent” set forth in the preface to the then-current
edition of the FDA publication “Approved Drug Products With Therapeutic
Equivalence Evaluations” or any other definitions set forth in the US Code, FDA
regulations, or other source of US Law and, outside the United States, meets
such equivalent determination by the applicable Regulatory Authorities
(including a determination that the product is “comparable,” “interchangeable,”
“bioequivalent,” or “biosimilar” with respect to the Licensed Product), in each
case, as is necessary to permit a pharmacist or other individual authorized to
dispense pharmaceuticals under Law to substitute one product for another product
in the absence of specific instruction from a physician or other authorized
prescriber under Law.

Section 1.34    “[**]” means [**].

Section 1.35    “Joint Collaboration IP” means, collectively:

“Joint Collaboration Know-How” which means all Know-How, including physical
embodiments of Compound(s), Licensed Product(s) and Companion Diagnostic(s),
that is discovered, generated or invented by or on behalf of both Parties or
their respective Affiliates, whether solely or jointly with any Third Party,
pursuant to the conduct of activities under the Collaboration at any time during
the Term, including Joint Inventions; and

“Joint Collaboration Patents” which means Patents that Cover any Joint
Collaboration Know-How, including Joint Patents.

Section 1.36    “Lead Party” means, with respect to the US Territory, the Lead
US Party, and, with respect to the ROW Territory, Celgene. Notwithstanding the
foregoing, Celgene shall be the Lead Party for the entire Territory from and
after the Agios Opt-Out Date, if any.

Section 1.37    “Lead US Party” means (a) Celgene, if this Agreement is for a
Shared 65/35 Program, as indicated on Exhibit A, or (b) the Party designated as
the Lead US Party in Exhibit A if this Agreement is for a Shared 50/50 Program,
as indicated on Exhibit A.

 

- 5 -



--------------------------------------------------------------------------------

Section 1.38    “Licensed Product Data” means all relevant data included in the
Know-How Controlled by either Party or its Affiliates in relation to Licensed
Products and/or Companion Diagnostics for use in the Field either: (a) as of the
Effective Date; or (b) generated from activities conducted by or on behalf of a
Party under the Development Plan or that otherwise specifically relates to
Licensed Products and/or Companion Diagnostics and in each case is necessary or
useful for applications for Regulatory Approval, or Regulatory Approvals, for
Licensed Products in the Field and in the Territory.

Section 1.39     “Licensed Products” means (a) a Compound, and (b) any product
that contains a Compound as an active ingredient.

Section 1.40    “Licensee Partner” means any Third Party to whom a Party or any
of its Affiliates or any other Licensee Partner grants a sublicense or license
with respect to the Development, Manufacture or Commercialization of Licensed
Products in the Field under the rights to Agios Intellectual Property, Celgene
Intellectual Property, Celgene Collaboration Intellectual Property, Agios Co-Co
Collaboration Intellectual Property or Joint Collaboration IP, as the case may
be, granted to such Party or Affiliate hereunder, in each case excluding (a)
Third Party Contractors and (b) wholesale distributors or any other Third Party
that purchases Licensed Product in an arm’s-length transaction, where such Third
Party does not have a sublicense to Develop, Manufacture or Commercialize the
Licensed Product except for a limited sublicense to the extent required to
enable such Third Party to perform final packaging for such Licensed Product for
local distribution.

Section 1.41    “Major [**]” means [**].

Section 1.42    “Major Market” means [**].

Section 1.43    “Manufacturing Technology” means copies of all Celgene Know-How,
Agios Know-How, Celgene Collaboration Know-How, Agios Co-Co Collaboration
Know-How or Joint Collaboration Know-How, as applicable, which are necessary or
useful for Manufacturing preclinical, clinical or commercial supply, as
applicable, of the Licensed Products, including specifications, assays, batch
records, quality control data, and transportation and storage requirements.

Section 1.44    “NDA” means an application submitted to a Regulatory Authority
for the marketing approval of a Licensed Product, including (a) a New Drug
Application, Product License Application or Biologics License Application (as
such capitalized terms are used in C.F.R Title 21) filed with FDA or any
successor applications or procedures, (b) a foreign equivalent of a US New Drug
Application, Product License Application or Biologics License Application or any
successor applications or procedures, including a Marketing Authorization
Application in the European Union, and (c) all supplements and amendments that
may be filed with respect to the foregoing.

Section 1.45    “Non-Supplying Party” means with respect to Agios Clinical-Scale
Manufacturing Responsibilities, Agios Commercial-Scale Manufacturing
Responsibilities, Celgene Clinical-Scale Manufacturing Responsibilities and
Celgene Commercial-Scale Manufacturing Responsibilities, the Party other than
the Responsible Supply Party.

 

- 6 -



--------------------------------------------------------------------------------

Section 1.46     “Phase IV Study” means a human clinical trial of a product
which is (a) conducted to satisfy a requirement of a Regulatory Authority in
order to maintain a Regulatory Approval or (b) conducted voluntarily after
Regulatory Approval of the product has been obtained from an appropriate
Regulatory Authority for enhancing marketing or scientific knowledge of an
approved Indication.

Section 1.47    “Profit or Loss Allocation” means the Agios Profit or Loss
Allocation or the Celgene Profit or Loss Allocation, as applicable.

Section 1.48    “Regulatory Documentation” means, with respect to the
Collaboration, all INDs, NDAs and other regulatory applications submitted to any
Regulatory Authority, Regulatory Approvals, pre-clinical and clinical data and
information, regulatory materials, drug dossiers, master files (including Drug
Master Files, as defined in 21 C.F.R. 314.420 and any non-United States
equivalents), and any other data, reports, records, regulatory correspondence
and other materials relating to Development or Regulatory Approval of the
Licensed Products, or required to Manufacture, distribute or sell the Licensed
Products, including any information that relates to pharmacology, toxicology,
chemistry, Manufacturing and controls data, batch records, safety and efficacy,
and any safety database.

Section 1.49    “Regulatory Exclusivity” means, with respect to a Licensed
Product in a country, that the Licensed Product has been granted marketing
exclusivity afforded approved drug products, or approved biological products if
applicable, pursuant to (a) Sections 505(c), 505(j), and 505A of the FDCA, and
the regulations promulgated thereunder, as amended from time to time, or similar
laws enacted to apply to biological products, and the regulations promulgated
thereunder, as amended from time to time, or their equivalent in a country other
than the United States, (b) the orphan drug exclusivity afforded approved drugs
designated for rare diseases or conditions under Sections 526 and 527 of the
FDCA, and the regulations promulgated thereunder, as amended from time to time,
or its equivalent in a country other than the United States, or (c) any future
Law.

Section 1.50    “Reimbursable Back-up Expenses” means, if, prior to the
Execution Date, [**] conduct of specified Development activities with respect to
Compound(s) in addition to the initially designated Development Candidate (as
defined in the Master Agreement) that are [**]. The amount of the Reimbursable
Back-up Expenses, if any, is set forth on Annex I to Exhibit A.

Section 1.51    “Reimbursable Manufacturing Expenses” means, if, prior to the
Execution Date, [**]. The amount of the Reimbursable Manufacturing Expenses, if
any, is set forth on Annex I to Exhibit A.

Section 1.52    “Responsible Supply Party” means Agios, with respect to Agios
Clinical-Scale Manufacturing Responsibilities and Agios Commercial-Scale
Manufacturing Responsibilities, and Celgene, with respect to Celgene
Clinical-Scale Manufacturing Responsibilities and Celgene Commercial-Scale
Manufacturing Responsibilities.

Section 1.53    “Right of Reference or Use” means a “Right of Reference or Use”
as that term is defined in 21 C.F.R. §314.3(b), and any non-United States
equivalents.

Section 1.54    “ROW Territory” means all countries in the world other than the
US Territory.

 

- 7 -



--------------------------------------------------------------------------------

Section 1.55    “Supply Failure” means (a) a failure by the Responsible Supply
Party to comply with its obligations to supply relating to, with respect to
Agios, Agios Clinical-Scale Manufacturing Responsibilities or Agios
Commercial-Scale Manufacturing Responsibilities, and with respect to Celgene,
Celgene Clinical-Scale Manufacturing Responsibilities or Celgene
Commercial-Scale Manufacturing Responsibilities under the Supply Agreement,
including failure to [**], to be defined under the Supply Agreement in terms of
[**], on the Non-Supplying Party or its Affiliates or Licensee Partners, and
such failure is not cured in all material respects within a commercially
reasonable period of time, or (b) insolvency of the Responsible Supply Party;
provided that a Supply Failure excludes any event (or anticipated event) to the
extent attributable to the [**].

Section 1.56    “Target” means the metabolic target set forth on Exhibit A.

Section 1.57     “Territory” means the US Territory and the ROW Territory.

Section 1.58    “Third Party Agreement” means (a) each Existing Third Party
Agreement and (b) any other Third Party agreement that either Party may enter
into, during the Term in accordance with the terms of this Agreement, to acquire
or license Third Party Patents or Know-How that are necessary or useful for the
Development, Manufacture or Commercialization of the Compounds or Licensed
Products.

Section 1.59    “Third Party Rights” means, with respect to a Party, any rights
of, and any limitations, restrictions or obligations imposed by, Third Parties
pursuant to any Third Party Agreements.

Section 1.60    “US Territory” means the United States of America, including its
territories, possessions and Puerto Rico.

Section 1.61    “Valid Claim” means (a) a claim of any issued, unexpired patent
that has not been revoked or held unenforceable or invalid by a decision of a
court or governmental agency of competent jurisdiction from which no appeal can
be taken, or with respect to which an appeal is not taken within the time
allowed for appeal, and that has not been disclaimed or admitted to be invalid
or unenforceable through reissue, disclaimer or otherwise, or (b) a patent
application or subject matter of a claim thereof filed by a Person in good faith
that has not been cancelled, withdrawn or abandoned, nor been pending for more
than [**] from the earliest filing date to which such patent application or
claim is entitled.

Section 1.62    Additional Definitions. Each of the following definitions is set
forth in the section of this Agreement indicated below:

 

DEFINITION

  

SECTION

35 U.S.C. § 102(c) Patent

  

Section 10.7

[**]

  

Section 8.6(b)(iii)

Accounting Standards

  

Exhibit D

Acquirer Program

  

Section 8.6(b)(v)(D)

Additional Revenue

  

Exhibit D

 

- 8 -



--------------------------------------------------------------------------------

DEFINITION   

SECTION

Additional Study   

Section 3.3

Additional Study Approval   

Section 3.3(c)

Advertising and Market Research Expenses   

Exhibit D

Affiliate   

Master Agreement

Agios   

Preamble

Agios Clinical-Scale Manufacturing Responsibilities   

Section 4.1(a)

Agios Commercial-Scale Manufacturing Responsibilities   

Section 4.1(a)

Agios Indemnified Parties   

Section 13.1(a)

Agios Opt-Out Notice   

Section 2.3(a)

Agios Opt-Out Date   

Section 2.3(b)

Agios Pharmaceuticals   

Preamble

Agios Program Assets   

Section 12.4

Agreement   

Preamble

Annual Net Sales   

Exhibit D

Antitrust Law   

Master Agreement

Audit Team   

Section 9.8(a)

Audit Rights Holder   

Section 9.8(e)

Auditee   

Section 9.8(e)

Bankruptcy Code   

Section 8.8

Business Day   

Master Agreement

Celgene   

Preamble

Celgene Corp.   

Preamble

Celgene RIVOT   

Preamble

Celgene Indemnified Parties   

Section 13.2(a)

Celgene Clinical-Scale Manufacturing Responsibilities   

Section 4.1(c)

Celgene Commercial-Scale Manufacturing Responsibilities   

Section 4.1(c)

Celgene Manufacturing Responsibilities   

Section 4.1(c)

Challenge   

Section 14.3(d)

Challenging Party   

Section 14.3(d)

Co-Co Buy-In   

Section 3.4

Combination Product   

Exhibit D

Commercialization/Commercialize   

Master Agreement

Commercialization Expenses   

Exhibit D

Commercialization Budget   

Section 6.2(a)(i)

Commercialization Plan   

Section 6.2(a)(i)

Commercially Reasonable Efforts   

Master Agreement

Competitive Infringement   

Section 10.3(b)

Competitive Program   

Section 8.6(b)(iv)

Competitive Program Party   

Section 8.6(b)(iv)

Control/Controlled   

Master Agreement

Cooperating Party   

Section 11.3(b)(iii)

Cover/Covering/Covered   

Master Agreement

CPI   

Exhibit D

Cure Period   

Section 14.3(b)(i)

Damages   

Master Agreement

 

- 9 -



--------------------------------------------------------------------------------

DEFINITION

  

SECTION

Deemed Buy-In

  

Section 3.3(c)

Develop/Development

  

Master Agreement

Development Budget

  

Section 3.1(a)

Development Costs

  

Exhibit D

Disclosing Party

  

Section 11.1

Dispute

  

Section 15.1

Distribution Costs

  

Exhibit D

Earlier Patent

  

Section 10.7

Electronic Delivery

  

Section 15.16

Execution Date

  

Preamble

FDA

  

Master Agreement

FDCA

  

Master Agreement

force majeure event

  

Section 15.7

FTE

  

Exhibit D

FTE Costs

  

Exhibit D

FTE Rate

  

Exhibit D

Global Safety Database

  

Section 5.3

Health Care Reform Fees

  

Exhibit D

IND

  

Master Agreement

[**]

  

Section 9.9(b)(i)

Indication

  

Master Agreement

Initial Enforcement Party

  

Section 10.3(b)

Invalidity Claim

  

Section 10.4(b)

Joint Inventions

  

Section 10.1(c)

Joint Patents

  

Section 10.1(c)

JPC Designee

  

Section 2.2(e)

Know-How

  

Master Agreement

Law

  

Master Agreement

Licensed Branding

  

Section 6.4(c)

Licensing Party

  

Section 8.5(c)

Loss

  

Exhibit D

Lump Sum

  

Section 3.3(c)

Manufacture/Manufacturing

  

Master Agreement

Manufacturing Costs

  

Exhibit D

Manufacturing Scale-Up Costs

  

Exhibit D

Marketing Activities

  

Section 6.3(a)

Marketing Expenses

  

Exhibit D

Marketing Management Expenses

  

Exhibit D

Master Agreement

  

Introduction

Material Breach

  

Section 14.3(b)(i)

Medical Education Expenses

  

Exhibit D

Metabolic Target

  

Master Agreement

Net Sales

  

Exhibit D

Non-Proposing Party

  

Section 3.3

Ongoing Clinical Trial

  

Section 3.1(c)

 

- 10 -



--------------------------------------------------------------------------------

DEFINITION

  

SECTION

Other Commercialization Costs

  

Exhibit D

Out-of-Pocket Costs

  

Exhibit D

Party or Parties

  

Preamble

Patent and Trademark Prosecution and Enforcement Costs

  

Exhibit D

Patent Prosecution Expenses

  

Section 10.2(c)

Patents

  

Master Agreement

Payee Party

  

Section 9.9(b)(i)

Paying Party

  

Section 9.9(b)(i)

Person

  

Master Agreement

Pharmacovigilance Agreement

  

Section 5.3

Phase I Study

  

Master Agreement

Phase II Study

  

Master Agreement

Phase III Study

  

Master Agreement

Phase IV Study Expenses

  

Exhibit D

Pivotal Clinical Trial

  

Master Agreement

PPACA

  

Exhibit D

Product Liabilities

  

Exhibit D

Product Trademarks

  

Section 6.4(a)

Profit

  

Exhibit D

Profit or Loss

  

Exhibit D

Proposing Party

  

Section 3.3

Prosecuting Party

  

Section 10.2(d)(i)

Prosecution/Prosecute

  

Master Agreement

Publication

  

Master Agreement

Pursuing Party

  

Section 14.3(d)

Recall Expenses

  

Exhibit D

Receiving Party

  

Section 11.1

Redacted Version

  

Section 11.3(b)(i)

Regulatory Approval

  

Master Agreement

Regulatory Authority

  

Master Agreement

Regulatory Interactions

  

Section 5.1(b)

Regulatory Expenses

  

Exhibit D

Regulatory Maintenance Costs

  

Exhibit D

Requesting Party

  

Section 11.3(b)(iii)

Royalty Rate

  

Section 9.5(a)

Royalty Term

  

Section 9.5(b)

SEC

  

Section 11.3(b)(i)

Selling Expenses

  

Exhibit D

Sole

  

Master Agreement

Step-In Enforcement Party

  

Section 10.3(d)

Subsequent Third Party Agreement

  

Section 9.6(b)(ii)

Supply Agreement

  

Section 4.1(g)

Supply Plan

  

Section 4.1(e)

Term

  

Section 14.1

Therapeutic Modality

  

Section 8.6(a)

 

- 11 -



--------------------------------------------------------------------------------

DEFINITION

  

SECTION

Third Party Contractors

  

Section 8.2(a)(ii)

Third Party Infringement

  

Section 10.3(a)

Third Party Infringement Action

  

Section 10.4(a)

Third Party Patent Costs

  

Exhibit D

Third Party Products Liability Action

  

Section 13.4(a)

Article II

Governance; Collaboration

Section 2.1    Certain Interactions with and Effects on the Master
Agreement. Upon and after the Effective Date, notwithstanding anything to the
contrary in the Master Agreement:

(a)    During the Term, the Committees shall remain established as set forth in
Article IV of the Master Agreement to perform the functions set forth therein
with respect to the Parties’ activities under this Agreement.

(b)    Except as otherwise set forth in this Agreement, all activities regarding
Development and Manufacturing of a Compound or a Licensed Product shall cease
under the Master Agreement and all future such activities shall be conducted
solely under this Agreement.

(c)    None of the Parties’ activities performed in accordance with this
Agreement (including those activities specifically permitted upon and after
termination) shall be deemed a violation of Section 5.2 of the Master Agreement.

Section 2.2    Decision Making.

(a)    Committee Voting. All decisions of a Committee with respect to the
Parties’ activities under this Agreement shall be attempted to be made by
unanimous vote, with each Party’s representatives collectively having one (1)
vote, and each such decision (if made) shall be set forth in minutes approved by
both Parties’ representatives on the Committee. Upon [**] prior written notice,
either Party may convene a special meeting of a Committee for the purpose of
resolving any failure to reach agreement on a matter within the scope of the
authority and responsibility of such Committee. No Committee shall have the
authority to resolve any dispute involving the breach or alleged breach of this
Agreement or to amend or modify this Agreement or the Parties’ respective rights
and obligations hereunder.

(b)    Referrals from JDC or JCC to JSC. If the JDC or JCC is unable to decide,
by unanimous vote, on any matter so referred to it for resolution by one or both
Parties within [**] after the matter is so referred to it, the chairperson of
the JDC or JCC, as applicable, shall refer such matter to the JSC for attempted
resolution by unanimous vote.

(c)    Referrals from the JSC to Executive Officers. If the JSC is unable to
decide, by unanimous vote, on any such matter referred to it by the JDC or the
JCC or on any other matter specified in this Agreement to be decided by the JSC,
within [**] after the matter is referred to it or first considered by it, the
chairperson of the JSC shall submit such matter for attempted resolution by
agreement of the Executive Officers.

 

- 12 -



--------------------------------------------------------------------------------

(d)    Decision-Making Authority. If the Executive Officers are unable to
resolve any matter referred to them by the chairperson of the JSC within [**]
after the matter is referred to them, then, subject to Section 2.2(f):

(i)    if the unresolved matter relates to the Development of the Compounds and
Licensed Products, [**] during Development and Regulatory Interactions in a
geography until Regulatory Approval for such geography: (A) the Lead US Party
shall have the right to decide any such unresolved matter that relates solely to
the US Territory except for the matters specified in subsection (ii)(B) below,
(B) Celgene shall have the right to decide any such unresolved matter that
relates solely to the ROW Territory, and (C) if Agios is the Lead US Party and
such unresolved matter relates to both the US Territory and the ROW Territory,
Agios shall have the right to decide such unresolved matter with respect to the
US Territory and Celgene shall have the right to decide such unresolved matter
with respect to the ROW Territory; provided that, in each case ((A), (B) and
(C)), the resolving Party shall give due consideration to any comments or
preferences expressed by the other Party with respect to such matter.

(ii)    if the unresolved matter relates to Manufacturing of the Licensed
Products for Commercialization, (A) if the unresolved matter relates to Agios
Commercial-Scale Manufacturing Responsibilities, then Agios shall have final
decision-making rights with respect to such matter, and (B) if the unresolved
matter relates to Celgene Manufacturing Responsibilities, then Celgene shall
have final decision-making rights with respect to such matter, provided that
such resolving Party shall give due consideration to any comments or preferences
expressed by the other Party with respect to such matter; and

(iii)    if the unresolved matter relates to Commercialization of the Licensed
Products: (A) subject to Section 6.3(f), the Lead US Party shall have the right
to decide the unresolved matter for the US Territory except for the matters
specified in subsection (ii)(B) above and (B) Celgene shall have the right to
decide the unresolved matter for the ROW Territory; provided that the resolving
Party shall give due consideration to any comments or preferences expressed by
the other Party with respect to such matter.

(e)    JPC. If the JPC is unable to decide, by unanimous vote, on any matter
within [**] after the matter is first raised with the JPC, then the matter will
be referred to the [**] of Celgene and the [**] of Agios (each, a “JPC
Designee”) for resolution. If such matter is not resolved by such JPC Designees
of the Parties within [**] after the matter was referred to them, then the
applicable Prosecuting Party (as set forth in Article X) may decide the
matter. Notwithstanding the foregoing, if at any time the Party who has
decision-making rights for such matter under Article X reasonably believes that
the delay in decision resulting from such procedure will create a risk that any
rights to Know-How or Patents will be lost or otherwise diminished, then such
Party may exercise such decision-making rights immediately, provided that such
resolving Party shall give due consideration to any comments or preferences
expressed by the other Party with respect to such matter.

(f)    Exceptions.

(i)    This Section 2.2 is subject to the applicable terms and conditions of
Article IV of the Master Agreement.

 

- 13 -



--------------------------------------------------------------------------------

(ii)    Notwithstanding anything to the contrary contained herein, the Parties
understand and agree that, from and after the date that Agios provides the Agios
Opt-Out Notice, the Committees shall no longer have any decision-making
authority, but shall continue to function for information sharing purposes.

Section 2.3    Agios Opt-Out.

(a)    Opt-Out Notice. Without it being a breach of Article VII, Agios shall
have the right to elect to opt-out of its Development, Manufacturing and
Commercialization rights and the sharing of Development Costs and Profit or Loss
under this Agreement by written notice to Celgene (such notice, the “Agios
Opt-Out Notice”); provided, however, that Agios may not, without consent of
Celgene, provide any such notice (x) within [**] after any Regulatory Authority
or the other Party has provided to any Committee or Agios any notification [**]
with respect to any Licensed Product or (y) within [**] after any Committee or
Agios receives [**]. After Agios provides such Agios Opt-Out Notice, Celgene
shall have sole discretion with respect to any matters regarding further
Development, Manufacturing and Commercialization (including any sales force
activities and designation of sales representatives) hereunder, provided that,
during the period between such Agios Opt-Out Notice and the applicable Agios
Opt-Out Date, Celgene shall use Commercially Reasonable Efforts to continue such
activities in accordance with the plans and budgets therefor in effect as of
such Agios Opt-Out Notice.

(b)    Opt-Out Date. Agios’ opt-out shall be effective [**] after the Agios
Opt-Out Notice is given; provided that, if Agios exercises its right to opt-out
at any time during the [**] period prior to [**] of any Licensed Product, then
such notice period shall commence on the date of the Agios Opt-Out Notice and
continue until [**] after the [**] of such Licensed Product [**] (the “Agios
Opt-Out Date”).

(c)    Effects of Agios Opt-Out Notice or Agios Opt-Out Date. Following the
Agios Opt-Out Notice:

(i)    the license and sublicense granted to Agios under Section 8.1(b) shall
terminate effective as of the Agios Opt-Out Date and all licenses granted by
Agios to Celgene under Section 8.1(a) with respect to the Licensed Product(s)
that are the subject of the applicable breach by Celgene shall convert to
worldwide licenses as if Celgene were the Lead Party worldwide and otherwise
remain in effect, and, from and after such termination;

(ii)    effective as of the Agios Opt-Out Date, Celgene shall become (if it is
not then already) the Lead Party with respect to the entire Territory and, in
accordance with Section 2.2(f)(ii), all decisions that a Committee would have
made relating to Development, Manufacturing or Commercialization shall be made
solely by Celgene; provided that Celgene shall perform such functions in a
manner consistent with a commitment of Commercially Reasonable Efforts to the
Development and Commercialization of the Licensed Products;

(iii)    neither Party shall have any further obligations under the Development
Plan or Commercialization Plan effective as of the Agios Opt-Out Date;

 

- 14 -



--------------------------------------------------------------------------------

(iv)    effective as of the Agios Opt-Out Date, Celgene (but not Agios) shall
continue to have obligations under Section 7.1(b) and Section 7.2, but neither
Party shall have any obligations under Section 7.1(a);

(v)    Celgene shall be solely responsible for all Development Costs and
Commercialization Expenses for the Licensed Products incurred after the Agios
Opt-Out Date, except as provided in clause (vi) immediately below and as
provided in Section 5.4, Section 13.3 and Section 13.4;

(vi)    effective as of the Agios Opt-Out Date, Agios shall cease to conduct any
further Development or Commercialization activities (including Marketing
Activities) with respect to any Licensed Products, cease to have any obligations
to use Commercially Reasonable Efforts with respect to Article III (Development)
and Article VI (Commercialization), and cease to incur any further Development
Costs or Commercialization Expenses except as approved by Celgene or as provided
in Section 5.4, Section 13.3 and Section 13.4;

(vii)    within [**] after the Agios Opt-Out Date, Agios shall provide to
Celgene a reasonably detailed accounting of all Development Costs and
Commercialization Expenses incurred by Agios under the Collaboration prior to
the Agios Opt-Out Date for the purpose of calculating a final reconciliation of
shared costs through the Agios Opt-Out Date in accordance with Section 9.2 and
Section 9.4;

(viii)    within [**] after the Agios Opt-Out Notice, Agios shall provide to
Celgene a reasonably detailed summary of Development and Commercialization
activities undertaken by Agios under the Collaboration, including any Clinical
Trials committed but not yet completed as of such date;

(ix)    within [**] after the Agios Opt-Out Date, Agios shall provide to Celgene
an update to the summary provided pursuant to subsection (viii) above;

(x)    Agios shall undertake, and coordinate with Celgene with respect to, any
wind-down or transitional activities reasonably necessary to transfer to Celgene
all Development, Manufacturing (including all Agios Clinical-Scale Manufacturing
Responsibilities and Agios Commercial-Scale Manufacturing Responsibilities) and
Commercialization responsibility for the Licensed Products throughout the
Territory, at [**] expense, including those activities referenced in Section
14.4(b)(vii), and Agios shall use Commercially Reasonable Efforts to complete
such activities before the Agios Opt-Out Date; provided that the Parties shall
reasonably cooperate in seeking to minimize the costs of such wind-down or
transitional activities; provided further that, (A) if [**] requests that any
contracts or agreements that extend beyond the Agios Opt-Out Date be terminated,
[**] all costs associated with such termination, and, (B) if [**] requests that
any such contract or agreement remain in effect, [**] shall be responsible for
all Development Costs and Commercialization Expenses incurred under such
contract or agreement following the Agios Opt-Out Date or, if [**] requests
assignment of such contract or agreement prior to the Agios Opt-Out Date,
incurred following such assignment (whichever is earlier);

 

- 15 -



--------------------------------------------------------------------------------

(xi)    Celgene shall have the option to obtain Agios’ inventory of the Licensed
Products and their active pharmaceutical ingredients at a price equal to [**]%
of Agios’ Manufacturing Costs;

(xii)    in the event Agios is utilizing a Third Party manufacturer to
Manufacture the Licensed Products or their active pharmaceutical ingredients, to
the extent permitted by the terms of such contract, Agios shall, if requested by
Celgene, promptly assign to Celgene the manufacturing agreements with such Third
Party with respect to such products and ingredients (it being understood that
Agios shall remain fully responsible for its share of obligations thereunder
arising with respect to periods prior to such assignment in accordance with the
terms and conditions of this Agreement);

(xiii)    Agios shall transfer, or have transferred, to Celgene or its designee,
pursuant to a technology transfer plan to be mutually agreed by the Parties
promptly after the Agios Opt-Out Notice, all Manufacturing Technology Controlled
by Agios within Agios Intellectual Property that is necessary to Manufacture the
Licensed Products or their active pharmaceutical ingredients as Manufactured by
or on behalf of Agios and its Affiliates, and Agios shall provide reasonable
assistance in connection with the transfer of such Manufacturing Technology to
Celgene or its designee, all of which shall be deemed Development Costs and
Agios shall use Commercially Reasonable Efforts to complete such activities
before the Agios Opt-Out Date;

(xiv)    effective as of the Agios Opt Out Date, each Licensed Product shall be
subject to the royalty provisions of Section 9.5 from and after the Agios
Opt-Out Date, in lieu of the sharing of Development Costs under Section 9.2 and
Profit or Loss under Section 9.4; and

(xv)    as quickly as reasonably possible, [**] shall transition to [**]
Prosecution and enforcement responsibilities (if any) with respect to Agios
Patents, Agios Co-Co Collaboration Patents, Joint Inventions and Joint
Collaboration Patents, which transition Agios shall use Commercially Reasonable
Efforts to complete prior to the Agios Opt-Out Date, and provide reasonable
assistance to [**] and cooperation in connection therewith, including execution
of such documents as may be necessary to effect such transition, provided that
[**] shall retain step-in rights (in the event that [**] elects not to
Prosecute) on Prosecution matters relating to Joint Collaboration Patents, Agios
Patents and Agios Co-Co Collaboration Patents that are not Joint Collaboration
Patents comparable to [**].

(d)    No Reversion. For purposes of clarity, except as provided in this
Agreement, after the Agios Opt-Out Date, Celgene shall be responsible for all
costs and expenses for the Program and Agios shall not have any option or right
to buy back into any co-Development or co-Commercialization rights.

 

- 16 -



--------------------------------------------------------------------------------

Article III

Development

Section 3.1    Development of Licensed Products.

(a)    Development Plan and Changes. Subject to Section 2.2 and Section 2.3,
Development of Licensed Products shall be governed by the Development Plan for
each of the US Territory and the ROW Territory that, collectively, describe the
Development activities to be undertaken with respect to the Licensed Products in
the Territory, which shall include an annual budget of Development Costs
pursuant to Section 3.1(b) (“Development Budget”) and anticipated timelines for
performance. Promptly after the Effective Date, but in any event within [**]
thereafter, the Lead US Party (with respect to Development of the Licensed
Products in the United States) and Celgene (with respect to Development of the
Licensed Product in the ROW Territory) shall each prepare and submit to the JSC
for review and approval its applicable portion (for the territory in which it is
the Lead Party) of an initial global Development Plan for Licensed Products. The
JDC will establish the required form and contents of the Development Plan, and
will review and approve each Development Plan in accordance with Section
3.1(e). The JDC may propose changes to the Development Plan to the JSC. The
Development Plan may be amended from time to time by agreement between the
Parties, or by the Lead Party (including without limitation in the event of any
failure by the JSC to approve the initial Development Plan proposal by such Lead
Party, or any amendment or update) for the relevant portion of the Territory,
provided that (subject to the terms and conditions of this Agreement), the
Parties agree that the Development Plan shall incorporate any reasonable
comments made by either Party in relation to the Development of Licensed
Products either within or outside such Party’s territory. Subject to Article IV
of the Master Agreement and Section 3.3 of this Agreement, the Lead Party may
not make any amendments, without agreement of the other Party, that would impose
any obligations on the other Party beyond those for which the other Party is
responsible, or diminish the other Party’s rights, under this Agreement and/or
the then-current Development Plan and/or Development Budget (including by
increasing the other Party’s financial obligations hereunder).

(b)    Development Budgets. Promptly after the Effective Date, but in any event
within [**] thereafter, and concurrently with the preparation of the Development
Plan pursuant to Section 3.1(a), the Parties shall cooperate to prepare the
initial Development Budget, which shall be reviewed and approved by the JDC
(provided that, in the event that the JDC is unable to agree upon and approve
the initial Development Budget proposal, the applicable Lead Party shall be
entitled to approve such proposed Development Budget for its respective portion
of the Territory). The Lead US Party shall be responsible for the preparation of
the budget for the Development activities for, including all Clinical Trials to
support Regulatory Approval of Licensed Products in, the United States, and
Celgene shall be responsible for the preparation of the portion of the budget
for the Development activities, including all Clinical Trials to support
Regulatory Approval of Licensed Products in, the ROW Territory. For Development
Costs to be incurred from and after the Effective Date, the JDC will review and
approve the Development Budget reasonably in advance of the applicable
Development Costs being incurred (with the intent being to obtain such approval
at least [**] in advance of such costs being incurred, where
practicable). Thereafter, the JDC will update and provide the JSC with a copy of
the Development Budget, including the budgeted Development Costs, each Calendar
Year at a meeting of the JSC sufficiently in advance of the next Calendar Year
so as to provide the Parties with an opportunity to budget accordingly, but in
any event no later than [**] of each Calendar Year during the Term. The JSC will
review and approve any such update or any other amendment to the Development
Budget. In addition, either Party may request at any time that the JDC consider,
and the JSC approve, other updates to the Development Budget. The

 

- 17 -



--------------------------------------------------------------------------------

Development Budget may be amended from time to time either by agreement between
the Parties through the JSC or by the Lead Party in the event that the JSC is
unable to agree upon and approve any such amendment or updates for its
respective portion of the Territory, provided that, subject to the terms and
conditions of this Agreement, the Parties agree that each Party shall consider
any reasonable comments made by either Party in relation to the Development of
Licensed Products either within or outside the territory for which such Party is
the Lead Party. The Parties understand and agree that, if the Non-Proposing
Party does not elect to participate in an Additional Study as set forth in
Section 3.3, the Proposing Party shall have the sole right to amend the
Development Budget to account for the costs of such Additional Study (but, for
clarity, shall not have the right to impose any additional payment obligations
on the Non-Proposing Party for expenses related to such Additional Study, unless
and until a Co-Co Buy-In occurs as set forth in Section 3.4, or a Deemed Buy-In
occurs pursuant to Section 3.3(c)), after which time any changes to the
Development Budget shall be run through the procedures described in this Section
3.1(b).

(c)    Ongoing Clinical Trials. Notwithstanding the foregoing:

(i)    if Agios was conducting a Clinical Trial(s) as part of Pre-Exercise Phase
I Development (as defined in the Master Agreement), excluding any expansion
cohorts in such Clinical Trial(s) that are not part of Pre-Exercise Phase I
Development, anywhere in the world with respect to any Compound and/or Licensed
Product under the Collaboration which has not been completed as of the Effective
Date (“Ongoing Clinical Trial”), then, at Celgene’s sole election, Agios will
continue to be responsible for the performance of such Ongoing Clinical Trial,
at Agios’ expense, in accordance with the Development Plan, and in accordance
with the terms of the applicable Clinical Trial protocol until completion
thereof, and notwithstanding Section 5.3, Agios will be responsible for adverse
drug experiences reporting with respect to such Ongoing Clinical Trial until its
completion; and

(ii)    if Agios was responsible for supply of Compound and/or Licensed Product
for any Ongoing Clinical Trial(s) that have not been completed as of the
Effective Date, then Agios will continue to be responsible at its cost for
supplying such Compound and/or Licensed Product for such Ongoing Clinical
Trial(s) (in the relevant dosage strength, formulation and presentation).

(d)    Development Responsibilities. Each Party shall use Commercially
Reasonable Efforts to perform the activities assigned to it in accordance with
the specifications, timelines and budgets indicated in the Development Plan.

(e)    General Development Principles. It is the intent of the Parties that
Development of the Licensed Products will be conducted in accordance with the
following principles, except to the extent (if any) otherwise expressly provided
in the then-current Development Plan. The JDC (or the JSC or the Executive
Officers as applicable) shall take into account and attempt to implement the
following principles in its decision-making, including preparation, review and
approval of any updates to and amendments of the Development Plan:

(i)    Regardless of the specific division of responsibility between the Parties
for particular activities at any particular time, the JDC (and JSC) shall serve
as a conduit for sharing information, knowledge and expertise relating to the
Development of the Licensed Products.

 

- 18 -



--------------------------------------------------------------------------------

(ii)    Clinical Development of the Licensed Products should be performed
according to a single, integrated global program (with, for the avoidance of
doubt, allowance of Additional Studies as provided in Section 3.3).

(iii)    The Development Plan should include an allocation of responsibilities
between the Parties reasonably determined after taking into consideration each
Party’s expertise, capabilities, staffing and available resources to take on
such activities.

(iv)    After receipt of Regulatory Approval of a Licensed Product in any Major
Market, the Development Plan should (absent special circumstances or significant
changes in circumstances) include pursuit of Regulatory Approval for such
Licensed Product in the other Major Markets, Japan, and such other countries as
the JSC deems appropriate.

(f)    Coordination and Reports. Each Party shall coordinate with, and keep the
JDC informed with respect to, activities assigned to such Party under the
Development Plan, including the conduct of any applicable Clinical Trials. Each
Party shall provide the JDC with regular quarterly written reports on such
Party’s Development activities relating to the Collaboration, including a
summary of results, information, and data generated, any activities planned with
respect to Development going forward (including, for example, updates regarding
regulatory matters and Development activities for the next Calendar Quarter),
challenges anticipated and updates regarding intellectual property issues
(including a disclosure of Collaboration Intellectual Property developed or
generated since the last written report) relating to the Collaboration. Such
written reports may be discussed by telephone or video-conference, or may be
provided at each JDC meeting; provided that, reasonably in advance of the
meeting of the JDC, the Party providing the written report will deliver to the
JDC an agenda setting forth what will be discussed during the meeting. The Party
receiving such written report shall have the right to reasonably request, and to
receive in a timely manner at or after the JDC meeting, clarifications and
answers to questions with respect to such reports.

Section 3.2    Development Costs. The Parties will share all Development Costs
incurred from and after the Execution Date in accordance with Section 9.2.

Section 3.3    Additional Development Activities. If, following the Effective
Date, a Party (the “[**]”) wishes (i) to conduct a Clinical Trial or other study
(including to repeat any Clinical Trial previously conducted under the
Development Plan that failed to meet its primary endpoints) of Licensed Products
not contemplated by the Development Plan, (ii) to Develop Licensed Products for
a territory for which it is the Lead Party for any Indication in the Field other
than an Indication for which such Licensed Products are being Developed pursuant
to the Development Plan, (iii) to Develop a dosage form or formulation of
Licensed Products for a territory for which the [**] is the Lead Party other
than that being studied in the Development Plan, or (iv) to conduct any other
Clinical Trial of a Licensed Product in the Field for a territory for which the
[**] is the Lead Party that the [**] believes may have utility to support
Regulatory Approval in the [**] territory, including any Phase IV Study or any
combination of pharmaceutical products (each such study or activity in (i)-(iv)
not already included in a

 

- 19 -



--------------------------------------------------------------------------------

Development Plan, an “[**]”), then (A) the [**] shall first provide the proposed
trial design and protocol for such Additional Study to the other Party (the
“[**]”), through its members of the JDC, for review and approval as to the
clinical and regulatory aspects of such Additional Study, and shall incorporate
reasonable comments from the [**] Party’s JDC members into such Additional Study
design and protocol, and (B) following such review by the [**] Party’s JDC
members, provide the final proposed design and projected costs of such
Additional Study to the [**] Party’s JSC members. In any such case the following
shall apply:

(a)    If the [**], through its members of the JSC, [**] to [**] such Additional
Study, the Parties shall amend the Development Plan and the Development Budget
to [**] such Additional Study, and the [**] of such Additional Study shall [**]
in the Development Cost share in accordance with Section 9.2.

(b)    If [**] to include costs incurred with respect to such proposed
Additional Study within the Development Cost share, the [**] may proceed with
such Additional Study and shall [**] for the conduct and [**] of such study. In
such case, the [**] would have [**] to use any resulting data (including any
Licensed Product Data), except as set forth in Section 3.6(b) with respect to
safety information required to be filed with the applicable Regulatory
Authorities, in any such filings with Regulatory Authorities in the territory
for which such [**] is the Lead Party, unless and until a [**] occurs as set
forth in Section 3.4, or a [**] occurs pursuant to Section 3.3(c).

(c)    If (i) the [**] an Additional Study, [**] Additional Study as Development
Costs or exercise a [**] with respect to such Additional Study pursuant to
Section 3.4 prior to the initiation of the earlier of (A) a [**] or (B) a [**]
and (ii) the [**] (each, an “Additional Study Approval”), such [**] shall be
deemed to have elected to buy in to such Additional Study (a “[**]”), and shall
pay to the [**] for such Additional Study a lump sum payment (“Lump Sum”) equal
to [**] percent ([**]%) of the costs that otherwise would have been apportioned
to the [**] as Development Costs had such [**] originally opted-in, to conduct
such Additional Study prior to the [**]. For example, in the case of the Shared
65/35 Program, where Celgene bears sixty-five percent (65%) of the Development
Cost share and Agios bears thirty-five percent (35%) of the Development Cost
share, if Agios were the [**] and Celgene incurred $[**] in Development Costs
prior to the [**], then Agios would be required to pay $[**] (which represents
[**] percent ([**]%) of the thirty-five percent (35%) share that Agios otherwise
would have been required to pay under the Development Cost share pursuant to
Section 9.2). The [**] shall pay to the [**] the [**] amounts set forth in this
Section 3.3(c) within [**] after the [**] notifies the [**] in writing that the
[**] has received Additional Study Approval.

(d)    If the Non-Proposing Party elects to co-fund an Additional Study, or
elects to exercise a Co-Co Buy-In pursuant to Section 3.4, or is subject to a
Deemed Buy-In as set forth in Section 3.3(c), then following such Non-Proposing
Party’s decision to co-fund, or following such Co-Co Buy-In, or Deemed Buy-In,
as applicable, all data resulting from such Additional Study (including any
Licensed Product Data) shall be available for use by (i) the Non-Proposing Party
[**] and (ii) both Parties in the Territory to perform activities allocated to
each such Party in the Development Plan or otherwise as set forth in this
Agreement.

 

- 20 -



--------------------------------------------------------------------------------

(e)    For clarity, the [**] of any such Additional Study shall [**] in the
Development Cost share pursuant to Section 9.2 unless and until (i) the [**]
agrees to [**] pursuant to Section 3.3(a); (ii) a [**] occurs pursuant to
Section 3.4; or (iii) a [**] occurs pursuant to Section 3.3(c).

Section 3.4    Buy-In Right. Notwithstanding Section 3.3(b) above, and subject
to Section 3.3(c), at any time prior to the initiation of the earlier of (a) a
[**] or (b) a [**], the [**] would have the right to elect by written notice to
the [**] to include within the Development Cost share the costs of such
Additional Study (the “[**]”). In such case, (x) the Parties shall share any
Development Costs from the day of such notice onward incurred by the [**] to
conduct such Additional Study after the [**] in accordance with their respective
Profit or Loss Allocations, and (y) the [**] shall reimburse the [**] an amount
equal to [**] percent ([**]%) of the costs that otherwise would have been
apportioned to the [**] as Development Costs had such [**] originally opted-in,
to conduct such Additional Study prior to the [**]. For example, in the case of
the Shared 65/35 Program, where Celgene bears sixty-five percent (65%) of the
Development Cost share and Agios bears thirty-five percent (35%) of the
Development Cost share, if [**] were the [**] and [**] incurred $[**] in
Development Costs prior to the [**], then [**]would be required to pay $[**]
(which represents [**]% of the thirty-five percent (35%) share that
[**]otherwise would have been required to pay under the Development Cost
share). Upon any such [**], the Parties shall have the rights with respect to
such Clinical Trial or studies and the data arising therefrom as set forth in
Section 3.3(d) and Section 3.6. If the [**] elects a [**], it shall pay to the
[**] the [**] amounts set forth in subsection (y) within [**] after the [**]
notifies the [**] in writing that the [**] is exercising its right to effect the
[**] pursuant to this Section 3.4 and, for clarity, from and after any [**], the
ongoing costs incurred for such Additional Study shall be included in the Profit
or Loss and borne by the Parties in accordance with the Parties’ applicable
Profit or Loss Allocations.

Section 3.5    Retained Rights for Certain Development
Activities. Notwithstanding anything to the contrary contained herein, (a) [**]
retains the right to conduct Development of Licensed Products in the ROW
Territory (when it is the Lead US Party), (b) [**] retains the right to conduct
Development of Licensed Products in the United States (whether or not [**]is the
Lead US Party), in each case of (a) and (b) solely to the extent necessary or
useful to support Regulatory Approval for or conduct post-marketing studies of
such Licensed Product in connection with the Lead US Party’s Commercialization
of Licensed Product in the US Territory, or [**] Commercialization of Licensed
Product in the ROW Territory, as applicable, and (c)(i) [**] retains the right
in the ROW Territory (when it is the Lead US Party), and (ii) [**] retains the
right in the United States (whether or not [**] is the Lead US Party), to
Manufacture and have Manufactured Compounds and Licensed Products to the extent
reasonably required to support, in the case of the Lead US Party, such Party’s
Development and Commercialization of Compounds and Licensed Products in the
United States, and in the case of [**] Development and Commercialization of
Compounds and Licensed Products within the ROW Territory, in each case to the
extent such Party has the right to conduct such Manufacturing. If either Party
plans to undertake such activities, it shall so notify the other Party. The
rights retained by the Parties in this Section 3.5 [**] to use or enroll
patients in association with any Clinical Trial(s) or other Development
study(ies) of Licensed Products, or Companion Diagnostics in the ROW Territory
(in the case of [**], when it is the Lead US Party) and in the United States (in
the case of either [**] or [**]), notwithstanding anything to the contrary in
Article IV of the Master Agreement.

 

- 21 -



--------------------------------------------------------------------------------

Section 3.6    Rights to Use Licensed Product Data.

(a)    Each Party, in a given country for Development of Compounds and Licensed
Products in such country, shall keep accurate records of all Licensed Product
Data generated as a result of all activity by or on behalf of such Party in
performing Development and Commercialization in relation to Compounds, Licensed
Products and Companion Diagnostics, including any data generated pursuant to the
Party’s activities under Section 3.3. Except as provided in Section 3.3(b), each
Party shall provide the other Party with copies of all such Licensed Product
Data Controlled by the Party during the Term that is necessary for or reasonably
related to the Development and Commercialization of Compounds, Licensed Products
and Companion Diagnostics promptly following the generation of such Licensed
Product Data. Licensed Product Data Controlled by Celgene (other than that to
which Agios does not have rights pursuant to Section 3.3(b)) shall be included
in the license grant to Agios pursuant to Section 8.1(b), and Licensed Product
Data Controlled by Agios (other than that to which Celgene does not have rights
pursuant to Section 3.3(b)) shall be included in the Agios Know-How and licensed
to Celgene pursuant to Section 8.1(a).

(b)    Notwithstanding anything to the contrary in this Agreement, each Party
shall promptly provide to the other Party, free of charge, copies of and rights
of reference to and use of all Licensed Product Data that is Controlled by such
Party, and that are relevant to or necessary to address issues relating to: (i)
the safety of Licensed Products in the Territory, including data that is related
to adverse effects experienced with Compounds or Licensed Products, and/or (ii)
all activities relating to CMC regarding Compounds or Licensed Products, and in
each of (i) and (ii), that are required to be reported or made available to
Regulatory Authorities in the Territory, when and as such data become available.

Section 3.7    Companion Diagnostics.

(a)    Development of Companion Diagnostic. The Parties may mutually agree to
Develop or Commercialize a Companion Diagnostic for use with the Licensed
Products; provided that, in the event the Parties do not agree to jointly
Develop or Commercialize a Companion Diagnostic, the Lead Party shall be
entitled to Develop or Commercialize a Companion Diagnostic for use with
Licensed Products in its applicable portion of the Territory. The Parties will
use a Third Party Contractor reasonably acceptable to both Parties to perform
all Development and Commercialization for the Companion Diagnostic. In such
event, (i) the definition of “Licensed Product” shall and hereby does include
the Companion Diagnostic for purposes of defining Agios Patents, Celgene
Patents, Celgene Collaboration Patents, Agios Co-Co Collaboration Patents and
Joint Collaboration Patents, and each of the licenses granted to a Party under
Section 8.1; and (ii) all costs and profits with respect to such Development or
Commercialization of the Companion Diagnostic (as Developed and Commercialized
in accordance with this Section 3.7(a)) shall be shared by the Parties in
accordance with their respective Profit or Loss Allocation percentages pursuant
to a mechanism agreed to by the Parties at the time the Third Party Contractor
is appointed.

(b)    Separate Obligations. No payments shall be owed by Celgene to Agios
pursuant to Section 9.3 or Section 9.5 or by Agios to Celgene pursuant to
Section 14.4(a)(i) with respect to a Companion Diagnostic. Upon termination of
this Agreement, or reversion of

 

- 22 -



--------------------------------------------------------------------------------

rights to a Party with respect to the Licensed Products, in addition to the
effects of such termination or reversion set forth in Section 14.4, separate
transitional activities shall be undertaken with respect to the Companion
Diagnostic to ensure that the appropriate Regulatory Approvals, Manufacturing
Technology or other Know-How or Patents necessary for the Development,
Manufacture or Commercialization of such Companion Diagnostic shall be
transferred to the Party to whom the rights to the Licensed Products are
transferred to the same extent as Regulatory Approvals, Manufacturing Technology
or other Know-How or Patents otherwise associated with such Licensed Products
are transferred.

(c)    No Other Diagnostics. For purposes of clarity, unless otherwise mutually
agreed by the Parties, neither Party shall have any right, under the licenses
granted to such Party pursuant to Section 8.1 and notwithstanding the definition
of “Field” hereunder, to Develop, Manufacture or Commercialize any biomarker or
diagnostic product for use with the Licensed Products, other than a Companion
Diagnostic pursuant to this Section 3.7.

Section 3.8    Records; Tech Transfer.

(a)    Maintenance of Records. Each Party shall maintain in all material
respects, and shall require its Third Party Contractors to maintain in all
material respects, complete and accurate records in segregated books of all
Development work conducted in furtherance of the Collaboration and all results,
data and developments made in conducting such activities. Such records shall be
complete and accurate and shall fully and properly reflect all such work done
and results achieved in sufficient detail and in good scientific manner
appropriate for patent and regulatory purposes. Each Party shall require the
applicable study sites to maintain original source documents from Clinical
Trials of the Licensed Products for at least [**] (or such longer period as is
commercially reasonable under the circumstances, taking into account maintenance
requirements under applicable Law) following completion of the Development
activities undertaken by such Party or its Third Party Contractors; provided
that Celgene or Agios shall be entitled to obtain copies of such source
documents at the end of such [**] period.

(b)    Inspection. Each Party shall have the right, during normal business hours
and upon reasonable notice, to inspect and copy (or request the other Party to
copy) all records of the other Party or its Third Party Contractors, as
applicable, maintained in connection with the work done and results achieved in
the performance of Development activities under the Collaboration, but solely to
the extent access to such records is necessary for such Party to exercise its
rights under this Agreement.

(c)    Tech Transfer. As soon as reasonably practical after the Effective Date
and thereafter upon Celgene’s reasonable request during the Term, Agios shall
transfer to Celgene, at no cost to Celgene, copies of all Agios Know-How, Agios
Co-Co Collaboration Know-How and Agios’ interest in the Joint Collaboration
Know-How related to the Licensed Product, to the extent not previously
transferred to Celgene. Upon Agios’ reasonable request during the Term, Celgene
shall transfer to Agios, at no cost to Agios, copies of all Celgene Know-How,
Celgene Collaboration Know-How and Celgene’s interest in the Joint Collaboration
Know-How related to the Licensed Product, to the extent not previously
transferred to Agios. In addition, each Party shall provide reasonable
assistance, including

 

- 23 -



--------------------------------------------------------------------------------

making its personnel reasonably available for meetings or teleconferences to
answer questions and provide technical support to the other Party with respect
to the use of such transferred Know-How in the Development, Manufacture and
Commercialization of Licensed Products. The costs and expense incurred by either
Party in connection with such assistance shall constitute Development Costs.

Article IV

Manufacture and Supply

Section 4.1    Pre-Clinical, Clinical and Commercial Supply.

(a)    Agios Responsibilities. Subject to the Supply Agreement, if any, Agios
shall be responsible for Manufacturing, or having Manufactured by its designee,
(i) all pre-clinical supply of Licensed Products, (ii) all active pharmaceutical
ingredients for all Clinical Trials (collectively, items (i) and (ii), the
“Agios Clinical-Scale Manufacturing Responsibilities”), and (iii) all active
pharmaceutical ingredients for Commercialization of Licensed Products (the
“Agios Commercial-Scale Manufacturing Responsibilities”).

(b)    Agios Commercial-Scale Manufacturing Responsibilities. Subject to the
Supply Agreement, if any, Agios or its Affiliate may have any Third Party
conduct on behalf of Agios any of the Agios Commercial-Scale Manufacturing
Responsibilities, provided that, from the period commencing on the Effective
Date and ending on the first to occur of (i) the first date [**], and (ii) a
[**], Agios shall notify Celgene at least [**] prior to the time at which it
anticipates it will engage a Third Party to conduct such activities, and the
Parties thereafter shall discuss the selection of the Third Party, provided that
Celgene may, in its discretion, indicate that it is interested in undertaking
the applicable Agios Commercial-Scale Manufacturing Responsibilities, in which
event the Parties shall discuss that as well. Agios retains the right to
determine whether a Third Party or Celgene shall conduct the applicable Agios
Commercial-Scale Manufacturing Responsibilities, and the terms thereof, provided
that such manufacturing still conforms to the requirements of this Section
4.1(b). Agios shall fulfill a substantial portion of the Agios Commercial-Scale
Manufacturing Responsibilities from within, and ship all such active
pharmaceutical ingredients to Celgene from, [**] for purposes of Section 954(d)
of the Code and Section 1.954-3(a)(2) of the Treasury Regulations (or any other
similar provision of the Code or Treasury Regulations in effect as of any time);
provided that Agios may obtain raw materials from any country as determined by
Agios for use in connection with the Agios Commercial-Scale Manufacturing
Responsibilities, and provided further that if [**].

(c)    Celgene Responsibilities. As of the Effective Date, Celgene shall be
responsible for all drug product manufacturing and processing and filling of
Licensed Products for all Clinical Trials (“Celgene Clinical-Scale Manufacturing
Responsibilities”) and for Commercialization of Licensed Products (the “Celgene
Commercial-Scale Manufacturing Responsibilities”) (Celgene Clinical-Scale
Manufacturing Responsibilities and Celgene Commercial-Scale Manufacturing
Responsibilities, collectively, the “Celgene Manufacturing
Responsibilities”). Celgene shall fulfill a substantial portion of the Celgene
Commercial-Scale Manufacturing Responsibilities from [**] for purposes of
Section 954(d) of the Code and Section 1.954-3(a)(2) of the Treasury Regulations
(or any other similar provision of the Code or Treasury Regulations in effect as
of any time); provided that Celgene may obtain raw materials from any country as
determined by Celgene for use in connection with the Celgene Manufacturing
Responsibilities, and provided further that [**].

 

- 24 -



--------------------------------------------------------------------------------

(d)    Lead Party Responsibilities. As to each of the US Territory and the ROW
Territory, the respective Lead Party shall be responsible for Manufacturing, or
having Manufactured by its designee, all supply of Licensed Products not
included within Agios Clinical-Scale Manufacturing Responsibilities, Agios
Commercial-Scale Manufacturing Responsibilities and Celgene Manufacturing
Responsibilities, including drug product packaging, labeling, shipping and
storage.

(e)    The JDC with respect to clinical supply and the JCC with respect to
commercial supply may from time to time each agree on a supply plan consistent
with the Supply Agreement, if any, (each, a “Supply Plan”) to set forth the
details regarding the Parties’ supply of active pharmaceutical ingredients, drug
product and Licensed Product. Each Supply Plan shall include customary terms
such as forecasting procedures and a definition of “supply failure” in terms of
failure to provide adequate and/or timely supply.

(f)    Manufacturing Costs. Manufacturing Costs associated with clinical supply
of the Licensed Products shall be shared in accordance with Section 9.2.
Manufacturing Costs associated with commercial supply of the Licensed Products
shall constitute Commercialization Expenses.

(g)    The Parties intend to enter into an agreement that will govern the terms
of manufacture and supply of Licensed Products for the Collaboration (a “Supply
Agreement”). Notwithstanding the foregoing, the Parties understand and agree (1)
that the following principles do not set forth all of the material terms and
conditions of any such Supply Agreement, and (2) the Parties shall not be
obligated to enter into any Supply Agreement unless pursuant to definitive terms
and conditions that the Parties shall mutually agree upon. If the Parties decide
to enter into a Supply Agreement, such Supply Agreement shall incorporate the
following principles, and other material terms such as pricing, as the Parties
shall mutually agree upon:

(i)    The Supply Agreement shall contain reasonable and customary provisions to
minimize the risk of supply interruptions, including, if agreed by the Parties,
the establishment of backup Manufacturing capabilities for Agios Clinical-Scale
Manufacturing Responsibilities, Agios Commercial-Scale Manufacturing
Responsibilities, Celgene Clinical-Scale Manufacturing Responsibilities and
Celgene Commercial-Scale Manufacturing Responsibilities at Third Party
facilities; and

(ii)    If a Supply Failure occurs, the Non-Supplying Party shall have the right
to step in and manufacture or procure its own supply of the applicable Licensed
Product and the Responsible Supply Party will transfer to the Non-Supplying
Party (A) a copy of all Agios Know-How or Celgene Know-How, as applicable, that
is Controlled by and in the possession of the Responsible Supply Party or its
Affiliates and that is necessary or useful to enable the Manufacture of Licensed
Product in accordance with the applicable specifications, and by making
available its or its Affiliates’ qualified technical personnel during normal
business hours on a reasonable basis to consult with the Non-Supplying Party
with respect to

 

- 25 -



--------------------------------------------------------------------------------

such Know-How and (B) at Non-Supplying Party’s request and cost, any materials
then in the Responsible Supply Party’s or its Affiliates’ possession and Control
that has been specifically designated to be used by the Responsible Supply Party
or its Affiliates or Third Party Contractors in the Manufacture of such Licensed
Product. Such Know-How and material transfer will be conducted pursuant to a
technology transfer plan developed by the Parties for the purpose of ensuring
the complete and timely transfer of such Know-How and materials. The
Non-Supplying Party and its Third Party manufacturer may only use the Know-How
and materials provided to the Non-Supplying Party pursuant to this Section
4.1(g)(ii) in support of Manufacturing Licensed Product and solely in accordance
with this Agreement, and will not use any such Know-How and materials for any
other reason or for any other product or product candidate (or intermediate or
component thereof). All Manufacturing for Commercialization under this Section
4.1(g)(ii) will be located in [**] for purposes of Section 954(d) of the Code
and Section 1.954-3(a)(2) of the Treasury Regulations (or any other similar
provision of the Code or Treasury Regulations in effect as of any time)).

Section 4.2    Third Party Manufacturers. For each Third Party that a Party uses
to fulfill its Manufacturing obligations or rights under Section 4.1 with
respect to a primary source or under Section 4.4 with respect to a secondary
source for any supply to be used in any Development or Commercialization
activities under the Collaboration, the Third Party and the terms of the
agreement with such Third Party must be approved by the JDC or JCC, as
applicable, in each case subject to Section 2.2.

Section 4.3    Transfer of Manufacturing Responsibility. In order to assist
Celgene to perform the Celgene Manufacturing Responsibilities or, if selected by
Agios pursuant to Section 4.1(b), the Agios Commercial-Scale Manufacturing
Responsibilities, Agios shall (a) transfer, or have transferred, to Celgene or
its designee, pursuant to a technology transfer plan to be mutually agreed by
the Parties, all Manufacturing Technology Controlled by Agios and used in
Manufacturing Licensed Products at the time of such transfer to the extent
relevant to the Celgene Manufacturing Responsibilities or, if selected by Agios
pursuant to Section 4.1(b), the Agios Commercial-Scale Manufacturing
Responsibilities, and (b) provide reasonable assistance in connection with the
transfer of such Manufacturing responsibility to Celgene or its designee. Costs
incurred by either Party in such transfer shall be Development Costs.

Section 4.4    Manufacturing Efforts. The Party that is responsible for
Manufacturing hereunder shall use Commercially Reasonable Efforts to ensure
adequate manufacturing capacity to meet forecast demand for the applicable
Licensed Product, including the possible establishment of an alternative supply
source. The Party that is responsible for Manufacturing hereunder shall also use
Commercially Reasonable Efforts to ensure adequate pre-clinical, clinical and
commercial supply of the applicable Licensed Product for both Parties to Develop
or Commercialize, as applicable, such Licensed Products as contemplated under
the applicable Development Plan or Commercialization Plan.

 

- 26 -



--------------------------------------------------------------------------------

Article V

Regulatory Matters

Section 5.1    Lead Responsibility for Regulatory Interactions. Except as may
otherwise be mutually agreed by the Parties or the JSC, JDC or JCC, as
applicable, and subject to oversight by the JSC, JDC or JCC:

(a)    Lead Responsibility.

(i)    US Territory. The Lead US Party shall have lead responsibility for all
Regulatory Interactions with Regulatory Authorities in the US Territory for the
applicable Licensed Product (including after any transfer set forth in Section
5.1(c)).

(ii)    ROW Territory. Celgene shall have the lead responsibility for all
Regulatory Interactions with Regulatory Authorities in the ROW Territory with
respect to each Licensed Product.

(b)    Regulatory Interactions Defined. For purposes of this Agreement,
“Regulatory Interactions” means (i) monitoring and coordinating all regulatory
actions, preparing, submitting and coordinating all communications and filings
with, and submissions to, all Regulatory Authorities with respect to the
Licensed Products and (ii) interfacing, corresponding and meeting with the
Regulatory Authorities with respect to the Licensed Products.

(c)    Transfer of Regulatory Responsibility. Celgene shall become the Lead
Party for Regulatory Interactions for any Licensed Product upon an Agios Opt-Out
Notice being delivered to Celgene.

(d)    Regulatory Responsibilities. Upon and after such time that Celgene
becomes the Lead Party for Regulatory Interactions for any Licensed Product
pursuant to Sections 5.1(a) or 5.1(c):

(i)    Agios shall (A) at Celgene’s option, either close or inactivate Agios’
IND(s) for such Licensed Product, or transfer such IND(s) to Celgene, and (B)
with Celgene input, complete all relevant activities related to such IND as
required for Celgene to assume regulatory ownership, as applicable, all within
[**] after Celgene’s notice;

(ii)    Celgene shall be responsible for the preparation and filing of all
regulatory filings with respect to any subsequent Development, Manufacturing or
Commercialization for Licensed Products after such activities described in
clause (i) above are completed; and

(iii)    Agios shall provide Celgene with all relevant clinical and non-clinical
data reasonably requested by Celgene or a Regulatory Authority, including CMC,
pharmacology and toxicology generated by Agios with respect to the subject
Licensed Product.

Section 5.2    Participation Rights.

(a)    Review of Regulatory Documentation. Each Party shall keep the JDC
reasonably informed in connection with all Regulatory Interactions, preparation
of all Regulatory Documentation, Regulatory Authority review of Regulatory
Documentation,

 

- 27 -



--------------------------------------------------------------------------------

Regulatory Approvals, annual reports, including annual safety reports to the
respective health authorities, annual re-assessments, and any subsequent
variations and changes to labeling, in each case with respect to the Licensed
Products. Each Party shall respond within a reasonable time frame to all
reasonable inquiries by the other Party with respect to any information provided
pursuant to this Section 5.2(a) (and sufficiently promptly for the other Party
to provide meaningful input with respect to responses to Regulatory
Authorities).

(b)    Participation in Meetings. The Party not having the lead responsibility
for Regulatory Interactions in a country with respect to the Licensed Products
shall have the right to have two senior, experienced employees reasonably
acceptable to the responsible Party participate as an observer in material or
scheduled face-to-face meetings, video conferences and any teleconferences with
the applicable Regulatory Authority, and shall be provided with advance access
to the responsible Party’s material documentation prepared for such meetings.

(c)    Review. Prior to submission of material correspondence to any Regulatory
Authority with respect to the Licensed Products, the Party having the lead
responsibility for Regulatory Interactions shall, sufficiently in advance for
the other Party to review and comment, provide the other Party any material
correspondence with the Regulatory Authority related to such meetings. The
responsible Party shall also provide the other Party with copies of any material
correspondence with Regulatory Authorities relating to Development of, or the
process of obtaining Regulatory Approval for, the Licensed Products in such
Party’s territory, and respond within a reasonable time frame to all reasonable
inquiries by the other Party with respect thereto.

Section 5.3    Global Safety Database; Pharmacovigilance Agreement. At a time to
be mutually agreed by the Parties, the Parties shall establish, hold and
maintain a single electronic system for the collection and storage of all safety
information for the Licensed Products (the “Global Safety Database”). Such
database shall comply in all material respects with all Laws reasonably
applicable to pharmacovigilance anywhere where the Licensed Products are being
or have been Developed or Commercialized. Unless the Parties otherwise agree in
the Pharmacovigilance Agreement, the Lead US Party shall initially be
responsible for the Global Safety Database for the Licensed Products, and the
other Party shall assume control on a Licensed Product-by-Licensed Product basis
following the transfer, if any, of lead responsibility for Regulatory
Interactions in the US Territory for such Licensed Product to the other
Party. The Party not maintaining the Global Safety Database may hold and
maintain a parallel safety database for the Licensed Products as needed or
required according to applicable Laws. The Parties will use Commercially
Reasonable Efforts to negotiate a pharmacovigilance agreement (the
“Pharmacovigilance Agreement”) to govern cooperation among the Parties that will
enable each of them to comply with its respective obligations under applicable
Laws and to satisfy its duty of care with respect to the Licensed Products,
including with regard to ownership of the Global Safety Database, adverse event
data collection, analysis and reporting. The Pharmacovigilance Agreement will be
entered among the Parties no later than [**] following the Effective Date.

 

- 28 -



--------------------------------------------------------------------------------

Section 5.4    Recalls, Market Withdrawals or Corrective Actions.

(a)    In the event that any Regulatory Authority issues or requests a recall,
market withdrawal or similar action in connection with a Licensed Product in any
portion of the Territory, or in the event either Party determines that an event,
incident or circumstance has occurred that may result in the need for a recall,
market withdrawal or similar action in any portion of the Territory, the Party
notified of such recall, market withdrawal or similar action, or the Party that
desires such recall, market withdrawal or similar action, shall within [**]
advise the other Party thereof by telephone or facsimile. The Lead Party shall,
after reasonable consultation with the other Party, decide whether to conduct a
recall, market withdrawal or similar action in its applicable portion of the
Territory and the manner in which any such recall, market withdrawal or similar
action shall be conducted. Each Party will make available to the other Party,
upon request, all of such Party’s (and its Affiliates’) pertinent records that
such other Party may reasonably request to assist such other Party in effecting
any recall, market withdrawal or similar action.

(b)    The costs and expenses incurred before the Agios Opt-Out Date relating to
a recall, market withdrawal or similar action of any Licensed Product(s) in the
Territory shall be taken into account in determining Profit or Loss as, and to
the extent, provided in Exhibit D. The costs and expenses incurred after the
Agios Opt-Out Date for any recall, market withdrawal or similar action of any
Licensed Product(s) in the Territory shall be borne solely by Celgene if and
only to the extent (i) such recall, market withdrawal or similar action was
caused by the occurrence after the Agios Opt-Out Date of the event, incident or
circumstance that led to the recall, market withdrawal or similar action and
(ii) the event, incident or circumstance and the costs and expenses for such
recall, market withdrawal or similar action are not the subject of an indemnity
obligation of Agios under Section 13.2. The costs and expenses incurred after
the Agios Opt-Out Date relating to any recall, market withdrawal or similar
action of any Licensed Product(s) in the Territory shall be borne by the Parties
in accordance with their respective Profit or Loss Allocation percentages to the
extent (A) such recall, market withdrawal or similar action was caused by the
occurrence before the Agios Opt-Out Date of the event, incident or circumstance
that led to the recall, market withdrawal or similar action and (B) such event,
incident or circumstance and such costs and expenses are not the subject of an
indemnity obligation of either Party under Section 13.1 or Section 13.2. If
Agios is invoiced for its portion of such costs and expenses incurred after the
Agios Opt-Out Date, payment is due within [**] of receipt of invoice.

Article VI

Commercialization

Section 6.1    Commercialization Responsibilities for Licensed Products.

(a)    Responsibility. Subject to oversight by the JCC and to Section 2.2,
Section 2.3 and Section 6.3(f), each Party shall have the responsibilities for
the Commercialization of Licensed Products as specified in the Commercialization
Plan. Subject to the foregoing and the remainder of this Article VI, the
applicable Lead Party in each of the US Territory and the ROW Territory shall
have primary responsibility for Commercialization of Licensed Products in the US
Territory and the ROW Territory, respectively.

 

- 29 -



--------------------------------------------------------------------------------

(b)    Sales. The applicable Lead Party will book all sales of the Licensed
Products in the US Territory and the ROW Territory, respectively, and will have
the sole responsibility for the processing of orders, invoicing, terms of sale,
and distribution of the Licensed Products throughout the US Territory and the
ROW Territory, respectively, associated therewith.

Section 6.2    Commercialization Plan.

(a)    Initial Commercialization Plan.

(i)    Subject to Section 2.2 and Section 2.3, Commercialization of Licensed
Products shall be governed by a Commercialization Plan (the “Commercialization
Plan”), for each of the US Territory and the ROW Territory that, collectively,
describe the Commercialization activities (including pre-launch and launch
activities, if applicable) to be undertaken with respect to the Licensed
Products in the Territory, which shall include an annual budget of
Commercialization Expenses (“Commercialization Budget”) and anticipated
timelines for performance.

(ii)    Commencing no later than [**] prior to the anticipated First Commercial
Sale of each Licensed Product in the US Territory and the ROW Territory, the
applicable Lead Party shall prepare the initial Commercialization Plan covering
the first [**] after First Commercial Sale of each Licensed Product in the US
Territory or the ROW Territory, with input and guidance from the JDC and the
JCC. Such Commercialization Plans shall describe Commercialization activities to
be undertaken by the Parties in the US Territory and the ROW Territory,
respectively.

(b)    JCC Approval; Amendments. The JCC shall approve the first
Commercialization Plan for each Licensed Product in each of the US Territory and
the ROW Territory no later than [**] prior to the anticipated First Commercial
Sale of the first such Licensed Product in the US Territory and the ROW
Territory, respectively. Thereafter, the JCC shall review and approve the
Commercialization Plan(s) (for the current Calendar Year and the next succeeding
Calendar Year) each Calendar Year (provided that, in the event the JCC is unable
to agree on such proposed plan, the Lead Party in the applicable Territory shall
have the final say for its portion of the proposed Commercialization
Plan). Either Party may also develop and submit to the JCC for review from time
to time other proposed amendments to the applicable Commercialization
Plan(s). The initial Commercialization Plan(s), and any amendments and updates
to the Commercialization Plan(s), shall be effective upon the approval of the
JCC.

Section 6.3    Field-Based Marketing Activities.

(a)    General. The JCC shall determine the type and scope of field-based
marketing efforts to be used for Commercialization of each Licensed Product in
the Territory (e.g., [**]) (collectively, “Marketing Activities”), and the
Commercialization Plan(s) for each Licensed Product in the Territory shall set
forth such Marketing Activities for each Indication which is marketed in the
Territory.

 

- 30 -



--------------------------------------------------------------------------------

(b)    Allocation of Activities. The Commercialization Plan(s) will allocate to
each Party its portion of the total Marketing Activities for each Licensed
Product in the Territory; provided that, unless otherwise agreed to by the
Parties, each Party will be allocated a percentage of the Marketing Activities
in the [**] equal to its respective Profit or Loss Allocation, wherein such
percentages refer to the total number of FTEs devoted to an activity when
applicable. The Commercialization Plan will attempt to provide that Marketing
Activities are distributed geographically within the [**] in a manner reasonably
consistent with the distribution of the population in the [**] and that each
Party’s detailing effort, if applicable, will be directed to physicians of
similar prescribing potential but shall take into account the competitive
situation of the Licensed Product. In overseeing the Marketing Activities, the
JCC will take into account the Licensed Product’s [**] for the Licensed
Product. Notwithstanding anything to the contrary contained herein, the non-Lead
Party (itself or by or through any others, including any Affiliates or Licensee
Partners), will not take any action regarding the Commercialization of Licensed
Products in the countries for which it is not the Lead Party (except as
contemplated by this Agreement) unless mutually agreed in writing, described in
the Commercialization Plan, or otherwise approved by the JCC.

(c)    Sales Force. To the extent the Marketing Activities include detailing
efforts, the JCC shall determine the number of sales representatives needed to
carry out the required Marketing Activities in the [**] for each Licensed
Product. Each Party, in its sole discretion, shall create a field management
structure for its sales effort. Each sales representative shall have a sales
territory that allows such sales representative to perform a reasonable number
of details within a reasonable geographic area (i.e., without overly-burdensome
travel requirements). The effort of the Agios and Celgene sales forces in
promoting the Licensed Products will be organized under the supervision of the
JCC as to qualifications of sales representatives and field-based sales
managerial personnel and the timing of hiring in light of the then-current
Commercialization Plan(s); provided that the Commercialization Plan(s) shall
identify the portion of the detailing effort to be undertaken by each Party in
the [**] no later than [**] before the planned date of the NDA submission in, as
applicable, the [**]. The following provisions shall apply to the activities of
sales representatives with respect to Commercialization of Licensed Products:

(i)    Each Party will be solely responsible for recruiting, hiring and
maintaining its sales force of sales representatives for promotion of Licensed
Product in accordance with its standard procedures, the requirements of this
Agreement and the minimum qualifications set forth on Schedule 6.3. Each Party
will be responsible for the activities of its sales representatives, including
compliance by its sales representatives with training and detailing
requirements. In particular, each Party will provide its sales representatives
assigned to promote the Licensed Product in the [**] with the level of
oversight, management, direction and sales support with respect to the promotion
of Licensed Product necessary to effectively and efficiently promote the
Licensed Product in accordance with the terms of this Agreement and applicable
Law. Each Party agrees that none of its sales representatives involved in the
promotion of the Licensed Product will have any legal or regulatory
disqualifications, bars or sanctions. [**].

 

- 31 -



--------------------------------------------------------------------------------

(ii)    Notwithstanding the foregoing, neither Party will have the right to use
any Third Party contract sales force to fulfill its obligations under this
Agreement in the [**], except during the first [**] following First Commercial
Sale in such portion of the Territory.

(iii)    The Commercialization Plan will set forth (A) the precise number of
each Party’s sales representatives for Licensed Product in the [**], consistent
with the foregoing, (B) policies and processes for the creation of marketing and
promotional materials, (C) planning for conferences, (D) the number, type (e.g.,
first position, second position, etc.) and frequency of details to be conducted
by sales representatives for Licensed Products in each Calendar Year, (E) the
allocation of sales details between the Parties, (F) development of sales
forecasts, and (G) coordinating strategies for compensation packages for sales
representatives.

(iv)    If either Party does not provide in the [**] at any particular time, for
any reason, the number of sales representatives specified in the
Commercialization Plan to be provided for the [**], then the other Party will
have the right to make up such shortfall using its sales representatives until
such time as the non-fulfilling Party is able to provide its agreed upon number
of sales representatives, and, for clarity, all costs incurred by the other
Party related to making up such shortfall shall be included in the calculation
of the Profit or Loss Allocation.

(v)    The calculation of costs of engaging sales representatives for purposes
of calculating the Profit or Loss Allocation shall be based on the FTE Rate, and
such FTE Rate shall be used by both Parties for promotion of Licensed Product in
the [**].

(d)    Training Materials and Sessions. The JCC will develop product-specific
training materials and arrange for provision of such materials to each Party’s
sales forces, if applicable, for use in the [**]. The JCC will develop a sales
training program directed towards the Licensed Products for use in the
[**]. Unless otherwise mutually agreed by the Parties, Celgene and Agios sales
representatives will participate in a launch meeting(s) (which may be held
together or separately) for each Licensed Product, which shall include training
sessions of product-specific sales skills with respect to the approved
Indications for the Licensed Products. Each Party will train and instruct their
respective sales representatives to make only those statements and claims
regarding the Licensed Product, including as to efficacy and safety, that are
consistent with the Licensed Product labeling and accompanying inserts and the
approved promotional materials. Subsequent to launch, Celgene and Agios shall
periodically hold meetings with Agios and Celgene field management (down to and
including district managers or their equivalents who are directly supervising
territory sales representatives) to coordinate promotion of the Licensed
Products in the [**]. As requested by the applicable Lead Party, the other Party
shall make its management, marketing, training and other personnel reasonably
available to participate in the Lead Party’s national and regional sales
meetings and Licensed Product training events for the [**], as applicable. For
clarity, all marketing and promotional materials used in the [**] must be
approved by the applicable Lead Party prior to use.

(e)    Other Obligations. Subject to Section 2.3, in conducting the Marketing
Activities in the [**], the Parties will comply with all applicable Laws,
applicable industry professional standards and compliance policies of the Lead
Party that have been previously furnished to the other Party, as the same may be
updated from time to time and provided to the other Party and not in violation
of any applicable Law. Each Party will reasonably assist the

 

- 32 -



--------------------------------------------------------------------------------

other Party in training sales representatives in such standards. Neither Party
shall make any claims or statements with respect to the Licensed Products that
are not strictly consistent with the product labeling and the sales and
marketing materials approved for use pursuant to the Commercialization Plan(s)
or otherwise approved by the JCC.

(f)    Termination of Marketing Activities. (i) To the extent Agios is not the
Lead US Party, Agios shall have the right to terminate its Marketing Activities
obligations in the US Territory, and (ii) Agios shall have the right to
terminate its Marketing Activities obligations in the [**], with respect to any
Licensed Product by providing at least [**] prior written notice to Celgene (or
sooner as Celgene may determine, in its sole discretion). Upon exercise of such
termination right, effective upon the expiration of such [**] (or, if
applicable, shorter) notice period, Agios’ obligations to perform Marketing
Activities under this Section 6.3 in the US Territory or [**], as applicable,
shall terminate. Further, if Agios exercises this right with respect to the US
Territory, then Celgene shall have final decision-making authority over all
matters regarding Commercialization with respect to the US Territory.

Section 6.4    Trademarks.

(a)    Selection of Trademarks. The JCC shall select the trademark(s) to be used
in connection with the marketing and sale of the Licensed Products in the
Territory (such marks, together will registrations, applications for
registration and common law rights therein, collectively, “Product
Trademarks”). Any dispute over the selection of a Product Trademarks shall be
presented to the JSC for resolution. The Parties shall adhere to the use of the
Product Trademark(s) in their Commercialization of the Licensed Products in the
Territory hereunder, to the extent permitted by Law.

(b)    Ownership. The [**] shall own all Product Trademarks for any Licensed
Product in the Territory. Effective as of the Agios Opt-Out Date, if Agios is
the [**] under this Agreement, it hereby assigns to Celgene all right, title and
interest in and to the Product Trademarks in the Territory that are owned by
Agios free and clear of any liens and encumbrances. Agios will execute and
deliver any further document reasonably requested by Celgene to further document
or record such assignment.

(c)    Branding. At such time as the JCC deems appropriate, the Parties shall
discuss in good faith any branding and/or co-branding of the Licensed Products
(the “Licensed Branding”), and the Parties will enter into appropriate trademark
licensing agreements to achieve the foregoing. For the avoidance of doubt,
nothing in this Agreement shall be construed to grant either Party any rights in
or to any of the other Party’s trademarks, tradenames, logos, or other marks
(other than Product Trademarks), including use thereof, absent a separate
trademark licensing agreement entered into in accordance with this Section
6.4(c). Notwithstanding the foregoing, subject to any restrictions on the form
or content of the Licensed Branding imposed by any Regulatory Authority, unless
the Parties mutually agree otherwise in writing, the Licensed Branding used with
respect to Licensed Products shall feature the logos of Agios and Celgene with
approximately equal sizing and similar prominence, with the Lead Party’s name
first, on all packaging and materials used for Commercialization of such
Licensed Products, to the extent permitted by applicable Law.

 

- 33 -



--------------------------------------------------------------------------------

Article VII

Diligence

Section 7.1    Collaboration Activities.

(a)    General. Each Party shall use Commercially Reasonable Efforts to perform
all Development, Manufacturing and Commercialization activities for which such
Party is responsible hereunder in compliance with the applicable Development
Plan or Commercialization Plan, including any budget(s) and timeframe(s) set
forth therein and including making available those resources set forth in any
applicable Development Plan or Commercialization Plan, and the terms of this
Agreement.

(b)    Compliance with Laws. Each Party shall:

(i)    perform its obligations under this Agreement in a scientifically sound
and workmanlike manner; and

(ii)    carry out all work done in the course of the Collaboration in compliance
with all applicable Laws governing the conduct of such work.

Section 7.2    Diligence Obligations.

(a)    In addition to the diligence obligations set forth in Section 7.1, the
Parties (directly or through one or more Affiliates or Licensee Partners) shall
use Commercially Reasonable Efforts to Develop and achieve Regulatory Approval
for the Licensed Products in each of the [**] and, following such Regulatory
Approval, to Commercialize such Licensed Products in each of the [**].

(b)    A breach of the diligence obligations set forth in this Section 7.2 shall
be deemed a material breach and shall be subject to termination under Article
XIV. Notwithstanding the foregoing, the Parties acknowledge that it might be
commercially reasonable, under certain circumstances, for the Lead Party for a
given [**] to determine not to launch a Licensed Product in such [**], and
failure under such circumstances to launch such Licensed Product shall not be a
breach of this Agreement.

Section 7.3    Day-to-Day Responsibility. Each Party shall be responsible for
day-to-day implementation of the Development, Manufacturing and
Commercialization activities for which it (or its Affiliate) has or otherwise is
assigned responsibility under this Agreement or the applicable Development Plan
or Commercialization Plan and shall keep the other Party reasonably informed as
to the progress of such activities, as determined by the JDC and JCC.

Article VIII

Grant of Rights; Exclusivity

Section 8.1    License Grants. Subject to the terms and conditions of this
Agreement:

(a)    License Granted to Celgene. Agios hereby grants to Celgene:

 

- 34 -



--------------------------------------------------------------------------------

(i)     a non-transferable (except as set forth in (a)), exclusive right and
license in each country of the Territory for which Celgene is the Lead Party
(subject to the rights of Agios and its Affiliates to Develop, Manufacture and
Commercialize Compounds, Licensed Products and Companion Diagnostics as
specifically set forth in this Agreement, including to Develop and Manufacture
in such country(ies) to support Development, Manufacture and Commercialization
in the US Territory if Agios is the Lead US Party), with the right to grant
sublicenses as set forth in Section 8.2(a) and Section 8.2(b), under Agios’
rights in Agios Intellectual Property, Agios Co-Co Collaboration Intellectual
Property and Agios’ interest in the Joint Collaboration IP and Manufacturing
Technology, to Develop, Manufacture or Commercialize Compounds, Licensed
Products and Companion Diagnostics; provided that, as to Companion Diagnostics,
such license grant shall be limited to Developing, Manufacturing and
Commercializing Companion Diagnostics for use as companion diagnostics with
Licensed Products under this Agreement;

(ii)    a non-transferable (except as set forth in Section 15.4), non-exclusive
right and license in each country of the Territory for which Celgene is not the
Lead Party under Agios’ rights in Agios Intellectual Property, Agios Co-Co
Collaboration Intellectual Property and Agios’ interest in the Joint
Collaboration IP and Manufacturing Technology, to Develop and Manufacture
Compounds, Licensed Products and Companion Diagnostics in such countries to
support Development, Manufacture and Commercialization in the ROW Territory;
provided that, as to Companion Diagnostics, such license grant shall be limited
to Developing, Manufacturing and Commercializing Companion Diagnostics for use
as companion diagnostics with Licensed Products under this Agreement; and

(iii)    a non-transferable (except as set forth in Section 15.4), non-exclusive
right and license in the Territory under Agios’ rights in Agios Intellectual
Property, Agios Co-Co Collaboration Intellectual Property and Agios’ interest in
the Joint Collaboration IP and Manufacturing Technology, solely to permit
Celgene to perform its obligations under the Development Plans and
Commercialization Plans.

(b)    License Granted to Agios. Celgene hereby grants to Agios:

(i)    if Agios is the Lead US Party, a non-transferable (except as set forth in
(a)), exclusive right and license in the US Territory (subject to the rights of
Celgene and its Affiliates to Develop, Manufacture and Commercialize Compounds,
Licensed Products and Companion Diagnostics as specifically set forth in this
Agreement, including to Develop and Manufacture in the US Territory to support
Development, Manufacture and Commercialization in the ROW Territory), with the
right to grant sublicenses as set forth in Section 8.2(a) and Section 8.2(b),
under Celgene’s rights in Celgene Intellectual Property, Celgene Collaboration
Intellectual Property and Celgene’s interest in the Joint Collaboration IP and
Manufacturing Technology, to Develop, Manufacture or Commercialize Compounds,
Licensed Products and Companion Diagnostics; provided that, as to Companion
Diagnostics, such license grant shall be limited to Developing, Manufacturing
and Commercializing Companion Diagnostics for use as companion diagnostics with
Licensed Products under this Agreement;

 

- 35 -



--------------------------------------------------------------------------------

(ii)    a non-transferable (except as set forth in Section 15.4), non-exclusive
right and license in each country of the Territory for which Agios is not the
Lead Party under Celgene’s rights in Celgene Intellectual Property, Celgene
Collaboration Intellectual Property and Celgene’s interest in the Joint
Collaboration IP, to Develop and Manufacture Compounds, Licensed Products and
Companion Diagnostics in such countries to support Development, Manufacture and
Commercialization in the United States; provided that, as to Companion
Diagnostics, such license grant shall be limited to Developing, Manufacturing
and Commercializing Companion Diagnostics for use as companion diagnostics with
Licensed Products under this Agreement; and

(iii)    a non-transferable (except as set forth in Section 15.4), non-exclusive
right and license in the Territory under Celgene’s rights in Celgene
Intellectual Property, Celgene Collaboration Intellectual Property and Celgene’s
interest in the Joint Collaboration IP and Manufacturing Technology, solely to
permit Agios to perform its obligations under the Development Plans and
Commercialization Plans.

Section 8.2    Sublicense Rights. Subject to Section 8.3, the Parties have the
following sublicensing rights.

(a)    Sublicenses to Affiliates and Subcontractors. Each Party shall have the
right to grant sublicenses within the scope of the licenses and sublicense under
Section 8.1:

(i)    to such Party’s Affiliates; and

(ii)    to Third Parties for the purpose of (X) [**] any Compound, Licensed
Product or related Companion Diagnostic or (Y) engaging Third Parties as
contract research organizations, contract manufacturers, contract sales forces,
consultants, academic researchers and the like (“Third Party Contractors”) in
connection with Development, Manufacturing or Commercialization activities
throughout the Territory on behalf of such Party or its Affiliates with respect
to the Collaboration under this Agreement, subject to the following:

(A)    unless otherwise mutually agreed by the Parties, each Party shall require
any such Third Party to whom such Party discloses Confidential Information to
enter into an appropriate written agreement obligating such Third Party to be
bound by obligations of confidentiality and restrictions on use of such
Confidential Information that are no less restrictive than the obligations set
forth in Article XI, including requiring such Third Party to agree in writing
not to issue any Publications except in compliance with the terms of this
Agreement (including approval by the JDC or JCC, as applicable, pursuant to the
approved publication plan, and the obligations set forth in Section 11.4, except
that Publications by academic collaborators shall be permitted (without JDC or
JCC consent, as applicable) if the academic collaborator (i) provides an advance
copy of the proposed Publication (under the same time periods as described in
Section 11.4(a)), which may be shared with the other Party, (ii) agrees to delay
such Publication sufficiently long enough to permit the timely preparation and
filing of a patent application, and (iii) upon the request of either Party,
removes from such Publication any Confidential Information of such Party);

(B)    unless otherwise mutually agreed by the Parties, each Party will obligate
such Third Party to agree in writing to assign ownership of, or grant an
exclusive, royalty-free, worldwide, perpetual and irrevocable license (with the
right to grant sublicenses) to,

 

- 36 -



--------------------------------------------------------------------------------

any inventions arising under its agreement with such Third Party to the extent
related to Development, Manufacturing or Commercialization with respect to the
Compounds or Licensed Products in the Field; and such Party shall structure such
assignment or exclusive license so as to enable such Party to sublicense such
Third Party inventions to the other Party pursuant to Section 8.1 (including
permitting such other Party to grant further sublicenses); provided that, in
connection with any academic collaborator performing research work with respect
to the Target, Compounds or Licensed Products that is not reasonably expected by
the applicable Party to result in inventions related to composition of matter or
methods of use, it shall be sufficient for such Party to obtain a non-exclusive,
worldwide, royalty-free, perpetual license (with the right to grant sublicenses)
to, and a right to negotiate for an exclusive license, with the right to grant
sublicenses, to, any inventions resulting from such research work, which
sublicensing rights must permit sublicensing to the other Party pursuant to
Section 8.1 (including permitting such other Party to grant further
sublicenses);

(C)    each Party shall notify the JDC or JCC, as applicable, at a regular
meeting of the JDC or JCC, as applicable, of the execution any such agreement
with such Third Party and, if requested, shall provide the other Party with a
copy of such agreement, which copy may be redacted with respect to matters that
do not relate to the Collaboration; and

(D)    unless otherwise mutually agreed by the Parties, each Party will require
any such Third Party to grant to the other Party access to all confidential
protocols and data generated by such Third Party’s work with respect to the
Licensed Products to the same extent as such other Party’s licenses under
Section 8.1, and grant the other Party the right to audit the records of such
Third Party.

(b)    Other Sublicenses. Except as provided in Section 8.2(a), any other
sublicense by either Party under the licenses and sublicense set forth in
Section 8.1 shall require the prior written approval of the other Party.

Section 8.3    Sublicense Requirements. Any sublicense granted by a Party
pursuant to this Agreement shall be subject to the following:

(a)    each sublicense granted hereunder by a Party or its Affiliates shall be
consistent with the requirements of this Agreement;

(b)    any transfer of rights between a Party and its Affiliates shall not be
deemed a sublicense by such Party but shall be deemed a direct license by the
other Party to such Party’s Affiliate; provided that such Party shall remain
responsible for the activities of its Affiliate;

(c)    a Party’s or its Affiliates’ Licensee Partners shall have no right to
grant further sublicenses without the other Party’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed;

(d)    such Party shall be primarily liable for any failure by its Affiliates
and Licensee Partners to comply with all relevant restrictions, limitations and
obligations in this Agreement; and

 

-37 -



--------------------------------------------------------------------------------

(e)    such sublicense must be granted pursuant to a written sublicense
agreement and, with respect to any sublicense other than a sublicense by a Party
to an Affiliate of such Party, such Party must provide the other Party with a
copy of any sublicense agreement entered into under Section 8.2 above within
[**] after the execution of such sublicense agreement; provided that any such
copy may be reasonably redacted to remove any confidential, proprietary or
competitive information, but such copy shall not be redacted to the extent that
it impairs the other Party’s ability to ensure compliance with this
Agreement. Such sublicense agreement shall be treated as Confidential
Information of the sublicensing Party and no copies are required with respect to
sublicense agreements with Third Party Contractors.

Section 8.4    Affiliates and Third Party Contractors. Either Party may exercise
its rights and perform its obligations hereunder itself or through its
Affiliates and sublicensees. Each Party shall be primarily liable for any
failure by its Affiliates and sublicensees (including Third Party Contractors)
to comply with all relevant restrictions, limitations and obligations in this
Agreement. If either Party desires to use any Person to conduct any of its
Development, Commercialization or other Collaboration activities hereunder, such
Party must comply with the obligations of Section 8.2(a)(ii)(A) through (D),
even to the extent no sublicense of rights is granted to such Third Party.

Section 8.5    Third Party Agreements.

(a)    Acknowledgement. Except as provided in Section 8.5(b) and Section 9.6,
each Party acknowledges that Agios is responsible for the fulfillment of its
obligations under each Existing Third Party Agreement, and each Party is
responsible for the fulfillment of its obligations under any Subsequent Third
Party Agreement that it enters into, and each Party agrees to fulfill the same
obligations, including any provisions necessary to maintain in effect any rights
sublicensed to the other Party hereunder and the exclusive or non-exclusive
nature of such rights, as applicable, subject to the other Party’s compliance
with its obligations hereunder.

(b)    Incorporation of Certain Provisions. Each Party agrees and acknowledges
that Agios is required to provide to licensors under the Existing Third Party
Agreements, and either Party may be required to provide to licensors under any
Subsequent Third Party Agreements, periodic reports relating to the gross sales
and Net Sales of Licensed Products. Each Party shall keep true and accurate
records and books of account, and open such books and records for inspection by
such licensors, for a duration of [**] from the date of origination of such
books or records. Furthermore, each Party acknowledges that the other Party may
be required to share certain reports and copies of sublicense agreements
provided hereunder with any licensor under an Existing Third Party Agreement or
Subsequent Third Party Agreement, and each Party consents to the sharing of such
reports and such copies of such sublicense agreements to the extent required
under such Existing Third Party Agreement or Subsequent Third Party Agreement to
the same extent as disclosures are permitted under Section 11.3(b) hereunder;
provided that any such copies of sublicense agreements must be redacted to the
extent permitted under such Existing Third Party Agreement or Subsequent Third
Party Agreement. In addition, each Party acknowledges that the Prosecution,
enforcement and other intellectual property management rights under this
Agreement with respect to Patents and other intellectual property licensed under
Existing Third Party Agreements or Subsequent Third Party Agreements shall be
subject to the terms and conditions of the applicable Existing Third Party

 

- 38 -



--------------------------------------------------------------------------------

Agreements or Subsequent Third Party Agreements and, in the case of Existing
Third Party Agreements or Subsequent Third Party Agreements in which the
licensor is an academic institution, other provisions of such Existing Third
Party Agreements or Subsequent Third Party Agreements that are customarily
required to be imposed on sublicensees in academic licenses (in no event to
include any exclusivity covenant).

(c)    Covenants Regarding Third Party Agreements. Each Party that has entered
into an Existing Third Party Agreement or Subsequent Third Party Agreement (the
“Licensing Party”) agrees that during the Term:

(i)    The Licensing Party shall not modify or amend any Existing Third Party
Agreement or Subsequent Third Party Agreement in any way that adversely affects
the other Party’s rights hereunder without the other Party’s prior written
consent;

(ii)    The Licensing Party shall not terminate any Existing Third Party
Agreement or Subsequent Third Party Agreement, in whole or in part, without the
other Party’s prior written consent;

(iii)    Subject to Section 9.6, the Licensing Party shall be solely responsible
for, and shall make, all royalty payments, milestone payments, yearly fees,
sublicensee fees, Prosecution fees, and all other payments owed to any licensor
under and pursuant to any Existing Third Party Agreement or Subsequent Third
Party Agreement;

(iv)    The Licensing Party shall not exercise or fail to exercise any of its
rights, or fail to perform any of its obligations, under any Existing Third
Party Agreement or Subsequent Third Party Agreement that relates to the other
Party’s rights hereunder without the prior written consent of the other Party,
including rights with respect to including improvements within the licenses
granted under such Existing Third Party Agreement or Subsequent Third Party
Agreement; and, at the reasonable request of the other Party, the Licensing
Party shall exercise such rights and make such requests that relate to the other
Party’s rights hereunder as are permitted under such Existing Third Party
Agreement or Subsequent Third Party Agreement;

(v)    The Licensing Party shall promptly furnish the other Party with copies of
all reports and other communications that the Licensing Party furnishes to any
licensor under any Existing Third Party Agreement or Subsequent Third Party
Agreement to the extent that such reports relate to this Agreement;

(vi)    The Licensing Party shall promptly furnish the other Party with copies
of all reports and other communications that the Licensing Party receives from
any licensor under any Existing Third Party Agreement or Subsequent Third Party
Agreement that relate to the subject of this Agreement (including notices
relating to improvements under such Existing Third Party Agreement or Subsequent
Third Party Agreement);

(vii)    The Licensing Party shall furnish the other Party with copies of all
notices received by the Licensing Party relating to any alleged breach or
default by the Licensing Party under any Existing Third Party Agreement or
Subsequent Third Party Agreement within [**] after the Licensing Party’s receipt
thereof; in addition, if the Licensing Party should at any time breach an
Existing Third Party Agreement or subsequent Third Party Agreement or become
unable to timely perform its obligations thereunder, the Licensing Party shall
immediately notify the other Party; and

 

- 39 -



--------------------------------------------------------------------------------

(viii)    If the Licensing Party cannot or chooses not to cure or otherwise
resolve any alleged breach or default under any Existing Third Party Agreement
or Subsequent Third Party Agreement, (A) the Licensing Party shall so notify the
other Party within [**] of such decision, which shall not be less than [**]
prior to the expiration of the cure period under such Existing Third Party
Agreement or Subsequent Third Party Agreement; provided that the Licensing Party
shall use Commercially Reasonable Efforts to cure any such breach or default;
and (B) the other Party, in its sole discretion, shall be permitted (but shall
not be obligated), on behalf of the Licensing Party, to cure any breach or
default under such Existing Third Party Agreement or Subsequent Third Party
Agreement in accordance with the terms and conditions of such Existing Third
Party Agreement or Subsequent Third Party Agreement or otherwise resolve such
breach directly with the applicable licensor(s) under such Existing Third Party
Agreement or Subsequent Third Party Agreement; and (C) if the other Party pays
any such licensor any amounts owed by the Licensing Party under such Existing
Third Party Agreement or Subsequent Third Party Agreement, then, provided that
such amounts have not arisen as a result of the other Party’s failure to comply
with the terms and conditions of such Existing Third Party Agreement or
Subsequent Third Party Agreement within the categories described in Section
8.5(b) applicable to the other Party as a sublicensee, the other Party may
deduct the Licensing Party’s share of such amounts from payments the other Party
is required to make thereafter to the Licensing Party hereunder or, at the other
Party’s election, may otherwise seek reimbursement of such amounts from the
Licensing Party.

(d)    Survival of Rights Following Termination of Third Party Agreement. The
Parties agree that in the event of any termination of any Existing Third Party
Agreement or Subsequent Third Party Agreement with respect to any intellectual
property rights licensed to a Party hereunder, such Party shall have any rights
available under such Existing Third Party Agreement or Subsequent Third Party
Agreement to become a direct licensee of the Third Party licensor(s) under such
Existing Third Party Agreement or Subsequent Third Party Agreement and the
Licensing Party shall use Commercially Reasonable Efforts to assist the other
Party in exercising such rights; provided that the other Party has not breached
this Agreement, or breached the applicable Third Party Rights under such
Existing Third Party Agreement or Subsequent Third Party Agreement. In addition,
notwithstanding the foregoing, in the event of such termination, the other Party
may in any event approach any licensor under any Existing Third Party Agreement
or Subsequent Third Party Agreement for a direct license.

(e)    Termination of Third Party Agreements. The Parties agree that
termination, without both Parties’ prior written consent, of any Existing Third
Party Agreement or Subsequent Third Party Agreement with respect to any Patent
or Know-How that is necessary to Develop, Manufacture or Commercialize the
Licensed Products shall be deemed a breach of this Agreement by the Licensing
Party; provided that (i) if the other Party’s breach of this Agreement results
in a breach of any Existing Third Party Agreement or Subsequent Third Party
Agreement, Celgene agrees to use Commercially Reasonable Efforts to assist the
Licensing Party in curing such breach of such Existing Third Party Agreement or
Subsequent Third Party Agreement, and (ii) if the other Party’s breach of this
Agreement results in a termination of any Existing Third Party Agreement or
Subsequent Third Party Agreement, such termination of such Existing Third Party
Agreement or Subsequent Third Party Agreement shall not be deemed a breach by
the Licensing Party of this Agreement.

 

- 40 -



--------------------------------------------------------------------------------

Section 8.6    Exclusivity.

(a)    Exclusivity Obligations. From the Effective Date until the end of the
Term, the Parties and, subject to Section 15.4, their Affiliates shall not,
directly or indirectly, Develop, Manufacture or Commercialize [**] for
application in [**] that [**] the Target through direct binding to the Target
with [**], except for (i) Licensed Products (including those activities
specifically permitted following termination of this Agreement) and (ii)
Programs (as defined in the Master Agreement) directed to the Target (A) that
are being conducted pursuant to the Master Agreement, (B) to which Celgene has
exercised its Option (as defined in the Master Agreement) under the Master
Agreement or (C) the rights to which have reverted to Agios in accordance with
Section 2.12 of the Master Agreement.

(b)    Exceptions.

(i)    Incidental Discoveries. A Party shall be deemed not to be, directly or
indirectly (whether such activities are conducted internally or with or through
a Third Party), Developing, Manufacturing or Commercializing in violation of the
provisions of Section 8.6(a) as a result of conducting a research program or
discovery effort (or manufacturing or commercializing a [**] resulting from such
research program or discovery effort) that has as its specified and primary
goal, as evidenced by items such as laboratory notebooks or other relevant
documents contemporaneously kept, taken as a whole, to discover or Develop
compounds that [**] through direct binding to a target other than the Target.

(ii)    Celgene Exception. It is agreed and understood by the Parties that any
Celgene research, discovery and commercialization activities existing as of the
effective date of the Master Agreement, whether such activities are undertaken
by Celgene alone or in conjunction with one or more partners, licensors,
licensees, and/or collaborators, are expressly excluded from the provisions of
this Section 8.6. In particular and without limitation, Celgene research,
discovery, and commercialization activities related to (i) [**]; (ii) [**];
(iii) [**]; (iv) [**]; (v) [**]; or (vi) [**], are expressly excluded from the
provisions of this Section 8.6.

(iii)    Academic Collaborations. Notwithstanding the provisions of Section
8.6(a), and without limiting Section 8.2(a)(ii), each Party shall be permitted
to perform any of the activities that would otherwise be prohibited under
Section 8.6(a) in relation to the Target, if such activities are (A) the subject
of an existing agreement between such Party and an academic institution or
academic collaborator entered into prior to the effective date of the Master
Agreement, provided that such Party shall not be permitted to amend any such
agreement unless such amendment contains provisions consistent with the terms
and conditions of such agreement in effect as of the effective date of the
Master Agreement with respect to (1) [**], or (B) the subject of a new agreement
entered into between such Party and an academic institution or academic
collaborator that contains terms and conditions with respect to the [**]
consistent with the terms and conditions of [**]; provided that, if any [**] of
an amendment described in (A) or an agreement described in (B) would not be [**]
the agreements between such Party and an academic institution or academic
collaborator entered into prior to the effective date of the Master Agreement,
such Party [**].

 

- 41 -



--------------------------------------------------------------------------------

(iv)    Competitive Programs. Section 8.6(a) shall not apply if, during the
[**], any Party or its Affiliates (other than in a Change of Control transaction
with respect to such Party) merges or consolidates with, or otherwise acquires,
a Third Party that is then engaged in activities that would otherwise constitute
a breach of this Section 8.6 by any Party or its Affiliates (a “Competitive
Program”); it being understood and agreed that, unless the Parties agree
otherwise in writing, such Party that is engaged in a Competitive Program (the
“Competitive Program Party”) shall, within [**] after the date of such merger,
consolidation or acquisition, notify the other Party that it intends to
either: (A) terminate, or cause its relevant Affiliate to terminate, the
Competitive Program or (B) divest, or cause its relevant Affiliate to divest,
whether by license or otherwise, the Competitive Program. If the Competitive
Program Party notifies the other Party within such [**] period that it intends
to [**], such Competitive Program, the Competitive Program Party or its relevant
Affiliate, shall (X) terminate such Competitive Program as quickly as possible,
and in any event within [**] (unless applicable Law requires a longer
termination period) after the Competitive Program Party delivers such notice to
the other Party; and (Y) confirm to the other Party when such termination has
been completed, and the Competitive Program Party’s continuation of the
Competitive Program during such [**] (or, as required by applicable Law, longer)
period shall not constitute a breach of the Competitive Program Party’s
exclusivity obligations under Section 8.6(a). If the Competitive Program Party
notifies the other Party within such [**] period that it intends to divest such
Competitive Program, the Competitive Program Party or its relevant Affiliate
shall use all reasonable efforts to effect such divestiture as quickly as
possible, and in any event within [**] after the Competitive Program Party
delivers such notice to the other Party, and shall confirm to the other Party
when such divestiture has been completed. If the Competitive Program Party or
its relevant Affiliate fails to complete such divestiture within such [**]
period, but has used reasonable efforts to effect such divestiture within such
[**] period, then, unless otherwise required by applicable Law, such [**] period
shall be extended for such additional reasonable period thereafter as is
necessary to enable such Competitive Program to be in fact divested, not to
exceed an additional [**]; provided that such additional [**] period shall be
extended for such period as is necessary to obtain any governmental or
regulatory approvals required to complete such divestiture if the Competitive
Program Party or its relevant Affiliate is using good faith efforts to obtain
such approvals. The Competitive Program Party’s continuation of the Competitive
Program during such divestiture period shall not constitute a breach of the
Competitive Program Party’s exclusivity obligations under Section 8.6(a).

(v)    Certain Permitted Activities.

(A)    The [**] shall not constitute a breach of Section 8.6(a). Each Party
shall report to the JSC on a [**] basis [**] and that would otherwise breach
Section 8.6(a). For clarity, [**] without violation of Section 8.6(a) [**] shall
not constitute [**] in violation of such Party’s exclusivity obligations under
this Section 8.6 as long as [**].

(B)    The [**] shall not constitute a breach of Section 8.6(a); provided that
[**] shall be subject to Section 8.6(a) and shall not be permitted under this
Section 8.6(b)(v).

 

- 42 -



--------------------------------------------------------------------------------

(C)    The restrictions set forth in Section 8.6(a) shall not be deemed to
prevent either Party or its respective Affiliates from (1) fulfilling its
obligations under this Agreement, or (2) engaging any subcontractors in
accordance with Section 8.2(a)(ii) of this Agreement.

(D)    If [**] occurs with respect to either Party with a Third Party and the
Third Party already is conducting or is planning to conduct activities that
would cause a Party or an Affiliate to violate Section 8.6(a) (an “Acquirer
Program”), then such Third Party [**]; provided that (1) [**] in any Acquirer
Program, (2) [**] in any Acquirer Program, (3) [**] in any such Acquirer
Program, and (4) [**] to such Acquirer Program, including by [**] the activities
under this Agreement, and the activities covered under such Acquirer Program
(except that this requirement shall not apply to [**] activities under such
Acquirer Program).

(vi)    Clinical Combinations. Notwithstanding anything to the contrary in this
Agreement, for purposes of this Section 8.6, either Party shall, at all times,
have the right to conduct clinical Development of Licensed Products, alone or
with Third Parties, in which the [**]’s regulatory filings for purposes of
enabling such Party and such Third Party to include the relevant use of Licensed
Products in combination with such other therapeutic product in the approved
label for such Licensed Products and/or such other therapeutic product,
respectively, provided that [**] may grant to any such Third Party the right to
sell, offer for sale and otherwise commercially exploit such Licensed Products.

Section 8.7    Retained Rights.

(a)    No Implied Licenses or Rights. Except as expressly provided in Section
8.1, and subject to Section 8.6, all rights in and to the Agios Intellectual
Property, Agios’ and its Affiliates’ interests in Agios Co-Co Collaboration
Intellectual Property, Joint Collaboration IP and any other Patents or Know-How
of Agios and its Affiliates, are hereby retained by Agios and its
Affiliates. Except as expressly provided in Section 8.1, and subject to Section
8.6, all rights in and to the Celgene Intellectual Property, Celgene’s and its
Affiliates’ interests in Celgene Collaboration Intellectual Property and any
other Patents or Know-How of Celgene and its Affiliates, are hereby retained by
Celgene and its Affiliates.

(b)    Other Retained Rights. The Parties acknowledge that the licenses granted
hereunder are subject to any rights retained by any licensor under any Existing
Third Party Agreement pursuant to any provision of such Existing Third Party
Agreement, as identified in Exhibit C; provided that, upon Celgene’s reasonable
request, Agios shall cooperate fully in requesting and obtaining any waiver with
respect to the requirement, if applicable under such agreements, that the
Licensed Products used or sold in the United States be manufactured
substantially in the United States.

Section 8.8    Section 365(n) of the Bankruptcy Code. All rights and licenses
granted under or pursuant to any section of this Agreement are and will
otherwise be deemed to be for purposes of Section 365(n) of the United States
Bankruptcy Code (Title 11, US Code), as amended (the “Bankruptcy Code”),
licenses of rights to “intellectual property” as defined in Section 101(35A) of
the Bankruptcy Code. The Parties will retain and may fully exercise all of their
respective rights and elections under the Bankruptcy Code. The Parties agree
that each

 

- 43 -



--------------------------------------------------------------------------------

Party, as licensee of such rights under this Agreement, will retain and may
fully exercise all of its rights and elections under the Bankruptcy Code or any
other provisions of applicable law outside the United States that provide
similar protection for “intellectual property.” The Parties further agree that,
in the event of the commencement of a bankruptcy proceeding by or against a
Party under the Bankruptcy Code or analogous provisions of applicable Law
outside the United States, the Party that is not subject to such proceeding will
be entitled to a complete duplicate of (or complete access to, as appropriate)
such intellectual property and all embodiments of such intellectual property,
which, if not already in the non-subject Party’s possession, will be promptly
delivered to it upon the non-subject Party’s written request thereof. Any
agreements supplemental hereto will be deemed to be “agreements supplementary
to” this Agreement for purposes of Section 365(n) of the Bankruptcy Code.

Article IX

Financial Provisions

Section 9.1    Upfront Option Payment. In consideration of Agios’ discovery and
initial Development under the Master Agreement of the Compound(s) and the rights
and licenses granted hereunder, Celgene shall make an initial, non-refundable
payment to Agios equal to the applicable Upfront Option Payment set forth in
paragraph 4 and Annex I of Exhibit A, within [**] following the Effective Date.

Section 9.2    Sharing of Development Costs. Subject to Section 2.3 and Section
3.3:

(a)    The Development Costs to be shared by the Parties under this Agreement
are those (i) Development Costs that are incurred after the Execution Date and
(ii) Manufacturing Costs associated with clinical supply of Licensed Products
incurred after the Execution Date, and, in either case, that are within [**]
percent ([**]%) of the approved Development Budget under the Development Plan,
if any, applicable to such Development Costs, as measured on a Party-by-Party
basis (such that the [**]% limit is applicable to each Party’s allocated
activities and budgeted amounts under the Development Plan and Development
Budget). Any Development Costs in excess of [**] percent ([**]%) of the approved
portion of the Development Budget allocated to such Party under the Development
Plan shall be borne solely by the Party incurring such costs unless such Party
has received the other Party’s written approval to share such excess
costs. Celgene shall be responsible for a percentage of the Development Costs
allocated to this Agreement equal to the Celgene Profit or Loss Allocation and
Agios shall be responsible for a percentage of such Development Costs equal to
the Agios Profit or Loss Allocation.

(b)    Within [**] following the beginning of the last month of each Calendar
Quarter, each Party shall prepare and deliver to the JCC a quarterly report
detailing its and its Affiliates’ Development Costs incurred during the first
two (2) months of such Calendar Quarter, estimated to be incurred during the
last month of such Calendar Quarter, and actually incurred in the last month of
the immediately preceding Calendar Quarter which are required to be shared
pursuant to this Section 9.2. Each Party shall submit any supporting information
or clarifications reasonably requested by the other Party related to such
Development Costs included in such Party’s report within [**] after the other
Party’s receipt of such request. The Parties, with the assistance of the JCC,
shall conduct a reconciliation of Development Costs for

 

- 44 -



--------------------------------------------------------------------------------

the subject Calendar Quarter within [**] after receipt of all such supporting
information, and an invoice shall be issued to the Party (if any) that has not
paid for its full share of the Development Costs for such Calendar Quarter. Such
reconciliation shall balance the actual amount of Development Costs incurred
during the last month of the immediately preceding Calendar Quarter (to correct
for any differences between the estimates and actual amount of such costs)
together with the amounts incurred during the first two (2) months of such
Calendar Quarter and those estimated to be incurred during the last month of
such Calendar Quarter. The paying Party shall pay all amounts payable under any
such invoice within [**] after its receipt of such invoice.

Section 9.3    Milestone Payments.

(a)    Development and Regulatory Milestones. Celgene shall pay Agios the
following amounts after the first achievement by or on behalf of the Parties or
their respective Affiliates or Licensee Partners of the corresponding
development and regulatory milestone events set forth below with respect to the
first Licensed Product to achieve such milestone events.

 

Milestones   

Amount for Shared 65/35

Program (as indicated on

Exhibit A)

 

  

Amount for Shared 50/50

Program (as indicated on

Exhibit A)

 

[**]

 

  

US $25,000,000

(Twenty-Five Million US Dollars)

 

  

US $20,000,000

(Twenty Million US Dollars)

 

[**]

 

  

[**]

 

  

[**]

 

[**]

 

  

[**]

 

  

[**]

 

[**]

 

  

[**]

 

  

[**]

 

(i)    For purposes of determining the occurrence of milestones under items (2)
and (3) in the table above, (A) the [**] shall be deemed a single [**] for
purposes of determining whether the [**] and (B) achievement of such milestones
with respect to the [**] shall be deemed to have occurred only if [**] have been
obtained. For purposes of clarity, no milestone amount shall be payable to Agios
under item (3) if [**], but Celgene shall pay Agios the milestone amount set
forth in item (3) upon receipt of [**]as applicable, than the [**] for purposes
of item (3).

(ii)    The milestone payments under items (2), (3) and (4) shall be paid at
[**] percent ([**]%) of the specified amounts upon the [**] of the applicable
milestone event by a Licensed Product for a different Indication than the
Indication for which such Licensed Product first achieved such milestone
event. For the avoidance of doubt, each distinct histology shall qualify as a
distinct Indication for purposes of this Section 9.3. For the further avoidance
of doubt, if a Licensed Product achieves a milestone for an Indication and
subsequently achieves the same milestone for an earlier line setting in the same
Indication, no milestone payments shall be due for such earlier line setting
(e.g., if a Licensed Product [**], no milestone payments

 

- 45 -



--------------------------------------------------------------------------------

would be due if such Licensed Product later [**]). For the further avoidance of
doubt, for purposes of this Section 9.3, if a Licensed Product achieves a
milestone for an Indication as part of a monotherapy or combination therapy and
subsequently achieves the same milestone in the same Indication as part of a
combination therapy or monotherapy, respectively, no milestone payments shall be
due for such subsequent milestone.

(iii)    Each milestone payment under this Section 9.3 shall be made within [**]
after the achievement of the applicable milestone by Celgene or any of its
Affiliates or sublicensees (or, if achievement of such milestone is within the
control of Agios, within [**] following Celgene’s receipt of written notice of
the achievement of such milestone).

(iv)    For clarity, except as set forth in subsection (ii), the milestone
payments set forth in the table above in this Section 9.3 (to the extent
payable) shall be paid only once, regardless of the number of Licensed Products
to achieve the applicable milestone event and regardless of the number
of Indications for which the milestone event may be achieved.

Section 9.4    Profit or Loss. Subject to Section 2.3:

(a)    Profit or Loss. The Parties shall share in Profit or Loss as
follows: Agios shall bear (and be entitled to) a percentage of Profit or Loss
equal to the Agios Profit or Loss Allocation, and Celgene shall bear (and be
entitled to) a percentage of Profit or Loss equal to the Celgene Profit or Loss
Allocation. Each Party may include Commercialization Expenses in the Profit or
Loss incurred by such Party that are within [**] percent ([**]%) of the approved
portion of the Commercialization Budget allocated to such Party under the
Commercialization Plan (and, for clarity, Commercialization activities are
measured on a Party-by-Party basis, such that the [**]% limit is applicable to
each Party’s allocated activities and budgeted amounts under the
Commercialization Plan and Commercialization Budget). Any Commercialization
Expenses in excess of [**] percent ([**]%) of the budgeted amount in the
approved Commercialization Budget under the Commercialization Plan shall be
borne solely by the Party incurring such costs and not included in Profit or
Loss unless such Party has received the other Party’s written approval to share
such excess costs.

(b)    Quarterly Reconciliation and Payments. Unless the Parties otherwise agree
within [**] following the end of each Calendar Quarter, each Party shall prepare
and deliver to the JCC a quarterly report detailing its Net Sales made and
Commercialization Expenses incurred, and other amounts necessary to calculate
Profit or Loss, during such Calendar Quarter, with respect to which the Parties
share Profit or Loss pursuant to this Section 9.4. Each Party shall submit any
supporting information reasonably requested by the other Party related to such
Net Sales, Commercialization Expenses and such other amounts included in such
Party’s reconciliation report within [**] after the other Party’s receipt of
such request. The Parties, with the assistance of the JCC, shall conduct a
reconciliation of Profit or Loss for the full Calendar Quarter within [**] after
receipt of all such supporting information, and an invoice shall be issued to
the Party (if any) that owes the other Party a payment to accomplish the
sharing, in accordance with the Profit or Loss Allocations, of the Profit or
Loss identified in such reconciliation for such Calendar Quarter by the other
Party. The paying Party shall pay all amounts payable under any such invoice
within [**] after its receipt of such invoice.

 

- 46 -



--------------------------------------------------------------------------------

Section 9.5    Royalty Payments Following Agios Opt-Out. Following any Agios
Opt-Out Date:

(a)    Royalty Rate. Subject to Section 9.5(b), Celgene shall pay to Agios
royalties on worldwide Annual Net Sales of Licensed Products following any Agios
Opt-Out Date at the applicable royalty rate set forth below (each, a “Royalty
Rate”) on a Licensed Product-by-Licensed Product basis (in no event to include
Companion Diagnostics):

 

Worldwide Annual Net Sales of Licensed Products from a

Shared 50/50 Program

 

             Royalty Rate           

On the tranche of worldwide Annual Net Sales occurring until aggregate worldwide
Annual Net Sales reaches [**] US Dollars (US$[**])

 

   [**]%

On the tranche of worldwide Annual Net Sales occurring so long as aggregate
worldwide Annual Net Sales is equal to or greater than [**] US Dollars (US$[**])
and less than [**] US Dollars (US$[**])

 

   [**]%

On the tranche of worldwide Annual Net Sales occurring upon and after aggregate
worldwide Annual Net Sales equals [**] US Dollars (US$[**])

 

   [**]%      

Worldwide Annual Net Sales of Licensed Products from a

Shared 65/35 Program

 

   Royalty Rate

On the tranche of worldwide Annual Net Sales occurring until aggregate worldwide
Annual Net Sales reaches [**] US Dollars (US$[**])

 

   [**]%

On the tranche of worldwide Annual Net Sales occurring so long as aggregate
worldwide Annual Net Sales is equal to or greater than [**] US Dollars (US$[**])
and less than [**] US Dollars (US$[**])

 

   [**]%

On the tranche of worldwide Annual Net Sales occurring upon and after aggregate
worldwide Annual Net Sales equals [**] US Dollars (US$[**])

 

   [**]%

Each Royalty Rate set forth in the tables above will apply only to that portion
of the worldwide Annual Net Sales of a given Licensed Product in the Territory
during a given Calendar Year that falls within the indicated tranche.

 

- 47 -



--------------------------------------------------------------------------------

For example, if worldwide Annual Net Sales of a given Licensed Product in the
Territory by Celgene and its Affiliates and Licensee Partners was $[**] and such
Licensed Product was under a Shared 50/50 Program, then the royalties payable
with respect to such worldwide Annual Net Sales, subject to adjustment as set
forth in this Section 9.5(a), would be:

[**].

(b)    Royalty Term. Royalties payable under this Section 9.5 shall be paid by
Celgene on a Licensed Product-by-Licensed Product and country-by-country basis
from the later of (i) the Agios Opt-Out Date and (ii) the date of First
Commercial Sale of each Licensed Product in a country with respect to which
royalty payments are due, until the latest of:

(i)    the last to expire of any Valid Claim of Agios Patents, Celgene
Collaboration Patents or Agios Co-Co Collaboration Patents (including Joint
Collaboration Patents), in each case Covering such Licensed Product in such
country;

(ii)    [**] following the date of First Commercial Sale in such country; and

(iii)    the expiration of Regulatory Exclusivity for such Licensed Product in
such country;

(each such term with respect to a Licensed Product and a country, a “Royalty
Term”).

(iv)    Notwithstanding the foregoing, (A) in the event that the Royalty Term
for a Licensed Product in a country continues solely due to Section 9.5(b)(ii)
above (i.e., the Licensed Product is not Covered by a Valid Claim of Agios
Patents, Celgene Collaboration Patents or Agios Co-Co Collaboration Patents
(including Joint Collaboration Patents) in the applicable country, and such
Licensed Product is not subject to Regulatory Exclusivity in such country) or
(B) in the event that, and for so long as, Generic Competition for a Licensed
Product occurs in a country, then, in either such event, the royalty rate in
such country will be reduced to [**] percent ([**]%) of the applicable rate in
Section 9.5(a) in such country.

(v)    Upon the expiration of the Royalty Term with respect to a Licensed
Product in a country, the license granted by Agios to Celgene pursuant to
Section 8.1(a) shall be deemed to be fully paid-up, irrevocable and perpetual
with respect to such Licensed Product in such country; provided that,
notwithstanding Section 9.6(a), Celgene shall assume and be solely responsible
(without deduction under Section 9.5(c)) for any amounts payable to Third Party
licensors and Celgene shall be responsible for complying with the terms of any
license agreements with such Third Party licensors, in each case, with respect
to Celgene’s exercise of such rights as to such Licensed Product in such country
following the expiration of the Royalty Term.

(c)    Deduction for Third Party Payments after Agios Opt-Out. In the event
that, following an Agios Opt-Out Date, royalties are payable by Celgene to Agios
with respect to any Licensed Product under this Section 9.5, the Parties shall
continue to be responsible for amounts payable to Third Party licensors under
Existing Third Party Agreements as set forth in Section 9.6 (which amounts shall
not be deductible from royalties as set forth in this Section 9.5(c))

 

- 48 -



--------------------------------------------------------------------------------

and Celgene shall have the right to deduct from royalty payments otherwise due
and payable by Celgene to Agios under this Section 9.5, on a Licensed
Product-by-Licensed Product and country-by-country basis, a maximum of [**]
percent ([**]%) of any royalties or other amounts actually paid by Celgene to a
Third Party from and after the Agios Opt-Out Date with respect to any Subsequent
Third Party Agreement, but only to the extent that the Patents or Know-How
licensed under such Subsequent Third Party Agreement are necessary (i) to [**]
the Target to which the applicable Licensed Product is directed or (ii) for the
Development, Manufacture or Commercialization of such Licensed Product in a
country(ies); provided that, on a Licensed Product-by-Licensed Product basis,
any royalty deductions that are not credited against royalties for the Calendar
Quarter in which they were accrued due to the limitation in the preceding
proviso shall be carried forward and credited against royalties payable in
subsequent Calendar Quarter(s) hereunder until such royalty credits are
completely expended.

(d)    Royalty Reports; Payments. Within [**] after the end of each Calendar
Quarter following the Agios Opt-Out Date, Celgene with respect to each Licensed
Product shall provide Agios with a report stating the sales in units and in
value of such Licensed Product made by Celgene, its Affiliates, and Licensee
Partners, as applicable, on a country-by-country basis, together with the
calculation of the royalties due to Agios, including the method used to
calculate the royalties, the exchange rates used, and itemized
deductions. Payments of all amounts payable under this Section 9.5 shall be made
by Celgene to the bank account indicated by Agios concurrently with the delivery
of such report.

(e)    Cumulative Effect of Royalty Reductions. In no event shall the royalty
reductions described in this Section 9.5, alone or together, reduce the
royalties payable by Celgene for a Licensed Product in a country in any given
Calendar Quarter to less than [**] percent ([**]%) of the amounts otherwise
payable by Celgene for such Calendar Quarter. Celgene may carry over and apply
any such royalty reductions, which are incurred or accrued in a Calendar Quarter
and are not deducted in such Calendar Quarter due to the limitation set forth
above in this Section 9.5(e), to any subsequent Calendar Quarter(s) and shall
begin applying such reduction to such royalties as soon as practicable and
continue applying such reduction on a Calendar Quarterly basis thereafter until
fully deducted, in all cases subject to the limitation set forth above in this
Section 9.5(e).

Section 9.6    Third Party Payments.

(a)    Existing Third Party Agreements. All royalties payable under the Existing
Third Party Agreements, in the aggregate, on or after the Effective Date that
(i) directly relate to a Licensed Product and (ii) in no event exceed [**]
percent ([**]%) of worldwide Net Sales in the aggregate shall be shared as
Development Costs if paid prior to the First Commercial Sale of such Licensed
Product or Commercialization Expenses if paid thereafter and, for clarity, all
royalties payable under the Existing Third Party Agreements in excess of [**]
percent ([**]%) of worldwide Net Sales in the aggregate, and all non-royalty
amounts payable under such Existing Third Party Agreements shall be paid by
Agios (and in no event shall be included in the Profit or Loss Allocation).

 

- 49 -



--------------------------------------------------------------------------------

(b)    Additional Agreements. After the Effective Date, if Celgene at any time
or Agios before an Agios Opt-Out Notice believes that a license under Third
Party Patents or Third Party Know-How, other than an Existing Third Party
Agreement, could be necessary or useful to Develop, Manufacture or Commercialize
the Licensed Products, then such Party shall notify (A) the JDC if such notice
is provided during Development or Manufacturing of Licensed Products for
Development or (B) the JCC if such notice is provided during Commercialization.

(i)    If the JDC or JCC, as applicable, agrees by unanimous vote to obtain such
license, and if so, which of the Parties will do so, then the Parties will
proceed as determined by the JDC or JCC, as applicable. If the JDC or JCC, as
applicable, cannot agree on whether to obtain such license or which Party will
do so, then the matter will be escalated to the JSC for resolution in accordance
with Section 2.2; provided that, if the JSC cannot agree on which Party should
obtain such license, then the Lead Party in the applicable Territory shall have
the first right to obtain such license and if the applicable Lead Party does not
promptly exercise such right then the other Party shall have the right to do so;
provided, further, that, after an Agios Opt-Out Notice, Celgene shall have the
sole right to obtain such license throughout the Territory.

(ii)    The costs of each such license (each, a “Subsequent Third Party
Agreement”) to the extent the costs directly relate to the Licensed Products
shall be shared as Development Costs if paid prior to the First Commercial Sale
of a Licensed Product or Commercialization Expenses if paid thereafter and, in
the event of an Agios Opt-Out Date, shall be borne solely by Celgene to the
extent incurred after the Agios Opt-Out Date, subject to deduction from
royalties in accordance with Section 9.5(c).

(iii)    For purposes of this Agreement, the Third Party Patents and Third Party
Know-How licensed pursuant to this Section 9.6(b) shall be deemed “Co-Co
Collaboration Intellectual Property” of the Party obtaining such license.

(iv)    (1) The Party designated to pursue the Subsequent Third Party Agreement
shall keep the other Party fully informed of the status of the negotiations with
the Third Party and provide the other Party with copies of all draft agreements;
(2) the other Party may provide comments and suggestions with respect to the
negotiation of the agreement with the Third Party, and the Party seeking the
Subsequent Third Party Agreement shall reasonably consider all comments and
suggestions reasonably recommended by the other Party; and (3) the Party seeking
the Subsequent Third Party Agreement shall obtain a license that is
sublicensable to the other Party in accordance with the terms of this Agreement,
treating (unless otherwise agreed by the Parties) the Third Party intellectual
property as Co-Co Collaboration Intellectual Property hereunder and treating the
agreement licensing such Third Party intellectual property in the same way as
the Existing Third Party Agreement (including as provided in Section 8.5),
except for payment obligations, which will be treated as provided in this
Section 9.6.

Section 9.7    Financial Records. The Parties shall keep, and shall require
their respective Affiliates and sublicensees to keep, complete and accurate
books and records in accordance with the applicable Accounting Standards. The
Parties shall keep, and shall require their respective Affiliates and
sublicensees to keep, such books and records for at least [**] following the end
of the Calendar Year to which they pertain. Such books of accounts shall be kept
at the principal place of business of the financial personnel with
responsibility for preparing and maintaining such records. With respect to
royalties, such records shall be in sufficient detail to support calculations of
royalties due to Agios. Celgene and Agios shall also keep, and require

 

- 50 -



--------------------------------------------------------------------------------

their respective Affiliates and sublicensees to keep, complete and accurate
records and books of accounts containing all data reasonably required for the
calculation and verification of Development Costs, including internal FTEs
utilized by either Party, Profit or Loss and, if applicable, Annual Net Sales.

Section 9.8    Audits.

(a)    Audit Team. Each Party may, upon request and at its expense (except as
provided for herein), cause an internationally recognized independent accounting
firm selected by it (except one to whom the Auditee has a reasonable objection)
(the “Audit Team”) to audit during ordinary business hours the books and records
of the other Party and the correctness of any payment made or required to be
made to or by such Party, and any report underlying such payment (or lack
thereof), pursuant to the terms of this Agreement. Prior to commencing its work
pursuant to this Agreement, the Audit Team shall enter into an appropriate
confidentiality agreement with the Auditee obligating the Audit Team to be bound
by obligations of confidentiality and restrictions on use of such Confidential
Information that are no less restrictive than the obligations set forth in
Article XI.

(b)    Limitations. In respect of each audit of the Auditee’s books and
records: (i) the Auditee may be audited [**], (ii) no records for any given year
for an Auditee may be audited more than [**]; provided that the Auditee’s
records shall still be made available if such records impact another financial
year which is being audited, and (iii) the Audit Rights Holder shall only be
entitled to audit books and records of an Auditee from the [**] prior to the
Calendar Year in which the audit request is made.

(c)    Audit Notice. In order to initiate an audit for a particular Calendar
Year, the Audit Rights Holder must provide written notice to the Auditee. The
Audit Rights Holder exercising its audit rights shall provide the Auditee with
notice of one or more proposed dates of the audit not less than [**]prior to the
first proposed date. The Auditee will reasonably accommodate the scheduling of
such audit. The Auditee shall provide such Audit Team(s) with full and complete
access to the applicable books and records and otherwise reasonably cooperate
with such audit.

(d)    Payments. If the audit shows any under-reporting or underpayment, or
overcharging by any Party, that under-reporting, underpayment or overcharging
shall be reported to the Audit Rights Holder and the underpaying or overcharging
Party shall remit such underpayment or reimburse such overcompensation (together
with interest at the rate set forth in Section 9.11) to the underpaid or
overcharged Party within [**] after receiving the audit report. Further, if the
audit for an annual period shows an under-reporting or underpayment or an
overcharge by any Party for that period in excess of [**] percent ([**]%) of the
amounts properly determined, the underpaying or overcharging Party, as the case
may be, shall reimburse the applicable underpaid or overcharged Audit Rights
Holder conducting the audit, for its respective audit fees and reasonable
Out-of-Pocket Costs in connection with said audit, which reimbursement shall be
made within [**] after receiving appropriate invoices and other support for such
audit-related costs.

 

- 51 -



--------------------------------------------------------------------------------

(e)    Definitions. For the purposes of the audit rights described herein, an
individual Party subject to an audit in any given year will be referred to as
the “Auditee” and the other Party who has certain and respective rights to audit
the books and records of the Auditee will be referred to as the “Audit Rights
Holder.”

Section 9.9 Tax Matters.

(a)    General. The Parties acknowledge that the rights and obligations imposed
on each of them pursuant to this Agreement that relate to the sharing of profits
from the development and commercialization of the Licensed Products in the
[US/ROW] Territory to the Compounds, Licensed Products and Companion Diagnostics
and the collaborative relationship formed between them in connection therewith,
gives rise to a partnership (whether deemed, constructive, imputed or similar)
for US federal (and, to the extent applicable, state) income tax purposes (but
not for any non-tax or non-US purpose), and the Parties shall act in accordance
with Exhibit G.

(b)    Withholding Taxes.

(i)    Each Party shall be entitled to deduct and withhold from any amounts
payable under this Agreement (or allocable to another Party pursuant to Article
IV of Exhibit G) such taxes as are required to be deducted or withheld therefrom
under any provision of applicable Law. The Party that is required to make such
withholding (the “Paying Party”) will: (A) deduct those taxes from such payment,
(B) timely remit the taxes to the proper taxing authority, and (C) send evidence
of the obligation together with proof of tax payment to the recipient Party (the
“Payee Party”) on a timely basis following that tax payment; provided, however,
that before making any such deduction or withholding, the Paying Party shall
give the Payee Party notice of the intention to make such deduction or
withholding (and such notice, which shall set forth in reasonable detail the
authority, basis and method of calculation for the proposed deduction or
withholding, shall be given at least a reasonable period of time before such
deduction or withholding is required, in order for such Payee Party to obtain
reduction of or relief from such deduction or withholding). Each Party agrees to
cooperate with the other Parties in claiming refunds or exemptions from such
deductions or withholdings under any relevant agreement or treaty or other
applicable Law which is in effect to ensure that any amounts required to be
withheld pursuant to this 9.9(b) are reduced in amount to the fullest extent
permitted by applicable Law. In addition, the Parties shall cooperate in
accordance with applicable Laws to minimize [**] in connection with this
Agreement, as applicable.

(ii)    Tax Documentation. Each Party has provided a properly completed and duly
executed IRS Form W-9 or applicable Form W-8 to the other Parties. Each Party
and any other recipient of payments under this Agreement shall provide to the
other Party, at the time or times reasonably requested by such other Parties or
as required by applicable Law, such other properly completed and duly executed
documentation as will permit payments made under this Agreement to be made
without, or at a reduced rate of, withholding for taxes, and the applicable
payment shall be made without (or at a reduced rate of) withholding to the
extent permitted by such documentation, as reasonably determined by the Paying
Party.

 

- 52 -



--------------------------------------------------------------------------------

Section 9.10    Currency Exchange; Blocked Payments; Prohibitions on Payments.

(a)    Currency Exchange. Unless otherwise expressly stated in this Agreement,
all amounts specified in, and all payments made under, this Agreement shall be
in United States Dollars. If any currency conversion shall be required in
connection with the calculation of amounts payable under this Agreement, such
conversion shall be performed in a manner consistent with the paying Party’s
normal practices used to prepare its audited financial statements for internal
and external reporting purposes. For clarity, Celgene sets currency transaction
rates for the month on the last business day of the month prior. Agios has the
right to verify that the exchange rates used by Celgene for a given month are
within the trading range of the last business day of the month prior.

(b)    Blocked Payments. In the event that, by reason of applicable Law in any
country, it becomes impossible or illegal for the paying Party (or any of its
Affiliates or Licensee Partners) to transfer, or have transferred on its behalf,
payments owed the other Party hereunder, the paying Party will promptly notify
the other Party of the conditions preventing such transfer and such payments
will be deposited in local currency in the relevant country to the credit of the
other Party in a recognized banking institution designated by the other Party
or, if none is designated by the other Party within a period of [**], in a
recognized banking institution selected by the paying Party or any of its
Affiliates or its Licensee Partners, as the case may be, and identified in a
written notice given to the other Party.

(c)    Prohibitions on Payments. When in any country in the Territory applicable
Law prohibits both the transmittal and the deposit of royalties on sales in such
country, royalty payments due on Net Sales shall be suspended for as long as
such prohibition is in effect and as soon as such prohibition ceases to be in
effect, all royalties that Celgene would have been under an obligation to
transmit or deposit but for the prohibition shall forthwith be deposited or
transmitted, to the extent allowable.

Section 9.11    Late Payments. The paying Party shall pay interest to the
receiving Party on the aggregate amount of any payments that are not paid on or
before the date such payments are due under this Agreement at a rate per annum
equal to the lesser of the [**], or the highest rate permitted by applicable
Law, calculated on the number of days such payments are paid after the date such
payments are due; provided that, with respect to any disputed payments, no
interest payment shall be due until such dispute is resolved and the interest
which shall be payable thereon shall be based on the finally-resolved amount of
such payment, calculated from the original date on which the disputed payment
was due through the date on which payment is actually made.

Article X

Intellectual Property Ownership, Protection and Related Matters

Section 10.1    Ownership of Inventions.

(a)    Non-Co-Co Collaboration Know-How. Any Know-How developed or generated by
Celgene or Agios prior to or outside the Collaboration shall remain the sole
property of such Party.

 

- 53 -



--------------------------------------------------------------------------------

(b)    Sole Inventions. All Co-Co Collaboration Know-How developed or generated
solely by employees, agents and consultants of a Party shall be owned
exclusively by such Party.

(c)    Joint Inventions. All Co-Co Collaboration Know-How developed or generated
jointly by employees, agents and consultants of Celgene, on the one hand, and
employees, agents and consultants of Agios, on the other hand, in the conduct of
activities under this Agreement (“Joint Inventions” and, any Patents Covering
such Joint Inventions, “Joint Patents”) shall be owned jointly on the basis of
each Party having an undivided interest without a duty to account to the other
Party and shall be deemed to be Controlled by each Party. Each Party shall have
the right to use such Joint Inventions, or license such Joint Inventions to its
Affiliates or any Third Party, or sell or otherwise transfer its interest in
such Joint Inventions to its Affiliates or a Third Party, in each case without
the consent of the other Party (and, to the extent that applicable Law requires
the consent of the other Party, this Section 10.1(c) shall constitute such
consent), so long as such use, sale, license or transfer is subject to Section
8.6 and the licenses granted pursuant to this Agreement and is otherwise
consistent with this Agreement.

(d)    Notice. Each Party agrees to provide regular quarterly written reports
disclosing to the other Party all Co-Co Collaboration Intellectual Property
developed or generated by employees, agents and consultants of such Party and
all Agios Intellectual Property and Celgene Intellectual Property that becomes
subject to this Agreement, which disclosures may be made in connection with the
updates made in accordance with Section 3.1(f).

(e)    Inventorship. The determination of inventorship shall be made in
accordance with United States patent laws. In the event of a dispute regarding
inventorship, if the Parties are unable to resolve the dispute, the Parties
shall jointly engage mutually acceptable independent patent counsel not
regularly employed by either Party to resolve such dispute. The decision of such
independent patent counsel shall be binding on the Parties with respect to the
issue of inventorship.

(f)    Further Actions and Assignments. Each Party shall take all further
actions and execute all assignments requested by the other Party and reasonably
necessary or desirable to vest in the other Party the ownership rights set forth
in this Article X.

Section 10.2    Prosecution of Patents. Subject to the terms and conditions of
any Existing Third Party Agreement or Subsequent Third Party Agreement to the
extent such agreement applies to the Agios Patents, Agios Co-Co Collaboration
Patents, Celgene Patents or Celgene Collaboration Patents, the following
provisions shall apply with respect to the Agios Patents, Celgene Patents,
Celgene Collaboration Patents, Agios Co-Co Collaboration Patents and Joint
Collaboration Patents in the Territory:

(a)    Lead US Party. Subject to the provisions of Section 10.2(f) and
coordination with the JPC, the Lead US Party (or, in the event of any Agios
Opt-Out, Celgene) shall have the initial right and option to Prosecute the
[**]. In the event that the Lead US Party declines to Prosecute such Patents, it
shall give the other Party reasonable notice to this effect,

 

- 54 -



--------------------------------------------------------------------------------

sufficiently in advance to permit the other Party to undertake such Prosecution
in any applicable country without a loss of rights, and thereafter the other
Party may, upon written notice to the Lead US Party, Prosecute such Patents in
the owning Party(ies)’s name(s) subject to coordination with the JPC.

(b)    Celgene. Celgene shall have the sole right and option to Prosecute the
[**].

(c)    Costs and Expenses. The Parties shall jointly bear all costs and expenses
in Prosecuting Agios Patents, Agios Co-Co Collaboration Patents, Celgene
Collaboration Patents and Joint Collaboration Patents (collectively, “Patent
Prosecution Expenses”) as either Development Costs (to the extent incurred for
any country or jurisdiction prior to the First Commercial Sale of the Licensed
Product in the country or jurisdiction to which the Patents relate) or
Commercialization Expenses (if incurred after First Commercial Sale of the
Licensed Product in such country or jurisdiction); provided, however, that, in
the event of an Agios Opt-Out Date, all such Patent Prosecution Expenses
incurred by Celgene following the Agios Opt-Out Date shall be borne solely by
Celgene.

(d)    Strategy; Failure of JPC to Agree; Diligence and Cooperation.

(i)    The JPC shall attempt to agree upon a strategy (which may be updated from
time to time) for Prosecution of Agios Patents, Celgene Collaboration Patents,
Agios Co-Co Collaboration Patents and Joint Collaboration Patents, including the
scope and priority of the claims to be pursued within such Patents and to
maximize the value of such Patents, on a global basis. Any failure by the JPC to
agree by unanimous vote with respect to such strategy or any other Prosecution
matter will be attempted to be resolved as specified in Section 2.2(e), and if
such attempt fails, then the Party conducting Prosecution (the “Prosecuting
Party”) may resolve such matter. The Prosecuting Party with respect to each such
Patent shall follow such strategy in connection with all Prosecution of such
Patents unless the JPC approves of a divergence from such strategy (with any
failure by the JPC to agree by unanimous vote to be resolved in accordance with
Section 2.2(e) and the foregoing sentence).

(ii)    The Prosecuting Party shall be entitled to use patent counsel selected
by it and reasonably acceptable to the non-Prosecuting Party (including in-house
patent counsel as well as outside patent counsel) for the Prosecution of the
Patents Rights subject to Section 10.2(a) and Section 10.2(b). Each Party agrees
to cooperate with the other with respect to the Prosecution of such Patents
pursuant to this Section 10.2, including (X) executing all such documents and
instruments and performing such acts as may be reasonably necessary in order to
permit the other Party to undertake any Prosecution of Patents that such other
Party is entitled, and has elected, to Prosecute, as provided for in Section
10.2(a) and Section 10.2(b) and (Y) giving consideration to the proper scope of
Patents. The Prosecuting Party shall:

(A)    use Commercially Reasonable Efforts to regularly provide the JPC in
advance with reasonable information relating to the Prosecuting Party’s
Prosecution of Patents hereunder, including by providing copies of substantive
communications, notices and actions submitted to or received from the relevant
patent authorities and copies of drafts of filings and correspondence that the
Prosecuting Party proposes to submit to such patent authorities, each of which
shall be provided as far in advance as is practicable but with sufficient time
for the non-Prosecuting party to provide meaningful input;

 

- 55 -



--------------------------------------------------------------------------------

(B)    use Commercially Reasonable Efforts to consider in good faith and consult
with the non-Prosecuting Party regarding its timely comments with respect to the
same;

(C)    use Commercially Reasonable Efforts to Prosecute additional claims
substantially similar to those suggested by the non-Prosecuting Party, if any,
in such jurisdictions of the Territory reasonably requested by the
non-Prosecuting Party; and

(D)    consult with the JPC and non-Prosecuting Party before taking any action
that would have a material adverse impact on the scope of claims within the
Agios Patents, Celgene Collaboration Patents or Agios Co-Co Collaboration
Patents (including the Joint Collaboration Patents), as applicable.

(iii)    The JPC shall determine the countries in which Agios Patents, Celgene
Collaboration Patents and Agios Co-Co Collaboration Patents (including Joint
Collaboration Patents) shall be Prosecuted, with the understanding that the
countries set forth on Exhibit E of this Agreement shall generally form the
basis for the overall Prosecution strategy for such Patents and that any failure
of the JPC to determine such countries by unanimous vote will be resolved as
provided in clause (i) of this Section 10.2(d). Further, the Prosecuting Party
shall consult with the JPC well in advance of PCT national phase and Paris
Convention deadlines as to additional countries (if any) in which the JPC or
non-Prosecuting Party desires that the Agios Patents, Celgene Collaboration
Patents and Agios Co-Co Collaboration Patents (including Joint Collaboration
Patents) be Prosecuted.

(iv)    The Prosecuting Party agrees not to abandon the subject matter of a
claim in an Agios Patent, Celgene Collaboration Patent, Agios Co-Co
Collaboration Patent or Joint Collaboration Patent or narrow such claim except
in response to an office action from the applicable patent office that, in the
Prosecuting Party’s reasonable judgment after consultation with the
non-Prosecuting Party, requires such abandonment or narrowing; provided that,
prior to such abandonment or narrowing, if feasible, the Parties will co-operate
to file divisional or continuation applications to separate such claim.

(e)    Third Party Rights. Agios covenants and agrees that it shall not grant
any Third Party any right to control the Prosecution of the Agios Patents or
Agios Co-Co Collaboration Patents or to approve or consult with respect to any
Patents licensed to Celgene hereunder, in any case, that is more favorable to
the Third Party than the rights granted to Celgene hereunder or that otherwise
conflicts with Celgene’s rights hereunder. Celgene covenants and agrees that it
shall not grant any Third Party any right to control the Prosecution of the
Celgene Collaboration Patents or to approve or consult with respect to the
Celgene Collaboration Patents licensed to Agios hereunder, in any case, that is
more favorable to the Third Party than the rights granted to Agios hereunder or
that otherwise conflicts with Agios’ rights hereunder.

 

- 56 -



--------------------------------------------------------------------------------

(f)    Third Party Agreements. Each Party acknowledges that, pursuant to an
Existing Third Party Agreement or Subsequent Third Party Agreement, the
applicable licensor(s) thereunder may retain the right to Prosecute the Agios
Patents, Agios Co-Co Collaboration Patents or Celgene Collaboration Patents
covered by such agreement; provided that Agios or Celgene, as applicable, may
have certain rights to assume Prosecution under such agreement. Agios and
Celgene, as applicable, each agrees to keep the other Party fully informed of
these rights, as well as provide to the other Party all information and copies
of documents received from the licensor(s) under any such Existing Third Party
Agreement or Subsequent Third Party Agreement, or their patent counsel, relating
to the Agios Patents, Agios Co-Co Collaboration Patents or Celgene Collaboration
Patents covered by such agreement. To the extent that Agios or Celgene, as
applicable, is permitted to proceed with Prosecution or provide comments or
suggestions to patent documents under an Existing Third Party Agreement or
Subsequent Third Party Agreement, then the Agios Patents, Agios Co-Co
Collaboration Patents or Celgene Collaboration Patents under such Existing Third
Party Agreement or Subsequent Third Party Agreement shall be treated in the same
manner as other Agios Patents, Agios Co-Co Collaboration Patents or Celgene
Collaboration Patents under this Section 10.2, and Agios or Celgene, as
applicable, shall exercise all such rights with respect to such Agios Patents,
Agios Co-Co Collaboration Patents or Celgene Collaboration Patents pursuant to
the instructions of the other Party, if the other Party is given the right to
act under this Section 10.2.

Section 10.3    Third Party Infringement of Agios Patents, Celgene Collaboration
Patents and Agios Co-Co Collaboration Patents. Subject to the terms and
conditions of any Existing Third Party Agreement or Subsequent Third Party
Agreement to the extent such agreement applies to the Agios Patents, Agios Co-Co
Collaboration Patents or Celgene Collaboration Patents, the following provisions
shall apply with respect to the Agios Patents, Agios Co-Co Collaboration
Patents, Celgene Collaboration Patents, Joint Collaboration Patents, Agios
Know-How, Agios Co-Co Collaboration Know-How, Celgene Collaboration Know-How and
Joint Collaboration Know-How:

(a)    Notice. Each Party shall immediately provide the other Party with written
notice reasonably detailing any (i) known or alleged infringement of any Agios
Patents, Celgene Patents, Celgene Collaboration Patents, Agios Co-Co
Collaboration Patents or Joint Collaboration Patents, or known or alleged
misappropriation of any Agios Know-How, Celgene Know-How, Celgene Collaboration
Know-How, Agios Co-Co Collaboration Know-How or Joint Collaboration Know-How, by
a Third Party, (ii) “patent certification” filed in the United States under 21
U.S.C. §355(b)(2) or 21 U.S.C. §355(j)(2) or similar provisions in other
jurisdictions, and (iii) any declaratory judgment, opposition, or similar action
alleging the invalidity, unenforceability or non-infringement of any such
intellectual property rights (collectively “Third Party Infringement”).

(b)    First Right to Initiate Infringement Actions. Each Party shall have the
initial right [**], but not the obligation, to initiate a suit or take other
appropriate action that such Party believes is reasonably required to protect
the Agios Intellectual Property, Celgene Intellectual Property, Celgene
Collaboration Intellectual Property, Agios Co-Co Collaboration Intellectual
Property or Joint Collaboration IP against the infringement in such part of the
Territory, including Third Party Infringement, unauthorized use or
misappropriation by a Third Party that relates to a Licensed Product, which, in
the case of a Companion Diagnostic, shall

 

- 57 -



--------------------------------------------------------------------------------

mean Third Party Infringement, unauthorized use or misappropriation in
connection with a Companion Diagnostic in the [IO Field/I&I Field] [identify
applicable field prior to execution] (as defined in the Master Agreement)
(“Competitive Infringement”); provided, however, that if [**], Celgene rather
than Agios shall have such initial right as to Celgene Intellectual Property
[**]. The Party having such initial right under the preceding sentence (“Initial
Enforcement Party”) shall give the other Party advance notice of the Initial
Enforcement Party’s intent to file any such suit or take any such action and the
reasons therefor, and shall provide the other Party with an opportunity to make
suggestions and comments regarding such suit or action. Thereafter, the Initial
Enforcement Party shall keep the other Party promptly informed, and shall from
time to time consult with the other Party regarding the status of any such suit
or action and shall provide the other Party with copies of all material
documents (e.g., complaints, answers, counterclaims, material motions, orders of
the court, memoranda of law and legal briefs, interrogatory responses,
depositions, material pre-trial filings, expert reports, affidavits filed in
court, transcripts of hearings and trial testimony, trial exhibits and notices
of appeal) filed in, or otherwise relating to, such suit or action. Without
limiting the generality of the foregoing, the Parties shall discuss in good
faith the Initial Enforcement Party’s intended response to a Competitive
Infringement.

(c)    Preparation to Enforce. After the First Commercial Sale of a Licensed
Product in the US Territory or the ROW Territory, as applicable, subject to
coordination with the JPC, the Initial Enforcement Party for such part of the
Territory shall use reasonable efforts to prepare for the possibility of suit
for Competitive Infringement starting [**] after such First Commercial
Sale. Such preparation includes identifying and retaining experts, selecting and
retaining outside counsel, having outside counsel conduct a pre-litigation
diligence investigation into potential validity and unenforceability arguments,
data and document collection and review, and other actions reasonably capable of
being conducted before initiation of any such litigation.

(d)    Step-in Rights. If the Initial Enforcement Party fails to initiate a suit
or take such other appropriate action under Section 10.3(b) above within [**]
after becoming aware of the Competitive Infringement, then the other Party may,
in its discretion, provide the Initial Enforcement Party with written notice of
such Party’s intent to initiate a suit or take other appropriate action to
combat such Competitive Infringement. If the Party with such step-in rights
under the preceding sentence (“Step-In Enforcement Party”) provides such notice
and the Initial Enforcement Party fails to initiate a suit or take such other
appropriate action within [**] after receipt of such notice from the Step-In
Enforcement Party, then the Step-In Enforcement Party shall have the right, but
not the obligation, to initiate a suit or take other appropriate action that it
believes is reasonably required to protect the applicable Agios Intellectual
Property, Celgene Intellectual Property, Celgene Collaboration Intellectual
Property, Agios Co-Co Collaboration Intellectual Property or Joint Collaboration
IP from Competitive Infringement. The Step-In Enforcement Party shall give the
Initial Enforcement Party advance notice of the Step-In Enforcement Party’s
intent to file any such suit or take any such action and the reasons therefor
and shall provide the Initial Enforcement Party with an opportunity to make
suggestions and comments regarding such suit or action. Thereafter, the Step-In
Enforcement Party shall keep the Initial Enforcement Party promptly informed and
shall from time to time consult with the Initial Enforcement Party regarding the
status of any such suit or action and shall provide the Initial Enforcement
Party with copies of all material documents (e.g.,

 

- 58 -



--------------------------------------------------------------------------------

complaints, answers, counterclaims, material motions, orders of the court,
memoranda of law and legal briefs, interrogatory responses, depositions,
material pre-trial filings, expert reports, affidavits filed in court,
transcripts of hearings and trial testimony, trial exhibits and notices of
appeal) filed in, or otherwise relating to, such suit or action.

(e)    Conduct of Action; Costs. The Party initiating suit shall have the sole
and exclusive right to select counsel for any suit initiated by it under this
Section 10.3, which counsel must be reasonably acceptable to the other Party. If
required under applicable Law in order for such Party to initiate or maintain
such suit, the other Party shall join as a party to the suit. If requested by
the Party initiating suit, the other Party shall provide reasonable assistance
to the Party initiating suit in connection therewith at no charge to such Party
except that the initiating Party shall reimburse the other Party for
Out-of-Pocket Costs, other than outside counsel expenses, incurred in rendering
such assistance. The Party initiating suit shall assume and pay all of its own
Out-of-Pocket Costs incurred in connection with any litigation or proceedings
described in this Section 10.3, including the fees and expenses of the counsel
selected by it, provided that, prior to the Agios Opt-Out Date, if any, such
fees and expenses shall be included in the calculation of Development Costs (if
incurred in any country or jurisdiction of the Territory prior to the First
Commercial Sale of a Licensed Product in such country or jurisdiction) or
Commercialization Expenses (if incurred after the First Commercial Sale of a
Licensed Product in such country or jurisdiction). The other Party shall have
the right to participate and be represented in any such suit by its own counsel
at its own expense (and which shall not be a Patent and Trademark Enforcement
Cost or other cost that is a factor in the calculation of Profit or Loss).

(f)    Recoveries. Any recovery obtained as a result of any proceeding described
in this Section 10.3 or from any counterclaim or similar claim asserted in a
proceeding described in Section 10.4, by settlement or otherwise, shall be
applied in the following order of priority:

(i)    first, the Party initiating the suit or action shall be reimbursed for
all previously unreimbursed (or not otherwise included in the calculation of
Development Costs or Commercialization Expenses) Out-of-Pocket Costs in
connection with such proceeding; and

(ii)    second, any remainder shall be (A) treated as Additional Revenue, if
obtained before the Agios Opt-Out Date, if any; or (B) paid [**] percent ([**]%)
to the Party initiating the suit or action, and [**] percent ([**]%) to the
other Party, if obtained on or after the Agios Opt-Out Date, if any.

(g)    Third Party Agreements. In the event that (i) a Patent covered by an
Existing Third Party Agreement or Subsequent Third Party Agreement is at issue
in an action under this Section 10.3 or Section 10.4, (ii) Agios or Celgene, as
applicable, has a right to enforce the Agios Patents, Agios Co-Co Collaboration
Patents or Celgene Collaboration Patents under such Existing Third Party
Agreement or Subsequent Third Party Agreement, and (iii) Celgene or Agios,
respectively, desires to enforce such Patent in accordance with the procedures
under this Section 10.3 or Section 10.4, as applicable, then Agios or Celgene,
respectively, shall either (A) obtain the licensor(s)’ consent under such
Existing Third Party Agreement or Subsequent Third Party Agreement so that
Celgene or Agios, respectively, may file such an action in its own name or (B)
shall undertake such an action on Celgene’s behalf and at Celgene’s expense or
on Agios’ behalf and at Agios’ expense, respectively.

 

- 59 -



--------------------------------------------------------------------------------

Section 10.4    Claimed Infringement; Claimed Invalidity.

(a)    Infringement of Third Party Rights. Each Party shall promptly notify the
other Party in writing of any allegation by a Third Party that the activity of
either Party or their Affiliates or Licensee Partners under this Agreement
infringes or may infringe the intellectual property rights of such Third
Party. If a Third Party asserts or files against a Party or its Affiliates any
claim of infringement of the intellectual property rights of such Third Party or
other action relating to alleged infringement of such intellectual property
rights (“Third Party Infringement Action”), then, unless otherwise agreed by the
Parties:

(i)    In the event of a Third Party Infringement Action against a single Party,
the unnamed Party shall have the right, in the unnamed Party’s sole discretion,
to participate in the defense of such legal action with legal counsel selected
by the unnamed Party and reasonably acceptable to the named Party (the costs of
which shall not be a Patent and Trademark Enforcement Cost or other cost that is
a factor in the calculation of Profit or Loss). The Party named in such Third
Party Infringement Action shall have the right to control the defense of the
action, but shall notify and keep the unnamed Party apprised in writing of such
action and shall consider and take into account the unnamed Party’s reasonable
interests and requests and suggestions regarding the defense of such action. In
the event of a Third Party Infringement Action against both Parties, the Parties
shall attempt to mutually agree as to which Party shall control the defense of
such Third Party Infringement Action; provided that, in the event of the failure
of the Parties to so mutually agree, [**] in which the suit arises shall have
the right to control the defense of such Third Party Infringement Action.

(ii)    The non-controlling Party of a Third Party Infringement Action shall
reasonably cooperate with the controlling Party in the preparation and
formulation of a defense to such Third Party Infringement Action, and in taking
other steps reasonably necessary to respond to such Third Party Infringement
Action. The controlling Party shall have the right to select its counsel for the
defense to such Third Party Infringement Action, which counsel must be
reasonably acceptable to the non-controlling Party if both Parties have been
named as defendants in the action. The non-controlling Party shall also have the
right to participate and be represented in any such suit by its own counsel at
its own expense (and which shall not be a Patent and Trademark Enforcement Cost
or other cost that is a factor in the calculation of Profit or Loss). The
controlling Party shall not (and shall cause its Affiliates and Licensee
Partners not to) either (A) admit infringement, validity or enforceability of
the asserted intellectual property rights, (B) pay any amount of money in
settlement thereof, unless the controlling Party does not claim the payment as a
Patent and Trademark Enforcement Cost or other cost that is a factor in the
calculation of Profit or Loss, or (C) enter into a license for the asserted
intellectual property rights upon terms that would restrict either Party from
fully exploiting such rights consistently with the scope of the rights and
obligations of both Parties under this Agreement, in each case (A) through (C),
without the written consent of the non-controlling Party, which will not be
unreasonably withheld, conditioned or delayed. For the avoidance of doubt,
except as provided in the foregoing clause (B), the costs of such defense and
settlement (if approved by the non-controlling Party) shall be deemed Patent and
Trademark Enforcement Costs that are factored into the calculation of Profit or
Loss.

 

- 60 -



--------------------------------------------------------------------------------

(iii)    If the Party entitled to control the defense under Section 10.4(a)(i)
or (ii) fails to proceed in a timely manner with respect to such defense, the
other Party shall have the right to control the defense of such claim upon the
same conditions set forth therein.

(iv)    If requested by the Party controlling the defense, the Parties shall
enter into a joint defense agreement that further outlines their rights and
responsibilities consistent with the terms of this Section or as otherwise
mutually agreed.

(b)    Patent Invalidity Claim. If a Third Party at any time asserts a claim
that any issued Agios Patent, Celgene Collaboration Patent or Agios Co-Co
Collaboration Patent (including Joint Collaboration Patents) is invalid or
otherwise unenforceable (an “Invalidity Claim”), whether as a defense in an
infringement action brought by Agios or Celgene pursuant to Section 10.3(b) or
(d), in a declaratory judgment action or in a Third Party Infringement claim
brought against Agios or Celgene, the Parties shall cooperate with each other in
preparing and formulating a response to such Invalidity Claim; provided that,
subject to the terms and conditions of any Existing Third Party Agreement or
Subsequent Third Party Agreement to the extent such agreement applies to such
Agios Patent, Agios Co-Co Collaboration Patent or Celgene Collaboration Patent,
the Party who has (or would have) control over litigation pursuant to Section
10.3(b) or (d) shall have the sole right to control the defense and settlement
of any such Invalidity Claim as if it were litigation initiated therein. For the
avoidance of doubt, any claim asserted against any Agios Patent, Celgene
Collaboration Patent or Agios Co-Co Collaboration Patent before any such Patent
is issued is deemed a Prosecution matter that is the subject of Section 10.2.

Section 10.5    Patent Term Extensions. The JPC shall, as necessary and
appropriate, use reasonable efforts to agree upon a joint strategy for
obtaining, and cooperate with each other in obtaining, patent term extensions
for Agios Patents, Agios Co-Co Collaboration Patents, Celgene Collaboration
Patents and Joint Collaboration Patents that Cover Licensed Products. If the JPC
is unable to agree upon which of such Patents should be extended, and the matter
remains unresolved after the procedure described in Section 2.2(e), then [**]
shall have the right to resolve the dispute, subject in each case to the terms
and conditions of any Existing Third Party Agreement or Subsequent Third Party
Agreement to the extent such agreement applies to such Agios Patent, Agios Co-Co
Collaboration Patent or Celgene Collaboration Patent.

Section 10.6    Patent Marking. Each Party shall comply with the patent marking
statutes in each country in which the Licensed Product is Manufactured or
Commercialized by or on behalf of a Party or their respective Affiliates or
sublicensees, as applicable, hereunder.

Section 10.7    Application of 35 U.S.C. § 102(c). It is agreed and acknowledged
that this Agreement establishes a qualifying collaboration within the scope of
35 U.S.C. § 102(c) and, accordingly, shall be deemed to constitute a “Joint
Research Agreement” for all purposes under 35 U.S.C. § 102(c). Neither Party
shall invoke the provisions of 35 U.S.C. § 102(c), or file this Agreement, in
connection with the prosecution of any patent application claiming, in whole or
in part, any 35 U.S.C. § 102(c) invention without the prior written consent of
the other Party. In the

 

- 61 -



--------------------------------------------------------------------------------

event that a Party, during the course of prosecuting a patent application
claiming a 35 U.S.C. § 102(c) invention (a “35 U.S.C. § 102(c) Patent”), deems
it necessary to file a terminal disclaimer to overcome an obviousness type
double patenting rejection in view of an earlier filed patent held by the other
Party (the “Earlier Patent”), then, if the Parties agree, the Parties shall
coordinate the filing of such terminal disclaimer in good faith, and, to the
extent required under 35 U.S.C. § 102(c), both Parties shall agree, in such
terminal disclaimer, that they shall not separately enforce 35 U.S.C. § 102(c)
Patent independently from the Earlier Patent. To this end, to the extent
required under 35 U.S.C. § 102(c), following the filing of such terminal
disclaimer, the Parties shall, in good faith, coordinate all enforcement actions
with respect to 35 U.S.C. § 102(c) Patent.

Article XI

Confidentiality

Section 11.1    Confidential Information. Each Party agrees that a Party (the
“Receiving Party”) receiving Confidential Information of any other Party (the
“Disclosing Party”) shall (a) maintain in confidence such Confidential
Information using not less than the efforts such Receiving Party uses to
maintain in confidence its own proprietary information of similar kind and
value, but in no event less than a reasonable degree of effort, (b) not disclose
such Confidential Information to any Third Party without the prior written
consent of the Disclosing Party, except for disclosures expressly permitted
below, and (c) not use such Confidential Information for any purpose except
those permitted by this Agreement (it being understood that this clause (c)
shall not create or imply any rights or licenses not expressly granted under
this Agreement). All Confidential Information of the Disclosing Party shall not
be used by the Receiving Party except in performing its obligations or
exercising rights explicitly granted under this Agreement, except to the extent
that the Confidential Information:

(a)    was known by the Receiving Party or its Affiliates prior to its date of
disclosure to the Receiving Party, as established by written evidence; or

(b)    is lawfully disclosed to the Receiving Party or its Affiliates by sources
other than the Disclosing Party rightfully in possession of the Confidential
Information; or

(c)    becomes published or generally known to the public through no fault or
omission on the part of the Receiving Party, its Affiliates or its sublicensees;
or

(d)    is independently developed by or for the Receiving Party or its
Affiliates without reference to or reliance upon such Confidential Information,
as established by written records.

Section 11.2    Permitted Disclosure. The Receiving Party may provide the
Disclosing Party’s Confidential Information:

(a)    to the Receiving Party’s respective employees, consultants and advisors,
and to the employees, consultants and advisors of such Party’s Affiliates, who
have a need to know such information and materials for performing obligations or
exercising rights expressly granted under this Agreement and have an obligation
to treat such information and materials as confidential;

 

- 62 -



--------------------------------------------------------------------------------

(b)    to patent offices in order to seek or obtain Patents or to Regulatory
Authorities in order to seek or obtain approval to conduct Clinical Trials or to
gain Regulatory Approval with respect to the Licensed Products as contemplated
by this Agreement; provided that such disclosure may be made only following
reasonable notice to the Disclosing Party and to the extent reasonably necessary
to seek or obtain such Patents or Regulatory Approvals; or

(c)    if such disclosure is required by judicial order or applicable Law or to
defend or prosecute litigation or arbitration; provided that, prior to such
disclosure, to the extent permitted by Law, the Receiving Party promptly
notifies the Disclosing Party of such requirement, cooperates with the
Disclosing Party to take whatever action it may deem appropriate to protect the
confidentiality of the information and furnishes only that portion of the
Disclosing Party’s Confidential Information that the Receiving Party is legally
required to furnish.

Section 11.3    Publicity; Terms of this Agreement; Non-Use of Names.

(a)    Public Announcements. Except as required by judicial order or applicable
Law (in which case, Section 11.3(b) must be complied with) or as explicitly
permitted by this Article XI, neither Party shall make any public announcement
concerning this Agreement without the prior written consent of the other Party,
which consent shall not be unreasonably withheld or delayed. The Party preparing
any such public announcement shall provide the other Party with a draft thereof
at least [**] prior to the date on which such Party would like to make the
public announcement (or, in extraordinary circumstances, such shorter period as
required to comply with applicable Law). Notwithstanding the foregoing, the
Parties shall issue a press release, in the form attached as Exhibit F to this
Agreement within [**] after the Effective Date. Neither Party shall use the
name, trademark, trade name or logo of the other Party or its employees in any
publicity or news release relating to this Agreement or its subject matter,
without the prior express written permission of the other Party. For purposes of
clarity, either Party may issue a press release or public announcement or make
such other disclosure relating to this Agreement if the contents of such press
release, public announcement or disclosure (i) (A) does not consist of financial
information and has previously been made public other than through a breach of
this Agreement by the issuing Party or its Affiliates, (B) is contained in such
Party’s financial statements prepared in accordance with Accounting Standards,
or (C) is contained in the a redacted version of this Agreement, and (ii) is
material to the event or purpose for which the new press release or public
announcement is made.

(b)    Notwithstanding the terms of this Article XI:

(i)    Either Party shall be permitted to disclose the existence and terms of
this Agreement to the extent required, in the reasonable opinion of such Party’s
legal counsel, to comply with applicable Laws, including the rules and
regulations promulgated by the Securities and Exchange Commission or any other
governmental authority. Notwithstanding the foregoing, before disclosing this
Agreement or any of the terms hereof pursuant to this Section 11.3(b)(i), the
Parties will coordinate in advance with each other in connection with the
redaction of certain provisions of this Agreement with respect to any filings
with the US Securities and Exchange Commission (“SEC”), London Stock Exchange,
the UK Listing Authority, NYSE, the NASDAQ Stock Market or any other stock
exchange on which securities issued by a Party or a

 

- 63 -



--------------------------------------------------------------------------------

Party’s Affiliate are traded (the “Redacted Version”), and each Party will use
commercially reasonable efforts to seek confidential treatment for such terms as
may be reasonably requested by the other Party; provided that the Parties will
use commercially reasonable efforts to file redacted versions with any governing
bodies which are consistent with the Redacted Version.

(ii)    Notwithstanding Section 11.1, the Receiving Party may disclose
Confidential Information belonging to the Disclosing Party, and Confidential
Information deemed to belong to both the Disclosing Party and the Receiving
Party, to the extent (and only to the extent) such disclosure is reasonably
necessary in the following instances:

(A)    subject to Section 11.3(a), complying with applicable Laws (including the
rules and regulations of the SEC or any national securities exchange) and with
judicial process, if in the reasonable opinion of the Receiving Party’s counsel,
such disclosure is necessary for such compliance;

(B)    disclosure, solely on a “need to know basis,” to (1) Affiliates,
subcontractors, advisors (including attorneys and accountants), (2) subject to
Section 11.3(b)(ii)(C), investment bankers, and (3) in each case of (1) and (2),
their and each of the Parties’ respective directors, employees, contractors and
agents; provided that, in all cases of (1), (2) and (3), prior to any such
disclosure, each disclosee must be bound by written obligations of
confidentiality, non-disclosure and non-use no less restrictive than the
obligations set forth in this Article XI (provided, however, that in the case of
prospective investment bankers, the term of confidentiality may be [**] from the
date of disclosure and in the case of legal advisors, no written agreement shall
be required), which for the avoidance of doubt, will not permit use of such
Confidential Information for any purpose except those permitted by this
Agreement; provided, however, that, in each of the above situations, the
Receiving Party shall remain responsible for any failure by any Person who
receives Confidential Information pursuant to this Section 11.3(b)(ii)(B) to
treat such Confidential Information as required under this Article XI; and

(C)    in the case of any disclosure of this Agreement to any actual or
potential acquirer, assignee, licensee, licensor, investment banker,
institutional investor, lender or other financial partners, such disclosure
shall solely be [**]; it being understood and agreed that, in connection with a
proposed [**] with respect to such Party, only [**] this Agreement as
applicable, to such Third Party; provided that a Party may also disclose an
unredacted version of this Agreement to Third Party attorneys, professional
accountants and auditors who are engaged by licensors and lenders and who are
under obligations of confidentiality not to disclose the unredacted terms of
this agreement to such licensors or lenders for the purpose of confirming such
Party’s compliance with the terms of its applicable license and loan agreements
with such licensors and lenders.

(iii)    [**]. Such disclosures may include achievement of milestones,
significant events in the development and regulatory process, commercialization
activities and the like. In addition to the initial press release described in
Section 11.3(a), a Party (the “Requesting Party”) may elect to make any such
public disclosure of such achievement of milestones, significant events in the
development and regulatory process and commercialization activities, and in such
event it shall first notify the other Party (the “Cooperating Party”) of such

 

- 64 -



--------------------------------------------------------------------------------

planned press release or public announcement and provide a draft for review at
least [**] in advance of issuing such press release or making such public
announcement (or, with respect to press releases and public announcements that
are required by applicable Law, or by regulation or rule of any public stock
exchange (including NASDAQ), with as much advance notice as possible under the
circumstances if it is not possible to provide notice at least [**] in advance);
provided, however, that a Party may issue such press release or public
announcement without such prior review by the other Party if (A) the contents of
such press release or public announcement have previously been made public other
than through a breach of this Agreement by the issuing Party and (B) such press
release or public announcement does not materially differ from the previously
issued press release or other publicly available information. The Cooperating
Party may notify the Requesting Party of any reasonable objections or
suggestions that the Cooperating Party may have regarding the proposed press
release or public announcement, and the Requesting Party shall reasonably
consider any such objections or suggestions that are provided in at timely
manner. The principles to be observed in such disclosures shall include
accuracy, compliance with applicable Law and regulatory guidance documents,
reasonable sensitivity to potential negative reactions of the FDA (and its
foreign counterparts) and the need to keep investors informed regarding the
Requesting Party’s business.

Section 11.4    Publications. The Parties agree that decisions regarding the
timing and content of Publications shall be subject to the oversight and
approval of the JSC and JPC and neither Party nor its Affiliates shall have the
right to make Publications pertaining to the Collaboration except as provided
herein. If a Party or its Affiliates desire to make a Publication, such Party
must comply with the following procedure:

(a)    JSC Review. The publishing Party shall provide the JSC and the
non-publishing Party with an advance copy of the proposed Publication, and the
JSC shall then have [**] prior to submission for any Publication ([**] in the
case of an abstract or oral presentation) in which to determine whether the
Publication may be published and under what conditions, including (i) delaying
sufficiently long to permit the timely preparation and filing of a patent
application or (ii) specifying changes the JSC reasonably believes are necessary
to preserve any Patents or Know-How belonging (whether through ownership or
license, including under this Agreement) in whole or in part to the
non-publishing Party.

(b)    Removal of Confidential Information. In addition, if the non-publishing
Party informs the publishing Party that such Publication, in the non-publishing
Party’s reasonable judgment, discloses any Confidential Information of the
non-publishing Party or could be expected to have a material adverse effect on
any Know-How which is Confidential Information of the non-publishing Party, such
Confidential Information or Know-How shall be deleted from the Publication.

(c)    Scientific Conferences. Each Party shall have the right to present its
Publications approved pursuant to this Section 11.4 at scientific conferences,
including at any conferences in any country in the world, subject to any
conditions imposed by the JSC in its approval.

 

- 65 -



--------------------------------------------------------------------------------

(d)    Academic Publications. Notwithstanding the foregoing, the Parties
acknowledge that, to the extent that any Publication relates to Agios
Intellectual Property that is subject to an Existing Third Party Agreement, the
parties to such Existing Third Party Agreement may have retained the right to
publish certain information, and nothing in this Section 11.4 is intended to
restrict the exercise of such rights; provided that, to the extent that Agios
has the right to review and comment on any such publications, Agios shall, to
the extent permissible under such Existing Third Party Agreement, exercise such
rights after consultation with Celgene.

(e)    Delegation. For purposes of convenience, the JSC may delegate its
responsibilities under this Section 11.4 to one or more representatives of Agios
and Celgene.

Section 11.5    Term. All obligations under Sections 11.1, 11.2, 11.3 and 11.6
shall survive termination or expiration of this Agreement and shall expire [**]
following termination or expiration of this Agreement.

Section 11.6    Return of Confidential Information.

(a)    Obligations to Return or Destroy. Upon the expiration or termination of
this Agreement, the Receiving Party shall return to the Disclosing Party all
Confidential Information received by the Receiving Party from the Disclosing
Party (and all copies and reproductions thereof). In addition, the Receiving
Party shall destroy:

(i)    any notes, reports or other documents prepared by the Receiving Party
which contain Confidential Information of the Disclosing Party; and

(ii)    any Confidential Information of the Disclosing Party (and all copies and
reproductions thereof) which is in electronic form or cannot otherwise be
returned to the Disclosing Party.

(b)    Destruction. Alternatively, upon written request of the Disclosing Party,
the Receiving Party shall destroy all Confidential Information received by the
Receiving Party from the Disclosing Party (and all copies and reproductions
thereof) and any notes, reports or other documents prepared by the Receiving
Party which contain Confidential Information of the Disclosing Party. Any
requested destruction of Confidential Information shall be certified in writing
to the Disclosing Party by an authorized officer of the Receiving Party
supervising such destruction.

(c)    Limitation. Nothing in this Section 11.6 shall require the alteration,
modification, deletion or destruction of archival tapes or other electronic
back-up media made in the ordinary course of business; provided that the
Receiving Party shall continue to be bound by its obligations of confidentiality
and other obligations under this Article XI with respect to any Confidential
Information contained in such archival tapes or other electronic back-up media.

(d)    Exceptions. Notwithstanding the foregoing,

(i)    the Receiving Party’s legal counsel may retain one copy of the Disclosing
Party’s Confidential Information solely for the purpose of determining the
Receiving Party’s continuing obligations under this Article XI; and

 

- 66 -



--------------------------------------------------------------------------------

(ii)    the Receiving Party may retain the Disclosing Party’s Confidential
Information and its own notes, reports and other documents

(A)    to the extent reasonably required (1) to exercise the rights and licenses
of the Receiving Party expressly surviving expiration or termination of this
Agreement; or (2) to perform the obligations of the Receiving Party expressly
surviving expiration or termination of this Agreement; or

(B)    to the extent it is impracticable to do so without incurring
disproportionate cost.

Notwithstanding the return or destruction of the Disclosing Party’s Confidential
Information, the Receiving Party shall continue to be bound by its obligations
of confidentiality and other obligations under this Article XI.

Article XII

Representations and Warranties

Section 12.1    Mutual Representations. Agios and Celgene each represents,
warrants and covenants to the other Party, as of the Execution Date, that:

(a)    Authority. Each Party is duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its formation and has full
corporate power and authority to enter into this Agreement, and to carry out the
provisions hereof or thereof, as applicable.

(b)    Consents. All necessary consents, approvals and authorizations of all
government authorities and other Persons required to be obtained by it as of the
Execution Date in connection with the execution, delivery and performance of
this Agreement, and the performance of its obligations hereunder or thereunder,
as applicable, have been obtained, except for authorizations and consents that
may be necessary under Antitrust Law.

(c)    No Conflict. Notwithstanding anything to the contrary in this Agreement,
the execution and delivery of this Agreement, the performance of such Party’s
obligations in the conduct of the Collaboration and the licenses and sublicenses
to be granted pursuant to this Agreement (i) do not and will not conflict with
or violate any requirement of applicable Laws existing as of the Execution Date
and (ii) do not and will not conflict with, violate, breach or constitute a
default under any agreement or any provision thereof, or any contract, oral or
written, to which it is a party or by which it or any of its Affiliates is
bound, existing as of the Execution Date.

(d)    Enforceability. This Agreement has been duly executed and delivered on
behalf of each Party and is a legal and valid obligation binding upon it and is
enforceable in accordance with its terms.

(e)    Employee Obligations. To its knowledge, none of its or its Affiliates’
employees who have been, are or will be involved in the Collaboration are, as a
result of the nature of such Collaboration to be conducted by the Parties, in
violation of any covenant in any contract with a Third Party relating to
non-disclosure of proprietary information, noncompetition or non-solicitation.

 

- 67 -



--------------------------------------------------------------------------------

Section 12.2    Additional Agios Representations. Agios represents, warrants and
covenants to Celgene, as of the Execution Date, as follows: [**]

(a)    Agios has all rights, authorizations and consents necessary to grant all
rights and licenses it purports to grant to Celgene under this Agreement, except
for authorizations and consents that may be necessary under Antitrust Law.

(b)    Agios has not used, and during the Term will not knowingly use, any
Know-How in a Program conducted by Agios that is encumbered by any contractual
right of or obligation to a Third Party that conflicts or interferes with any of
the rights or licenses granted or to be granted to Celgene hereunder.

(c)    Agios has not granted, and during the Term Agios will not grant, any
right or license, to any Third Party relating to any of the intellectual
property rights it Controls, that conflicts with or limits the scope of the
rights or licenses granted or to be granted to Celgene hereunder.

(d)    There are no claims, litigations, suits, actions, disputes, arbitrations,
or legal, administrative or other proceedings or governmental investigations
pending or, to Agios’ knowledge, threatened against Agios, nor is Agios a party
to any judgment or settlement, which would be reasonably expected to adversely
affect or restrict the ability of Agios to consummate the transactions
contemplated under this Agreement and to perform its obligations under this
Agreement, or which would affect the Agios Intellectual Property, or Agios’
Control thereof, or any Target or Compound.*

(e)    To Agios’ knowledge, the practice of the Agios Intellectual Property as
contemplated under this Agreement does not (i) infringe any claims of any
Patents of any Third Party, or (ii) misappropriate any Know-How of any Third
Party.*

(f)    None of (i) the Agios Patents owned by Agios or both Controlled by and
Prosecuted by Agios and (ii) to Agios’ knowledge, the Agios Patents Controlled
but not Prosecuted by Agios are subject to any pending re-examination,
opposition, interference or litigation proceedings.*

(g)    To the knowledge of Agios, the Agios Patents Controlled by Agios or any
Affiliate pursuant to any Existing Third Party Agreement were not and are not
subject to any restrictions or limitations except as set forth in the Existing
Third Party Agreements.

(h)    Agios has and, to Agios’ knowledge, the applicable licensor under each
Existing Third Party Agreement has, complied with any and all obligations under
the Bayh-Dole Act to perfect rights to the applicable Patent Rights or Know-How
licensed thereunder.* Neither Agios nor any of its Affiliates has granted any
liens or security interests on the Agios Intellectual Property and the Agios
Intellectual Property is free and clear of any mortgage, pledge, claim, security
interest, covenant, easement, encumbrance, lien or charge of any kind, except in
each case with respect to licenses, covenants not to sue, immunities from suit,
standstills, releases and options which would not, in the aggregate,
fundamentally frustrate the purposes of the Collaboration.

 

- 68 -



--------------------------------------------------------------------------------

(i)    Schedule 12.2(i) contains a complete and accurate list of all Patents
owned by Agios and/or its Affiliates as of the Execution Date that are included
in the Patents licensed hereunder, indicating any co-owner(s), if
applicable. Except as set forth on Schedule 12.2(i), Agios and its Affiliates do
not own any Patent that is necessary or, to Agios’ reasonable belief as of the
Execution Date, reasonably useful to research, Develop, Manufacture or
Commercialize any Compounds or Licensed Products.

(j)    Schedule 12.2(j) sets forth a complete and accurate list of all Existing
Third Party Agreements, true and correct copies of which have been provided to
Celgene, and such agreements are in full force and effect and have not been
modified or amended. Neither Agios nor, to the knowledge of Agios, any licensor
under the Existing Third Party Agreements is in default with respect to a
material obligation under, and none of such parties has claimed or has grounds
upon which to claim that the other party is in default with respect to a
material obligation under, the Existing Third Party Agreements.*

(k)    Except under the Existing Third Party Agreements in effect as of the
Execution Date, and except as set forth on Schedule 12.2(j), Agios and its
Affiliates are not subject to any payment obligations to Third Parties as a
result of the execution or performance of this Agreement.

Section 12.3    Covenants.

(a)    Mutual Covenants. Each Party hereby covenants to the other Party that:

(i)    all employees of such Party or its Affiliates or Third Party
subcontractors working under this Agreement will be under appropriate
confidentiality provisions at least as protective as those contained in this
Agreement and, to the extent permitted under applicable Law, the obligation to
assign all right, title and interest in and to their inventions and discoveries,
whether or not patentable, to such Party as the sole owner thereof;

(ii)    to its knowledge, such Party will not (A) employ or use, nor hire or use
any contractor or consultant that employs or uses, any individual or entity,
including a clinical investigator, institution or institutional review board,
debarred or disqualified by the FDA (or subject to a similar sanction by any
Regulatory Authority outside the United States) or (B) employ any individual who
or entity that is the subject of an FDA debarment investigation or proceeding
(or similar proceeding by any Regulatory Authority outside the United States),
in each of subclauses (A) and (B) in the conduct of its activities under this
Agreement

(iii)    neither such Party nor any of its Affiliates shall, during the Term,
grant any right or license to any Third Party relating to any of the
intellectual property rights it owns or Controls which would conflict with any
of the rights or licenses granted to the other Party hereunder; and

 

- 69 -



--------------------------------------------------------------------------------

(iv)    such Party and its Affiliates shall perform its activities pursuant to
this Agreement, in compliance (and shall ensure compliance by any of its
subcontractors) in all material respects with all applicable Laws, including
GCP, GLP and GMP as applicable and with respect to the Development,
Manufacturing and Commercialization activities hereunder.

(b)    Third Party Agreement Covenants. Agios hereby covenants to Celgene that
Agios shall maintain the Existing Third Party Agreements and each Party hereby
covenants to the other Party that it shall maintain any Subsequent Third Party
Agreements, and shall not amend or terminate such agreements entered into by
such Party, and will not breach such agreements, if such amendment,
modification, termination or breach would adversely affect the other Party’s
rights under this Agreement.

Section 12.4    Agios Covenants During the Term. Except to the extent expressly
permitted under Section 8.6, during the Term, neither Agios nor its Affiliates
will, other than to an Affiliate of Agios who agrees in writing to be bound by
the terms and conditions of this Agreement (a) assign, transfer, convey,
encumber (including any liens or charges, but excluding any licenses, which are
the subject of subsection (b), below) or dispose of, or enter into any agreement
with any Third Party to assign, transfer, convey, encumber (including any liens
or charges, but excluding any licenses, which are the subject of subsection (b),
below) or dispose of, any assets specifically related to this Agreement,
including with respect to the Compound(s), any Licensed Product(s) and any
then-identified Companion Diagnostic(s) developed therefor, or pre-clinical
study or Clinical Trial results or other data specifically related to such
Program, or any intellectual property specifically related to any of the
foregoing (with respect to each Program, the “Agios Program Assets”), except to
the extent such assignment, transfer, conveyance, encumbrance or disposition
would not fundamentally frustrate the purpose of this Agreement with respect to
such Program, (b) license or grant to any Third Party, or agree to license or
grant to any Third Party, any rights to any Agios Program Assets if such license
or grant would fundamentally frustrate the purpose of this Agreement with
respect to such Program, or (c) disclose any Confidential Information relating
to the Agios Program Assets to any Third Party if such disclosure would
fundamentally frustrate the purpose of this Agreement with respect to such
Program. Agios and/or its Affiliates shall have the right to assign, transfer,
convey or dispose of any assets specifically related to such Program to any
Affiliate of Agios to the extent permitted under Section 15.4.

Section 12.5    Disclaimer. Except as otherwise expressly set forth in this
Agreement, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY THAT ANY PATENTS ARE
VALID OR ENFORCEABLE, AND EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT. Without limiting the generality of the foregoing, each Party
disclaims any warranties with regards to: (a) the success of any study or test
commenced under this Agreement; (b) the safety or usefulness for any purpose of
the technology or materials, including any Compound, Licensed Product or
Companion Diagnostic; and/or (c) the validity, enforceability, or
non-infringement of any intellectual property rights or technology it provides
or licenses to the other Party under this Agreement.

 

- 70 -



--------------------------------------------------------------------------------

Section 12.6    Additional Celgene Representations. Celgene represents and
warrants to Agios, as of the Execution Date that Celgene possesses sufficient
rights to enable Celgene to grant all rights and licenses it purports to grant
to Agios under this Agreement as of the Execution Date.

Article XIII

Indemnification; Product Liabilities

Section 13.1    By Celgene.

(a)    Celgene Indemnification Obligation. Celgene agrees, at Celgene’s cost and
expense, to defend, indemnify and hold harmless Agios and its Affiliates and
their respective directors, officers, employees and agents (the “Agios
Indemnified Parties”) from and against any Damages arising out of any Third
Party claim relating to:

(i)    any breach by Celgene of any of its representations, warranties or
obligations pursuant to this Agreement; or

(ii)    the gross negligence, or willful misconduct or violation of Law of
Celgene or its Affiliates.

(b)    Indemnification Procedures. In the event of any such claim against the
Agios Indemnified Parties by any Third Party, Agios shall promptly, and in any
event within [**], notify Celgene in writing of the claim. Celgene shall have
the right, exercisable by notice to Agios within [**] after receipt of notice
from Agios of the claim, to assume direction and control of the defense,
litigation, settlement, appeal or other disposition of the claim (provided that
such claim is solely for monetary damages and Celgene agrees to pay all Damages
relating to such matter, as evidenced in a written confirmation delivered by
Celgene to Agios) with counsel selected by Celgene and reasonably acceptable to
Agios; provided that the failure to provide timely notice of a claim by a Third
Party shall not limit an Agios Indemnified Party’s right for indemnification
hereunder except to the extent such failure results in actual prejudice to
Celgene. The Agios Indemnified Parties shall cooperate with Celgene and may, at
their option and expense, be separately represented in any such action or
proceeding. Celgene shall not be liable for any litigation costs or expenses
incurred by the Agios Indemnified Parties without Celgene’s prior written
authorization. In addition, Celgene shall not be responsible for the
indemnification or defense of any Agios Indemnified Party to the extent arising
from any negligent or intentional acts by any Agios Indemnified Party or the
breach by Agios of any representation, obligation or warranty under this
Agreement, or any claims compromised or settled without its prior written
consent. Each Party shall use reasonable efforts to mitigate Damages indemnified
under this Section 13.1.

Section 13.2    By Agios.

(a)    Agios Indemnification Obligation. Agios agrees, at Agios’ cost and
expense, to defend, indemnify and hold harmless Celgene and its Affiliates and
their respective directors, officers, employees and agents (the “Celgene
Indemnified Parties”) from and against any Damages arising out of any Third
Party claim relating to:

(i)    any breach by Agios of any of its representations, warranties or
obligations pursuant to this Agreement;

 

- 71 -



--------------------------------------------------------------------------------

(ii)    the gross negligence, willful misconduct or violation of Law of Agios or
its Affiliates;

(iii)    any of the matters disclosed by Agios in a disclosure schedule pursuant
to Section 12.2, where the cause of action underlying such Damages accrued prior
to the Execution Date. For the avoidance of doubt, amounts payable under
Subsequent Third Party Agreements shall be borne by the Parties as set forth in
Section 9.6(b), and shall not be subject to indemnification under this Section
13.2; or

(iv)    any of the matters disclosed by Agios in a disclosure schedule pursuant
to Section 12.2, where the cause of action underlying such Damages accrued prior
to the Execution Date. For the avoidance of doubt, amounts payable under Third
Party licenses entered into under Section 9.6(b) shall be borne by Celgene as
set forth in Section 9.6(b), and shall not be subject to indemnification under
this Section 13.2.

(b)    Indemnification Procedures. In the event of any such claim against the
Celgene Indemnified Parties by any Third Party, Celgene shall promptly, and in
any event within [**], notify Agios in writing of the claim. Agios shall have
the right, exercisable by notice to Celgene within [**] after receipt of notice
from Celgene of the claim, to assume direction and control of the defense,
litigation, settlement, appeal or other disposition of the claim (provided that
such claim is solely for monetary damages and Agios agrees to pay all Damages
relating to such matter, as evidenced in a written confirmation delivered by
Celgene to Agios) with counsel selected by Agios and reasonably acceptable to
Celgene; provided that the failure to provide timely notice of a claim by a
Third Party shall not limit a Celgene Indemnified Party’s right for
indemnification hereunder except to the extent such failure results in actual
prejudice to Agios. The Celgene Indemnified Parties shall cooperate with Agios
and may, at their option and expense, be separately represented in any such
action or proceeding. Agios shall not be liable for any litigation costs or
expenses incurred by the Celgene Indemnified Parties without Agios’ prior
written authorization. In addition, Agios shall not be responsible for the
indemnification or defense of any Celgene Indemnified Party to the extent
arising from any negligent or intentional acts by any Celgene Indemnified Party
or the breach by Celgene of any representation, obligation or warranty under
this Agreement, or any claims compromised or settled without its prior written
consent. Each Party shall use reasonable efforts to mitigate Damages indemnified
under this Section 13.2.

Section 13.3    Product Liability Costs. Except with respect to such portion (if
any) of Product Liabilities that are claims entitled to indemnification under
Section 13.1 or Section 13.2, the Parties shall be responsible for all Product
Liabilities, all Out-of-Pocket Costs and FTE Costs incurred by the controlling
Party under Section 13.4 in connection with any litigation or proceeding related
to such Third Party Products Liability Action, and all Out-of-Pocket Costs and
FTE Costs incurred by the non-controlling Party under Section 13.4 at the
request of the controlling Party under Section 13.4 as follows:

(a)    All such costs and expenses incurred before the Agios Opt-Out Date
relating to Licensed Products distributed prior to the Agios Opt-Out Date shall
be taken into account in determining Profit or Loss as, and to the extent,
provided in Exhibit D.

 

- 72 -



--------------------------------------------------------------------------------

(b)    All such costs and expenses incurred after the Agios Opt-Out Date
relating to Licensed Products shall be borne solely by Celgene if and only to
the extent such Product Liabilities arose from Licensed Products distributed
after the Agios Opt-Out Date.

Section 13.4    Conduct of Product Liability Claims.

(a)    Each Party shall promptly notify the other in the event that any Third
Party asserts or files any products liability claim or other action relating to
alleged defects in the Licensed Product (whether design defects, manufacturing
defects or defects in sales or marketing) (“Third Party Products Liability
Action”) against such Party. In the event of a Third Party Products Liability
Action against such a single Party, the unnamed Party shall have the right, in
the unnamed Party’s sole discretion, to join or otherwise participate in such
legal action with legal counsel selected by the unnamed Party and reasonably
acceptable to the named Party. The Party named in such Third Party Products
Liability Action shall have the right to control the defense of the action, but
shall notify and keep the unnamed Party apprised in writing of such action and
shall consider and take into account the unnamed Party’s reasonable interests
and requests and suggestions regarding the defense of such action; provided
that, in the event of an Agios Opt-Out Notice, Celgene shall have the right to
control the defense of all Third Party Product Liability Actions after the Agios
Opt-Out Date. In the event of a Third Party Products Liability Action against
both Parties, unless otherwise agreed by the Parties in writing, the Lead Party
of the relevant portion of the Territory shall control the response to such
Third Party Products Liability Action; provided that, in the event of an Agios
Opt-Out Notice, Celgene shall have the right to control the defense of all Third
Party Product Liability Actions.

(b)    The non-controlling Party of a Third Party Products Liability Action
shall reasonably cooperate with the controlling Party in the preparation and
formulation of a defense to such Third Party Products Liability Action, and in
taking other steps reasonably necessary to respond to such Third Party Products
Liability Action. The controlling Party shall have the right to select its
counsel for the defense to such Third Party Products Liability Action, which
counsel must be reasonably acceptable to the non-controlling Party. If required
under applicable Law in order for the controlling Party to maintain a suit in
response to such Third Party Products Liability Action, the non-controlling
Party shall join as a party to the suit. The non-controlling Party shall also
have the right to participate and be represented in any such suit on a voluntary
basis by its own counsel at its own expense. The controlling Party shall not
settle or compromise any Third Party Products Liability Action without the
consent of the other Party, which consent shall not be unreasonably withheld.

Section 13.5    Limitation of Liability. EXCEPT WITH RESPECT TO A BREACH OF
SECTION 8.6 OR ARTICLE XI, OR A PARTY’S LIABILITY PURSUANT TO SECTION 13.1 OR
SECTION 13.2, NEITHER PARTY SHALL BE LIABLE FOR SPECIAL, CONSEQUENTIAL,
EXEMPLARY, PUNITIVE, MULTIPLE OR OTHER INDIRECT OR REMOTE DAMAGES, OR FOR LOSS
OF PROFITS, LOSS OF DATA OR LOSS OF USE DAMAGES ARISING IN ANY WAY OUT OF THIS
AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, WHETHER BASED UPON WARRANTY,
CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR LOSS.

 

- 73 -



--------------------------------------------------------------------------------

Section 13.6    Insurance. Beginning on [**] and thereafter during the Term,
each Party shall maintain commercial general liability insurance (including
product liability insurance) from a recognized, creditworthy insurance company,
with coverage limits of at least [**] US Dollars ($[**]) per claim and annual
aggregate. Celgene may elect to self-insure all or parts of the limits described
above. Within [**] following written request from the other Party, each Party
shall furnish to the other Party a certificate of insurance evidencing such
coverage. If such coverage is modified or cancelled, the insured Party shall
notify the other Party and promptly provide such other Party with a new
certificate of insurance evidencing that such insured Party’s coverage meets the
requirements of this Section 13.6.

Article XIV

Term and Termination

Section 14.1    Term. The term of this Agreement (the “Term”) shall commence on
the Effective Date and shall continue, unless earlier terminated pursuant to
Section 14.3 on a Licensed Product-by-Licensed Product and country-by-country
basis, in full force and effect:

(a)    as long as the Parties continue to Develop or Commercialize Licensed
Products in accordance with the terms and conditions of this Agreement; or,

(b)    in the event of an Agios Opt-Out Date, this Agreement shall expire:

(i)    on a Licensed Product-by-Licensed Product and country-by-country basis,
upon the expiration of the applicable Royalty Term with respect to such Licensed
Product in such country; and

(ii)    in its entirety upon the expiration of all applicable Royalty Terms
under this Agreement with respect to all Licensed Products in all countries
worldwide.

For the avoidance of doubt, this Agreement shall not be effective until the
Effective Date, and this Agreement may be subject to termination prior to the
Effective Date as set forth in Section 3.2 of the Master Agreement, in which
case all rights to the Program (as defined in the Master Agreement) that is the
subject of this Agreement shall revert to Agios in accordance with Section 2.12
of the Master Agreement.

Section 14.2    Effect of Expiration. Following any Agios Opt-Out, after the
expiration of the Term pursuant to Section 14.1(b) above, the following terms
shall apply:

(a)    Licenses after Licensed Product Expiration. After expiration of the Term
(but not after early termination) with respect to any Licensed Product in a
country in the world pursuant to Section 14(b)(i), Celgene’s rights and licenses
hereunder under the Agios Intellectual Property, Agios Co-Co Collaboration
Intellectual Property and Agios’ rights in the Joint Collaboration IP to
develop, manufacture, have manufactured, use, offer for sale, sell, import and
otherwise commercialize such Licensed Product and related Companion Diagnostics
in the Field in such country, for so long as it continues to do so, shall
convert to irrevocable, non-terminable rights and licenses, with the right to
grant sublicenses; provided that, following such expiration and notwithstanding
Section 9.6(a), (i) Celgene shall be solely responsible for all payments owed to
any Third Party licensors and (ii) Celgene shall be responsible for complying
with the terms of any license agreements with such Third Party licensors, in
each case ((i) and (ii)), solely with respect to Celgene’s exercise of such
rights.

 

- 74 -



--------------------------------------------------------------------------------

(b)    Licenses after Expiration of Agreement. After expiration of the Term (but
not after early termination) with respect to this Agreement in its entirety
pursuant to Section 14.1(b)(ii), Celgene’s rights and licenses hereunder under
the Agios Intellectual Property, Agios Co-Co Collaboration Intellectual Property
and Agios’ rights in the Joint Collaboration IP to develop, manufacture, have
manufactured, use, offer for sale, sell, import and otherwise commercialize
Licensed Products and Companion Diagnostics in the Field worldwide, for so long
as it continues to do so, shall convert to irrevocable, non-terminable rights
and licenses, with the right to grant sublicenses; provided that, following such
expiration and notwithstanding Section 9.6(a), (i) Celgene shall be solely
responsible for all payments owed to any Third Party licensors and (ii) Celgene
shall be responsible for complying with the terms of any license agreements with
such Third Party licensors, in each case, ((i) and (ii)), solely with respect to
Celgene’s exercise of such rights.

Section 14.3    Termination.

(a)    Termination for Convenience. Celgene shall have the right to terminate
this Agreement in its entirety for convenience upon [**] prior written notice to
Agios; provided that Celgene shall not have the right to terminate this
Agreement until [**] following the Effective Date (it being understood and
agreed that Celgene shall be entitled to terminate upon [**] written notice at
any time it reasonably determines that such termination is necessary to comply
with any Antitrust Law).

(b)    Termination for Material Breach.

(i)    Termination by Either Party for Breach. Subject to Section 14.3(b)(ii)
(with respect to a Material Breach by either Party of its obligations to use
Commercially Reasonable Efforts), this Agreement and the rights granted herein
may be terminated by either Party for the material breach of this Agreement in a
manner that fundamentally frustrates the transactions contemplated by this
Agreement taken as a whole by the other Party to this Agreement (each, a
“Material Breach”), provided that, if the breaching Party has not cured such
Material Breach within [**] after the date of written notice to the breaching
Party of such breach (or [**], in the case of Celgene’s payment obligations
under this Agreement or the specified time period provided in Section
14.3(b)(ii) with respect to a Material Breach by either Party of its obligation
to use Commercially Reasonable Efforts, each as applicable) (the “Cure Period”),
which notice shall describe such breach in reasonable detail and shall state the
non-breaching Party’s intention to terminate this Agreement pursuant to this
Section 14.3(b)(i). Notwithstanding the preceding sentence, the Cure Period for
any allegation made in good faith as to a Material Breach under this Agreement
will run from the date that written notice was first provided to the breaching
Party by the non-breaching Party. Any such termination of this Agreement under
this Section 14.3(b)(i) shall become effective at the end of the Cure Period,
unless the breaching Party has cured any such Material Breach prior to the
expiration of such Cure Period, or, if such Material Breach is not susceptible
to cure within the Cure Period, then, the non-breaching Party’s right of
termination shall be suspended only if and for so long as the breaching Party
has provided to the non-breaching Party a written plan that is

 

- 75 -



--------------------------------------------------------------------------------

reasonably calculated to effect a cure and such plan is acceptable to the
non-breaching Party, and the breaching Party commits to and carries out such
plan as provided to the non-breaching Party within [**] after the date that
written notice was first provided to the breaching Party by the non-breaching
Party. The Parties understand and agree that the totality of this Agreement and
the [**].

(ii)    Additional Procedures for Termination by either Party for Failure of the
Other Party to Use Commercially Reasonable Efforts. If either Party wishes to
exercise its right to terminate this Agreement pursuant to Section 14.3(b)(i)
for the other Party’s Material Breach of its obligations to use Commercially
Reasonable Efforts, it shall provide to such other Party a written notice of its
intent to exercise such right, which notice shall be labeled as a “notice of
Material Breach for failure to use Commercially Reasonable Efforts,” and shall
state the reasons and justification for such termination [**]. For any such
notice of breach by a Party, the Cure Period shall, subject to Section
14.3(b)(iii), be [**], and shall become effective in accordance with Section
14.3(b)(i).

(iii)    Disagreement as to Material Breach. If the Parties reasonably and in
good faith disagree as to whether there has been a Material Breach pursuant to
Section 14.3(b) then subject to Section 15.1: (A) the Party that disputes that
there has been a Material Breach may contest the allegation by referring such
matter, within [**] for resolution to the Executive Officers, who shall meet
promptly to discuss the matter, and determine, within [**] following referral of
such matter, whether or not a Material Breach has occurred pursuant to Section
14.3(b); (B) the relevant Cure Period with respect thereto will be tolled from
the date the breaching Party notifies the non-breaching Party of such dispute
and through the resolution of such dispute in accordance with the applicable
provisions of this Agreement (provided, that if such dispute relates to payment,
the Cure Period will only be tolled with respect to payment of disputed amounts,
and not with respect to undisputed amounts), (C) it is understood and agreed
that during the pendency of such dispute, all of the terms and conditions of
this Agreement shall remain in effect and the Parties shall continue to perform
all of their respective obligations hereunder) and (D) if it is finally and
conclusively determined in accordance with Section 15.2 that the breaching Party
committed such Material Breach, then the breaching Party shall have the right to
cure such Material Breach after such determination within the Cure Period [**].

(iv)    If the Executive Officers are unable to resolve a dispute within such
[**] period after it is referred to them, the matter will be resolved as
provided in Section 15.1.

(v)    Payments. No milestone payments by Celgene will be due on milestones
achieved during the period between the notice of termination under Section
14.3(b) and the effective date of termination; provided, however, if either
Party provides notice of a dispute pursuant to Section 14.3(b) or otherwise and
such dispute is resolved in a manner in which no termination of this Agreement
occurs with respect to such breach or the breaching Party cures the applicable
breach during the Cure Period, then upon such resolution or cure Celgene will
within [**] pay to Agios the applicable milestone payment for each milestone
achieved during the period between the notice of termination under Section
14.3(b) and the resolution of such dispute or cure of such breach, and if it was
determined that Celgene wrongly asserted breach by Agios under Section 14.3(b),
then Celgene shall also pay interest on such amount as provided in Section 9.11.

 

- 76 -



--------------------------------------------------------------------------------

(c)    Termination for Insolvency. To the extent permitted by Law, this
Agreement may be terminated by either Party upon the filing or institution of
bankruptcy, reorganization, liquidation or receivership proceedings, or upon an
assignment of a substantial portion of the assets for the benefit of creditors
by the other Party; provided, however, that, in the event of any involuntary
bankruptcy or receivership proceeding such right to terminate shall only become
effective if the Party consents to the involuntary bankruptcy or receivership or
such proceeding is not dismissed within ninety (90) days after the filing
thereof.

(d)    Termination for Patent Challenge. Either Party shall have the right to
terminate this Agreement solely on a Licensed Product-by-Licensed Product basis
upon written notice if the other Party or any of its Affiliates challenges the
validity, scope or enforceability of or otherwise opposes any Patent (i)
included in the Agios Intellectual Property or Agios Co-Co Collaboration
Intellectual Property and that is licensed to Celgene under this Agreement in
any action or proceeding, or (ii) included in the Celgene Intellectual Property
or Celgene Collaboration Intellectual Property that is licensed to Agios under
this Agreement in any action or proceeding (subject to the exceptions described
in this Section 14.3(d), a “Challenge”) (other than as may be necessary or
reasonably required to assert a defense, cross-claim or a counter-claim in an
action or proceeding asserted by either Party or any of its Affiliates or
Licensee Partners against the other Party or any of its Affiliates or to respond
to a court request or order or administrative law, request or order) it being
understood and agreed that either Party’s right to terminate this Agreement
under this Section 14.3(d) shall not apply to any actions undertaken by an
Affiliate of the other Party (the “Challenging Party”) that first becomes such
an Affiliate as a result of a Change of Control involving the Challenging Party,
where such new Affiliate was undertaking any of the activities described in the
foregoing clause prior to such Change of Control; provided that a Party’s right
to terminate this Agreement under this Section 14.3(d) shall apply to actions
undertaken by such new Affiliate if the Challenging Party is the acquiror in
such Change of Control and such new Affiliate does not terminate or otherwise
cease participating in such action, proceeding, challenge or opposition within
[**] after the effective date of such Change of Control. If a Licensee Partner
of either Party challenges the validity, scope or enforceability of or otherwise
opposes any Patent included in any of the intellectual property described in
this Section 14.3(d) under which such Sublicensee is sublicensed in any action
or proceeding, then the Party that granted such sublicense shall, upon written
notice from the other Party, terminate such sublicense. For the avoidance of
doubt, an action by a Party or any of its Affiliates (collectively the “Pursuing
Party”) in accordance with this Agreement and the Master Agreement to amend
claims within a pending patent application of the other Party during the course
of the Pursuing Party’s Prosecution of such pending patent application or in
defense of a Third Party proceeding, or to make a negative determination of
patentability of claims of a patent application of the other Party or to abandon
a patent application of the other Party during the course of the Pursuing
Party’s Prosecution of such pending patent application, shall not constitute a
challenge under this Section 14.3(d). Neither Party shall, and each Party shall
ensure that its Affiliates and Licensee Partners do not, use or disclose any
Confidential Information of the other Party or any nonpublic information
regarding the Prosecution or enforcement of any Agios Patent, Celgene
Collaboration Patent or Agios Co-Co Collaboration Patent (including Joint
Collaboration Patents) to which a Party or any of its Affiliates or

 

- 77 -



--------------------------------------------------------------------------------

sublicensees are or become privy as a consequence of the rights granted to such
Party pursuant to Article X, in initiating, requesting, making, filing or
maintaining, or in funding or otherwise assisting any other Person with respect
to, any Challenge.

Section 14.4    Effects Of Termination.

(a)    Effects of Celgene Termination for Convenience or Agios Termination for
Celgene Breach, Insolvency or Patent Challenge. Upon termination of this
Agreement by Celgene under Section 14.3(a) or by Agios under Section 14.3(b),
14.3(c) or 14.3(d), the following shall apply:

(i)    all licenses granted by Agios to Celgene under Section 8.1(a) shall
terminate in their entirety if pursuant to Section 14.3(a), Section 14.3(b) or
Section 14.3(c), and (ii) with respect to the corresponding Compound and
Licensed Product if pursuant to Section 14.3(d), and all licenses granted by
Celgene to Agios under Section 8.1(b)(i) shall convert to worldwide licenses as
if Agios were the Lead Party worldwide and otherwise remain in effect, and, from
and after such termination, Agios shall pay Celgene royalties on Annual Net
Sales of Licensed Products pursuant to Section 9.5, reducing such royalties by
[**] percent ([**]%) and substituting “Agios” for “Celgene” and vice versa with
respect to all obligations and definitions, and otherwise mutatis mutandis, with
the Agios Opt-Out Date, as used therein, deemed to be the effective date of
termination; provided that (i) Agios shall be solely responsible for all
payments owed to any Third Party licensors (without any right to offset any such
amounts against royalties payable to Celgene hereunder) and (ii) Agios shall be
responsible for complying with the terms of any license agreements with such
Third Party licensors, in each case ((i) and (ii)), solely with respect to
Agios’ exercise of such rights

(ii)    each Party shall be released from its Development, Manufacture and
Commercialization obligations (except as set forth in Section 14.4(a)(vii) and
(viii) below with respect to Celgene’s transfer of Manufacturing to Agios
hereunder);

(iii)    within [**] after such termination, unless there has been an Agios
Opt-Out Date, each Party shall provide the other with a report of Development
Costs, Net Sales and Commercialization Expenses and other amounts incurred by
such Party that are subject to the Parties’ cost-sharing obligations through the
effective date of termination for the purpose of calculating a final
reconciliation of shared costs and payments in accordance with Section 9.2 and
Section 9.4, as applicable. Each Party shall submit any supporting information
reasonably requested by the other Party related to such Development Costs, Net
Sales, Commercialization Expenses and such other amounts included in such
Party’s reconciliation report within [**] after the other Party’s receipt of
such request. The Parties, with the assistance of the JCC, shall conduct a final
reconciliation of such costs and payments within [**] after receipt of all such
supporting information, and an invoice shall be issued to the Party (if any)
that owes the other Party a payment to accomplish the cost sharing or payment
envisioned under this Agreement pursuant to Section 9.2 and Section 9.4, as
applicable. The paying Party shall pay all amounts payable under any such
invoice within [**] after its receipt of such invoice; provided, however, that,
Celgene shall remain responsible for its applicable share of all Developments
Costs and Commercialization Expenses committed prior to the effective date of
termination and not cancelable by Agios, which Agios shall reasonably seek to
minimize, with respect to the

 

- 78 -



--------------------------------------------------------------------------------

Licensed Products to the extent such Development Costs and Commercialization
Expenses (A) are within an approved Development Budget under an approved
Development Plan or Commercialization Budget under an approved Commercialization
Budget, respectively, in place prior to termination and (B) are solely incurred
by Agios during the period ending [**] after the effective date of termination
of this Agreement.

(iv)    within [**] after such termination, Celgene shall provide to Agios a
fair and accurate summary report of the status of Development and
Commercialization activities conducted by Celgene with respect to the Licensed
Products;

(v)    Celgene shall promptly transfer and assign to Agios all of Celgene’s and
its Affiliates’ rights, title and interests in and to the product trademark(s)
(but not any Celgene house marks or composite marks including a house mark)
owned by Celgene (if Celgene was the Lead US Party, in accordance with Section
6.4(b)) and solely used for Licensed Products;

(vi)    Celgene shall as soon as reasonably practicable transfer and assign to
Agios all Regulatory Approvals of the Licensed Products, their corresponding
Regulatory Documentation, and a copy of all of the data comprising the Global
Safety Database; provided that Celgene may retain such data and a single copy of
such Regulatory Approvals and Regulatory Documentation for its
records. Notwithstanding the foregoing, if such Regulatory Approvals or
Regulatory Documentation are necessary or useful for the Development,
Manufacture or Commercialization of any product other than the Licensed
Products, in place of transferring or assigning the foregoing, Celgene shall
instead grant Agios a Right of Reference or Use with respect to such approvals
or documentation with respect to the Licensed Products;

(vii)    Agios shall have the option, exercisable within [**] following the
effective date of such termination of this Agreement, to obtain Celgene’s
inventory of the Licensed Products at a price equal to [**] percent ([**]%) of
Celgene’s Manufacturing Costs for such inventory of the Licensed Products;
provided that, if Celgene, its Affiliates or sublicensees have outstanding
orders, at Agios’ election, either Agios shall fulfill such orders or,
notwithstanding Agios’ option to purchase inventory, Celgene may retain
sufficient inventory to fulfill such orders. Agios may exercise such option by
written notice to Celgene during such [**] period; provided that, in the event
Agios exercises such right to purchase such inventory, Celgene shall grant, and
hereby does grant, a royalty-free right and license to any trademarks, names and
logos of Celgene contained therein for a period of [**] solely to permit the
orderly sale of such inventory, subject to Agios meeting reasonable quality
control standards imposed by Celgene on the use of such trademarks, names and
logos, which shall be consistent with the standards used by Celgene prior to
such termination;

(viii)    to the extent that Celgene is responsible for Manufacturing the
Licensed Products immediately prior to such termination, at Agios’ written
request:

(A)    in exchange for a payment equal to [**] percent ([**]%) of Celgene’s
Manufacturing Costs and upon other commercially reasonable terms as may be
mutually agreed between the Parties or their respective Affiliates in a supply
agreement, Celgene shall use Commercially Reasonable Efforts to supply Agios and
its Affiliates with comparable

 

- 79 -



--------------------------------------------------------------------------------

quantities of the Licensed Products in the form, formulation and presentation as
were being Developed or Commercialized immediately prior to termination until
the earlier of [**] after the effective date of the termination and
establishment by Agios of an alternative supply for such product(s);

(B)    in the event Celgene was utilizing a Third Party manufacturer to
Manufacture the Licensed Products, to the extent permitted by the terms of such
contract, Celgene shall promptly assign to Agios the manufacturing agreements
with such Third Party with respect to such product(s); and

(C)    Celgene shall transfer, or have transferred, to Agios or its designee,
pursuant to a technology transfer plan to be mutually agreed by the Parties, all
Manufacturing Technology Controlled by Celgene within Celgene Collaboration
Intellectual Property that is both necessary to Manufacture the Licensed
Products as Manufactured by or on behalf of Celgene and its Affiliates prior to
termination and has been incorporated in regulatory documentation submitted to a
Regulatory Authority in support of Development or Commercialization of the
Licensed Products (or is in the process of being incorporated), and Celgene
shall provide reasonable assistance in connection with the transfer of such
Manufacturing Technology to Agios or its designee, all of which shall be
transferred or provided at Celgene’s Out-of-Pocket Costs;

(ix)    separate transitional activities shall be undertaken with respect to any
Companion Diagnostic(s) to ensure that the appropriate Regulatory Approvals,
Manufacturing Technology or other Know-How or Patents necessary for the
Development, Manufacture or Commercialization of such Companion Diagnostic(s)
shall be transferred to Agios to the same extent as Regulatory Approvals,
Manufacturing Technology or other Know-How or Patents otherwise associated with
such Licensed Products are transferred;

(x)    notwithstanding anything to the contrary in Section 8.6, Agios shall have
the right to pursue the Development, Manufacture and Commercialization of the
Licensed Products; and

(xi)    the provisions of Article X (other than Section 10.1) shall terminate,
and Celgene shall, if applicable, provide reasonable assistance to Agios and
cooperation in connection with the transition of Prosecution and enforcement
responsibilities to Agios with respect to Celgene Collaboration Patents, Agios
Co-Co Collaboration Patents and Joint Collaboration Patents then being
Prosecuted or enforced by Celgene, including execution of such documents as may
be necessary to effect such transition.

(b)    Effects of Celgene Termination for Agios Breach, Insolvency or Patent
Challenge. Upon any termination of this Agreement by Celgene under Section
14.3(b), 14.3(c) or 14.3(d):

(i)    if Celgene has the right to terminate this Agreement pursuant to Section
14.3(b), (c) or (d), Celgene may elect, upon written notice to Agios, to either:

(A)    terminate this Agreement in its entirety, if pursuant to Section 14.3(b)
or (c), or with respect to the corresponding Compound and Licensed Product, if

 

- 80 -



--------------------------------------------------------------------------------

pursuant to Section 14.3(d), in which case (1) all rights and obligations of the
Parties under this Agreement or the corresponding Compound and Licensed Product,
respectively, shall terminate, except (I) Celgene’s payment obligations (accrued
as of the effective date of such termination) and the audit rights set forth in
Article IX, and (II) Section 14.4(d) shall, in each case (I) and (II), survive
such termination, (2) Agios shall return any Confidential Information of Celgene
pursuant to Article VIII of the Master Agreement that is not necessary to
practice any licenses retained by Agios following such termination under this
Agreement, another Development & Commercialization Agreement (as defined in the
Master Agreement) or the Master Agreement, (3) all licenses granted by Celgene
to Agios under Section 8.1(b)(i) with respect to the Licensed Product(s) that
are the subject of the applicable breach by Agios shall convert to worldwide
licenses as if Agios were the Lead Party worldwide and otherwise remain in
effect, and, from and after such termination, Agios shall pay Celgene royalties
on Annual Net Sales of such Licensed Product(s) pursuant to Section 9.5,
reducing such royalties by [**] percent ([**]%) and substituting “Agios” for
“Celgene” and vice versa with respect to all obligations and definitions, and
otherwise mutatis mutandis, with the Agios Opt-Out Date, as used therein, deemed
to be the effective date of termination, under Celgene’s rights in Celgene
Intellectual Property, Celgene Collaboration Intellectual Property, Joint
Inventions, Joint Patents and Manufacturing Technology to Develop, Manufacture
and Commercialize Compounds and Licensed Products; provided that (I) Agios shall
be solely responsible for all payments owed to any Third Party licensors
(without any right to offset any such amounts against royalties payable to
Celgene hereunder) and (II) Agios shall be responsible for complying with the
terms of any license agreements with such Third Party licensors, in each case
((I) and (II)), solely with respect to Agios’ exercise of such rights, and (4)
Celgene may seek any damages that Celgene can establish that are not compensated
by the royalties set forth in Section 14.4(b)(i)(A)(3); or

(B)    maintain this Agreement in full force and effect (foregoing, for the
avoidance of doubt, the right to terminate this Agreement for such occurrence of
such breach) and, with respect to the Licensed Product(s) that are the subject
of the applicable breach by Agios: (1) all future milestones and royalty
obligations in respect of such Licensed Products payable by Celgene under this
Agreement following such election shall be subject to a reduction of [**]
percent ([**]%) and (2) Agios’ Profit or Loss Allocation shall be terminated
(and the Parties shall treat this Agreement as though an Agios Opt-Out had
occurred pursuant to Section 2.3).

(ii)    if Celgene has made the election set forth in Section 14.4(b)(i)(B),
from and after such election:

(A)    if the Agios Opt-Out Date has not occurred before the effective date of
termination, then Celgene shall pay Agios milestones and royalties on Annual Net
Sales of Licensed Products following such termination (subject to the [**]
percent ([**]%) reduction described in Section 14.4(b)(i) above), with the Agios
Opt-Out Date, as used therein, deemed to be the effective date of termination,
or

(B)    if the Agios Opt-Out Date has occurred before the effective date of
termination, then Celgene shall continue to pay to Agios milestones and
royalties on Net Sales of Licensed Products following such termination (subject
to the [**] percent ([**]%) reduction described in Section 14.4(b)(i) above).

 

- 81 -



--------------------------------------------------------------------------------

(iii)    all licenses granted by Celgene to Agios under Section 8.1(b) with
respect to the Licensed Products shall terminate if Celgene has made the
election set forth in Section 14.4(b)(i)(B) and all licenses granted by Agios to
Celgene under Section 8.1(a) with respect to the Licensed Product(s) that are
the subject of the applicable breach by Celgene shall convert to worldwide
licenses as if Celgene were the Lead Party worldwide and otherwise remain in
effect, and, from and after such termination;

(iv)    Agios shall be released from its Development, Manufacture and
Commercialization obligations (except as set forth in clause (vii) below with
respect to Agios’ transfer of Manufacturing to Celgene hereunder);

(v)    each Party shall provide the other with a report of the Development Costs
and Commercialization Expenses incurred by such Party that are subject to the
Parties’ cost-sharing obligations through the effective date of termination for
the purpose of calculating a final reconciliation of shared costs in accordance
with Section 9.2 and Section 9.4;

(vi)    if Celgene has made the election set forth in Section 14.4(b)(i)(B)
within [**] after such termination, Agios shall provide to Celgene a fair and
accurate summary report of the status of Development and Commercialization
activities conducted by Agios with respect to the Licensed Products;

(vii)    if Agios is the Lead US Party and Celgene has made the election set
forth in Section 14.4(b)(i)(B) above:

(A)    Agios shall promptly transfer and assign to Celgene all of Agios’ and its
Affiliates’ rights, title and interests in and to the Product Trademark(s) (but
not any Agios house marks or composite marks including a house mark) owned by
Agios and solely used for Licensed Products in the US Territory;

(B)    Agios shall as soon as reasonably practicable transfer and assign to
Celgene all Regulatory Approvals of the Licensed Products for the US Territory,
their corresponding Regulatory Documentation, and a copy of all of the data
comprising the Global Safety Database for the US Territory; provided that Agios
may retain such data and a single copy of such Regulatory Approvals and
Regulatory Documentation for its records; and provided further that, if such
Regulatory Approvals or Regulatory Documentation are necessary or useful for the
Development, Manufacture or Commercialization of any product other than the
Licensed Products, in place of transferring or assigning the foregoing, Agios
shall grant Celgene a Right of Reference or Use with respect to such approvals
or documentation with respect to the Licensed Products; and

(C)    Celgene shall have the option, exercisable within [**] following the
effective date of such termination of this Agreement, to obtain Agios’ inventory
of the Licensed Products at a price equal to [**] percent ([**]%) of Agios’
Manufacturing Costs for such inventory of the Licensed Products; provided that,
if Agios, its Affiliates or sublicensees have outstanding orders, at Celgene’s
election, either Celgene shall fulfill such orders or, notwithstanding Celgene’s
option to purchase inventory, Agios may retain sufficient inventory to fulfill
such orders. Celgene may exercise such option by written notice to Agios during
such

 

- 82 -



--------------------------------------------------------------------------------

[**] period; provided that, in the event Celgene exercises such right to
purchase such inventory, Agios shall grant, and hereby does grant, a
royalty-free right and license to any trademarks, names and logos of Agios
contained therein for a period of [**] solely to permit the orderly sale of such
inventory, subject to Celgene meeting reasonable quality control standards
imposed by Agios on the use of such trademarks, names and logos, which shall be
consistent with the standards used by Agios prior to such termination. Unless
Celgene exercises its option under the first sentence of this Section
14.4(b)(vii)(C) and Agios, its Affiliates or sublicensees at termination of this
Agreement possess Licensed Product, have started the manufacture thereof or have
accepted orders therefor, Agios, its Affiliates or sublicensees shall have the
right, for up to [**] following the date of termination, to sell their
inventories thereof, complete the manufacture thereof and Commercialize such
fully-manufactured Licensed Product, in order to fulfill such accepted orders or
distribute such fully-manufactured Licensed Product in the US Territory, subject
to the obligation of Agios to pay Celgene any and all payments as provided in
this Agreement.

(viii)    if Celgene has made the election set forth in Section 14.4(b)(i)(B),
Celgene shall be solely responsible for any payments owed to any Third Party
licensors of Agios Intellectual Property, Agios Co-Co Collaboration Intellectual
Property or Celgene Collaboration Intellectual Property (without deduction under
Section 9.5(c)) and shall be responsible for complying with the terms of any
license agreements with such Third Party licensors, in either case, directly
related to Celgene’s exercise of such license; and

(ix)    if Celgene has made the election set forth in Section 14.4(b)(i)(B), the
rights of Agios in Article X (other than Section 10.1) shall be terminated and
Agios shall, if applicable, provide reasonable assistance to Celgene and
cooperation in connection with the transition of Prosecution and enforcement
responsibilities to Celgene with respect to Celgene Collaboration Patents, Agios
Co-Co Collaboration Patents and Joint Collaboration Patents then being
Prosecuted or enforced by Agios, including execution of such documents as may be
necessary to effect such transition; and

(x)    if Celgene has made the election set forth in Section 14.4(b)(i)(A),
separate transitional activities shall be undertaken with respect to any
Companion Diagnostic(s) to ensure that the appropriate Regulatory Approvals,
Manufacturing Technology or other Know-How or Patents necessary for the
Development, Manufacture or Commercialization of such Companion Diagnostic(s)
shall be transferred to Agios to the same extent as Regulatory Approvals,
Manufacturing Technology or other Know-How or Patents otherwise associated with
such Licensed Products are transferred.

(c)    In the case of any termination of this Agreement, if any Clinical Trials
(including any Additional Studies) are then being conducted at the time of such
termination with respect to any Licensed Product, the Parties hereby agree (i)
to reasonably cooperate in the completion of any such Clinical Trials (including
any Additional Studies), and (ii) notwithstanding anything to the contrary
contained herein, to grant to the Party that retains global Commercialization
rights to such Licensed Product following such termination (A) free of charge,
copies of and rights of reference to and use of all Licensed Product Data that
is Controlled by such Party and generated pursuant to such Clinical Trials
(including any Additional Studies) that are relevant to or necessary to address
issues relating to: (1) the safety

 

- 83 -



--------------------------------------------------------------------------------

of such Licensed Product in the Territory, including data that is related to
adverse effects experienced with such Licensed Product and/or (2) all activities
relating to CMC regarding such Licensed Product and in each of (1) and (2), that
are required to be reported or made available to Regulatory Authorities in the
Territory, when and as such data become available, and (B) copies of and rights
of reference to and use of all Licensed Product Data (other than the Licensed
Product Data referred to in subclause (A) above) that is Controlled by such
Party and generated pursuant to such Clinical Trials (including any Additional
Studies) that are relevant to or necessary to address the Development and
Commercialization of such Licensed Product promptly following the generation of
such Licensed Product Data if, but only if, as to such Licensed Product Data
described in this subclause (B), such Party that retains global
Commercialization rights to such Licensed Product following such termination
promptly pays for all Development Costs incurred following any such termination
of this Agreement with respect to such Clinical Trials (including any Additional
Studies).

(d)    Survival. Upon any termination or expiration of this Agreement, unless
otherwise specified in this Agreement and except for any rights or obligations
that have accrued prior to the effective date of termination or expiration, all
rights and obligations of each Party under this Agreement shall terminate in
whole or with respect to the Licensed Products, as the case may be; provided,
however, that Section 2.1, Section 3.7(b), Section 8.8, Section 9.2(b), Section
9.5(b)(v), Section 9.7, Section 9.8, Section 9.9, Section 9.10, Section 9.11,
Section 10.1, Section 12.5, Section 11.5, Section 11.6, Section 13.1, Section
13.2, Section 13.3, Section 13.4, Section 13.5, Section 14.4 and Section 15.2,
as well as any other provision which by its terms or by the context thereof is
intended to survive, shall survive any such termination or expiration of this
Agreement.

(e)    Equitable Relief. Termination of this Agreement shall be in addition to,
and shall not prejudice, the Parties’ remedies at law or in equity, including
the Parties’ ability to receive legal damages or equitable relief with respect
to any breach of this Agreement, regardless of whether or not such breach was
the reason for the termination.

(f)    Accrued Liabilities. Except as otherwise specifically provided herein,
termination of this Agreement shall not relieve the Parties of any liability or
obligation which accrued hereunder prior to the effective date of such
termination, nor preclude either Party from pursuing all rights and remedies it
may have hereunder or at law or in equity with respect to any breach of this
Agreement nor prejudice either Party’s right to obtain performance of any
obligation. In addition, termination of this Agreement shall not terminate
provisions which provide by their respective terms for obligations or
undertakings following the expiration of the term of this Agreement.

Article XV

Miscellaneous

Section 15.1    Dispute Resolution. Except for any disagreements that are within
the authority of any Committee as provided in Article II (which disagreements
shall be resolved in accordance with Section 2.2), the Parties agree that any
disputes arising with respect to the interpretation, enforcement, termination or
invalidity of this Agreement (each, a “Dispute”) shall first be presented to the
Parties’ respective Executive Officers for resolution. If the Parties are

 

- 84 -



--------------------------------------------------------------------------------

unable to resolve a given dispute pursuant to this Section 15.1 after in-person
discussions between the Executive Officers within [**] after referring such
dispute to the Executive Officers, either Party may, at its sole discretion,
seek resolution of such matter in accordance with Section 15.2.

Section 15.2    Submission to Court for Resolution. Subject to Section 15.1, the
Parties hereby irrevocably and unconditionally consent to the exclusive
jurisdiction of the courts located in the Southern District of New York for any
action, suit or proceeding (other than appeals therefrom) arising out of or
relating to this Agreement, and agree not to commence any action, suit or
proceeding (other than appeals therefrom) related thereto except in such
courts. The Parties further hereby irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding (other than
appeals therefrom) arising out of or relating to this Agreement in the courts of
New York, and hereby further irrevocably and unconditionally waive and agree not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. Each Party
further agrees that service of any process, summons, notice or document by
registered mail to its address set forth in Section 15.8 shall be effective
service of process for any action, suit or proceeding brought against it under
this Agreement in any such court.

Section 15.3    Governing Law. This Agreement and all questions regarding its
validity or interpretation, or the performance or breach of this Agreement,
shall be governed by and construed and enforced in accordance with the laws of
the State of New York, without reference to conflicts of laws principles.

Section 15.4    Assignment.

(a)    Generally. This Agreement may not be assigned by any Party, nor may any
Party delegate its obligations or otherwise transfer licenses or other rights
created by this Agreement, except as expressly permitted hereunder without the
prior written consent of the other Party, which consent will not be unreasonably
withheld, delayed or conditioned.

(b)    Celgene. Notwithstanding the limitations in Section 15.4(a), Celgene
Corp. and Celgene RIVOT may assign this Agreement, or any rights or obligations
hereunder in whole or in part, to (i) one or more Affiliates solely as provided
in this Section 15.4(b) or (ii) its successor in interest in connection with the
merger, consolidation, or sale of all or substantially all of its assets or that
portion of its business pertaining to the subject matter of this Agreement;
provided, however, that, except in the case where Celgene Corp., or Celgene
RIVOT, as applicable, is involved in a merger or consolidation where it is the
surviving entity and no assets of Celgene Corp. or Celgene RIVOT, as applicable
have been transferred as a result of such merger or consolidation (for example,
a reverse triangular merger), (A) Celgene Corp. or Celgene RIVOT, as applicable,
provides Agios with at least [**] advance written notice of any such
assignment(s), (B) prior to such assignment(s), Celgene Corp. or Celgene RIVOT,
as applicable, agrees in a written agreement delivered to Agios (and upon which
Agios may rely) to remain fully liable for the performance of its obligations
under this Agreement by its assignee(s), and (C) prior to such assignment(s),
the assignee(s) agree in a written agreement delivered to Agios (and upon which
Agios may rely) to assume performance of all such assigned obligations. If
Celgene Corp. or Celgene RIVOT, as applicable, wishes to assign any Celgene
Collaboration

 

- 85 -



--------------------------------------------------------------------------------

Intellectual Property or Joint Collaboration IP which Celgene Corp. or Celgene
RIVOT, as applicable, Controls, or Agios Program Assets for each Program, to one
or more permitted Affiliate(s), it will be permitted to do so conditioned on
such Affiliate(s) becoming a party to this Agreement, in the form of an
amendment to this Agreement executed by Celgene, Agios and such Affiliate(s),
pursuant to which such Affiliate(s) would agree to assume all obligations
hereunder, and grant to Agios all rights hereunder, with respect to the assets
so assigned.

(c)    Agios. Notwithstanding the limitations in Section 15.4(a), Agios
Pharmaceuticals and [Agios Ex-US] may assign this Agreement, or any rights or
obligations hereunder in whole or in part, to (i) one or more Affiliates solely
as provided in this Section 15.4(c) or (ii) its successor in connection with the
merger, consolidation, or sale of all or substantially all of its assets or that
portion of its business pertaining to the subject matter of this Agreement;
provided, however, that, except in the case where [**], (A) Agios
Pharmaceuticals or [Agios Ex-US], as applicable, provides Celgene with at least
[**] advance written notice of any such assignment(s), (B) prior to such
assignment(s), Agios Pharmaceuticals or [Agios Ex-US], as applicable, agrees in
a written agreement delivered to Celgene (and upon which Celgene may rely) to
remain fully liable for the performance of its obligations under this Agreement
by its assignee(s), and (C) prior to such assignment(s), the assignee(s) agree
in a written agreement delivered to Celgene (and upon which Celgene may rely) to
assume performance of all such assigned obligations, (D) in the case of any
assignment(s) by Agios Pharmaceuticals or [Agios Ex-US], as applicable, all
Co-Co Collaboration Intellectual Property and Joint Collaboration IP which Agios
Pharmaceuticals or [Agios Ex-US], as applicable, Controls, and all Program
Assets for each Program will be transferred to such assignee(s) effective as of
such assignment(s), and (E) all of the matters referred to in clauses (A), (B),
(C) and (D), as applicable, will be set forth in documentation [**] prior to any
such assignment(s) ([**]) and in all cases will provide [**]. Subject to the
terms of this Section 15.4(c), if Agios Pharmaceuticals or [Agios Ex-US], as
applicable, wishes to assign any [**], it will be permitted to do so conditioned
on [**], pursuant to which such [**]. Nothing in this Agreement (including this
Section 15.4(c)) shall be construed to contradict the requirement in Section
9.3.1(e)(iii)(B) of the Master Agreement.

(d)    In the event the Implementation Date for this Agreement has not occurred
within [**] following the Effective Date, Celgene shall be entitled to [**], if
required by any Antitrust Law; provided that the right to [**] set forth in this
Section 15.4(d) shall not apply if a breach by Celgene of its obligations under
Section 8.6(a) is a material cause of the failure to obtain clearance under
Antitrust Laws.

(e)    Nothing in this Section 15.4 shall be construed to relieve any Party (or
its assignee, as applicable) of its obligation under Sections 4.1(a), 4.1(c), or
4.1(g)(i) of this Agreement to locate a manufacturing facility or Backup
Facility in a particular jurisdiction.

Section 15.5    All Other Assignments Null and Void. The terms of this Agreement
will be binding upon and will inure to the benefit of the successors, heirs,
administrators and permitted assigns of the Parties. Any purported assignment in
violation of Section 15.4 will be null and void ab initio.

 

- 86 -



--------------------------------------------------------------------------------

Section 15.6    Change of Control. Notwithstanding anything to the contrary in
this Agreement, with respect to any intellectual property rights controlled by
the acquiring party or its Affiliates (if other than one of the Parties to this
Agreement) involved in any Change of Control of either Party, such intellectual
property rights shall not be included in the technology and intellectual
property rights licensed to the other Party hereunder to the extent held by such
acquirer or its Affiliate (other than the relevant Party to this Agreement)
prior to such transaction, or to the extent such technology is developed outside
the scope of activities conducted with respect to the Collaboration, Compounds
or Licensed Products, or related Companion Diagnostics. The Agios Intellectual
Property and the Celgene Intellectual Property shall exclude any intellectual
property owned or controlled by a permitted assignee or successor and not
developed in connection with the Collaboration, Compounds or Licensed Products,
or related Companion Diagnostics, Developed, Manufactured or Commercialized
pursuant to this Agreement or the Master Agreement.

Section 15.7    Force Majeure. If the performance of any part of this Agreement
by a Party is prevented, restricted, interfered with or delayed by an occurrence
beyond the control of such Party (and which did not occur as a result of such
Party’s financial condition, negligence or fault), including fire, earthquake,
flood, embargo, power shortage or failure, acts of war or terrorism,
insurrection, riot, lockout or other labor disturbance, governmental acts or
orders or restrictions, acts of God (for the purposes of this Agreement, a
“force majeure event”), such Party shall, upon giving written notice to the
other Party, be excused from such performance to the extent of such prevention,
restriction, interference or delay; provided that the affected Party shall use
its Commercially Reasonable Efforts to avoid or remove such causes of
non-performance and shall continue performance with the utmost dispatch whenever
such causes are removed.

Section 15.8    Notices. Unless otherwise agreed by the Parties or specified in
this Agreement, all notices required or permitted to be given under this
Agreement shall be in writing and shall be sufficient if: (a) personally
delivered; (b) sent by registered or certified mail (return receipt requested
and postage prepaid); (c) sent by express courier service providing evidence of
receipt and postage prepaid where applicable; or (d) sent by facsimile
transmission (receipt verified and a copy promptly sent by another permissible
method of providing notice described in clauses (a), (b) or (c) above), to
address for a Party set forth below, or such other address for a Party as may be
specified in writing by like notice:

 

To Agios Pharmaceuticals:

 

Agios Pharmaceuticals, Inc.

88 Sidney Street

Cambridge, MA 02139

Attention:   Chief Executive Officer

Telephone:   617-649-8600

Facsimile:   [**]

  

To Celgene Corp. or Celgene RIVOT:

 

Celgene Corporation

86 Morris Avenue

Summit, NJ 07901

Attention:   Senior Vice President Business Development

Telephone:   (908) 673-9000

Facsimile:   [**]

With a copy to:

Agios Pharmaceuticals, Inc.

88 Sidney Street

Cambridge, MA 02139

  

With a copy to:

Celgene Corporation

86 Morris Avenue

Summit, NJ 07901

 

- 87 -



--------------------------------------------------------------------------------

Attention:   Legal Department

Telephone:   (617) 649-8600

Facsimile:   [**]

 

and

 

WilmerHale

60 State Street

Boston, MA 02109

Attention: Steven D. Singer

Telephone: (617) 526-6410

Facsimile: (617) 526-5000

  

Attention:   Legal Department

Telephone:   (908) 673-9000

Facsimile:   [**]

 

and

 

Celgene RIVOT Ltd.

Aon House

30 Woodbourne Avenue

Pembroke HM 08

Bermuda

Phone: 441-296-4803

 

and

 

Dechert LLP

1900 K St. NW

Washington, DC 20006

Attention: David E. Schulman

Telephone: (202) 261-3440

Facsimile: [**]

To [Agios Ex-US]:

 

[____________________]

 

  

With a copy to:

[____________________]

 

and

 

WilmerHale

60 State Street

Boston, MA 02109

Attention: Steven D. Singer

Telephone: (617) 526-6410

Facsimile: (617) 526-5000

  

Any such notices shall be effective upon receipt by the Party to whom it is
addressed.

Section 15.9    Waiver. Except as otherwise expressly provided in this
Agreement, any term of this Agreement may be waived only by a written instrument
executed by a duly authorized representative of the Party waiving
compliance. The delay or failure of either Party at any time to require
performance of any provision of this Agreement shall in no manner affect such
Party’s rights at a later time to thereafter enforce such provision. No waiver
by either Party of any condition or term in any one or more instances shall be
construed as a further or continuing waiver of such condition or term or of
another condition or term.

 

- 88 -



--------------------------------------------------------------------------------

Section 15.10    Severability. If any provision of this Agreement should be held
invalid, illegal or unenforceable in any jurisdiction, the Parties shall
negotiate in good faith a valid, legal and enforceable substitute provision that
most nearly reflects the original intent of the Parties and all other provisions
of this Agreement shall remain in full force and effect in such jurisdiction and
shall be liberally construed in order to carry out the intentions of the Parties
hereto as nearly as may be possible. If the Parties cannot agree upon a
substitute provision, the invalid, illegal or unenforceable provision of this
Agreement shall not affect the validity of this Agreement as a whole, unless the
invalid, illegal or unenforceable provision is of such essential importance to
this Agreement that it is to be reasonably assumed that the Parties would not
have entered into this Agreement without the invalid, illegal or unenforceable
provision.

Section 15.11    Entire Agreement. This Agreement (including the Exhibits
attached hereto), together with the Master Agreement, constitutes the entire
agreement between the Parties relating to its subject matter, and supersedes all
prior and contemporaneous agreements, representations or understandings, either
written or oral, between the Parties with respect to such subject matter. There
are no covenants, promises, agreements, warranties, representations, conditions
or understandings, either oral or written, between the Parties other than as set
forth herein and therein.

Section 15.12    Modification. No modification, amendment or addition to this
Agreement, or any provision hereof, shall be effective unless reduced to writing
and signed by a duly authorized representative of each Party. No provision of
this Agreement shall be varied, contradicted or explained by any oral agreement,
course of dealing or performance or any other matter not set forth in an
agreement in writing and signed by a duly authorized representative of each
Party.

Section 15.13    Independent Contractors; No Intended Third Party
Beneficiaries. This Agreement is not intended nor shall be deemed or construed
to create any relationship of employer and employee, agent and principal,
partnership, or joint venture between the Parties. Each Party is an independent
contractor. Neither Party shall assume, either directly or indirectly, any
liability of or for the other Party. Neither Party shall have any express or
implied right or authority to assume or create any obligations on behalf of, or
in the name of, the other Party, nor to bind the other Party to any contract,
agreement or undertaking with any Third Party. There are no express or implied
third party beneficiaries hereunder, (a) except for the indemnitees identified
in Section 13.1 and Section 13.2 and (b) except for any licensor under any
Existing Third Party Agreement, to the extent described in Exhibit
C. Notwithstanding the provisions of this Section 15.13, the provisions of
Section 15.17 shall control for US federal income tax purposes, as applicable.

Section 15.14    Interpretation; Construction. The captions to the several
Articles and Sections of this Agreement are included only for convenience of
reference and shall not in any way affect the construction of, or be taken into
consideration in interpreting, this Agreement. In this Agreement, unless the
context requires otherwise, (a) the word “including” shall be deemed to be
followed by the phrase “without limitation” or like expression, whether or not
followed by

 

- 89 -



--------------------------------------------------------------------------------

the same; (b) references to the singular shall include the plural and vice
versa; (c) references to masculine, feminine and neuter pronouns and expressions
shall be interchangeable; (d) the words “herein” or “hereunder” relate to this
Agreement; (e) “or” is disjunctive but not necessarily exclusive; (f) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”; and (g) all references to “dollars” or “$” herein shall mean US
Dollars. Each Party represents that it has been represented by legal counsel in
connection with this Agreement and acknowledges that it has participated in the
drafting hereof. In interpreting and applying the terms and provisions of this
Agreement, the Parties agree that no presumption will apply against the Party
which drafted such terms and provisions.

Section 15.15    Performance by Affiliates.

(a)    To the extent that this Agreement imposes obligations on Affiliates of a
Party, such Party agrees to cause its Affiliates to perform such obligations.

(b)    The Parties hereby acknowledge and agree that (a) Celgene Corp. and Agios
Pharmaceuticals are the parties to this Agreement with respect to all rights and
obligations (including payment obligations) under this Agreement in the United
States; and (b) Celgene RIVOT and [Agios Ex-US] are the parties to this
Agreement with respect to all rights and obligations under this Agreement
outside of the United States.

Section 15.16    Counterparts. This Agreement may be executed in two (2)
counterparts, each of which shall be deemed an original, and both of which
together shall constitute one and the same instrument. Any such counterpart, to
the extent delivered by means of a fax machine or by .pdf, .tif, .gif, .jpeg or
similar attachment to electronic mail (any such delivery, an “Electronic
Delivery”) shall be treated in all manner and respects as an original executed
counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. No Party hereto
shall raise the use of Electronic Delivery to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of Electronic Delivery as a claim or defense with respect to the
formation of a contract, and each Party forever waives any such claim or
defense, except to the extent that such claim or defense relates to lack of
authenticity.

Section 15.17    Certain US Federal Income Tax Treatment. Pursuant to Section
15.13, this Agreement is not intended nor shall be deemed or construed to create
any relationship of employer and employee, agent and principal, legal
partnership, or joint venture between the Parties; provided, however, that the
Parties hereby acknowledge and agree that the Collaboration shall be treated as
a partnership with respect to the [US / ROW] Territory for US federal and state
income tax purposes only pursuant to Section 7701(a)(2) of the Code and the
Treasury Regulations thereunder, and each of [Agios / Agios Ex-US] and [Celgene
Corp. / Celgene RIVOT] shall be treated as partners in such partnership for all
taxable periods that the Collaboration is effective and before the Agios Opt-Out
Date. Agios and Celgene agree that each will take no position inconsistent with
partnership tax treatment for US federal and state income tax purposes for such
time. Exhibit G of this Agreement sets forth the Parties’ intentions regarding
allocations and other tax matters related to the tax partnership. Exhibit G
shall be interpreted in a manner consistent with this Section 15.17.

 

- 90 -



--------------------------------------------------------------------------------

Section 15.18    HSR Clearance; Cooperation. For the avoidance of doubt, the
Parties shall continue to comply with Section 3.2 of the Master Agreement.    

Section 15.19    Equitable Relief. Notwithstanding anything to the contrary
herein, the Parties shall be entitled to seek equitable relief, including
injunction and specific performance, as a remedy for any breach of this
Agreement. Such remedies shall not be deemed to be the exclusive remedies for a
breach of this Agreement but shall be in addition to all other remedies
available at law or equity.

Section 15.20    Further Assurances. Each Party shall execute, acknowledge and
deliver such further instruments, and do all such other acts, as may be
necessary or appropriate in order to carry out the expressly stated purposes and
the clear intent of this Agreement.

[Remainder of page intentionally left blank]

 

- 91 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Co-Development and
Co-Commercialization Agreement as of the Effective Date.

 

AGIOS PHARMACEUTICALS, INC. By:                                     
                                   Name:                                     
                              Title:                                     
                                Solely with respect to the rights and
obligations under this Co-Development and Co-Commercialization Agreement outside
of the United States (subject to Section 15.15): [AGIOS EX-US]
By:                                                                        
Name:                                                                   
Title:                                                                     
CELGENE CORPORATION By:                                     
                                   Name:                                     
                              Title:                                     
                                Solely with respect to the rights and
obligations under this Co-Development and Co-Commercialization Agreement outside
of the United States (subject to Section 15.15): CELGENE RIVOT LTD.
By:                                                                        
Name:                                                                   
Title:                                                                     

 



--------------------------------------------------------------------------------

Exhibit A

Target, Compound(s), Shared Program Type and Upfront Option Payment

1.         Target: [check applicable box and identify applicable Program
Target] The definitions under the selected Target shall apply to this Agreement:

¨ [**]

¨ [**]

¨ Other __________________

 

2.

Compounds [check applicable box and include Agios identifiers and structure(s)]:

¨ inhibitors of Target

or

¨ activators of Target

Description of Compound:

 

3.

Shared Program Type: [check applicable boxes]

¨ Shared 65/35 Program (and, for clarity, Celgene is the Lead Party)

or

¨ Shared 50/50 Program    

Lead US Party:             ¨ Agios             ¨ Celgene

 

4.

Upfront Option Payment calculated as either: [check applicable boxes]

¨ If the Program under this Agreement is a Designated Development Program or the
Deemed DC Program, the sum of Thirty Million US Dollars ($30,000,000) plus the
Reimbursable Back-up Expenses and the Reimbursable Manufacturing Expenses (such
Reimbursable Back-up Expenses and Reimbursable Manufacturing Expenses, in the
aggregate, not to exceed [**] US Dollars ($[**]));

 

A - 1



--------------------------------------------------------------------------------

OR

¨ If the Program under this Agreement is a Continuation Program (other than the
Deemed DC Program), the sum of Thirty-Five Million US Dollars ($35,000,000) plus
the Reimbursable Back-up Expenses and the Reimbursable Manufacturing Expenses
(such Reimbursable Back-up Expenses and Reimbursable Manufacturing Expenses, in
the aggregate, not to exceed [**] US Dollars ($[**])).

[Note: delete bracketed references to the [**] and [**] Programs throughout, to
the extent not applicable]

[Note: exceptions to Agios representations and warranties in Section 12.2 to be
identified, if applicable]

 

 

 

 

A - 2



--------------------------------------------------------------------------------

ANNEX I

REIMBURSABLE MANUFACTURING EXPENSES AND REIMBURSABLE BACK-UP

EXPENSES

Reference is made to the Upfront Option Fee described in paragraph 4 of Exhibit
A to this Agreement, which will include the following Reimbursable Manufacturing
Expenses and/or Reimbursable Back-Up Expenses as applicable: [check applicable
boxes]

¨ Reimbursable Back-up Expenses shall only include amounts incurred for:

 

  •  

[describe pre-approved back-up Compounds] which back-up Compounds have been
agreed to by the Parties on [insert relevant dates] and

 

  •  

in the aggregate, equals $_______________________ (which amount is subject to
review pursuant to Section 9.8 and, in the event of any good faith dispute
between the Parties, such amount shall not be payable until the final resolution
pursuant to Section 9.8).

¨ Reimbursable Manufacturing Expenses shall only include amounts incurred for:

 

  •  

[describe pre-approved Manufacturing Expenses, including any relevant quantities
of conforming Compounds that were Manufactured for post-Pre-Exercise Phase I
Development activities]; and

 

  •  

in the aggregate, equals $_______________________ (which amount is subject to
review pursuant to Section 9.8 and, in the event of any good faith dispute
between the Parties, such amount shall not be payable until the final resolution
pursuant to Section 9.8).

 

A - 3



--------------------------------------------------------------------------------

Exhibit B

Agios Patents, Celgene Patents and Celgene Collaboration Patents

(as of the Execution Date)

 

B-1



--------------------------------------------------------------------------------

Exhibit C

Existing Third Party Agreements

[Parties to identify each applicable Existing Third Party Agreement referenced
in the Option Data Package and each provision thereof that must be included in
this Agreement, including for Third Party Programs and Third Party Licenses]

 

C-1



--------------------------------------------------------------------------------

Exhibit D

Certain Financial Definitions

“Accounting Standards” means (a) GAAP (United States Generally Accepted
Accounting Principles) or (b) IFRS (International Financial Reporting
Standards), in either case, consistently applied, and reported in such Person’s
financial statements.

“Additional Revenue” means the sum of (a) recoveries pursuant to Section
10.3(f)(ii)(A) of this Agreement, (b) insurance proceeds relating to liabilities
previously paid by the Parties and reflected in Commercialization Expenses, and
(c) any payments or income (other than Net Sales) received by a Party or its
Affiliates that are attributable to the Licensed Products and relate to the
Territory.

“Advertising and Market Research Expenses” means those expenses incurred related
to: (a) conducting and monitoring professional and consumer appraisals of the
Licensed Products in the Territory, such as market share services (e.g., IMS
data), pricing analysis, special research testing and focus groups; and (b)
advertising and promotion of the Licensed Products in the Territory through any
means, including (i) television and radio advertisements; (ii) advertisements
appearing in journals, newspapers, magazines or other media; (iii) seminars,
symposia and conventions; (iv) packaging design; (v) programs for education of
health care professionals; (vi) product samples; (vii) visual aids and other
selling materials; (viii) hospital formulary committee presentations; (ix)
presentations to state and other governmental formulary committees; and (x) all
media costs associated with product advertising.

“Annual Net Sales” means, with respect to Licensed Products sold after the Agios
Opt-Out Date under this Agreement, the aggregate Net Sales of such Licensed
Products by Celgene or its Affiliates or sublicensees in the portion of such
Calendar Year following the Agios Opt-Out Date, and in each subsequent Calendar
Year during which this Agreement is in effect.

“Commercialization Expenses” mean those expenses incurred by either Party (as
detailed below) for the purpose of, and directly and specifically attributable
to, the Commercialization of the Licensed Products in the Territory, and shall
consist of the following expenses: (a) Distribution Costs; (b) Health Care
Reform Fees; (c) Manufacturing Costs for commercial supply in the Territory; (d)
Marketing Expenses; (e) Other Commercialization Costs; (f) Patent and Trademark
Prosecution and Enforcement Costs incurred in any country of the Territory from
and after the First Commercial Sale of a Licensed Product in the country; (g)
Product Liabilities; (h) Recall Expenses; (i) Regulatory Maintenance Costs; (j)
Selling Expenses; and (k) Third Party Patent Costs incurred in a country from
and after the First Commercial Sale of a Licensed Product in the country.

Commercialization Expenses shall not include: (w) expenses related to any
Clinical Trial even if incurred after the First Commercial Sale of a Licensed
Product in any country of the Territory; (x) costs that are deductible from Net
Sales under the definition thereof; (y) any losses, damages, fees, costs and
other liabilities incurred by a Party as a result of such Party’s negligence,
gross negligence, illegal conduct, willful misconduct or breach of such Party’s
representations and warranties made hereunder and any such losses, damages,
fees, costs and

 

D-1



--------------------------------------------------------------------------------

other liabilities will be treated as the sole and exclusive responsibility of
the Party whose actions or omissions gave rise to such losses, damages, fees,
costs and other liabilities; or (z) fines, penalties, assessments or other
financial sanctions levied by any governmental authority on either Party.

All of such costs shall be as determined from the books and records of the
applicable Party and its Affiliates maintained in accordance with the Accounting
Standards. Notwithstanding anything in this definition to the contrary, only
those Commercialization Expenses that are contemplated by, and materially
consistent with, the Commercialization Plan and Commercialization Budget for the
Licensed Product shall be chargeable as Commercialization Expenses. For purposes
of clarity, no general corporate overhead or fixed charges, such as
depreciation, shall constitute Commercialization Expenses (except as otherwise
provided under the definition of Manufacturing Costs).

“Development Costs” means the costs and expenses that are actually incurred by
or on behalf of a Party and specifically identifiable or specifically allocable
to the Development of the Licensed Products or Companion Diagnostics throughout
the Territory. “Development Costs” shall include:

(a)    the FTE Costs of the relevant Party or its Affiliates with respect to
such Development; it being understood and agreed that, in the case of FTE Costs
involving Development activities incurred by Celgene and its Affiliates, in lieu
of an FTE Cost reimbursement, Celgene shall be reimbursed at an amount equal to
[**] percent ([**]%) of the Out-of-Pocket Costs referred to in clause (b) below;

(b)    all Out-of-Pocket Costs incurred by the Parties or their Affiliates,
including payments made to Third Parties, with respect to such Development,
including Phase IV Study Expenses (except to the extent that such costs have
been included in FTE Costs);

(c)    Regulatory Expenses other than Regulatory Maintenance Costs;

(d)    the cost of contract research organizations (CROs);

(e)    Manufacturing Costs for clinical supply, including:

(i)    costs of packaging of drug products and distribution of drug products
used in Clinical Trials;

(ii)    expenses incurred to purchase or package comparator drugs;

(iii)    costs and expenses of disposal of clinical samples; and

(iv)    costs and expenses incurred in scaling up Manufacturing activities
related to pre-clinical or clinical supply, including formulation development
activities;

(f)    Manufacturing Scale-Up Costs; and

 

D-2



--------------------------------------------------------------------------------

(g)    Third Party Patent Costs and Patent and Trademark Prosecution and
Enforcement Costs incurred in each country of the Territory prior to the First
Commercial Sale of a Licensed Product in the country.

Development Costs shall not include: (x) any losses, damages, fees, costs and
other liabilities incurred by a Party as a result of such Party’s negligence,
gross negligence, illegal conduct, willful misconduct or breach of such Party’s
representations and warranties made hereunder and any such losses, damages,
fees, costs and other liabilities will be treated as the sole and exclusive
responsibility of the Party whose actions or omissions gave rise to such losses,
damages, fees, costs and other liabilities; or (y) fines, penalties, assessments
or other financial sanctions levied by any governmental authority on either
Party.

All of such costs shall be as determined from the books and records of the
applicable Party and its Affiliates maintained in accordance with the Accounting
Standards. Notwithstanding anything in this definition to the contrary, only
those Development Costs that are contemplated by, and materially consistent
with, the Development Plan and Development Budget for the Licensed Product shall
be chargeable as Development Costs. For purposes of clarity, no general
corporate overhead or fixed charges, such as depreciation, shall constitute
Development Costs (except as otherwise provided under the definition of
Manufacturing Costs).

“Distribution Costs” means Out-of-Pocket Costs and FTE Costs identifiable to the
distribution of the Licensed Products in the Territory, including customer and
wholesaler services, collection of data on sales, order entry, billing,
shipping, logistics, warehousing, product insurance, freight not paid by
customers, credit collection and similar activities.

“FTE” means the equivalent of the work of one (1) full-time employee of a Party
or its Affiliates for one (1) year (consisting of [**] hours per year) in
directly conducting Development, Manufacturing and/or Commercialization
activities hereunder. Any Party’s employee who devotes fewer than [**] hours per
year on the applicable activities shall be treated as an FTE on a pro-rata
basis, calculated by dividing the actual number of hours worked by such employee
on such activities by [**]. Any employee who devotes more than [**] hours per
year on the applicable activities shall be treated as one (1) FTE. For the
avoidance of doubt, FTE shall not include the work of general corporate or
administrative personnel, except for the portion of such personnel’s work time
actually spent on conducting scientific, technical or commercial activities
directly related to the Development, Manufacture or Commercialization of
Licensed Products.

“FTE Costs” means, for any period, the FTE Rate multiplied by the number of FTEs
in such period.

“FTE Rate” means, during the Term: (a) with respect to Development activities,
$[**] per FTE and (b) with respect to Commercialization activities, $[**] per
FTE. On January 1 of the Calendar Year following the Effective Date and on
January 1st of each subsequent Calendar Year, the foregoing rate shall be
increased for the Calendar Year then commencing by the percentage increase, if
any, [**] as of December 31 of the then most recently completed Calendar Year
with respect to the level of the [**] on December 31 of the Calendar Year
preceding the Effective Date. As used in this definition, [**].

 

D-3



--------------------------------------------------------------------------------

“Health Care Reform Fees” means Out-of-Pocket Costs representing the annual fee
paid to the US Government as defined in the Patient Protection and Affordable
Care Act (“PPACA”) and similar taxes and governmental fees in the United States,
in each case to the extent directly attributable to the Licensed Products. If
any similar governmental fee is legislated or rule created in any jurisdiction
in the Territory, such fee would be considered Health Care Reform Fees to the
extent directly attributable to the Licensed Products.

“Manufacturing Costs” means, with respect to the Licensed Products, the
reasonable FTE Costs and Out-of-Pocket Costs of a Party or any of its Affiliates
or sublicensees incurred in Manufacturing the Licensed Products, excluding
Manufacturing Scale-Up Costs, but including:

(h)    to the extent that the Licensed Products are manufactured by a Party or
any of its Affiliates or sublicensees, direct material and direct labor costs,
plus manufacturing overhead attributable to the Compound and any Products
(including facility start-up costs, all directly incurred manufacturing
variances, and a reasonable allocation of related manufacturing administrative
and facilities costs (including depreciation) and a reasonable allocation of the
costs of failed batches to be further described in the applicable supply
agreement, to be provided for the Licensed Products, but excluding costs
associated with excess capacity), all determined in accordance with the books
and records of the applicable Party or its Affiliates or sublicensees maintained
in accordance with the Accounting Standards, consistently applied; and

(i)    to the extent that the Licensed Products are manufactured by a Third
Party manufacturer, the Out-of-Pocket Costs paid by a Party or any of its
Affiliates or sublicensees to the Third Party for the manufacture, supply,
packaging and labeling of the Licensed Products, and any reasonable
Out-of-Pocket Costs and direct labor costs actually incurred by such Party or
any of its Affiliates or sublicensees in managing or overseeing the Third Party
relationship, determined in accordance with the books and records of the
applicable Party or its Affiliates or sublicensees maintained in accordance with
the Accounting Standards, consistently applied.

“Manufacturing Scale-Up Costs” means the reasonable FTE Costs and Out-of-Pocket
Costs of a Party or any of its Affiliates or sublicensees incurred in scaling up
Manufacturing activities related to the Licensed Products for clinical and
commercial supply, including (a) costs for process development work, analytical
method optimization, and process validation, (b) costs for complete technology
transfer to a commercial site (including costs for Manufacturing of
demonstration batches on a suitable scale), and (c) Regulatory Expenses
associated with such Manufacturing activities.

“Marketing Expenses” mean the sum of Marketing Management Expenses, Advertising
and Market Research Expenses and Medical Education Expenses.

“Marketing Management Expenses” mean FTE Costs of the Parties arising from the
management of marketing activities for the Licensed Products in the Field in the
Territory, including management and administration of managed care and national
accounts and other activities associated with developing overall sales and
marketing strategies; product-related advertising, market research and public
relations; relationship maintenance with opinion leaders, professional
societies, contract pricing administrators, and market information systems;
education programs for health care professionals; governmental affairs
activities for

 

D-4



--------------------------------------------------------------------------------

reimbursement, formulary acceptance; and other activities directly related to
the marketing or promotion of a Licensed Product in the Territory; provided
that, in each case, such costs may be allocated to the Licensed Product on a
percent of sales or other basis consistently applied within and across a Party’s
operating units; provided, further, that such allocation is made no less
favorable to the Licensed Product than to the internal allocation to such
Party’s other products.

“Medical Education Expenses” means all Out-of-Pocket Costs specifically incurred
to educate health care professionals licensed to practice in the Territory with
respect to a Licensed Product in the Territory through any means not covered in
the definition of “Advertising and Marketing Research Expenses”, but including
articles appearing in journals, newspapers, magazines or other media; seminars,
scientific exhibits, and conventions; and symposia, advisory boards and opinion
leader development activities; medical science liaison (MSL) and medical affairs
activities, and education grant programs.

“Net Sales” means, with respect to any Licensed Product, the gross amounts
invoiced by the Parties, their respective Affiliates or Licensee Partners to
Third Parties (that are not Licensee Partners) for the sale or other commercial
disposition of such Licensed Product anywhere within the Territory (each, a
“Selling Party”) to Third Party customers for sales of such Licensed Product,
less the following deductions actually incurred, allowed, paid, accrued or
specifically allocated in its financial statements in accordance with (as
applicable to the Selling Party) the Accounting Standards, for:

[**].

If non-monetary consideration is received by a Selling Party for any Licensed
Product in the relevant country, Net Sales will be calculated based on the
average price charged for such Licensed Product, as applicable, during the
preceding royalty period, or in the absence of such sales, the fair market value
of the Licensed Product, as applicable, as determined by the Parties in good
faith. Notwithstanding the foregoing, Net Sales shall not be imputed to
transfers of Licensed Products, as applicable, for use in Clinical Trials,
non-clinical development activities or other development activities with respect
to Licensed Products by or on behalf of the Parties, for bona fide charitable
purposes or for compassionate use or for Licensed Product samples, if no
monetary consideration is received for such transfers.

If a Licensed Product is sold as part of a Combination Product (as defined
below), Net Sales will be the product of (i) Net Sales of the Combination
Product calculated as above (i.e., calculated as for a non-Combination Product)
and (ii) the fraction (A/(A+B)), where:

“A” is the gross invoice price in such country of the Licensed Product
comprising a Compound as the sole therapeutically active ingredient; and

“B” is the gross invoice price in such country of the other therapeutically
active ingredients contained in the Combination Product.

If “A” or “B” cannot be determined by reference to non-Combination Product sales
as described above, then Net Sales will be calculated as above, but the gross
invoice price in the above equation shall be determined by mutual agreement
reached in good faith by the Parties prior to the end of the accounting period
in question based on an equitable method of determining the same that takes into
account, in the applicable country, variation in dosage units and the relative
fair market value of each therapeutically active ingredient in the Combination
Product.

 

D-5



--------------------------------------------------------------------------------

As used in this definition of “Net Sales,” “Combination Product” means a
Licensed Product that contains one or more additional active ingredients
(whether co-formulated or co-packaged) that are neither Compounds nor generic or
other non-proprietary compositions of matter. Pharmaceutical dosage form
vehicles, adjuvants and excipients shall be deemed not to be “active
ingredients.”

There shall be no double counting in determining the foregoing deductions from
gross amounts invoiced to calculate Net Sales. Subject to the foregoing, the
calculations set forth in this definition of Net Sales shall be determined in
accordance with Accounting Standards so as to arrive at Net Sales under
Accounting Standards as reported by the Selling Party in such Person’s financial
statements.

“Other Commercialization Costs” means any Out-of-Pocket Costs and FTE Costs
approved by the JCC and included in the Commercialization Budget and
Commercialization Plan that is not otherwise included in any other
Commercialization Expense category. It is understood that Other
Commercialization Costs shall not include costs associated with Development
activities.

“Out-of-Pocket Costs” means, with respect to certain activities hereunder,
direct expenses paid or payable by either Party or its Affiliates to Third
Parties (other than employees of such Party or its Affiliates) that are
specifically identifiable and incurred to conduct such activities for the
Collaboration hereunder and have been recorded in accordance with the Accounting
Standards.

“Patent and Trademark Prosecution and Enforcement Costs” means (a) costs
incurred pursuant to Section 10.2(c), Section 10.3(e) and Section 10.4, and (b)
costs incurred in connection with the selection, protection, utilization and
defense of Product Trademarks relating to the Licensed Products.

“Phase IV Study Expenses” means all Out-of-Pocket Costs incurred for the
Territory related to a Phase IV Study for any Licensed Product in the Territory,
including expenses arising from: (a) the activities related to the performance
of the Phase IV Study; (b) Manufacturing Costs for Licensed Product used in
connection with such Phase IV Study; (c) preparation, filing, and maintenance of
related Regulatory Documentation; and (d) any Product Liabilities relating to a
Licensed Product being used in the course of such Phase IV Study; provided,
however, that any losses, damages, fees, costs and other liabilities, including
any Product Liabilities, that are the result of a Party’s negligence, gross
negligence, illegal conduct, willful misconduct or breach of such Party’s
representations or warranties, are expressly excluded from the definition of
Phase IV Study Expenses, and shall be treated as the sole and exclusive
responsibility of the Party whose actions or omissions gave rise to such losses,
damages, fees, costs and other liabilities.

“Product Liabilities” means all losses, damages, fees, costs and other
liabilities incurred by a Party, its Affiliate or its sublicensee and resulting
from or relating to the use of a Licensed Product in a human (including clinical
trials or Commercialization) in the Territory incurred after

 

D-6



--------------------------------------------------------------------------------

the Effective Date. For the avoidance of doubt, Product Liabilities include
reasonable attorneys’ and experts’ fees and costs relating to any claim or
potential claim against a Party, its Affiliate, or its sublicensee and all
losses, damages, fees and costs associated therewith. Product Liabilities shall
not include liabilities associated with recalls or the voluntary or involuntary
withdrawal of the Licensed Product.

“Profit or Loss” means the profits or losses resulting from the
Commercialization of the Licensed Products in the Territory and which shall be
equal to (a) the sum of (i) Net Sales of Licensed Products in the Territory,
plus (ii) Additional Revenue, less (b) Commercialization Expenses for such
Licensed Products. As used herein, “Profit” refers to a Calendar Quarter or
Calendar Year in which a profit exists, and “Loss” refers to a Calendar Quarter
or Calendar Year in which a loss exists.

“Recall Expenses” means Out-of-Pocket Costs and FTE Costs directly associated
with notification, retrieval and return of Licensed Products, distribution of
such returned Licensed Products, replacement Licensed Products and distribution
of the replacement Licensed Products, in each case that are incurred with
respect to a recall conducted in accordance with Section 5.4 of this Agreement.

“Regulatory Expenses” means, with respect to the Licensed Products, all
Out-of-Pocket Costs incurred by or on behalf of a Party in connection with the
preparation and filing of regulatory submissions for the Licensed Products and
obtaining of Regulatory Approvals and any applicable governmental price and
reimbursement approvals.

“Regulatory Maintenance Costs” means Out-of-Pocket Costs and FTE Costs for
maintenance fees relating to Regulatory Approvals for the Licensed Products, and
personnel engaged in the filing and maintenance of Regulatory Approvals.

“Selling Expenses” means (a) the FTE Costs incurred by the Parties in
performance of details or Out-of-Pocket Costs incurred by the Parties for the
performance of details by a qualified contract sales force in the Territory;
where such FTE Costs shall be calculated on the basis of a fixed rate per
detail, which shall be approved by the JSC prior to the First Commercial Sale,
and (b) Out-of-Pocket Costs and FTE Costs directly attributable to selling the
Licensed Products, including sales managers, exhibits at shows or conventions
including samples, charges for space, sales aids and brochures, sales meetings,
specialty sales forces, call reporting and Third Party monitoring/tracking
services.

“Third Party Patent Costs” means Out-of-Pocket Costs paid to Third Parties
pursuant to Section 9.6 of this Agreement.

All costs in this Exhibit D shall be as determined from the books and records of
the applicable Party and its Affiliates maintained in accordance with the
Accounting Standards.

 

D-7



--------------------------------------------------------------------------------

Exhibit E

Countries for Filing Agios Patents, Celgene Collaboration Patents and Agios
Co-Co

Collaboration Patents

[**]

 

E-1



--------------------------------------------------------------------------------

Exhibit F

Press Release

 

F-1



--------------------------------------------------------------------------------

Exhibit G

PARTNERSHIP TAX MATTERS

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 5 pages were omitted. [**]

 

G-1



--------------------------------------------------------------------------------

SCHEDULE 6.3

Minimum Agios and Celgene Sales Representative Qualifications

[**].

 



--------------------------------------------------------------------------------

Disclosure Schedules

[tailor as applicable]

Schedule 12.2(d)

Schedule 12.2(e)

Schedule 12.2(f)

Schedule 12.2(h)

Schedule 12.2(i)          Patents

Schedule 12.2(j)          Existing Third Party Agreements

[Note: exceptions in Section 12.2 to be identified, if applicable]

 



--------------------------------------------------------------------------------

APPENDIX B

FORM OF LICENSE AGREEMENT

 

B-1



--------------------------------------------------------------------------------

FINAL VERSION

APPENDIX B

FORM OF LICENSE AGREEMENT

 

 

LICENSE AGREEMENT

by and among

AGIOS PHARMACEUTICALS, INC.

and

CELGENE CORPORATION

and

CELGENE RIVOT LTD.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page   

ARTICLE I. DEFINITIONS

     1   

ARTICLE II. GOVERNANCE

     10   

Section 2.1.

   Meetings and Reports      10   

Section 2.2.

   Certain Interactions with and Effects on the Master Agreement      11   

ARTICLE III. DEVELOPMENT

     11   

Section 3.1.

   Development of Licensed Products      11   

Section 3.2.

   Companion Diagnostics      12   

Section 3.3.

   Records; Tech Transfer      12   

ARTICLE IV. MANUFACTURE AND SUPPLY

     13   

Section 4.1.

   Pre-Clinical, Clinical and Commercial Supply      13   

Section 4.2.

   Transfer of Manufacturing Responsibility      13   

Section 4.3.

   Manufacturing Efforts      13   

ARTICLE V. REGULATORY MATTERS

     14   

Section 5.1.

   Transfer of Regulatory Documentation      14   

Section 5.2.

   Responsibility for Regulatory Interactions      14   

Section 5.3.

   Review of Regulatory Documentation      14   

Section 5.4.

   Agios Ownership for Ongoing Clinical Trials      14   

Section 5.5.

   Right of Reference or Use      14   

Section 5.6.

   Pharmacovigilance      15   

ARTICLE VI. COMMERCIALIZATION

     15   

Section 6.1.

   Commercialization Responsibilities for Licensed Products      15   

Section 6.2.

   Trademarks      15   

ARTICLE VII. DILIGENCE

     16   

Section 7.1.

   Compliance with Laws      16   

Section 7.2.

   Diligence Obligations      16   

Section 7.3.

   No Representation      16   

ARTICLE VIII. GRANT OF RIGHTS; EXCLUSIVITY

     17   

Section 8.1.

   License Grants      17   

Section 8.2.

   Sublicense Rights      17   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

        Page   

Section 8.3.

   Sublicense Requirements      18   

Section 8.4.

   Affiliates, Licensee Partners and Third Party Contractors      18   

Section 8.5.

   Existing Third Party Agreements      19   

Section 8.6.

   Exclusivity      21   

Section 8.7.

   Retained Rights      23   

Section 8.8.

   Section 365(n) of the Bankruptcy Code      24   

ARTICLE IX. FINANCIAL PROVISIONS

     24   

Section 9.1.

   Upfront Option Payment      24   

Section 9.2.

   Milestone Payments      24   

Section 9.3.

   Royalty Payments      26   

Section 9.4.

   Third Party Payments      28   

Section 9.5.

   Financial Records      28   

Section 9.6.

   Audits      28   

Section 9.7.

   Tax Matters      29   

Section 9.8.

   Currency Exchange      30   

Section 9.9.

   Late Payments      30   

Section 9.10.

   Blocked Payments      30   

ARTICLE X. INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED

                     MATTERS

     30   

Section 10.1.

   Ownership of Inventions      30   

Section 10.2.

   Prosecution of Patents      31   

Section 10.3.

   Third Party Infringement of Agios Patents, Celgene Collaboration Patents and
Joint Patents      33   

Section 10.4.

   Claimed Infringement; Claimed Invalidity      35   

Section 10.5.

   Patent Term Extensions      36   

Section 10.6.

   Patent Marking      36   

Section 10.7.

   Celgene Intellectual Property      36   

Section 10.8.

   Application of 35 U.S.C. § 102(c)      36   

ARTICLE XI. CONFIDENTIALITY

     37   

Section 11.1.

   Confidential Information      37   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

        Page   

Section 11.2.

   Permitted Disclosure      37   

Section 11.3.

   Publicity; Terms of this Agreement; Non-Use of Names      38   

Section 11.4.

   Publications      40   

Section 11.5.

   Term      40   

Section 11.6.

   Return of Confidential Information      41   

ARTICLE XII. REPRESENTATIONS AND WARRANTIES

     42   

Section 12.1.

   Mutual Representations      42   

Section 12.2.

   Additional Agios Representations      42   

Section 12.3.

   Covenants      44   

Section 12.4.

   Agios Covenants During the Term      44   

Section 12.5.

   Disclaimer      45   

ARTICLE XIII. INDEMNIFICATION; PRODUCT LIABILITIES

     45   

Section 13.1.

   By Celgene      45   

Section 13.2.

   By Agios      46   

Section 13.3.

   Product Liability Costs      47   

Section 13.4.

   Limitation of Liability      47   

Section 13.5.

   Insurance      47   

ARTICLE XIV. TERM AND TERMINATION

     48   

Section 14.1.

   Term      48   

Section 14.2.

   Effect of Expiration      48   

Section 14.3.

   Termination      49   

Section 14.4.

   Effects of Termination      51   

ARTICLE XV. MISCELLANEOUS

     56   

Section 15.1.

   Dispute Resolution      56   

Section 15.2.

   Submission to Court for Resolution      56   

Section 15.3.

   Governing Law      57   

Section 15.4.

   Assignment      57   

Section 15.5.

   Force Majeure      58   

Section 15.6.

   Notices      59   

Section 15.7.

   Waiver      60   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

        Page   

Section 15.8.

   Severability      60   

Section 15.9.

   Entire Agreement      61   

Section 15.10.

   Modification      61   

Section 15.11.

   Independent Contractors; No Intended Third Party Beneficiaries      61   

Section 15.12.

   Interpretation; Construction      61   

Section 15.13.

   Performance by Affiliates      61   

Section 15.14.

   Counterparts      62   

Section 15.15.

   HSR Clearance; Cooperation      62   

Section 15.16.

   Equitable Relief      62   

Section 15.17.

   Further Assurances      62   

 

-iv-



--------------------------------------------------------------------------------

Exhibits

Exhibit A

  

Target, Compound(s) and Upfront Option Payment

Exhibit B

  

Agios Patents and Celgene Collaboration Patents

Exhibit C

  

Existing Third Party Agreements

Exhibit D

  

Countries for Filing Agios Patents, Celgene Collaboration Patents and Joint
Patents

Exhibit E

  

Press Release

Disclosure Schedules

[tailor as applicable]

Schedule 12.2(d)

Schedule 12.2(e)

Schedule 12.2(f)

Schedule 12.2(h)

Schedule 12.2(i)        Patents

Schedule 12.2(j)        Existing Third Party Agreements

 

- v -



--------------------------------------------------------------------------------

LICENSE AGREEMENT

This License Agreement (this “Agreement”) is entered into as of [•] (the
“Execution Date”), by and among Agios Pharmaceuticals, Inc., a Delaware
corporation (“Agios”), on the one hand, and Celgene Corporation, a Delaware
corporation (“Celgene Corp.”), with respect to all rights and obligations under
this Agreement in the United States, and Celgene RIVOT Ltd., a Bermuda company
(“Celgene RIVOT”), with respect to all rights and obligations under this
Agreement outside of the United States (Celgene RIVOT and Celgene Corp.
together, “Celgene”), on the other hand. Celgene and Agios are each referred to
herein by name or as a “Party”, or, collectively, as the “Parties”.

INTRODUCTION

 

1.

Agios and Celgene are parties to the Master Research and Collaboration
Agreement, dated as of May 17, 2016 (the “Master Agreement”).

 

2.

Pursuant to the Master Agreement, Agios has discovered and has been developing
the compound(s) in the I&I Field identified on Exhibit A, each of which the
Parties believe to be a potent [inhibitor/activator] [select applicable
direction of modulation at Execution] of the metabolic target identified on
Exhibit A.

 

3.

Except as provided herein, the Parties have agreed that the further Development
and Commercialization of the Compound should be conducted pursuant to the terms
of this Agreement and that all further such activities related to the Compound
should cease under the Master Agreement.

NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and agreements contained herein, and for other valuable consideration,
the receipt and adequacy of which are hereby acknowledged, Agios and Celgene
hereby agree as follows:

Article I.

Definitions

Terms used but not defined herein shall have the meaning set forth in the Master
Agreement. When used in this Agreement, each of the following terms shall have
the meanings set forth in this Article I:

Section 1.1    “Accounting Standards” means (a) GAAP (United States Generally
Accepted Accounting Principles) or (b) IFRS (International Financial Reporting
Standards), in either case, consistently applied, and reported in such Person’s
financial statements.

Section 1.2    “Agios Intellectual Property” means Agios Know-How and Agios
Patents, collectively.

Section 1.3    “Agios Know-How” means any Know-How that is (a) Controlled by
Agios as of the Execution Date or during the Term, and (b) necessary or useful
for the Development, Manufacture or Commercialization of the Compounds or
Licensed Products.

 



--------------------------------------------------------------------------------

Section 1.4    “Agios Patents” means any Patents that (a) are Controlled by
Agios as of the Execution Date or during the Term, and (b) Cover, or are useful
for, the Development, Manufacture or Commercialization of the Compounds or
Licensed Products (including the composition of matter, manufacture or any use
thereof). Agios Patents as of the Execution Date are as set forth on Exhibit B
to this Agreement.

Section 1.5    “Annual Net Sales” means, the aggregate Net Sales of a Licensed
Product by Celgene or its Affiliates or Licensee Partners in each Calendar Year
during which this Agreement is in effect.

Section 1.6    “Calendar Quarter” means a calendar quarter ending on the last
day of March, June, September or December; provided, however, that the first
Calendar Quarter shall begin on the Effective Date and end on the last day of
the calendar quarter during which the Effective Date occurs.

Section 1.7    “Calendar Year” means a period of time commencing on January 1
and ending on the following December 31; provided, however, that the first
Calendar Year shall begin on the Effective Date and end on December 31 of the
calendar year during which the Effective Date occurs.

Section 1.8    “Celgene Collaboration Intellectual Property” means Celgene
Collaboration Know-How and Celgene Collaboration Patents, collectively.

Section 1.9    “Celgene Collaboration Know-How” means, collectively, (a)
Know-How within Celgene Collaboration Intellectual Property (as defined in the
Master Agreement) that is necessary or useful for the Development, Manufacture
and/or Commercialization of any Compounds or Licensed Products and (b) if the
Program (as defined in the Master Agreement) that is the subject of this
Agreement is a Qualified Early Exercise I&I Program (as defined in the Master
Agreement), all Know-How developed or generated on or after the Execution Date
by or on behalf of Celgene and/or its Affiliates in the conduct of the
Development, Manufacture and/or Commercialization of any Compounds or Licensed
Products pursuant to this Agreement, in each case ((a) and (b)), Controlled by
Celgene.

Section 1.10    “Celgene Collaboration Patents” means, collectively, (a) Patents
within Celgene Collaboration Intellectual Property (as defined in the Master
Agreement) that are necessary or useful for the Development, Manufacture and/or
Commercialization of any Compounds or Licensed Products and (b) if the Program
(as defined in the Master Agreement) that is the subject of this Agreement is
Qualified Early Exercise I&I Program (as defined in the Master Agreement), all
Patents that Cover Celgene Collaboration Know-How, in each case ((a) and (b))
Controlled by Celgene. Celgene Collaboration Patents as of the Execution Date
are as set forth on Exhibit B to this Agreement.

Section 1.11    “Celgene Intellectual Property” means Celgene Know-How and
Celgene Patents, collectively.

Section 1.12    “Celgene Know-How” means any Know-How that is (a) Controlled by
Celgene as of the Effective Date or during the Term; (b) necessary or useful for
the Development, Manufacture or Commercialization of the Compounds or Licensed
Products; and (c) contributed by Celgene, in Celgene’s sole discretion, for use
in the Collaboration, as evidenced by written notice from Celgene to Agios; but
excluding Celgene Collaboration Know-How.

 

- 2 -



--------------------------------------------------------------------------------

Section 1.13    “Celgene Patents” means any Patents that (a) are Controlled by
Celgene as of the Effective Date or during the Term; (b) Cover the Compounds or
Licensed Products; and (c) are contributed by Celgene, in Celgene’s sole
discretion, for use in the Collaboration, as evidenced by written notice from
Celgene to Agios; but excluding Celgene Collaboration Patents.

Section 1.14    “Clinical Trial” means a Phase I Study, a Phase II Study, a
Phase III Study, a Phase IV Study or a combination of any of the foregoing
studies.

Section 1.15    “Code” means the United States Internal Revenue Code of 1986, as
amended.

Section 1.16    “Collaboration” means the activities performed or to be
performed by a Party or Parties, as the case may be, relating to the
Development, Manufacturing and Commercialization of the Licensed Products under
this Agreement or the Master Agreement.

Section 1.17    “Companion Diagnostic” means a biomarker or diagnostic test that
is developed by a Party or jointly by the Parties in the course of the
Collaboration as a companion diagnostic for use with a Licensed Product in
accordance with the Regulatory Approval(s) therefor to generate a result for the
purposes of diagnosing a disease or condition, or to facilitate the application
of the Licensed Product that is used in the cure, mitigation, treatment, or
prevention of disease, including a biomarker or diagnostic test used to diagnose
the likelihood that a specific patient will contract a certain disease or
condition or to predict which patients are suitable candidates for a specific
form of therapy.

Section 1.18    “Compound” means (a) any compound that is listed on Exhibit A,
[or, if the applicable program is a Qualified Early Exercise I&I Program, any
Program Compounds (as defined in the Master Agreement, including any chemotypes
described on Schedule 1.1.83 thereto) that are listed on Exhibit A] [insert if
applicable] and (b) to the extent Active (as defined in the Master Agreement)
against the Target, any salt, fluorinated derivative, free acid, free base,
clathrate, solvate, hydrate, hemihydrates, anhydride, ester, chelate, conformer,
congener, crystal form, crystal habit, polymorph, amorphous solid, isomer,
stereoisomer, enantiomer, racemate, prodrug, isotopic or radiolabeled
equivalent, metabolite, conjugate, complex or mixture, of such chemical entity
of any such compound identified in the foregoing clause (a) or in this clause
(b).

Section 1.19    “Confidential Information” means (a) all confidential or
proprietary information relating to the Development, Manufacture or
Commercialization of the Compounds or Licensed Products, and (b) all other
confidential or proprietary documents, technology, Know-How or other information
(whether or not patentable) actually disclosed by one Party to the other
pursuant to this Agreement or the Master Agreement relating to the Licensed
Products and all proprietary biological materials of a Party.

 

- 3 -



--------------------------------------------------------------------------------

Section 1.20    “Data” means any and all research data, results, pharmacology
data, medicinal chemistry data, preclinical data, market research, clinical data
(including investigator reports (both preliminary and final), statistical
analysis, expert opinions and reports, safety and other electronic databases),
in any and all forms, including files, reports, raw data, source data (including
patient medical records and original patient report forms, but excluding
patient-specific data to the extent required by applicable Laws) and the like,
in each case directed to, or used in, the Development, Manufacture or
Commercialization of the Licensed Products.

Section 1.21    “Effective Date” means the date on or after the Execution Date
that is the Implementation Date (as defined in the Master Agreement) with
respect to this Agreement.

Section 1.22    “Executive Officers” means Celgene’s Chief Executive Officer (or
the officer or employee of Celgene then serving in a substantially equivalent
capacity) or his designee and Agios’ Chief Executive Officer (or the officer or
employee of Agios then serving in a substantially equivalent capacity) or his
designee; provided that any such designee must have decision-making authority on
behalf of the applicable Party.

Section 1.23    “Existing Third Party Agreement” means any agreement listed on
Exhibit C to this Agreement.

Section 1.24    “Field” means the treatment, control, mitigation, prevention or
cure or diagnosis of any Indications.

Section 1.25    “First Commercial Sale” means the first commercial sale of a
Licensed Product by Celgene, its Affiliates, Licensee Partners, distributors or
agents in a country in an arms’ length transaction to a Third Party following
receipt of applicable Regulatory Approval of such product in such country. Sales
for test marketing or clinical trial purposes shall not constitute a First
Commercial Sale.

Section 1.26    “[**]” means [**].

Section 1.27    “Generic Competition” means, with respect to a Licensed Product
in a given country in a given Calendar Year, that, during such Calendar Year one
or more Generic Products shall be commercially available in such country.

Section 1.28    “Generic Product” means, as to a Licensed Product, any product
(including a “generic product” approved by way of an Abbreviated New Drug
Application by the FDA (or equivalent regulatory mechanism for another
Regulatory Authority), “biogeneric,” “follow-on biologic,” “follow-on biological
product,” “follow-on protein product,” “similar biological medicinal product,”
or “biosimilar product”) that, in each case, (a) is sold by a Third Party that
is not a Licensee Partner of Celgene or any of its Affiliates and that has not
otherwise been authorized by Celgene or any of its Affiliates under a Regulatory
Approval granted by a Regulatory Authority to such Third Party that is based
upon or relies upon the Regulatory Approval granted by such Regulatory Authority
for such Licensed Product; and (b) in the United States, is “therapeutically
equivalent,” “comparable,” “biosimilar,” or “interchangeable,” as evaluated by
the FDA, applying the definition of “therapeutically equivalent” set forth in
the preface to the then-current edition of the FDA publication “Approved Drug
Products With Therapeutic Equivalence Evaluations” or any other definitions set
forth in the U.S. Code, FDA regulations, or other source of U.S. Law and,
outside the United States, meets such equivalent determination by the applicable
Regulatory Authorities (including a determination that the

 

- 4 -



--------------------------------------------------------------------------------

product is “comparable,” “interchangeable,” “bioequivalent,” or “biosimilar”
with respect to the Licensed Product), in each case, as is necessary to permit a
pharmacist or other individual authorized to dispense pharmaceuticals under Law
to substitute one product for another product in the absence of specific
instruction from a physician or other authorized prescriber under Law

Section 1.29    “[**]” means [**].

Section 1.30    “Licensed Products” means (a) a Compound, and (b) any product
that contains a Compound as an active ingredient.

Section 1.31    “Licensee Partner” means any Third Party to whom Celgene or any
of its Affiliates or any other Licensee Partner grants a sublicense or license
with respect to the Development, Manufacture or Commercialization of Licensed
Products in the Field under the rights to Agios Intellectual Property, granted
to Celgene or its Affiliate hereunder, in each case excluding (a) Third Party
Contractors and (b) wholesale distributors or any other Third Party that
purchases Licensed Product in an arm’s-length transaction, where such Third
Party does not have a sublicense to Develop, Manufacture or Commercialize the
Licensed Product except for a limited sublicense to the extent required to
enable such Third Party to perform final packaging for such Licensed Product for
local distribution.

Section 1.32    “Major [**]” means [**].

Section 1.33    “Major Market” means [**].

Section 1.34    “Manufacture” or “Manufacturing” means, as applicable, all
activities associated with the production, manufacture, processing, filling,
packaging, labeling, shipping, and storage of a drug substance or drug product,
or any components thereof, including process and formulation development,
process validation, stability testing, manufacturing scale up, preclinical,
clinical and commercial manufacture and analytical methods development and
validation, product characterization, quality assurance and quality control
development, testing and release.

Section 1.35    “Manufacturing Technology” means copies of all Agios Know-How or
Celgene Know-How, as applicable, which are necessary or useful for Manufacturing
preclinical, clinical or commercial supply, as applicable, of the Licensed
Products, including specifications, assays, batch records, quality control data,
and transportation and storage requirements.

Section 1.36    “NDA” means an application submitted to a Regulatory Authority
for the marketing approval of a Licensed Product, including (a) a New Drug
Application, Product License Application or Biologics License Application (as
such capitalized terms are used in C.F.R Title 21) filed with FDA or any
successor applications or procedures, (b) a foreign equivalent of a U.S. New
Drug Application, Product License Application or Biologics License Application
or any successor applications or procedures, including a Marketing Authorization
Application in the European Union, and (c) all supplements and amendments that
may be filed with respect to the foregoing.

 

- 5 -



--------------------------------------------------------------------------------

Section 1.37    “Net Sales” means, with respect to any Licensed Product, the
gross amounts invoiced by Celgene, its respective Affiliates or Licensee
Partners to Third Parties (that are not Licensee Partners) for the sale or other
commercial disposition of such Licensed Product anywhere within the Territory
(each, a “Selling Party”) to Third Party customers for sales of such Licensed
Product, less the following deductions actually incurred, allowed, paid, accrued
or specifically allocated in its financial statements in accordance with (as
applicable to the Selling Party) the Accounting Standards, for:

[**].

If non-monetary consideration is received by a Selling Party for any Licensed
Product in the relevant country, Net Sales will be calculated based on the
average price charged for such Licensed Product, as applicable, during the
preceding royalty period, or in the absence of such sales, the fair market value
of the Licensed Product, as applicable, as determined by the Parties in good
faith. Notwithstanding the foregoing, Net Sales shall not be imputed to
transfers of Licensed Products, as applicable, for use in Clinical Trials,
non-clinical development activities or other development activities with respect
to Licensed Products by or on behalf of the Parties, for bona fide charitable
purposes or for compassionate use or for Licensed Product samples, if no
monetary consideration is received for such transfers.

If a Licensed Product is sold as part of a Combination Product (as defined
below), Net Sales will be the product of (i) Net Sales of the Combination
Product calculated as above (i.e., calculated as for a non-Combination Product)
and (ii) the fraction (A/(A+B)), where:

“A” is the gross invoice price in such country of the Licensed Product
comprising a Compound as the sole therapeutically active ingredient; and

“B” is the gross invoice price in such country of the other therapeutically
active ingredients contained in the Combination Product.

If “A” or “B” cannot be determined by reference to non-Combination Product sales
as described above, then Net Sales will be calculated as above, but the gross
invoice price in the above equation shall be determined by mutual agreement
reached in good faith by the Parties prior to the end of the accounting period
in question based on an equitable method of determining the same that takes into
account, in the applicable country, variation in dosage units and the relative
fair market value of each therapeutically active ingredient in the Combination
Product.

As used in this definition of “Net Sales,” “Combination Product” means a
Licensed Product that contains one or more additional active ingredients
(whether co-formulated or co-packaged) that are neither Compounds nor generic or
other non-proprietary compositions of matter. Pharmaceutical dosage form
vehicles, adjuvants and excipients shall be deemed not to be “active
ingredients.”

There shall be no double counting in determining the foregoing deductions from
gross amounts invoiced to calculate Net Sales. Subject to the foregoing, the
calculations set forth in this definition of Net Sales shall be determined in
accordance with Accounting Standards so as to arrive at Net Sales under
Accounting Standards as reported by the Selling Party in such Person’s financial
statements.

 

- 6 -



--------------------------------------------------------------------------------

Section 1.38    “Out-of-Pocket Costs” means, with respect to certain activities,
direct expenses paid or payable by either Party or its Affiliates to Third
Parties (other than employees of such Party or its Affiliates) that are
specifically identifiable and incurred to conduct such activities and have been
recorded in accordance with the Accounting Standards.

Section 1.39    “Phase IV Study” means a human clinical trial of a product which
is (a) conducted to satisfy a requirement of a Regulatory Authority in order to
maintain a Regulatory Approval or (b) conducted voluntarily after Regulatory
Approval of the product has been obtained from an appropriate Regulatory
Authority for enhancing marketing or scientific knowledge of an approved
Indication.

Section 1.40    “Product Liabilities” means all product liability losses,
damages, fees, costs and other liabilities incurred by a Party, its Affiliate or
its Licensee Partner and resulting from or relating to the use of a Licensed
Product in a human (including Clinical Trials or Commercialization) incurred
after the Execution Date. For the avoidance of doubt, Product Liabilities
include reasonable attorneys’ and experts’ fees and costs relating to any claim
or potential claim against a Party, its Affiliate, or its Licensee Partner and
all losses, damages, fees and costs associated therewith. Product Liabilities
shall not include liabilities associated with recalls or the voluntary or
involuntary withdrawal of the Licensed Product.

Section 1.41    “Regulatory Documentation” means, with respect to the Licensed
Products, all INDs, NDAs and other regulatory applications submitted to any
Regulatory Authority, Regulatory Approvals, pre-clinical and clinical data and
information, regulatory materials, drug dossiers, master files (including Drug
Master Files, as defined in 21 C.F.R. 314.420 and any non-United States
equivalents), and any other data, reports, records, regulatory correspondence
and other materials relating to Development or Regulatory Approval of the
Licensed Products, or required to Manufacture, distribute or sell the Licensed
Products, including any information that relates to pharmacology, toxicology,
chemistry, Manufacturing and controls data, batch records, safety and efficacy,
and any safety database.

Section 1.42    “Regulatory Exclusivity” means, with respect to a Licensed
Product in a country, that the Licensed Product has been granted marketing
exclusivity afforded approved drug products, or approved biological products if
applicable, pursuant to (a) Sections 505(c), 505(j), and 505A of the FDCA, and
the regulations promulgated thereunder, as amended from time to time, or similar
laws enacted to apply to biological products, and the regulations promulgated
thereunder, as amended from time to time, or their equivalent in a country other
than the United States, (b) the orphan drug exclusivity afforded approved drugs
designated for rare diseases or conditions under Sections 526 and 527 of the
FDCA, and the regulations promulgated thereunder, as amended from time to time,
or its equivalent in a country other than the United States, or (c) any future
Law.

Section 1.43    “Reimbursable Back-up Expenses” means, [**]. The amount of the
Reimbursable Back-up Expenses, if any, is set forth on Annex I to Exhibit A.

Section 1.44    “Reimbursable Manufacturing Expenses” means, [**]. The amount of
the Reimbursable Manufacturing Expenses, if any, is set forth on Annex I to
Exhibit A.

 

- 7 -



--------------------------------------------------------------------------------

Section 1.45    “Right of Reference or Use” means a “Right of Reference or Use”
as that term is defined in 21 C.F.R. §314.3(b), and any non-United States
equivalents.

Section 1.46    “Target” means the metabolic target set forth on Exhibit A.

Section 1.47    “Territory” means worldwide.

Section 1.48    “Third Party Agreement” means (a) each [**] and (b) any other
Third Party agreement that Celgene may enter into, during the Term in accordance
with the terms of this Agreement, to acquire or license Third Party Patents or
Know-How that are necessary or useful for the Development, Manufacture or
Commercialization of the Compounds or Licensed Products.

Section 1.49    “Third Party Rights” means, with respect to a Party, any rights
of, and any limitations, restrictions or obligations imposed by, Third Parties
pursuant to any Third Party Agreements.

Section 1.50    “Valid Claim” means (a) a claim of any issued, unexpired patent
that has not been revoked or held unenforceable or invalid by a decision of a
court or governmental agency of competent jurisdiction from which no appeal can
be taken, or with respect to which an appeal is not taken within the time
allowed for appeal, and that has not been disclaimed or admitted to be invalid
or unenforceable through reissue, disclaimer or otherwise, or (b) a patent
application or subject matter of a claim thereof filed by a Person in good faith
that has not been cancelled, withdrawn or abandoned, nor been pending for more
than [**] from the earliest filing date to which such patent application or
claim is entitled.

Section 1.51    Additional Definitions. Each of the following definitions is set
forth in the section of this Agreement indicated below:

 

DEFINITION

  

SECTION

35 U.S.C. § 102(c) Patent    Section 10.8 [**]    Section 8.6(b)(iii) Acquirer
Program    Section 8.6(b)(v)(4) Affiliate    Master Agreement Agios    Preamble
Agios Indemnified Parties    Section 13.1(a) Agios Program Assets    Section
12.4 Agreement    Preamble Antitrust Law    Master Agreement Audit Team   
Section 9.6(a) Bankruptcy Code    Section 8.8 Business Day    Master Agreement
Celgene    Preamble Celgene Corp.    Preamble Celgene RIVOT    Preamble Celgene
Indemnified Parties    Section 13.2(a)

 

- 8 -



--------------------------------------------------------------------------------

DEFINITION

  

SECTION

Celgene Manufacturing Responsibilities

  

Section 4.1(a)

Challenge

  

Section 14.3)(d)

Challenging Party

  

Section 14.3(d)

Combination Product

  

Section 1.37

Commercialization/Commercialize

  

Master Agreement

Commercialization Report

  

Section 2.1(c)

Commercially Reasonable Efforts

  

Master Agreement

Competitive Infringement

  

Section 10.3(b)

Competitive Program

  

Section 8.6(b)(iv)

Competitive Program Party

  

Section 8.6(b)(iv)

Control/Controlled

  

Master Agreement

Cooperating Party

  

Section 11.3(b)(iii)

Cover/Covering/Covered

  

Master Agreement

Cure Period

  

Section 14.3(b)(i)

Develop/Development

  

Master Agreement

Development Costs

  

Master Agreement

Disclosing Party

  

Section 11.1

Dispute

  

Section 15.1

Earlier Patent

  

Section 10.8

Electronic Delivery

  

Section 15.14

Execution Date

  

Preamble

FDA

  

Master Agreement

FDA

  

Master Agreement

force majeure event

  

Section 15.5

IND

  

Master Agreement

Indication

  

Master Agreement

[**]

  

Section 9.7(a)

Invalidity Claim

  

Section 10.4(b)

Joint Inventions

  

Section 10.1(c)

Joint Patents

  

Section 10.1(c)

Know-How

  

Master Agreement

Law

  

Master Agreement

Licensed Branding

  

Section 6.2(c)

Licensed Product Data

  

Section 14.4(c)

Manufacturing Costs

  

Master Agreement

Master Agreement

  

Introduction

Material Breach

  

Section 14.3(b)(i)

Metabolic Target

  

Master Agreement

Ongoing Clinical Trial

  

Section 3.1(a)

Party/Parties

  

Preamble

Patents

  

Master Agreement

Payee Party

  

Section 9.7(a)

Paying Party

  

Section 9.7(a)

Person

  

Master Agreement

Phase I Study

  

Master Agreement

 

- 9 -



--------------------------------------------------------------------------------

DEFINITION

  

SECTION

Phase II Study

  

Master Agreement

Phase III Study

  

Master Agreement

Product Trademarks

  

Section 6.2(a)

Prosecuting Party

  

Section 10.2(d)(i)

Prosecution/Prosecute

  

Master Agreement

Publication

  

Master Agreement

Pursuing Party

  

Section 14.3(d)

Receiving Party

  

Section 11.1

Redacted Version

  

Section 11.3(b)(i)

Regulatory Approval

  

Master Agreement

Regulatory Authority

  

Master Agreement

Regulatory Interactions

  

Section 5.1

Requesting Party

  

Section 11.3(b)(iii)

Royalty Term

  

Section 9.3(b)

SEC

  

Section 11.3(b)(i)

Selling Party

  

Section 1.37

Term

  

Section 14.1

Therapeutic Modality

  

Section 8.6(a)

Third Party

  

Master Agreement

Third Party Contractors

  

Section 8.2(a)(ii)

Third Party Infringement

  

Section 10.3(a)

Third Party Infringement Action

  

Section 10.4(a)

Article II.

Governance

Section 2.1.    Meetings and Reports. During the Term:

(a)    Committees. The Committees shall not oversee or review any of the matters
under this Agreement.

(b)    Status Reports. Celgene shall provide to Agios a written progress report
every [**] during the Term on the status of its material Development activities
with respect to the Program under this Agreement. Celgene shall use Commercially
Reasonable Efforts to respond to Agios’ reasonable requests for further
information regarding any status reports provided to Agios by Celgene in
accordance with this Section 2.1(b).

(c)    Commercialization Reports. Every [**] during the Term, Celgene shall
provide to Agios, a written progress report on the status of its material
Commercialization activities with respect to Licensed Products (a
“Commercialization Report”) during the preceding [**] period. Celgene shall use
Commercially Reasonable Efforts to respond to Agios’ reasonable requests for
further information regarding any status reports provided to Agios by Celgene in
accordance with this Section 2.1(c).

 

- 10 -



--------------------------------------------------------------------------------

(d)    Meetings. The Parties shall meet at least [**] during the Term to discuss
Celgene’s Development, Commercialization and Prosecution activities.

Section 2.2.    Certain Interactions with and Effects on the Master
Agreement. Upon and after the Effective Date, notwithstanding anything to the
contrary in the Master Agreement (with each quoted term below having the meaning
given in the Master Agreement):

(a)    Except as provided herein, all activities regarding Development,
Manufacturing and Commercialization of a Compound, Licensed Product or Companion
Diagnostic shall cease under the Master Agreement and all future such activities
shall be conducted solely under this Agreement.

(b)    None of the Parties’ activities performed in accordance with this
Agreement (including those activities specifically permitted upon and after
termination) shall be deemed a violation of Section 5.2 of the Master Agreement.

(c)    No decision of any “Committee” or working group under the Master
Agreement shall have any binding effect with respect to Development,
Manufacturing and Commercialization of a Compound or a Licensed Product under
this Agreement.

(d)    All “Confidential Information” disclosed under the Master Agreement that
solely relates to a Compound or any Licensed Product shall be deemed to be
Confidential Information disclosed under this Agreement and not the Master
Agreement. All “Confidential Information” disclosed under the Master Agreement
that relates to, but does not solely relate to, any Compound or any Licensed
Product shall be deemed “Confidential Information” disclosed under the Master
Agreement and also Confidential Information disclosed under this Agreement;
provided, however, that any disclosure of such information that is permitted
under the Master Agreement shall not be deemed a breach of this Agreement and
any disclosure of such information that is permitted under this Agreement shall
not be deemed a breach of the Master Agreement.

Article III.

Development

Section 3.1.    Development of Licensed Products. As of and after the Effective
Date, except as set forth in Sections 3.1(a) and (b) below, Celgene will assume
sole responsibility for, and control of, Developing, Manufacturing and
Commercializing Compounds, Licensed Products and Companion Diagnostics in the
Field in the Territory, and, except as otherwise set forth in this Agreement,
will have sole responsibility to pay for all costs and expenses arising from the
Development, Manufacture and Commercialization of Compounds, Licensed Products
and Companion Diagnostics in the Field in the Territory. Accordingly, the
Parties agree as follows:

(a)    Ongoing Clinical Trials. If Agios was conducting a Clinical Trial(s) as
part of Pre-Exercise Phase I Development (as defined in the Master Agreement),
excluding any expansion cohorts in such Clinical Trial(s) that are not part of
Pre-Exercise Phase I Development, anywhere in the world with respect to any
Compound and/or Licensed Product under the Collaboration which has not been
completed as of the Effective Date (“Ongoing

 

- 11 -



--------------------------------------------------------------------------------

Clinical Trial”), then, at [**] sole election, [**] will [**] be responsible for
the performance of such Ongoing Clinical Trial, at [**] expense, in accordance
with the terms of the applicable Clinical Trial protocol, until completion
thereof, and notwithstanding Section 5.6, [**] will be responsible for adverse
drug experiences reporting with respect to such Ongoing Clinical Trial until its
completion; and

(b)    Clinical Supply. If Agios was responsible for supply of Compound and/or
Licensed Product for any Ongoing Clinical Trial(s) that have not been completed
as of the Effective Date, then Agios will continue to be responsible at its cost
for supplying such Compound and/or Licensed Product for such Ongoing Clinical
Trial(s) (in the relevant dosage strength, formulation and presentation).

Section 3.2.    Companion Diagnostics. Celgene may, in its sole discretion,
Develop, Manufacture or Commercialize a Companion Diagnostic for use with the
Licensed Products and may, in its sole discretion, use a Third Party Contractor
to perform all Development, Manufacturing and Commercialization for the
Companion Diagnostic, which activities may include continued Development of a
Companion Diagnostic for which Development was commenced under the Master
Agreement. In such event, (i) the definition of “Licensed Product” shall include
the Companion Diagnostic for purposes of defining Agios Patents, Celgene
Patents, Celgene Collaboration Patents and Joint Patents, and each of the
licenses granted to Celgene under Article VIII; provided, however, that in no
event shall any payments be owed by Celgene to Agios (including pursuant to
Article IX) with respect to a Companion Diagnostic.

Section 3.3.    Records; Tech Transfer.

(a)    Maintenance of Records. Celgene shall maintain in all material respects,
and shall require its Third Party Contractors to maintain in all material
respects, complete and accurate records in segregated books of all Development
work conducted under this Agreement and all results, data and developments made
in conducting such activities. Such records shall be complete and accurate and
shall fully and properly reflect all such work done and results achieved in
sufficient detail and in good scientific manner appropriate for patent and
regulatory purposes. Celgene shall require the applicable study sites to
maintain original source documents from Clinical Trials of the Licensed Products
for at least [**] (or such longer period as is commercially reasonable under the
circumstances, taking into account maintenance requirements under applicable
Law) following completion of the Development activities undertaken by Celgene or
its Third Party Contractors; provided that Celgene or Agios shall be entitled to
obtain copies of such source documents at the end of such [**] period, but
solely to the extent access to such records are necessary for Agios to exercise
its rights under this Agreement.

(b)    Inspection. Agios shall have the right (no more than [**]), during normal
business hours and upon reasonable notice, to inspect and copy (or request
Celgene to copy) all records of Celgene or its Third Party Contractors, as
applicable, maintained in connection with the work done and results achieved in
the performance of Development activities under this Agreement, but solely to
the extent access to such records is necessary for Agios to exercise its rights
under this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

(c)    Tech Transfer. As soon as reasonably practical after the Effective Date
and thereafter upon Celgene’s reasonable request during the Term, Agios shall
transfer to Celgene, at no cost to Celgene, copies of all Agios Know-How
(including for the avoidance of doubt any Manufacturing Technology Controlled by
Agios) and any [**] materials Controlled by Agios that are related to the
Program related to the Licensed Product, to the extent not previously
transferred to Celgene. In addition, Agios shall provide reasonable assistance,
including making its personnel reasonably available for meetings or
teleconferences to answer questions and provide technical support to Celgene
with respect to regulatory and Manufacturing transition matters and the use of
such transferred Know-How in the Development, Manufacture and Commercialization
of Licensed Products. The Out-of-Pocket Costs, as indicated with reasonable
supporting evidence of such incurred Out-of-Pocket Costs, incurred by Agios in
connection with such assistance shall be reimbursed by Celgene within [**] after
receipt by Celgene of an invoice for such costs.

Article IV.

Manufacture and Supply

Section 4.1.    Pre-Clinical, Clinical and Commercial Supply.

(a)    Celgene Responsibilities. Celgene shall be responsible for Manufacturing,
or having Manufactured by its designee, all supply of Licensed Products,
including drug product manufacturing and processing, filling, packaging,
labeling, shipping and storage of Licensed Products for all Clinical Trials
(other than Ongoing Clinical Trials conducted by Agios pursuant to Section 3.1)
and for Commercialization of Licensed Products (collectively, the “Celgene
Manufacturing Responsibilities”).

(b)    Manufacturing Costs. Except as otherwise set forth herein, Manufacturing
Costs associated with clinical and commercial supply of the Licensed Products
shall be borne by Celgene, other than for any Ongoing Clinical Trials conducted
by Agios pursuant to Section 3.1.

Section 4.2.    Transfer of Manufacturing Responsibility. In order to assist
Celgene to perform the Celgene Manufacturing Responsibilities, Agios shall (a)
transfer, or have transferred, to Celgene or its designee all Manufacturing
Technology Controlled by Agios and used in Manufacturing Licensed Products at
the time of such transfer to the extent relevant to the Celgene Manufacturing
Responsibilities and use Commercially Reasonable Efforts to complete such
transfer within [**] after the Effective Date, and (b) provide reasonable
assistance in connection with the transfer of such Manufacturing responsibility
to Celgene or its designee. The Out-of-Pocket Costs incurred by Agios in
connection with such transfer shall be reimbursed by Celgene within [**] after
receipt by Celgene of an invoice for such costs.

Section 4.3.    Manufacturing Efforts. Celgene shall use Commercially Reasonable
Efforts to ensure adequate manufacturing capacity to meet forecast demand for
the applicable Licensed Product, including the establishment of an alternative
supply source. Celgene shall also use Commercially Reasonable Efforts to ensure
adequate pre-clinical, clinical and commercial supply of the applicable Licensed
Product to Develop or Commercialize, as applicable, such Licensed Products.

 

- 13 -



--------------------------------------------------------------------------------

Article V.

Regulatory Matters

Section 5.1.    Transfer of Regulatory Documentation. Agios shall transfer,
within [**] after the Effective Date (but subject to Section 5.4), to Celgene
any and all Regulatory Approvals and Regulatory Documentation (including the IND
and any foreign counterparts thereof) for all Compounds, Licensed Products and
Companion Diagnostics in the Territory, and thereafter Celgene (or its designee)
shall file and hold title to all Regulatory Documentation and Regulatory
Approvals and supplements thereto relating to Compounds, Licensed Products and
Companion Diagnostics in the Territory.

Section 5.2.    Responsibility for Regulatory Interactions. As of and after the
date upon which the transfer described in Section 5.1 is effected, Celgene shall
have sole responsibility for all Regulatory Interactions with Regulatory
Authorities with respect to each Licensed Product. As used herein, the term
“Regulatory Interactions” means (i) monitoring and coordinating all regulatory
actions, preparing, submitting and coordinating all communications and filings
with, and submissions to, all Regulatory Authorities with respect to the
Development, Manufacture and Commercialization of Compounds, Licensed Products
and Companion Diagnostics and (ii) interfacing, corresponding and meeting with
the Regulatory Authorities with respect to the Compounds, Licensed Products and
Companion Diagnostics.

Section 5.3.    Review of Regulatory Documentation. During the Term, Celgene
shall keep Agios reasonably informed of all Regulatory Interactions, preparation
of all Regulatory Documentation, Regulatory Authority review of Regulatory
Documentation, Regulatory Approvals, annual reports, including annual safety
reports to the respective health authorities, annual re-assessments, and any
subsequent variations and changes to labeling, in each case with respect to the
Compounds, Licensed Products and Companion Diagnostics. Celgene shall respond
within [**] to all reasonable inquiries by Agios with respect to any information
provided pursuant to this Section 5.3 (and sufficiently promptly for Agios to
provide meaningful input with respect to responses to Regulatory Authorities).

Section 5.4.    Agios Ownership for Ongoing Clinical Trials. Notwithstanding the
foregoing Section 5.1 and Section 5.2, in the event Agios continues to be
responsible for the performance of an Ongoing Clinical Trial pursuant to and in
accordance with Section 3.1(a), Agios will retain ownership of any Regulatory
Documentation and Regulatory Approvals (including the IND and any foreign
counterparts thereof) for the corresponding Compound and Licensed Products until
completion of such Ongoing Clinical Trial.

Section 5.5.    Right of Reference or Use. In the event of failure to assign
such Regulatory Documentation and Regulatory Approvals to Celgene as required by
Section 5.1 and Section 5.2, Agios hereby consents and grants to Celgene a Right
of Reference or Use (without any further action required on the part of Agios,
whose authorization to file this consent with any Regulatory Authority is hereby
granted) to any such Regulatory Documentation and Regulatory Approvals
(including all data contained or referenced therein) that are necessary for the
Development, Manufacture or Commercialization (as set forth in this Agreement)
of the Compounds, Licensed Products and Companion Diagnostics.

 

- 14 -



--------------------------------------------------------------------------------

Section 5.6.    Pharmacovigilance. Celgene will deploy and administer any safety
monitoring activity implemented for the Licensed Product in the Territory, and
be responsible for all pharmacovigilance activities for the Licensed Product in
the Territory. Further, Agios will follow the adverse event reporting
requirements and processes set forth in the pharmacovigilance agreement
described in this Section 5.6. In addition:

(a)    In accordance with the procedures established by the Parties under
Section 5.6, each Party shall cooperate with the other Party and share
information concerning the pharmaceutical safety of each Compound and Licensed
Product. Each Party shall promptly advise the other Party of any information
that comes to its knowledge that may affect the safety, effectiveness or
labelling of such Compound or Licensed Product and any actions taken in response
to such information. Treatment of safety information, standard operating
procedures and training, as well as a statement of respective regulatory
obligations shall be agreed in a separate pharmacovigilance agreement between
Agios and Celgene (or an Affiliate of Celgene, as designated by Celgene).

(b)    Following the date on which the transfer described in Section 5.1 is
effected, Celgene shall be solely responsible for reporting all adverse drug
experiences associated with the Compound, Licensed Products and Companion
Diagnostics in the Territory, and for establishing, holding and maintaining the
global safety database for the Compound, Licensed Products and Companion
Diagnostics. Each Party shall provide the other Party with all Licensed Product
and Companion Diagnostics complaints, adverse event information and safety data
from clinical studies that are in its possession and control and that are
necessary or desirable for the other Party to comply with all applicable Laws
with respect to Compound, Licensed Products and Companion Diagnostics. Further,
the Parties shall commence good faith discussions with respect to entering into
a separate pharmacovigilance agreement, as and when requested by Celgene.

Article VI.

Commercialization

Section 6.1.    Commercialization Responsibilities for Licensed Products.

(a)    Responsibility. Celgene shall have the sole responsibility for, and right
to carry out, Commercialization of Licensed Products in the Territory.

(b)    Sales. Celgene will book all sales of the Licensed Products in the
Territory and will have the sole responsibility for the processing of orders,
invoicing, terms of sale, and distribution of the Licensed Products throughout
the Territory associated therewith.

Section 6.2.    Trademarks.

(a)    Selection of Trademarks. Celgene shall select the trademark(s) to be used
in connection with the marketing and sale of the Licensed Products in the
Territory (such marks, together will registrations, applications for
registration and common law rights therein, collectively, “Product Trademarks”).

 

- 15 -



--------------------------------------------------------------------------------

(b)    Ownership. Celgene shall own all Product Trademarks for any Licensed
Product in the Territory.

(c)    Branding. Nothing in this Agreement shall be construed to grant either
Party any rights in or to any of the other Party’s trademarks, tradenames,
logos, or other marks, including use thereof, absent a separate trademark
licensing agreement entered into in accordance with this Section
6.2(c). Notwithstanding the foregoing, subject to any restrictions on the form
or content of the branding and/or co-branding of the Licensed Products (the
“Licensed Branding”) imposed by any Regulatory Authority, unless the Parties
mutually agree otherwise in writing, the Licensed Branding used with respect to
Licensed Products shall feature the logos of Agios and Celgene with
approximately equal sizing and similar prominence, with Celgene’s name first, on
all packaging and materials used for Commercialization of such Licensed
Products, to the extent permitted by applicable Law.

Article VII.

Diligence

Section 7.1.    Compliance with Laws. Celgene shall:

(i)    perform its obligations under this Agreement in a scientifically sound
and workmanlike manner; and

(ii)    carry out all work done in the course of the Development, Manufacturing
and Commercialization of Licensed Products in compliance with all applicable
Laws governing the conduct of such work.

Section 7.2.    Diligence Obligations.

(a)    Celgene, directly or through one or more of its Affiliates or Licensee
Partners, shall use Commercially Reasonable Efforts to Develop and achieve
Regulatory Approval for the Licensed Products in each of the [**], and,
following such Regulatory Approval, to Commercialize such Licensed Products in
each of the [**].

(b)    A breach of the diligence obligations set forth in this Section 7.2 shall
be deemed a material breach and shall be subject to termination under Section
14.3(b). Notwithstanding the foregoing, the Parties acknowledge that it might be
commercially reasonable, under certain circumstances, for Celgene in a given
[**] to determine not to launch a Licensed Product in such [**], and failure
under such circumstances to launch such Licensed Product shall not be a breach
of this Agreement.

Section 7.3.    No Representation. Subject to the foregoing obligation to use
Commercially Reasonable Efforts, neither Party makes any representation,
warranty or guarantee that the Program will be successful, or that any other
particular results will be achieved with respect to the Program, or any
Compound, Licensed Product or Companion Diagnostic hereunder.

 

- 16 -



--------------------------------------------------------------------------------

Article VIII.

Grant of Rights; Exclusivity

Section 8.1.    License Grants. Subject to the terms and conditions of this
Agreement, Agios hereby grants to Celgene an exclusive (even as to Agios and its
Affiliates), non-transferable (except as set forth in Section 15.4), worldwide
right and license in the Field, with the right to grant sublicenses as set forth
in Section 8.2(a) and Section 8.2(a)(ii)(2), under Agios’ rights in Agios
Intellectual Property, Joint Inventions, Joint Patents and Manufacturing
Technology, to Develop, Manufacture and Commercialize Compounds and Licensed
Products and Companion Diagnostics; provided that, as to Companion Diagnostics,
such license grant shall be limited to Developing, Manufacturing and
Commercializing Companion Diagnostics for use as companion diagnostics with
Licensed Products under this Agreement.

Section 8.2.    Sublicense Rights. Subject to Section 8.3, Celgene shall have
the following sublicensing rights:

(a)    Sublicenses to Affiliates and Subcontractors. Celgene shall have the
right to grant sublicenses within the scope of the licenses and sublicense under
Section 8.1:

(i)    to its Affiliates; and

(ii)    to Third Parties for the purpose of (a) [**] or (b) engaging Third
Parties as contract research organizations, contract manufacturers, contract
sales forces, consultants, academic researchers and the like (“Third Party
Contractors”) in connection with Development, Manufacturing or Commercialization
activities on behalf of Celgene or its Affiliates under this Agreement, subject
to the following:

(1)    unless otherwise agreed by mutual agreement of the Parties, Celgene shall
require any such Third Party to whom Celgene discloses Confidential Information
to enter into an appropriate written agreement obligating such Third Party to be
bound by obligations of confidentiality and restrictions on use of such
Confidential Information that are no less restrictive than the obligations set
forth in Article XI, including requiring such Third Party to agree in writing
not to issue any Publications except in compliance with the terms of this
Agreement (except that Publications by academic collaborators shall be permitted
if (i) the academic collaborator provides an advance copy of the proposed
Publication under the time periods as described in Section 11.4(a)), which may
be shared with Agios, (ii) agrees to delay such Publication sufficiently long
enough to permit the timely preparation and filing of a patent application, and
(iii) upon the request of either Party, removes from such Publication any
Confidential Information of such Party); and

(2)    unless otherwise agreed by mutual agreement of the Parties, Celgene will
obligate such Third Party to agree in writing to assign ownership of, or grant
an exclusive, royalty-free, worldwide, perpetual and irrevocable license (with
the right to grant sublicenses) to, any inventions arising under its agreement
with such Third Party to the extent related to Development, Manufacturing or
Commercialization with respect to the Licensed Products in the Field; and
Celgene shall structure such assignment or exclusive license so as to enable it
to sublicense such Third Party inventions to Agios pursuant to Section 8.1
(including

 

- 17 -



--------------------------------------------------------------------------------

permitting Agios to grant further sublicenses); provided that, in connection
with any academic collaborator performing research work with respect to the
Target, Compounds or Licensed Products that is not reasonably expected by
Celgene to result in inventions related to composition of matter or methods of
use, it shall be sufficient for Celgene to obtain a non-exclusive, worldwide,
royalty-free, perpetual license (with the right to grant sublicenses) to, and a
right to negotiate for an exclusive license, with the right to grant
sublicenses, to, any inventions resulting from such research work, which
sublicensing rights must permit sublicensing to Agios pursuant to Section
14.4(a)(ii) (including permitting Agios to grant further sublicenses).

(b)    Other Sublicenses. Except as provided in Section 8.2(a), any other
sublicense by Celgene under the licenses and sublicense set forth in Section 8.1
shall require the prior written approval of Agios, which approval shall not be
unreasonably withheld, conditioned or delayed.

Section 8.3.    Sublicense Requirements. Any sublicense granted by Celgene
pursuant to this Agreement shall be subject to the following:

(a)    each sublicense granted hereunder by Celgene or its Affiliates shall be
consistent with the requirements of this Agreement;

(b)    any transfer of rights between Celgene and its Affiliates shall not be
deemed a sublicense by Celgene but shall be deemed a direct license by Agios to
Celgene’s Affiliate; provided that Celgene shall remain responsible for the
activities of its Affiliate;

(c)    Celgene’s or its Affiliates’ Third Party Licensee Partners shall have no
right to grant further sublicenses without Agios’ prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed;

(d)    Celgene shall be primarily liable for any failure by its Affiliates and
Licensee Partners to comply with all relevant restrictions, limitations and
obligations in this Agreement; and

(e)    such sublicense must be granted pursuant to a written sublicense
agreement and Celgene shall provide Agios with a copy of any sublicense
agreement entered into under Section 8.2 above within [**] after the execution
of such sublicense agreement; provided that, any such copy may be reasonably
redacted to remove any confidential, proprietary or competitive information, but
such copy shall not be redacted to the extent that it impairs Agios’ ability to
ensure compliance with this Agreement. Such sublicense agreement shall be
treated as Confidential Information of Celgene and no copies are required with
respect to sublicense agreements with Third Party Contractors.

Section 8.4.    Affiliates, Licensee Partners and Third Party
Contractors. Celgene may exercise its rights and perform its obligations
hereunder itself or through its Affiliates, Licensee Partners and Third Party
Contractors. Celgene shall be primarily liable for any failure by its
Affiliates, Licensee Partners and Third Party Contractors to comply with all
relevant restrictions, limitations and obligations in this Agreement. If Celgene
desires to use any Person to conduct any of its Development, Manufacturing,
Commercialization or other activities hereunder, Celgene must comply with the
obligations of Section 8.2(a)(ii)(1) and Section 8.2(a)(ii)(2) even to the
extent no sublicense of rights is granted to such Third Party.

 

- 18 -



--------------------------------------------------------------------------------

Section 8.5.    Existing Third Party Agreements.

(a)    Acknowledgement. Except as provided in Section 8.5(b) and 9.4, Agios
acknowledges that it is responsible for the fulfillment of its obligations under
each Existing Third Party Agreement and agrees to fulfill the same, including
any provisions necessary to maintain in effect any rights sublicensed to Celgene
hereunder and the exclusive or non-exclusive nature of such rights, as
applicable, subject to Celgene’s compliance with its obligations hereunder.

(b)    Incorporation of Certain Provisions. Celgene agrees and acknowledges that
Agios is required to provide to licensors under the Existing Third Party
Agreements periodic reports relating to the gross sales and Net Sales of
Licensed Products. Celgene shall keep true and accurate records and books of
account, and open such books and records for inspection by such licensors, for a
duration of [**] from the date of origination of such books or
records. Furthermore, Celgene acknowledges that Agios may be required to share
certain reports and copies of sublicense agreements provided by Celgene to Agios
hereunder with any licensor under an Existing Third Party Agreement, and Celgene
consents to the sharing of such reports and such copies of such sublicense
agreements to the extent required under such Existing Third Party Agreement to
the same extent as disclosures are permitted under Section 11.3(a) hereunder;
provided that any such copies of sublicense agreements must be redacted to the
extent permitted under such Existing Third Party Agreement. In addition, Celgene
acknowledges that the Prosecution, enforcement and other intellectual property
management rights under this Agreement with respect to Patents and other
intellectual property licensed under Existing Third Party Agreements shall be
subject to the terms and conditions of the applicable Existing Third Party
Agreements and, in the case of Existing Third Party Agreements in which the
licensor is an academic institution, other provisions of such Existing Third
Party Agreements that are customarily required to be imposed on sublicensees in
academic licenses (in no event to include any exclusivity covenant).

(c)    Covenants Regarding Existing Third Party Agreements. Agios agrees that
during the Term:

(i)    Agios shall not modify or amend any Existing Third Party Agreement in any
way that adversely affects Celgene’s rights hereunder without Celgene’s prior
written consent;

(ii)    Agios shall not terminate any Existing Third Party Agreement, in whole
or in part, without Celgene’s prior written consent;

(iii)    Agios shall not exercise or fail to exercise any of Agios’ rights, or
fail to perform any of Agios’ obligations, under any Existing Third Party
Agreement that relate to Celgene’s rights hereunder without the prior written
consent of Celgene, including rights with respect to including improvements
within the licenses granted under such Existing Third Party Agreement; and, at
the reasonable request of Celgene, Agios shall exercise such rights and make
such requests that relate to Celgene’s rights hereunder as are permitted under
such Existing Third Party Agreement;

 

- 19 -



--------------------------------------------------------------------------------

(iv)    Agios shall promptly furnish Celgene with copies of all reports and
other communications that Agios furnishes to any licensor under any Existing
Third Party Agreement to the extent that such reports relate to this Agreement;

(v)    Agios shall promptly furnish Celgene with copies of all reports and other
communications that Agios receives from any licensor under any Existing Third
Party Agreement that relate to the subject of this Agreement (including notices
relating to improvements under such Existing Third Party Agreement);

(vi)    Agios shall furnish Celgene with copies of all notices received by Agios
relating to any alleged breach or default by Agios under any Existing Third
Party Agreement within [**] after Agios’ receipt thereof; in addition, if Agios
should at any time breach an Existing Third Party Agreement or become unable to
timely perform its obligations thereunder, Agios shall immediately notify
Celgene;

(vii)    If Agios cannot or chooses not to cure or otherwise resolve any alleged
breach or default under any Existing Third Party Agreement, (A) Agios shall so
notify Celgene within [**] of such decision, which shall not be less than [**]
prior to the expiration of the cure period under such Existing Third Party
Agreement; provided that Agios shall use Commercially Reasonable Efforts to cure
any such breach or default; and (B) Celgene, in its sole discretion, shall be
permitted (but shall not be obligated), on behalf of Agios, to cure any breach
or default under such Existing Third Party Agreement in accordance with the
terms and conditions of such Existing Third Party Agreement or otherwise resolve
such breach directly with the applicable licensor(s) under such Existing Third
Party Agreement; and (C) if Celgene pays any such licensor any amounts owed by
Agios under such Existing Third Party Agreement, then, provided that such
amounts have not arisen as a result of Celgene’s failure to comply with the
terms and conditions of such Existing Third Party Agreement applicable to
Celgene as a sublicensee and, subject to Section 9.4, Celgene may deduct Agios’
share of such amounts from payments Celgene is required to make thereafter to
Agios hereunder or, at Celgene’s election, may otherwise seek reimbursement of
such amounts from Agios; and

(viii)    Agios shall not provide any Licensed Products to any licensor under
any Existing Third Party Agreement without Celgene’s prior written consent.

(d)    Survival of Celgene’s Rights Following Termination of Existing Third
Party Agreement. The Parties agree that in the event of any termination of any
Existing Third Party Agreement with respect to any intellectual property rights
licensed to Celgene hereunder, Celgene shall have any rights available under
such Existing Third Party Agreement to become a direct licensee of the Third
Party licensor(s) under such Existing Third Party Agreement and Agios shall use
Commercially Reasonable Efforts to assist Celgene in exercising such rights;
provided that Celgene has not breached this Agreement, or breached the
applicable Third Party Rights under such Existing Third Party Agreement. In
addition, notwithstanding the foregoing, in the event of such termination,
Celgene may in any event approach any licensor under any Existing Third Party
Agreement for a direct license. In the event of any such direct license

 

- 20 -



--------------------------------------------------------------------------------

following any termination of an Existing Third Party Agreement without Celgene’s
consent, Celgene shall be entitled to deduct from any payments owed to Agios
hereunder the amounts paid by Celgene to such licensor under such direct license
with respect to licenses within the scope of the licenses previously granted to
Agios under such Existing Third Party Agreement to the extent permitted under
Section 9.4(a); provided that such termination was not the result of Celgene
breaching the applicable Existing Third Party Agreement.

(e)    Termination of Existing Third Party Agreements. The Parties agree that
termination, without Celgene’s prior written consent, of any Existing Third
Party Agreement with respect to any Patent or Know-How that is necessary to
Develop, Manufacture or Commercialize the Licensed Products shall be deemed a
material breach of this Agreement by Agios; provided that (i) if Celgene’s
breach of this Agreement results in a breach of any Existing Third Party
Agreement, Celgene agrees to use Commercially Reasonable Efforts to assist Agios
in curing such breach of such Existing Third Party Agreement, and (ii) if
Celgene’s breach of this Agreement results in a termination of any Existing
Third Party Agreement, such termination of such Existing Third Party Agreement
shall not be deemed a material breach by Agios of this Agreement.

Section 8.6.    Exclusivity. Subject to the terms and conditions of this
Agreement, each of the Parties hereby agrees as follows:

(a)    Exclusivity Obligations. From the Effective Date until the end of the
Term, the Parties and, subject to Section 8.6(a), their Affiliates shall not,
directly or indirectly, Develop, Manufacture or Commercialize any [**] for
application in [**] that [**] the Target through direct binding to the Target
with [**], except for (i) Licensed Products (including those activities
specifically permitted following termination of this Agreement) and (ii)
Programs (as defined in the Master Agreement) directed to the Target (A) that
are being conducted pursuant to the Master Agreement, (B) to which Celgene has
exercised its Option (as defined in the Master Agreement) under the Master
Agreement or (C) the rights to which have reverted to Agios in accordance with
Section 2.12 of the Master Agreement.

(b)    Exceptions.

(i)    Incidental Discoveries. A Party shall be deemed not to be, directly or
indirectly (whether such activities are conducted internally or with or through
a Third Party), Developing, Manufacturing or Commercializing in violation of the
provisions of Section 8.6(a) as a result of conducting a research program or
discovery effort (or manufacturing or commercializing a [**] resulting from such
research program or discovery effort) that has as its specified and primary
goal, as evidenced by items such as laboratory notebooks or other relevant
documents contemporaneously kept, taken as a whole, to discover or Develop
compounds that [**] through direct binding to a target other than the Target.

(ii)    Celgene Exception. It is agreed and understood by the Parties that any
Celgene research, discovery and commercialization activities existing as of the
effective date of the Master Agreement, whether such activities are undertaken
by Celgene alone or in conjunction with one or more partners, licensors,
licensees, and/or collaborators, are expressly excluded from the provisions of
this Section 8.6. In particular and without limitation, Celgene research,
discovery, and commercialization activities related to (i) [**]; (ii) [**];
(iii) [**]; (iv) [**]; (v) [**]; or (vi) [**], are expressly excluded from the
provisions of this Section 8.6.

 

- 21 -



--------------------------------------------------------------------------------

(iii)    Academic Collaborations. Notwithstanding the provisions of Section
8.6(a), and without limiting Section 8.2(a)(ii), each Party shall be permitted
to perform any of the activities that would otherwise be prohibited under
Section 8.6(a) in relation to the Target, if such activities are (A) the subject
of an existing agreement between such Party and an academic institution or
academic collaborator entered into prior to the effective date of the Master
Agreement, provided that such Party shall not be permitted to amend any such
agreement unless such amendment contains provisions consistent with the terms
and conditions of such agreement in effect as of the effective date of the
Master Agreement with respect to (1) [**], or (B) the subject of a new agreement
entered into between such Party and an academic institution or academic
collaborator that contains terms and conditions with respect to the [**]
consistent with the terms and conditions of [**]; provided that, if any [**] of
an amendment described in (A) or an agreement described in (B) would not be [**]
the agreements between such Party and an academic institution or academic
collaborator entered into prior to the effective date of the Master Agreement,
such Party [**].

(iv)    Competitive Programs. Section 8.6(a) shall not apply if, during the
[**], any Party or its Affiliates (other than in a [**] with respect to such
Party) merges or consolidates with, or otherwise acquires, a Third Party that is
then engaged in activities that would otherwise constitute a breach of this
Section 8.6 by any Party or its Affiliates (a “Competitive Program”); it being
understood and agreed that, unless the Parties agree otherwise in writing, such
Party that is engaged in a Competitive Program (the “Competitive Program Party”)
shall, within [**] after the date of such merger, consolidation or acquisition,
notify the other Party that it intends to either: (A) terminate, or cause its
relevant Affiliate to terminate, the Competitive Program or (B) divest, or cause
its relevant Affiliate to divest, whether by license or otherwise, the
Competitive Program. If the Competitive Program Party notifies the other Party
within such [**] period that it intends to [**], such Competitive Program, the
Competitive Program Party or its relevant Affiliate, shall (X) terminate such
Competitive Program as quickly as possible, and in any event within [**] (unless
applicable Law requires a longer termination period) after the Competitive
Program Party delivers such notice to the other Party; and (Y) confirm to the
other Party when such termination has been completed, and the Competitive
Program Party’s continuation of the Competitive Program during such [**] (or, as
required by applicable Law, longer) period shall not constitute a breach of the
Competitive Program Party’s exclusivity obligations under Section 8.6(a). If the
Competitive Program Party notifies the other Party within such [**] period that
it intends to divest such Competitive Program, the Competitive Program Party or
its relevant Affiliate shall use all reasonable efforts to effect such
divestiture as quickly as possible, and in any event within [**] after the
Competitive Program Party delivers such notice to the other Party, and shall
confirm to the other Party when such divestiture has been completed. If the
Competitive Program Party or its relevant Affiliate fails to complete such
divestiture within such [**] period, but has used reasonable efforts to effect
such divestiture within such [**] period, then, unless otherwise required by
applicable Law, such [**] period shall be extended for such additional
reasonable period thereafter as is necessary to enable such Competitive Program
to be in fact divested, not to exceed an additional [**]; provided that, such
additional [**] period shall be extended for such period as is necessary to
obtain any governmental or regulatory approvals required to complete such
divestiture if the Competitive

 

- 22 -



--------------------------------------------------------------------------------

Program Party or its relevant Affiliate is using good faith efforts to obtain
such approvals. The Competitive Program Party’s continuation of the Competitive
Program during such divestiture period shall not constitute a breach of the
Competitive Program Party’s exclusivity obligations under Section 8.6(a).

(v)    Certain Permitted Activities.

(1)    The [**] shall not constitute a breach of Section 8.6(a). Each Party
shall report to the other Party on a [**] basis [**] and that would otherwise
breach Section 8.6(a). For clarity, [**] without violation of Section 8.6(a)
[**] shall not constitute [**] in violation of such Party’s exclusivity
obligations under this Section 8.6 as long as [**].

(2)    The [**] shall not constitute a breach of Section 8.6(a); provided that
[**] shall be subject to Section 8.6(a) and shall not be permitted under this
Section 8.6(b)(v).

(3)    The restrictions set forth in Section 8.6(a) shall not be deemed to
prevent either Party or its respective Affiliates from (1) fulfilling its
obligations under this Agreement, or (2) engaging any subcontractors in
accordance with Section 8.2(a)(ii)Section 8.2(a)(i) of this Agreement.

(4)    If [**] occurs with respect to either Party with a Third Party and the
Third Party already is conducting or is planning to conduct activities that
would cause a Party or an Affiliate to violate Section 8.6(a) (an “Acquirer
Program”), then such Third Party [**]; provided that, (1) [**] in any Acquirer
Program, (2) [**] in any Acquirer Program, (3) [**] in any such Acquirer
Program, and (4) [**] to such Acquirer Program, including by [**] the activities
under this Agreement, and the activities covered under such Acquirer Program
(except that this requirement shall not apply to [**] activities under such
Acquirer Program).

(vi)    Clinical Combinations. Notwithstanding anything to the contrary in this
Agreement, for purposes of this Section 8.6, either Party shall, at all times,
have the right to conduct clinical Development of Licensed Products, alone or
with Third Parties, in which the [**]’s regulatory filings for purposes of
enabling such Party and such Third Party to include the relevant use of Licensed
Products in combination with such other therapeutic product in the approved
label for such Licensed Products and/or such other therapeutic product,
respectively, provided that [**] may grant to any such Third Party the right to
sell, offer for sale and otherwise commercially exploit such Licensed Products.

Section 8.7.    Retained Rights.

(a)    No Implied Licenses or Rights. Except as expressly provided in Section
8.1, and subject to Section 8.5, all rights in and to the Agios Intellectual
Property and any other Patents or Know-How of Agios and its Affiliates, are
hereby retained by Agios and its Affiliates. For the avoidance of doubt, all
rights in and to the Celgene Intellectual Property and any other Patents or
Know-How of Celgene and its Affiliates, are hereby retained by Celgene and its
Affiliates.

 

- 23 -



--------------------------------------------------------------------------------

(b)    Other Retained Rights. The Parties acknowledge that the licenses granted
hereunder are subject to any rights retained by any licensor under any Existing
Third Party Agreement pursuant to any provision of such Existing Third Party
Agreement, provided that, upon Celgene’s reasonable request, Agios shall
cooperate fully in requesting and obtaining any waiver with respect to the
requirement, if applicable under such agreements, that the Licensed Products
used or sold in the United States be manufactured substantially in the United
States.

Section 8.8.    Section 365(n) of the Bankruptcy Code. All rights and licenses
granted under or pursuant to any section of this Agreement are and will
otherwise be deemed to be for purposes of Section 365(n) of the United States
Bankruptcy Code (Title 11, U.S. Code), as amended (the “Bankruptcy Code”),
licenses of rights to “intellectual property” as defined in Section 101(35A) of
the Bankruptcy Code. The Parties will retain and may fully exercise all of their
respective rights and elections under the Bankruptcy Code. The Parties agree
that each Party, as licensee of such rights under this Agreement, will retain
and may fully exercise all of its rights and elections under the Bankruptcy Code
or any other provisions of applicable law outside the United States that provide
similar protection for “intellectual property.” The Parties further agree that,
in the event of the commencement of a bankruptcy proceeding by or against a
Party under the Bankruptcy Code or analogous provisions of applicable Law
outside the United States, the Party that is not subject to such proceeding will
be entitled to a complete duplicate of (or complete access to, as appropriate)
such intellectual property and all embodiments of such intellectual property,
which, if not already in the non-subject Party’s possession, will be promptly
delivered to it upon the non-subject Party’s written request thereof. Any
agreements supplemental hereto will be deemed to be “agreements supplementary
to” this Agreement for purposes of Section 365(n) of the Bankruptcy Code.

Article IX.

Financial Provisions

Section 9.1.    Upfront Option Payment. Within [**] after the Effective Date,
Celgene shall make a one-time, non-refundable payment to Agios equal to the
applicable Upfront Option Payment set forth in paragraph 3 on Exhibit A, with
respect to the Program (as defined in the Master Agreement) under which the
Compounds and Licensed Products were Developed.

Section 9.2.    Milestone Payments.

(a)    Development and Regulatory Milestones. Celgene shall pay Agios the
following amounts after the first achievement by or on behalf of Celgene or its
Affiliates or Licensee Partners of the corresponding development and regulatory
milestone events set forth below with respect to the first Licensed Product to
achieve such milestone events.

 

Milestones

 

  

Amount

 

[**]

 

  

US $25,000,000

 

[**]

 

  

[**]

 

 

- 24 -



--------------------------------------------------------------------------------

Milestones

 

  

Amount

 

[**]

 

  

[**]

 

[**]

 

  

[**]

 

(i)    For purposes of determining the occurrence of milestones under items (2)
and (3) in the table above, (A) the [**] shall be deemed a single [**] for
purposes of determining whether the [**] and (B) achievement of such milestones
with respect to the [**] shall be deemed to have occurred only if [**] have been
obtained. For purposes of clarity, no milestone amount shall be payable to Agios
under item (3) if [**], but Celgene shall pay Agios the milestone amount set
forth in item (3) upon receipt of [**], as applicable, than the [**] for
purposes of item (3).

(ii)    The milestone payments under items (2), (3) and (4) shall be paid at
[**] percent ([**]%) of the specified amounts upon the [**] of the applicable
milestone event by a Licensed Product for a different Indication than the
Indication for which such Licensed Product first achieved such milestone
event. For the avoidance of doubt, each distinct histology shall qualify as a
distinct Indication for purposes of this Section 9.2. For the further avoidance
of doubt, if a Licensed Product achieves a milestone for an Indication and
subsequently achieves the same milestone for an earlier line setting in the same
Indication, no milestone payments shall be due for such earlier line setting
(e.g., if a Licensed Product [**], no milestone payments would be due if such
Licensed Product later [**]. For the further avoidance of doubt, for purposes of
this Section 9.2, if a Licensed Product achieves a milestone for an Indication
as part of a monotherapy or combination therapy and subsequently achieves the
same milestone in the same Indication as part of a combination therapy or
monotherapy, respectively, no milestone payments shall be due for such
subsequent milestone.

(iii)    No further milestone payments under this Section 9.2 shall be payable,
regardless of the number of Licensed Products to achieve the applicable
milestone event and regardless of the number of Indications for which the
milestone event may be achieved.

(iv)    Each milestone payment under this Section 9.2 shall be made within [**]
after the achievement of the applicable milestone by Celgene or any of its
Affiliates or Licensee Partners.

(b)    Sales Milestones. Celgene shall make the following non-refundable,
non-creditable, one-time payments to Agios within [**] following the first
achievement of worldwide Annual Net Sales, on a Licensed Product-by-Licensed
Product basis (in no event to include Companion Diagnostics), that meets or
exceeds the minimum worldwide Annual Net Sales threshold per such Licensed
Product in the Territory set forth below.

 

Per Licensed Product Worldwide Annual Net Sales Threshold

 

   Milestone Payment

Equal to US$[**]

 

  

US$[**]

 

Equal to US$[**]

 

  

US$[**]

 

 

- 25 -



--------------------------------------------------------------------------------

Section 9.3.    Royalty Payments.

(a)    Royalty Rate. Celgene shall pay to Agios royalties on worldwide Annual
Net Sales of Licensed Products, on a Licensed Product-by-Licensed Product basis
(in no event to include Companion Diagnostics), as follows:

 

Per Licensed Product Worldwide Annual Net Sales

 

  

Royalty Rate

 

On the tranche of worldwide Annual Net Sales occurring until aggregate worldwide
Annual Net Sales reaches US$[**]

 

  

[**]%

 

On the tranche of worldwide Annual Net Sales occurring so long as aggregate
worldwide Annual Net Sales is equal to or greater than US$[**] and less than
US$[**]

 

  

[**]%

 

On the tranche of worldwide Annual Net Sales occurring upon and after aggregate
worldwide Annual Net Sales equals US$[**]

 

  

[**]%

 

Each Royalty Rate set forth in the table above will apply only to that portion
of the worldwide Annual Net Sales of a given Licensed Product in the Territory
during a given Calendar Year that falls within the indicated tranche.

For example, if worldwide Annual Net Sales of a given Licensed Product in the
Territory by Celgene, its Affiliates and Licensee Partners was $[**], then the
royalties payable with respect to such worldwide Annual Net Sales, subject to
adjustment as set forth in this Section 9.3(a), would be:

[**].

(b)    Royalty Term. Royalties payable under this Section 9.3 shall be paid by
Celgene on a Licensed Product-by-Licensed Product and country-by-country basis
from the date of First Commercial Sale of each Licensed Product in a country
with respect to which royalty payments are due, until the latest of:

(i)    the last to expire of any Valid Claim of Agios Patents, Celgene
Collaboration Patents or Joint Patents Covering such Licensed Product in such
country;

(ii)    [**] following the date of First Commercial Sale in such country; and

(iii)    the expiration of Regulatory Exclusivity for such Licensed Product in
such country;

(each such term with respect to a Licensed Product and a country, a “Royalty
Term”).

 

- 26 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (A) in the event that the Royalty Term for a
Licensed Product in a country continues solely due to Section 9.3(b)(ii) above
(i.e., the Licensed Product is not Covered by a Valid Claim of Agios Patents,
Celgene Collaboration Patents or Joint Patents in the applicable country, and
such Licensed Product is not subject to Regulatory Exclusivity in such country)
or (B) in the event that, and for so long as, Generic Competition for a Licensed
Product occurs in a country, then, in either such event, the royalty rate in
such country will be reduced to [**] percent ([**]%) of the applicable rate in
Section 9.3(a) in such country.

(c)    Expiration of Royalty Term. Upon the expiration of the Royalty Term with
respect to a Licensed Product in a country, the license granted by Agios to
Celgene pursuant to Section 8.1 shall be deemed to be fully paid-up, irrevocable
and perpetual with respect to such Licensed Product in such country; provided
that, notwithstanding Section 9.4(a), Celgene shall assume and be solely
responsible for all amounts payable to Third Party licensors and Celgene shall
be responsible for complying with the terms of any license agreements with such
Third Party licensors, in each case, with respect to Celgene’s exercise of such
rights as to such Licensed Product in such country following the expiration of
the Royalty Term.

(d)    Deduction for Third Party Payments. In the event that royalties are
payable by Celgene to Agios with respect to any Licensed Product under this
Section 9.3, Celgene shall have the right to deduct a maximum of [**] percent
([**]%) of any royalties or other amounts actually paid by Celgene to a Third
Party with respect to any license obtained pursuant to Section 9.4(b) with
respect to a Licensed Product in a country, but only to the extent that the
Patents or Know-How licensed under such other license are necessary for the
Development, Manufacture or Commercialization of such Licensed Product in such
country, from royalty payments otherwise due and payable by Celgene to Agios
under this Section 9.3 with respect to such Licensed Product in such country, on
a Licensed Product-by-Licensed Product and country-by-country basis.

(e)    Royalty Reports; Payments. Within [**] after the end of each Calendar
Quarter, Celgene with respect to each Licensed Product shall provide Agios with
a report stating the sales in units and in value of such Licensed Product made
by Celgene, its Affiliates, and Licensee Partners, as applicable, on a
country-by-country basis, together with the calculation of the royalties due to
Agios, including the method used to calculate the royalties, the exchange rates
used, and itemized deductions. Payments of all amounts payable under this
Section 9.3 shall be made by Celgene to the bank account indicated by Agios
concurrently with the delivery of such report.

(f)    Cumulative Effect of Royalty Reductions. In no event shall the royalty
reductions described in this Section 9.3, alone or together, reduce the
royalties payable by Celgene for a Licensed Product in a country in any given
Calendar Quarter to less than [**]percent ([**]%) of the amounts otherwise
payable by Celgene for such Calendar Quarter. Celgene may carry over and apply
any such royalty reductions, which are incurred or accrued in a Calendar Quarter
and are not deducted in such Calendar Quarter due to the limitation set forth
above in this Section 9.3(f), to any subsequent Calendar Quarter(s) and shall
begin applying such reduction to such royalties as soon as practicable and
continue applying such reduction on a Calendar Quarterly basis thereafter until
fully deducted, in all cases subject to the limitation set forth above in this
Section 9.3(f).

 

- 27 -



--------------------------------------------------------------------------------

Section 9.4.    Third Party Payments.

(a)    Existing Third Party Agreements. All royalties payable under the Existing
Third Party Agreements, in the aggregate, that (i) directly relate to a Licensed
Product and (ii) in no event exceed [**] percent ([**]%) of Net Sales in the
aggregate, shall be shared by the Parties, with each Party paying [**] percent
([**]%) of such royalties. For clarity, all royalties payable under the Existing
Third Party Agreements in excess of [**] percent ([**]%) of worldwide Net Sales
in the aggregate, and all non-royalty amounts payable under such Existing Third
Party Agreements, shall be paid by Agios.

(b)    Additional Agreements. After the Effective Date, if Celgene at any time
believes that a license under Third Party Patents or Third Party Know-How, other
than an Existing Third Party Agreement, is necessary or useful to Develop,
Manufacture or Commercialize the Licensed Products, then Celgene shall have the
sole right make such determination, without escalation to the Executive
Officers. The costs of each such license to the extent the costs directly relate
to the Licensed Products shall be paid by Celgene, subject to deduction from
royalties to the extent set forth in Section 9.3(d).

Section 9.5.    Financial Records. Celgene shall keep, and shall require its
Affiliates and Licensee Partners to keep, complete and accurate books and
records in accordance with the applicable Accounting Standards. Celgene shall
keep, and shall require its Affiliates and Licensee Partners to keep, such books
and records for at least [**] following the end of the Calendar Year to which
they pertain. Such books of accounts shall be kept at the principal place of
business of the financial personnel with responsibility for preparing and
maintaining such records. With respect to royalties, such records shall be in
sufficient detail to support calculations of royalties due to Agios.

Section 9.6.    Audits.

(a)    Audit Team. Agios may, upon request and at its expense (except as
provided for herein), cause an internationally recognized independent accounting
firm selected by it (except one to whom Celgene has a reasonable objection) (the
“Audit Team”) to audit during ordinary business hours the books and records of
Celgene and the correctness of any payment made or required to be made, and any
report underlying such payment (or lack thereof), pursuant to the terms of this
Agreement. Prior to commencing its work pursuant to this Agreement, the Audit
Team shall enter into an appropriate confidentiality agreement with Celgene
obligating the Audit Team to be bound by obligations of confidentiality and
restrictions on use of such Confidential Information that are no less
restrictive than the obligations set forth in Article XI.

(b)    Limitations. In respect of each audit of Celgene’s books and records: (i)
Celgene may be audited [**], (ii) no records for any given year for Celgene may
be audited more than [**]; provided that Celgene’s records shall still be made
available if such records impact another financial year which is being audited,
and (iii) Agios shall only be entitled to audit books and records of Celgene
from the [**] prior to the Calendar Year in which the audit request is made.

 

- 28 -



--------------------------------------------------------------------------------

(c)    Audit Notice. In order to initiate an audit for a particular Calendar
Year, Agios must provide written notice to Celgene. Agios shall provide Celgene
with notice of one or more proposed dates of the audit not less than [**] prior
to the first proposed date. Celgene will reasonably accommodate the scheduling
of such audit. Celgene shall provide such Audit Team(s) with full and complete
access to the applicable books and records and otherwise reasonably cooperate
with such audit.

(d)    Payments. If the audit shows any under-reporting or underpayment, or
overcharging by Celgene, that under-reporting, underpayment or overcharging
shall be reported to Agios and Celgene shall remit such underpayment or
reimburse such overcompensation (together with interest at the rate set forth in
Section 9.9) to Agios within [**] after receiving the audit report. Further, if
the audit for an annual period shows an under-reporting or underpayment or an
overcharge by Celgene for that period in excess of [**] percent ([**]%) of the
amounts properly determined, Celgene, shall reimburse Agios, for its respective
audit fees and reasonable Out-of-Pocket Costs in connection with said audit,
which reimbursement shall be made within [**] after receiving appropriate
invoices and other support for such audit-related costs.

Section 9.7.    Tax Matters.

(a)    Withholding Taxes. Each Party shall be entitled to deduct and withhold
from any amounts payable under this Agreement such taxes as are required to be
deducted or withheld therefrom under any provision of applicable Law. The Party
that is required to make such withholding (the “Paying Party”) will: (i) deduct
those taxes from such payment, (ii) timely remit the taxes to the proper taxing
authority, and (iii) send evidence of the obligation together with proof of tax
payment to the recipient Party (the “Payee Party”) on a timely basis following
that tax payment; provided, however, that before making any such deduction or
withholding, the Paying Party shall give the Payee Party notice of the intention
to make such deduction or withholding (and such notice, which shall set forth in
reasonable detail the authority, basis and method of calculation for the
proposed deduction or withholding, shall be given at least a reasonable period
of time before such deduction or withholding is required, in order for such
Payee Party to obtain reduction of or relief from such deduction or
withholding). Each Party agrees to cooperate with the other Parties in claiming
refunds or exemptions from such deductions or withholdings under any relevant
agreement or treaty or other applicable Law which is in effect to ensure that
any amounts required to be withheld pursuant to this Section 9.7(a) are reduced
in amount to the fullest extent permitted by applicable Laws. In addition, the
Parties shall cooperate in accordance with applicable Laws to minimize [**] in
connection with this Agreement, as applicable.

(b)    Tax Documentation. Each Party has provided a properly completed and duly
executed IRS Form W-9 or applicable Form W-8 to the other Parties. Each Party
and any other recipient of payments under this Agreement shall provide to the
other Party, at the time or times reasonably requested by such other Parties or
as required by applicable Law, such properly completed and duly executed
documentation (for example, IRS Forms W-8 or W-9) as will permit payments made
under this Agreement to be made without, or at a reduced rate of, withholding
for taxes, and the applicable payment shall be made without (or at a reduced
rate of) withholding to the extent permitted by such documentation, as
reasonably determined by the Paying Party.

 

- 29 -



--------------------------------------------------------------------------------

Section 9.8.    Currency Exchange. Unless otherwise expressly stated in this
Agreement, all amounts specified in, and all payments made under, this Agreement
shall be in United States Dollars. If any currency conversion shall be required
in connection with the calculation of amounts payable under this Agreement, such
conversion shall be performed in a manner consistent with Celgene’s normal
practices used to prepare its audited financial statements for internal and
external reporting purpose. For clarity, Celgene sets currency transaction rates
for the month on the last business day of the month prior. Agios has the right
to verify that the exchange rates used by Celgene for a given month are within
the trading range of the last business day of the month prior.

Section 9.9.    Late Payments. Celgene shall pay interest to Agios on the
aggregate amount of any payments that are not paid on or before the date such
payments are due under this Agreement at a rate per annum equal to the lesser of
the [**], or the highest rate permitted by applicable Law, calculated on the
number of days such payments are paid after the date such payments are due;
provided that, with respect to any disputed payments, no interest payment shall
be due until such dispute is resolved and the interest which shall be payable
thereon shall be based on the finally-resolved amount of such payment,
calculated from the original date on which the disputed payment was due through
the date on which payment is actually made.

Section 9.10.    Blocked Payments. In the event that, by reason of Applicable
Law in any country, it becomes impossible or illegal for Celgene (or any of its
Affiliates or Licensee Partners) to transfer, or have transferred on its behalf,
payments owed Agios hereunder, Celgene will promptly notify Agios of the
conditions preventing such transfer and such payments will be deposited in local
currency in the relevant country to the credit of Agios in a recognized banking
institution designated by Agios or, if none is designated by Agios within a
period of [**], in a recognized banking institution selected by Celgene or any
of its Affiliates or its Licensee Partners, as the case may be, and identified
in a written notice given to Agios.

Article X.

Intellectual Property Ownership, Protection and Related Matters

Section 10.1.    Ownership of Inventions.

(a)    Pre-Existing Know-How. Any Know-How developed or generated by Celgene or
Agios prior to the Effective Date shall remain the sole property of such Party.

(b)    Sole Inventions. All Know-How developed or generated solely by employees,
agents and consultants of a Party shall be owned exclusively by such Party.

(c)    Joint Inventions. All Know-How developed or generated jointly by
employees, agents and consultants of Celgene, on the one hand, and employees,
agents and consultants of Agios, on the other hand, in the conduct of activities
under this Agreement (“Joint Inventions” and, any Patents Covering such Joint
Inventions, “Joint Patents”) shall be owned jointly on the basis of each Party
having an undivided interest without a duty to account to the other Party (other
than as set forth in this Agreement) and shall be deemed to be Controlled by

 

- 30 -



--------------------------------------------------------------------------------

each Party. Each Party shall have the right to use such Joint Inventions, or
license such Joint Inventions to its Affiliates or any Third Party, or sell or
otherwise transfer its interest in such Joint Inventions to its Affiliates or a
Third Party, in each case without the consent of the other Party (and, to the
extent that applicable Law requires the consent of the other Party, this Section
10.1(c) shall constitute such consent), so long as such use, sale, license or
transfer is subject to Section 8.6 and the licenses granted pursuant to this
Agreement and is otherwise consistent with this Agreement.

(d)    Inventorship. The determination of inventorship shall be made in
accordance with United States patent laws. In the event of a dispute regarding
inventorship, if the Parties are unable to resolve the dispute, the Parties
shall jointly engage mutually acceptable independent patent counsel not
regularly employed by either Party to resolve such dispute. The decision of such
independent patent counsel shall be binding on the Parties with respect to the
issue of inventorship.

(e)    Further Actions and Assignments. Each Party shall take all further
actions and execute all assignments requested by the other Party and reasonably
necessary or desirable to vest in the other Party the ownership rights set forth
in this Article X.

Section 10.2.    Prosecution of Patents. Subject to the terms and conditions of
any Existing Third Party Agreement to the extent such agreement applies to the
Agios Patents, the following provisions shall apply with respect to the Agios
Patents, Celgene Patents, Celgene Collaboration Patents and Joint Patents:

(a)    Agios Patents, Celgene Collaboration Patents and Joint Patents. Subject
to the provisions of Section 10.2(f) and coordination with [**] shall have the
initial right and option to Prosecute the Agios Patents, Celgene Collaboration
Patents and Joint Patents. In the event that [**] declines to Prosecute such
Patents, it shall give [**] reasonable notice to this effect, sufficiently in
advance to permit [**] to undertake such Prosecution in such country without a
loss of rights, and thereafter [**] may, upon written notice to [**], Prosecute
such Patents in the owning Party(ies)’s name(s) subject to coordination with
[**].

(b)    [**] Patents. Celgene shall have the sole right and option, in its sole
discretion and at its sole expense, to Prosecute the [**].

(c)    Costs and Expenses. Each Prosecuting Party shall bear all of its own
costs and expenses in Prosecuting Agios Patents, Celgene Collaboration Patents
and Joint Patents.

(d)    Strategy; Diligence and Cooperation.

(i)    The Party conducting Prosecution (the “Prosecuting Party”) with respect
to an Agios Patent, Celgene Collaboration Patent or Joint Patent shall be
entitled to use patent counsel selected by it and reasonably acceptable to the
non-Prosecuting Party (including in-house patent counsel as well as outside
patent counsel) for the Prosecution of the Patents Rights subject to Section
10.2(a). Each Party agrees to cooperate with the other with respect to the
Prosecution of such Patents pursuant to this Section 10.2, including by (X)
executing all such documents and instruments and performing such acts as may be
reasonably necessary in order to permit the other Party to undertake any
Prosecution of Patents that such other Party is entitled, and has elected, to
Prosecute, as provided for in Section 10.2(a) and (Y) giving consideration to
the proper scope of Patents. The Prosecuting Party shall:

 

- 31 -



--------------------------------------------------------------------------------

(1)    use Commercially Reasonable Efforts to regularly provide the
non-Prosecuting Party in advance with reasonable information relating to the
Prosecuting Party’s Prosecution of Patents hereunder, including by providing
copies of substantive communications, notices and actions submitted to or
received from the relevant patent authorities and copies of drafts of filings
and correspondence that the Prosecuting Party proposes to submit to such patent
authorities, each of which shall be provided as far in advance as is practicable
but with sufficient time for the non-Prosecuting party to provide meaningful
input;

(2)    use Commercially Reasonable Efforts to consider in good faith and consult
with the non-Prosecuting Party regarding its timely comments with respect to the
same;

(3)    use Commercially Reasonable Efforts to Prosecute additional claims
substantially similar to those suggested by the non-Prosecuting Party, if any,
in such jurisdictions of the Territory reasonably requested by the
non-Prosecuting Party; and

(4)    consult with the non-Prosecuting Party before taking any action that
would have a material adverse impact on the scope of claims within the Agios
Patents, Celgene Collaboration Patents and Joint Patents, as applicable.

(ii)    The Prosecuting Party shall determine the countries in which Agios
Patents, Celgene Collaboration Patents and Joint Patents shall be Prosecuted,
with the understanding that the countries set forth on Exhibit D of this
Agreement shall generally form the basis for the overall Prosecution strategy
for such Patents.

(iii)    The Prosecuting Party agrees not to abandon any Agios Patent, Celgene
Collaboration Patent or Joint Patent without filing a continuation application
in respect thereof unless it provides the non-Prosecuting Party with reasonable
notice to this effect, sufficiently in advance to permit the non-Prosecuting
Party to undertake such Prosecution of such Agios Patent, Celgene Collaboration
Patent or Joint Patent, and thereafter such non-Prosecuting Party may, upon
written notice to the Prosecuting Party, Prosecute such Agios Patent, Celgene
Collaboration Patent or Joint Patent.

(e)    Third Party Rights. Agios covenants and agrees that it shall not grant
any Third Party any right to control the Prosecution of the Agios Patents or to
approve or consult with respect to any Patents licensed to Celgene hereunder, in
any case, that is more favorable to the Third Party than the rights granted to
Celgene hereunder or that otherwise conflicts with Celgene’s rights hereunder.

(f)    Existing Third Party Agreements. Each Party acknowledges that, pursuant
to an Existing Third Party Agreement, the applicable licensor(s) thereunder may
retain the right to Prosecute the Agios Patents covered by such agreements;
provided that Agios may have certain rights to assume Prosecution under such
agreement. Agios agrees to keep Celgene fully informed of these rights, as well
as provide to Celgene all information and copies of documents received from the
licensor(s) under any such Existing Third Party Agreement or their patent

 

- 32 -



--------------------------------------------------------------------------------

counsel relating to the Agios Patents covered by such agreements. To the extent
that Agios is permitted to proceed with Prosecution or provide comments or
suggestions to patent documents under an Existing Third Party Agreement, then
the Agios Patents under such Existing Third Party Agreement shall be treated in
the same manner as other Agios Patents under this Section 10.2, and Agios shall
exercise all such rights with respect to such Agios Patents pursuant to the
instructions of Celgene, if Celgene is given the right to act under this Section
10.2.

Section 10.3.    Third Party Infringement of Agios Patents, Celgene
Collaboration Patents and Joint Patents. Subject to the terms and conditions of
the Existing Third Party Agreements to the extent such agreements apply to the
Agios Patents, the following provisions shall apply with respect to the Agios
Intellectual Property, Celgene Collaboration Intellectual Property, Joint
Patents and Joint Inventions:

(a)    Notice. Each Party shall immediately provide the other Party with written
notice reasonably detailing any (i) known or alleged infringement of any Agios
Patents, Celgene Collaboration Patents or Joint Patents, or known or alleged
misappropriation of any Agios Know-How, Celgene Collaboration Know-How or Joint
Inventions, by a Third Party, (ii) “patent certification” filed in the United
States under 21 U.S.C. §355(b)(2) or 21 U.S.C. §355(j)(2) or similar provisions
in other jurisdictions, and (iii) any declaratory judgment, opposition or
similar action alleging the invalidity, unenforceability or non-infringement of
any such intellectual property rights (collectively “Third Party Infringement”).

(b)    First Right to Initiate Infringement Actions. [**] shall have the initial
right, but not the obligation, to initiate a suit or take other appropriate
action that [**] believes is reasonably required to protect the Agios
Intellectual Property, Celgene Collaboration Intellectual Property, Joint
Inventions and Joint Patents against the infringement in the Territory,
including Third Party Infringement, unauthorized use or misappropriation by a
Third Party that relates to a Licensed Product (“Competitive
Infringement”). [**] shall give [**] advance notice of [**] intent to file any
such suit or take any such action and the reasons therefor, and shall provide
[**] with an opportunity to make suggestions and comments regarding such suit or
action. Thereafter, [**] shall keep [**] promptly informed, and shall from time
to time consult with [**] regarding the status of any such suit or action and
shall provide [**] with copies of all material documents (e.g., complaints,
answers, counterclaims, material motions, orders of the court, memoranda of law
and legal briefs, interrogatory responses, depositions, material pre-trial
filings, expert reports, affidavits filed in court, transcripts of hearings and
trial testimony, trial exhibits and notices of appeal) filed in, or otherwise
relating to, such suit or action. Without limiting the generality of the
foregoing, the Parties shall discuss in good faith [**] intended response to a
Competitive Infringement.

(c)    Step-in Rights. If [**] fails to initiate a suit or take such other
appropriate action under Section 10.3(b) above within [**] after becoming aware
of the Competitive Infringement, then [**] may, in its discretion, provide [**]
with written notice of its intent to initiate a suit or take other appropriate
action to combat such Competitive Infringement. If [**] provides such notice and
[**] fails to initiate a suit or take such other appropriate action within [**]
after receipt of such notice from [**], then [**] shall have the right, but not
the obligation, to initiate a suit or take other appropriate action that it
believes is reasonably required to protect the applicable Agios Intellectual
Property, Celgene Collaboration Intellectual Property, Joint

 

- 33 -



--------------------------------------------------------------------------------

Inventions and Joint Patents from Competitive Infringement. [**] shall give [**]
advance notice of its intent to file any such suit or take any such action and
the reasons therefor and shall provide [**] with an opportunity to make
suggestions and comments regarding such suit or action. Thereafter, [**] shall
keep [**] promptly informed and shall from time to time consult with [**]
regarding the status of any such suit or action and shall provide [**] with
copies of all material documents (e.g., complaints, answers, counterclaims,
material motions, orders of the court, memoranda of law and legal briefs,
interrogatory responses, depositions, material pre-trial filings, expert
reports, affidavits filed in court, transcripts of hearings and trial testimony,
trial exhibits and notices of appeal) filed in, or otherwise relating to, such
suit or action.

(d)    Conduct of Action; Costs. The Party initiating suit shall have the sole
and exclusive right to select counsel for any suit initiated by it under this
Section 10.3, which counsel must be reasonably acceptable to the other Party. If
required under applicable Law in order for such Party to initiate or maintain
such suit, the other Party shall join as a party to the suit. If requested by
the Party initiating suit, the other Party shall provide reasonable assistance
to the Party initiating suit in connection therewith at no charge to such Party
except that the initiating Party shall reimburse the other Party for
Out-of-Pocket Costs, other than outside counsel expenses, incurred in rendering
such assistance. The Party initiating suit shall assume and pay all of its own
Out-of-Pocket Costs incurred in connection with any litigation or proceedings
described in this Section 10.3, including the fees and expenses of the counsel
selected by it. The other Party shall have the right to participate and be
represented in any such suit by its own counsel at its own expense.

(e)    Recoveries. Any recovery obtained as a result of any proceeding described
in this Section 10.3 or from any counterclaim or similar claim asserted in a
proceeding described in Section 10.4, by settlement or otherwise, shall be
applied in the following order of priority:

(i)    first, the Party initiating the suit or action shall be reimbursed for
all previously unreimbursed Out-of-Pocket Costs in connection with such
proceeding; and

(ii)    second, any remainder shall be paid [**] percent ([**]%) to the Party
initiating the suit or action, and [**] percent ([**]%) to the other Party.

(f)    Existing Third Party Agreements. In the event that (i) a Patent covered
by an Existing Third Party Agreement is at issue in an action under this Section
10.3 or Section 10.4, (ii) Agios has a right to enforce the Agios Patents under
such Existing Third Party Agreement, and (iii) Celgene desires to enforce such
Patent in accordance with the procedures under this Section 10.3 or Section
10.4, as applicable, then Agios shall either obtain the licensor(s)’ consent
under such Existing Third Party Agreement so that Celgene may file such an
action in its own name or shall undertake such an action on Celgene’s behalf and
at Celgene’s expense.

 

- 34 -



--------------------------------------------------------------------------------

Section 10.4.    Claimed Infringement; Claimed Invalidity.

(a)    Infringement of Third Party Rights. Each Party shall promptly notify the
other Party in writing of any allegation by a Third Party that the activity of
either Party or their Affiliates or Licensee Partners under this Agreement
infringes or may infringe the intellectual property rights of such Third
Party. If a Third Party asserts or files against a Party or its Affiliates any
claim of infringement of the intellectual property rights of such Third Party or
other action relating to alleged infringement of such intellectual property
rights (“Third Party Infringement Action”), then, unless otherwise agreed by the
Parties:

(i)    In the event of a Third Party Infringement Action against a single Party,
the unnamed Party shall have the right, in the unnamed Party’s sole discretion,
to participate in the defense of such legal action with legal counsel selected
by the unnamed Party and reasonably acceptable to the named Party. The Party
named in such Third Party Infringement Action shall have the right to control
the defense of the action, but shall notify and keep the unnamed Party apprised
in writing of such action and shall consider and take into account the unnamed
Party’s reasonable interests and requests and suggestions regarding the defense
of such action. In the event of a Third Party Infringement Action against both
Parties, [**] shall have the right to control the defense of such Third Party
Infringement Action.

(ii)    The non-controlling Party of a Third Party Infringement Action shall
reasonably cooperate with the controlling Party in the preparation and
formulation of a defense to such Third Party Infringement Action, and in taking
other steps reasonably necessary to respond to such Third Party Infringement
Action. The controlling Party shall have the right to select its counsel for the
defense to such Third Party Infringement Action, which counsel must be
reasonably acceptable to the non-controlling Party if both Parties have been
named as defendants in the action. The non-controlling Party shall also have the
right to participate and be represented in any such suit by its own counsel at
its own expense. The controlling Party shall not (and shall cause its Affiliates
and Licensee Partners not to) either (A) admit infringement, validity or
enforceability of the asserted intellectual property rights, (B) pay any amount
of money in settlement thereof, or (C) enter into a license for the asserted
intellectual property rights upon terms that would restrict either Party from
fully exploiting such rights consistently with the scope of the rights and
obligations of both Parties under this Agreement, in each case (A) through (C),
without the written consent of the non-controlling Party, which will not to be
unreasonably withheld, conditioned or delayed. For the avoidance of doubt,
except as provided in the foregoing clause (B), the costs of such defense and
settlement shall be borne by the controlling Party.

(iii)    If the Party entitled to control the defense under Section 10.4(a)(i)
or Section 10.4(a)(ii) fails to proceed in a timely manner with respect to such
defense, the other Party shall have the right to control the defense of such
claim upon the same conditions set forth therein.

(iv)    If requested by the Party controlling the defense, the Parties shall
enter into a joint defense agreement that further outlines their rights and
responsibilities consistent with the terms of this Section or as otherwise
mutually agreed.

(b)    Patent Invalidity Claim. If a Third Party at any time asserts a claim
that any issued Agios Patent, Celgene Collaboration Patent or Joint Patent is
invalid or otherwise unenforceable (an “Invalidity Claim”), whether as a defense
in an infringement action brought by Agios or Celgene pursuant to Section
10.3(b) or Section 10.3(c), in a declaratory judgment

 

- 35 -



--------------------------------------------------------------------------------

action or in a Third Party Infringement claim brought against Agios or Celgene,
the Parties shall cooperate with each other in preparing and formulating a
response to such Invalidity Claim; provided that, subject to the terms and
conditions of any Existing Third Party Agreement to the extent such agreement
applies to such Agios Patent, the Party who has (or would have) control over
litigation pursuant to Section 10.3(b) or Section 10.3(c) shall have the sole
right to control the defense and settlement of any such Invalidity Claim as if
it were litigation initiated therein. For the avoidance of doubt, any claim
asserted against any Agios Patent before any such Patent is issued is deemed a
Prosecution matter that is the subject of Section 10.2.

Section 10.5.    Patent Term Extensions. The Parties shall, as necessary and
appropriate, use reasonable efforts to agree upon a joint strategy for
obtaining, and cooperate with each other in obtaining, patent term extensions
for Agios Patents, Celgene Collaboration Patents and Joint Patents that Cover
Licensed Products. If the Parties are unable to agree upon which of such Patents
should be extended, and the matter remains unresolved after the procedure
described in the Master Agreement, then [**] shall have the right to resolve the
dispute, subject in each case to the terms and conditions of any Existing Third
Party Agreement to the extent such agreement applies to an applicable [**]
Patent.

Section 10.6.    Patent Marking. Celgene shall comply with the patent marking
statutes in each country in which the Licensed Product is Manufactured or
Commercialized by or on behalf of Celgene or its Affiliates or Licensee
Partners, as applicable, hereunder.

Section 10.7.    Celgene Intellectual Property. Celgene shall have the sole
right, but not the obligation, to initiate a suit or take other appropriate
action that it believes is reasonably required to protect the Celgene
Intellectual Property without any obligation to consult with
Agios. Notwithstanding anything to the contrary in Section 10.3 or Section 10.4,
all recoveries with respect to any such action, by settlement or otherwise,
shall be [**] percent ([**]%) by Celgene.

Section 10.8.    Application of 35 U.S.C. § 102(c). It is agreed and
acknowledged that this Agreement establishes a qualifying collaboration within
the scope of 35 U.S.C. § 102(c) and, accordingly, shall be deemed to constitute
a “Joint Research Agreement” for all purposes under 35 U.S.C. § 102(c). Neither
Party shall invoke the provisions of 35 U.S.C. § 102(c), or file this Agreement,
in connection with the prosecution of any patent application claiming, in whole
or in part, any 35 U.S.C. § 102(c) invention without the prior written consent
of the other Party. In the event that a Party, during the course of prosecuting
a patent application claiming a 35 U.S.C. § 102(c) invention (a “35 U.S.C. §
102(c) Patent”), deems it necessary to file a terminal disclaimer to overcome an
obviousness type double patenting rejection in view of an earlier filed patent
held by the other Party (the “Earlier Patent”), then, if the Parties agree, the
Parties shall coordinate the filing of such terminal disclaimer in good faith,
and, to the extent required under 35 U.S.C. § 102(c), both Parties shall agree,
in such terminal disclaimer, that they shall not separately enforce 35 U.S.C. §
102(c) Patent independently from the Earlier Patent. To this end, to the extent
required under 35 U.S.C. § 102(c), following the filing of such terminal
disclaimer, the Parties shall, in good faith, coordinate all enforcement actions
with respect to 35 U.S.C. § 102(c) Patent.

 

- 36 -



--------------------------------------------------------------------------------

Article XI.

Confidentiality

Section 11.1.    Confidential Information. Each Party agrees that a Party (the
“Receiving Party”) receiving Confidential Information of any other Party (the
“Disclosing Party”) shall (a) maintain in confidence such Confidential
Information using not less than the efforts such Receiving Party uses to
maintain in confidence its own proprietary information of similar kind and
value, but in no event less than a reasonable degree of effort, (b) not disclose
such Confidential Information to any Third Party without the prior written
consent of the Disclosing Party, except for disclosures expressly permitted
below, and (c) not use such Confidential Information for any purpose except
those permitted by this Agreement (it being understood that this clause (c)
shall not create or imply any rights or licenses not expressly granted under
this Agreement). All Confidential Information of the Disclosing Party shall not
be used by the Receiving Party except in performing its obligations or
exercising rights explicitly granted under this Agreement, except to the extent
that the Confidential Information:

(a)    was known by the Receiving Party or its Affiliates prior to its date of
disclosure to the Receiving Party, as established by written evidence; or

(b)    is lawfully disclosed to the Receiving Party or its Affiliates by sources
other than the Disclosing Party rightfully in possession of the Confidential
Information; or

(c)    becomes published or generally known to the public through no fault or
omission on the part of the Receiving Party, its Affiliates or its sublicensees;
or

(d)    is independently developed by or for the Receiving Party or its
Affiliates without reference to or reliance upon such Confidential Information,
as established by written records.

Section 11.2.    Permitted Disclosure. The Receiving Party may provide the
Disclosing Party’s Confidential Information:

(a)    to the Receiving Party’s respective employees, consultants and advisors,
and to the employees, consultants and advisors of such Party’s Affiliates, who
have a need to know such information and materials for performing obligations or
exercising rights expressly granted under this Agreement and have an obligation
to treat such information and materials as confidential;

(b)    to patent offices in order to seek or obtain Patents or to Regulatory
Authorities in order to seek or obtain approval to conduct Clinical Trials or to
gain Regulatory Approval with respect to the Licensed Products as contemplated
by this Agreement; provided that such disclosure may be made only following
reasonable notice to the Disclosing Party and to the extent reasonably necessary
to seek or obtain such Patents or Regulatory Approvals; or

(c)    if such disclosure is required by judicial order or applicable Law or to
defend or prosecute litigation or arbitration; provided that, prior to such
disclosure, to the extent permitted by Law, the Receiving Party promptly
notifies the Disclosing Party of such requirement, cooperates with the
Disclosing Party to take whatever action it may deem appropriate to protect the
confidentiality of the information and furnishes only that portion of the
Disclosing Party’s Confidential Information that the Receiving Party is legally
required to furnish.

 

- 37 -



--------------------------------------------------------------------------------

Section 11.3.    Publicity; Terms of this Agreement; Non-Use of Names.

(a)    Public Announcements. Except as required by judicial order or applicable
Law (in which case, Section 11.3(a) must be complied with) or as explicitly
permitted by this Article XI, neither Party shall make any public announcement
concerning this Agreement without the prior written consent of the other Party,
which consent shall not be unreasonably withheld or delayed. The Party preparing
any such public announcement shall provide the other Party with a draft thereof
at least [**] prior to the date on which such Party would like to make the
public announcement (or, in extraordinary circumstances, such shorter period as
required to comply with applicable Law). Notwithstanding the foregoing, the
Parties shall issue a press release, in the form attached as Exhibit E to this
Agreement within [**] after the Effective Date. Neither Party shall use the
name, trademark, trade name or logo of the other Party or its employees in any
publicity or news release relating to this Agreement or its subject matter,
without the prior express written permission of the other Party. For purposes of
clarity, either Party may issue a press release or public announcement or make
such other disclosure relating to this Agreement if the contents of such press
release, public announcement or disclosure (x) (i) does not consist of financial
information and has previously been made public other than through a breach of
this Agreement by the issuing Party or its Affiliates, (ii) is contained in such
Party’s financial statements prepared in accordance with Accounting Standards,
or (iii) is contained in the a redacted version of this Agreement, and (y) is
material to the event or purpose for which the new press release or public
announcement is made.

(b)    Notwithstanding the terms of this Section 11.3:

(i)    Either Party shall be permitted to disclose the existence and terms of
this Agreement to the extent required, in the reasonable opinion of such Party’s
legal counsel, to comply with applicable Laws, including the rules and
regulations promulgated by the Securities and Exchange Commission or any other
governmental authority. Notwithstanding the foregoing, before disclosing this
Agreement or any of the terms hereof pursuant to this Section 11.3(a), the
Parties will coordinate in advance with each other in connection with the
redaction of certain provisions of this Agreement with respect to any filings
with the US Securities and Exchange Commission (“SEC”), London Stock Exchange,
the UK Listing Authority, NYSE, the NASDAQ Stock Market or any other stock
exchange on which securities issued by a Party or a Party’s Affiliate are traded
(the “Redacted Version”), and each Party will use commercially reasonable
efforts to seek confidential treatment for such terms as may be reasonably
requested by the other Party; provided that the Parties will use commercially
reasonable efforts to file redacted versions with any governing bodies which are
consistent with the Redacted Version.

(ii)    Notwithstanding Section 11.1, the Receiving Party may disclose
Confidential Information belonging to the Disclosing Party, and Confidential
Information deemed to belong to both the Disclosing Party and the Receiving
Party, to the extent (and only to the extent) such disclosure is reasonably
necessary in the following instances:

 

- 38 -



--------------------------------------------------------------------------------

(1)    subject to Section 11.3, complying with applicable Laws (including the
rules and regulations of the SEC or any national securities exchange) and with
judicial process, if in the reasonable opinion of the Receiving Party’s counsel,
such disclosure is necessary for such compliance;

(2)    disclosure, solely on a “need to know basis,” to (1) Affiliates,
subcontractors, advisors (including attorneys and accountants), (2) subject to
Section 11.3(b)(ii)(3), investment bankers, and (3) in each case of (1) and (2),
their and each of the Parties’ respective directors, employees, contractors and
agents; provided, that in all cases of (1), (2) and (3), prior to any such
disclosure, each disclosee must be bound by written obligations of
confidentiality, non-disclosure and non-use no less restrictive than the
obligations set forth in this Article XI (provided, however, that in the case of
prospective investment bankers, the term of confidentiality may be [**] from the
date of disclosure and in the case of legal advisors, no written agreement shall
be required), which for the avoidance of doubt, will not permit use of such
Confidential Information for any purpose except those permitted by this
Agreement; provided, however, that, in each of the above situations, the
Receiving Party shall remain responsible for any failure by any Person who
receives Confidential Information pursuant to this Section 11.3(b)(ii)(2) to
treat such Confidential Information as required under this Article XI; and

(3)    in the case of any disclosure of this Agreement to any actual or
potential acquirer, assignee, licensee, licensor, investment banker,
institutional investor, lender or other financial partners, such disclosure
shall solely be [**]; it being understood and agreed that, in connection with a
proposed [**] with respect to such Party, only [**] this Agreement as
applicable, to such Third Party; provided that, a Party may also disclose an
unredacted version of this Agreement to Third Party attorneys, professional
accountants and auditors who are engaged by licensors and lenders and who are
under obligations of confidentiality not to disclose the unredacted terms of
this agreement to such licensors or lenders for the purpose of confirming such
Party’s compliance with the terms of its applicable license and loan agreements
with such licensors and lenders.

(iii)    [**]. Such disclosures may include achievement of milestones,
significant events in the development and regulatory process, commercialization
activities and the like. In addition to the initial press release described in
Section 11.3, a Party (the “Requesting Party”) may elect to make any such public
disclosure of such achievement of milestones, significant events in the
development and regulatory process and commercialization activities, and in such
event it shall first notify the other Party (the “Cooperating Party”) of such
planned press release or public announcement and provide a draft for review at
least [**] in advance of issuing such press release or making such public
announcement (or, with respect to press releases and public announcements that
are required by applicable Law, or by regulation or rule of any public stock
exchange (including NASDAQ), with as much advance notice as possible under the
circumstances if it is not possible to provide notice at least [**] in advance);
provided, however, that a Party may issue such press release or public
announcement without such prior review by the other Party if (A) the contents of
such press release or public announcement have previously been made public other
than through a breach of this Agreement by the issuing Party and (B) such press
release or public announcement does not materially differ from the previously
issued press release or other publicly available information. The

 

- 39 -



--------------------------------------------------------------------------------

Cooperating Party may notify the Requesting Party of any reasonable objections
or suggestions that the Cooperating Party may have regarding the proposed press
release or public announcement, and the Requesting Party shall reasonably
consider any such objections or suggestions that are provided in a timely
manner. The principles to be observed in such disclosures shall include
accuracy, compliance with applicable Law and regulatory guidance documents,
reasonable sensitivity to potential negative reactions of the FDA (and its
foreign counterparts) and the need to keep investors informed regarding the
Requesting Party’s business.

Section 11.4.    Publications. The Parties agree that neither Party nor its
Affiliates shall have the right to make Publications pertaining to the Compounds
or Licensed Products except as provided herein. If a Party or its Affiliates
desire to make a Publication, such Party must comply with the following
procedure:

(a)    Review by the Non-Publishing Party. The publishing Party shall provide
the non-publishing Party with an advance copy of the proposed Publication, and
the non-publishing Party shall then have [**] prior to submission for any
Publication ([**] in the case of an abstract or oral presentation) in which to
determine whether the Publication may be published and under what conditions,
including (i) delaying sufficiently long to permit the timely preparation and
filing of a patent application or (ii) specifying changes the non-Publishing
reasonably believes are necessary to preserve any Patents or Know-How belonging
(whether through ownership or license, including under this Agreement) in whole
or in part to the non-publishing Party.

(b)    Removal of Confidential Information. In addition, if the non-publishing
Party informs the publishing Party that such Publication, in the non-publishing
Party’s reasonable judgment, discloses any Confidential Information of the
non-publishing Party or could be expected to have a material adverse effect on
any Know-How which is Confidential Information of the non-publishing Party, such
Confidential Information or Know-How shall be deleted from the Publication.

(c)    Scientific Conferences. Each Party shall have the right to present its
Publications approved pursuant to this Section 11.4 at scientific conferences,
including at any conferences in any country in the world, subject to any
conditions imposed by the non-publishing Party in its approval.

(d)    Academic Publications. Notwithstanding the foregoing, the Parties
acknowledge that, to the extent that any Publication relates to Agios
Intellectual Property that is subject to an Existing Third Party Agreement, the
parties to such Existing Third Party Agreement may have retained the right to
publish certain information, and nothing in this Section 11.4 is intended to
restrict the exercise of such rights; provided that, to the extent that Agios
has the right to review and comment on any such publications, Agios shall, to
the extent permissible under such Existing Third Party Agreement, exercise such
rights after consultation with Celgene.

Section 11.5.    Term. All obligations under Sections 11.1, 11.2, 11.3 and 11.6
shall survive termination or expiration of this Agreement and shall expire [**]
following termination or expiration of this Agreement.

 

- 40 -



--------------------------------------------------------------------------------

Section 11.6.    Return of Confidential Information.

(a)    Obligations to Return or Destroy. Upon the expiration or termination of
this Agreement, the Receiving Party shall return to the Disclosing Party all
Confidential Information received by the Receiving Party from the Disclosing
Party (and all copies and reproductions thereof). In addition, the Receiving
Party shall destroy:

(i)    any notes, reports or other documents prepared by the Receiving Party
which contain Confidential Information of the Disclosing Party; and

(ii)    any Confidential Information of the Disclosing Party (and all copies and
reproductions thereof) which is in electronic form or cannot otherwise be
returned to the Disclosing Party.

(b)    Destruction. Alternatively, upon written request of the Disclosing Party,
the Receiving Party shall destroy all Confidential Information received by the
Receiving Party from the Disclosing Party (and all copies and reproductions
thereof) and any notes, reports or other documents prepared by the Receiving
Party which contain Confidential Information of the Disclosing Party. Any
requested destruction of Confidential Information shall be certified in writing
to the Disclosing Party by an authorized officer of the Receiving Party
supervising such destruction.

(c)    Limitation. Nothing in this Section 11.6 shall require the alteration,
modification, deletion or destruction of archival tapes or other electronic
back-up media made in the ordinary course of business; provided that the
Receiving Party shall continue to be bound by its obligations of confidentiality
and other obligations under this Article XI with respect to any Confidential
Information contained in such archival tapes or other electronic back-up media.

(d)    Exceptions. Notwithstanding the foregoing,

(i)    the Receiving Party’s legal counsel may retain one copy of the Disclosing
Party’s Confidential Information solely for the purpose of determining the
Receiving Party’s continuing obligations under this Article XI; and

(ii)    the Receiving Party may retain the Disclosing Party’s Confidential
Information and its own notes, reports and other documents

(A)    to the extent reasonably required (1) to exercise the rights and licenses
of the Receiving Party expressly surviving expiration or termination of this
Agreement; or (2) to perform the obligations of the Receiving Party expressly
surviving expiration or termination of this Agreement; or

(B)    to the extent it is impracticable to do so without incurring
disproportionate cost.

Notwithstanding the return or destruction of the Disclosing Party’s Confidential
Information, the Receiving Party shall continue to be bound by its obligations
of confidentiality and other obligations under this Article XI.

 

- 41 -



--------------------------------------------------------------------------------

Article XII.

Representations and Warranties

Section 12.1.    Mutual Representations. Agios and Celgene each represents,
warrants and covenants to the other Party, as of the Execution Date, that:

(a)    Authority. Each Party is duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its formation and has full
corporate power and authority to enter into this Agreement, and to carry out the
provisions hereof or thereof, as applicable.

(b)    Consents. All necessary consents, approvals and authorizations of all
government authorities and other Persons required to be obtained by it as of the
Execution Date in connection with the execution, delivery and performance of
this Agreement, and the performance of its obligations hereunder or thereunder,
as applicable, have been obtained, except for authorizations and consents that
may be necessary under Antitrust Law.

(c)    No Conflict. Notwithstanding anything to the contrary in this Agreement,
the execution and delivery of this Agreement, the performance of such Party’s
obligations in the conduct of the Collaboration and the licenses and sublicenses
to be granted pursuant to this Agreement (i) do not and will not conflict with
or violate any requirement of applicable Laws existing as of the Execution Date
and (ii) do not and will not conflict with, violate, breach or constitute a
default under any agreement or any provision thereof, or any contract, oral or
written, to which it is a party or by which it or any of its Affiliates is
bound, existing as of the Execution Date.

(d)    Enforceability. This Agreement has been duly executed and delivered on
behalf of each Party and is a legal and valid obligation binding upon it and is
enforceable in accordance with its terms.

(e)    Employee Obligations. To its knowledge, none of its or its Affiliates’
employees who have been, are or will be involved in the Collaboration are, as a
result of the nature of such Collaboration to be conducted by the Parties, in
violation of any covenant in any contract with a Third Party relating to
non-disclosure of proprietary information, noncompetition or non-solicitation.

Section 12.2.    Additional Agios Representations. Agios represents, warrants
and covenants to Celgene, as of the Execution Date, as follows: [**]

(a)    Agios has all rights, authorizations and consents necessary to grant all
rights and licenses it purports to grant to Celgene under this Agreement, except
for authorizations and consents that may be necessary under Antitrust Law.

(b)    Agios has not used, and during the Term will not knowingly use, any
Know-How in a Program conducted by Agios that is encumbered by any contractual
right of or obligation to a Third Party that conflicts or interferes with any of
the rights or licenses granted or to be granted to Celgene hereunder.

 

- 42 -



--------------------------------------------------------------------------------

(c)    Agios has not granted, and during the Term Agios will not grant, any
right or license, to any Third Party relating to any of the intellectual
property rights it Controls, that conflicts with or limits the scope of the
rights or licenses granted or to be granted to Celgene hereunder.

(d)    There are no claims, litigations, suits, actions, disputes, arbitrations,
or legal, administrative or other proceedings or governmental investigations
pending or, to Agios’ knowledge, threatened against Agios, nor is Agios a party
to any judgment or settlement, which would be reasonably expected to adversely
affect or restrict the ability of Agios to consummate the transactions
contemplated under this Agreement and to perform its obligations under this
Agreement, or which would affect the Agios Intellectual Property, or Agios’
Control thereof, or any Target or Compound.*

(e)    To Agios’ knowledge, the practice of the Agios Intellectual Property as
contemplated under this Agreement does not (i) infringe any claims of any
Patents of any Third Party, or (ii) misappropriate any Know-How of any Third
Party.*

(f)    None of (i) the Agios Patents owned by Agios or both Controlled by and
Prosecuted by Agios and (ii) to Agios’ knowledge, the Agios Patents Controlled
but not Prosecuted by Agios are subject to any pending re-examination,
opposition, interference or litigation proceedings.*

(g)    To the knowledge of Agios, the Agios Patents Controlled by Agios or any
Affiliate pursuant to any Existing Third Party Agreement were not and are not
subject to any restrictions or limitations except as set forth in the Existing
Third Party Agreements.

(h)    Agios has and, to Agios’ knowledge, the applicable licensor under each
Existing Third Party Agreement has, if applicable, complied with any and all
obligations under the Bayh-Dole Act to perfect rights to the applicable Patent
Rights or Know-How licensed thereunder.* Neither Agios nor any of its Affiliates
has granted any liens or security interests on the Agios Intellectual Property
and the Agios Intellectual Property is free and clear of any mortgage, pledge,
claim, security interest, covenant, easement, encumbrance, lien or charge of any
kind, except in each case with respect to licenses, covenants not to sue,
immunities from suit, standstills, releases and options which would not, in the
aggregate, fundamentally frustrate the purposes of the Collaboration.

(i)    Schedule 12.2(i) contains a complete and accurate list of all Patents
owned by Agios and/or its Affiliates as of the Execution Date that are included
in the Patents licensed hereunder, indicating any co-owner(s), if
applicable. Except as set forth on Schedule 12.2(i), Agios and its Affiliates do
not own any Patent that is necessary or, to Agios’ reasonable belief as of the
Execution Date, reasonably useful to research, Develop, Manufacture or
Commercialize any Compounds or Licensed Products.

(j)    Schedule 12.2(j) sets forth a complete and accurate list of all Existing
Third Party Agreements, true and correct copies of which have been provided to
Celgene, and such agreements are in full force and effect and have not been
modified or amended. Neither Agios nor, to the knowledge of Agios, any licensor
under the Existing Third Party Agreements is

 

- 43 -



--------------------------------------------------------------------------------

in default with respect to a material obligation under, and none of such parties
has claimed or has grounds upon which to claim that the other party is in
default with respect to a material obligation under, the Existing Third Party
Agreements.*

(k)    Except under the Existing Third Party Agreements in effect as of the
Execution Date, and except as set forth on Schedule 12.2(j), Agios and its
Affiliates are not subject to any payment obligations to Third Parties as a
result of the execution or performance of this Agreement.

Section 12.3.    Covenants.

(a)    Mutual Covenants. Each Party hereby covenants to the other Party that:

(i)    all employees of such Party or its Affiliates or Third Party
subcontractors working under this Agreement will be under appropriate
confidentiality provisions at least as protective as those contained in this
Agreement and, to the extent permitted under applicable Law, the obligation to
assign all right, title and interest in and to their inventions and discoveries,
whether or not patentable, to such Party as the sole owner thereof;

(ii)    to its knowledge, such Party will not (i) employ or use, nor hire or use
any contractor or consultant that employs or uses, any individual or entity,
including a clinical investigator, institution or institutional review board,
debarred or disqualified by the FDA (or subject to a similar sanction by any
Regulatory Authority outside the United States) or (ii) employ any individual
who or entity that is the subject of an FDA debarment investigation or
proceeding (or similar proceeding by any Regulatory Authority outside the United
States), in each of subclauses (i) and (ii) in the conduct of its activities
under this Agreement

(iii)    neither such Party nor any of its Affiliates shall, during the Term,
grant any right or license to any Third Party relating to any of the
intellectual property rights it owns or Controls which would conflict with any
of the rights or licenses granted to the other Party hereunder; and

(iv)    such Party and its Affiliates shall perform its activities pursuant to
this Agreement, in compliance (and shall ensure compliance by any of its
subcontractors) in all material respects with all applicable Laws, including
GCP, GLP and GMP as applicable and with respect to the Development,
Manufacturing and Commercialization activities hereunder.

(b)    Existing Third Party Agreement Covenants. Agios hereby covenants to
Celgene that Agios shall maintain the Existing Third Party Agreements, and shall
not amend or terminate such agreements, and will not breach such agreements, if
such amendment, modification, termination or breach would adversely affect
Celgene’s rights under this Agreement.

Section 12.4.    Agios Covenants During the Term. Except to the extent expressly
permitted under Section 15.4, during the Term, neither Agios nor its Affiliates
will, other than to an Affiliate of Agios who agrees in writing to be bound by
the terms and conditions of this Agreement (a) assign, transfer, convey,
encumber (including any liens or charges, but excluding any licenses, which are
the subject of subsection (b), below) or dispose of, or enter into any

 

- 44 -



--------------------------------------------------------------------------------

agreement with any Third Party to assign, transfer, convey, encumber (including
any liens or charges, but excluding any licenses, which are the subject of
subsection (b), below) or dispose of, any assets specifically related to this
Agreement, including with respect to the Compound(s), Licensed Product(s) and
any then-identified Companion Diagnostic(s) developed therefor, or pre-clinical
study or Clinical Trial results or other data specifically related to such
Program, or any intellectual property specifically related to any of the
foregoing (with respect to each Program, the “Agios Program Assets”), except to
the extent such assignment, transfer, conveyance, encumbrance or disposition
would not fundamentally frustrate the purpose of this Agreement with respect to
such Program, (b) license or grant to any Third Party, or agree to license or
grant to any Third Party, any rights to any Agios Program Assets if such license
or grant would fundamentally frustrate the purpose of this Agreement with
respect to such Program, or (c) disclose any Confidential Information relating
to the Agios Program Assets to any Third Party if such disclosure would
fundamentally frustrate the purpose of this Agreement with respect to such
Program. Agios and/or its Affiliates shall have the right to assign, transfer,
convey or dispose of any assets specifically related to such Program to any
Affiliate of Agios to the extent permitted under Section 15.4.

Section 12.5.    Disclaimer. Except as otherwise expressly set forth in this
Agreement, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY THAT ANY PATENTS ARE
VALID OR ENFORCEABLE, AND EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT. Without limiting the generality of the foregoing, each Party
disclaims any warranties with regards to: (a) the success of any study or test
commenced under this Agreement; (b) the safety or usefulness for any purpose of
the technology or materials, including the Compound, Licensed Product or
Companion Diagnostic; and/or (c) the validity, enforceability, or
non-infringement of any intellectual property rights or technology it provides
or licenses to the other Party under this Agreement.

Article XIII.

Indemnification; Product Liabilities

Section 13.1.    By Celgene.

(a)    Celgene Indemnification Obligation. Celgene agrees, at Celgene’s cost and
expense, to defend, indemnify and hold harmless Agios and its Affiliates and
their respective directors, officers, employees and agents (the “Agios
Indemnified Parties”) from and against any losses, costs, damages, fees or
expenses arising out of any Third Party claim relating to:

(i)    any breach by Celgene of any of its representations, warranties or
obligations pursuant to this Agreement;

(ii)    the gross negligence, or willful misconduct or violation of Law of
Celgene or its Affiliates or Licensee Partners; or

 

- 45 -



--------------------------------------------------------------------------------

(iii)    the Development, Manufacture and Commercialization of the Licensed
Products by Celgene, its Affiliates or its Licensee Partners, including all
Product Liabilities claims arising from Licensed Products distributed by Celgene
or its Affiliates or Licensee Partners.

(b)    Indemnification Procedures. In the event of any such claim against the
Agios Indemnified Parties by any Third Party, Agios shall promptly, and in any
event within [**], notify Celgene in writing of the claim. Celgene shall have
the right, exercisable by notice to Agios within [**] after receipt of notice
from Agios of the claim, to assume direction and control of the defense,
litigation, settlement, appeal or other disposition of the claim (provided that
such claim is solely for monetary damages and Celgene agrees to pay all Damages
relating to such matter, as evidenced in a written confirmation delivered by
Celgene to Agios) with counsel selected by Celgene and reasonably acceptable to
Agios; provided that the failure to provide timely notice of a claim by a Third
Party shall not limit an Agios Indemnified Party’s right for indemnification
hereunder except to the extent such failure results in actual prejudice to
Celgene. The Agios Indemnified Parties shall cooperate with Celgene and may, at
their option and expense, be separately represented in any such action or
proceeding. Celgene shall not be liable for any litigation costs or expenses
incurred by the Agios Indemnified Parties without Celgene’s prior written
authorization. In addition, Celgene shall not be responsible for the
indemnification or defense of any Agios Indemnified Party to the extent arising
from any negligent or intentional acts by any Agios Indemnified Party or the
breach by Agios of any representation, obligation or warranty under this
Agreement, or any claims compromised or settled without its prior written
consent. Each Party shall use reasonable efforts to mitigate Damages indemnified
under this Section 13.1.

Section 13.2.    By Agios.

(a)    Agios Indemnification Obligation. Agios agrees, at Agios’ cost and
expense, to defend, indemnify and hold harmless Celgene and its Affiliates and
their respective directors, officers, employees and agents (the “Celgene
Indemnified Parties”) from and against any losses, costs, damages, fees or
expenses arising out of any Third Party claim relating to:

(i)    any breach by Agios of any of its representations, warranties or
obligations pursuant to this Agreement;

(ii)    the gross negligence, willful misconduct or violation of Law of Agios or
its Affiliates, or following termination of this Agreement where Section 14.4 is
applicable, its Licensee Partners;

(iii)    Licensed Products distributed by Agios or its Affiliates, including all
Product Liabilities claims arising from Licensed Products distributed by Agios
or its Affiliates; or

(iv)    any of the matters disclosed by Agios in a disclosure schedule pursuant
to Section 12.2, where the cause of action underlying such Damages accrued prior
to the Execution Date. For the avoidance of doubt, amounts payable under Third
Party licenses entered into under Section 9.4(b) shall be borne by Celgene as
set forth in Section 9.4(b), and shall not be subject to indemnification under
this Section 13.2.

 

- 46 -



--------------------------------------------------------------------------------

(b)    Indemnification Procedures. In the event of any such claim against the
Celgene Indemnified Parties by any Third Party, Celgene shall promptly, and in
any event within [**], notify Agios in writing of the claim. Agios shall have
the right, exercisable by notice to Celgene within [**] after receipt of notice
from Celgene of the claim, to assume direction and control of the defense,
litigation, settlement, appeal or other disposition of the claim (provided that
such claim is solely for monetary damages and Agios agrees to pay all Damages
relating to such matter, as evidenced in a written confirmation delivered by
Agios to Celgene) with counsel selected by Agios and reasonably acceptable to
Celgene; provided that the failure to provide timely notice of a claim by a
Third Party shall not limit a Celgene Indemnified Party’s right for
indemnification hereunder except to the extent such failure results in actual
prejudice to Agios. The Celgene Indemnified Parties shall cooperate with Agios
and may, at their option and expense, be separately represented in any such
action or proceeding. Agios shall not be liable for any litigation costs or
expenses incurred by the Celgene Indemnified Parties without Agios’ prior
written authorization. In addition, Agios shall not be responsible for the
indemnification or defense of any Celgene Indemnified Party to the extent
arising from any negligent or intentional acts by any Celgene Indemnified Party
or the breach by Celgene of any representation, obligation or warranty under
this Agreement, or any claims compromised or settled without its prior written
consent. Each Party shall use reasonable efforts to mitigate Damages indemnified
under this Section 13.2.

Section 13.3.    Product Liability Costs. Except with respect to such portion
(if any) of Product Liabilities that are claims entitled to indemnification
under Section 13.1 or Section 13.2, all costs incurred in connection with any
litigation or proceeding relating to such Third Party Products Liability Action
shall be borne solely by Celgene.

Section 13.4.    Limitation of Liability. EXCEPT WITH RESPECT TO A BREACH OF
SECTION 8.6 OR ARTICLE XI, OR A PARTY’S LIABILITY PURSUANT TO SECTION 13.1 OR
SECTION 13.2, NEITHER PARTY SHALL BE LIABLE FOR SPECIAL, CONSEQUENTIAL,
EXEMPLARY, PUNITIVE, MULTIPLE OR OTHER INDIRECT OR REMOTE DAMAGES, OR FOR LOSS
OF PROFITS, LOSS OF DATA OR LOSS OF USE DAMAGES ARISING IN ANY WAY OUT OF THIS
AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, WHETHER BASED UPON WARRANTY,
CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR LOSS.

Section 13.5.    Insurance. Beginning on [**] and thereafter during the Term,
Celgene shall maintain commercial general liability insurance (including product
liability insurance) from a recognized, creditworthy insurance company, with
coverage limits of at least [**] US Dollars ($[**]) per claim and annual
aggregate. Celgene may elect to self-insure all or parts of the limits described
above. Within [**] following written request from Agios, Celgene, shall furnish
to Agios a certificate of insurance evidencing such coverage. If such coverage
is modified or cancelled, Celgene shall notify the Agios and promptly provide
Agios with a new certificate of insurance evidencing that Celgene’s coverage
meets the requirements of this Section 13.5.

 

- 47 -



--------------------------------------------------------------------------------

Article XIV.

Term and Termination

Section 14.1.    Term. This Agreement shall commence on the Effective Date and,
unless earlier terminated pursuant to Section 14.3, shall remain in effect until
it expires (the “Term”) as follows:

(a)    on a Licensed Product-by-Licensed Product and country-by-country basis,
this Agreement shall expire on the date of the expiration of the Royalty Term
with respect to such Licensed Product in such country; and

(b)    in its entirety upon the expiration of all applicable Royalty Terms under
this Agreement with respect to all Licensed Products in all countries in the
Territory.

For the avoidance of doubt, this Agreement shall not be effective until the
Effective Date, and this Agreement may be subject to termination prior to the
Effective Date as set forth in Section 3.2 of the Master Agreement, in which
case all rights to the Program (as defined in the Master Agreement) that is the
subject of this Agreement shall revert to Agios in accordance with Section 2.12
of the Master Agreement.

Section 14.2.    Effect of Expiration. After the expiration of the Term pursuant
to Section 14.1 above, the following terms shall apply:

(a)    Licenses after Licensed Product Expiration. After expiration of the Term
(but not after early termination) with respect to any Licensed Product in a
country in the Territory pursuant to Section 14.1(a), Celgene’s rights and
licenses hereunder under Agios’ rights in Agios Intellectual Property, Joint
Inventions, Joint Patents and Manufacturing Technology to develop, manufacture,
have manufactured, use, offer for sale, sell, import and otherwise commercialize
such Licensed Product and related Companion Diagnostics in the Field in such
country, for so long as it continues to do so, shall convert to irrevocable,
non-terminable rights and licenses, with the right to grant sublicenses;
provided that, following such expiration and notwithstanding Section 9.4(a), (i)
Celgene shall be solely responsible for all payments owed to any Third Party
licensors and (ii) Celgene shall be responsible for complying with the terms of
any license agreements with such Third Party licensors, in each case ((i) and
(ii)), solely with respect to Celgene’s exercise of such rights.

(b)    Licenses after Expiration of Agreement. After expiration of the Term (but
not after early termination) with respect to this Agreement in its entirety
pursuant to Section 14.1(b), Celgene’s rights and licenses hereunder under
Agios’ rights in Agios Intellectual Property, Joint Inventions, Joint Patents
and Manufacturing Technology to develop, manufacture, have manufactured, use,
offer for sale, sell, import and otherwise commercialize Licensed Products and
Companion Diagnostics in the Field worldwide, for so long as it continues to do
so, shall convert to irrevocable, non-terminable rights and licenses, with the
right to grant sublicenses; provided that, following such expiration and
notwithstanding Section 9.4(a), (i) Celgene shall be solely responsible for all
payments owed to any Third Party licensors and (ii) Celgene shall be responsible
for complying with the terms of any license agreements with such Third Party
licensors, in each case ((i) and (ii)), solely with respect to Celgene’s
exercise of such rights.

 

- 48 -



--------------------------------------------------------------------------------

Section 14.3.    Termination.

(a)    Termination for Convenience. Celgene shall have the right to terminate
this Agreement in its entirety for convenience upon [**] prior written notice to
Agios; provided that Celgene shall not have the right to terminate this
Agreement until [**] following the Effective Date (it being understood and
agreed that Celgene shall be entitled to terminate upon [**] written notice at
any time it reasonably determines that such termination is necessary to comply
with any Antitrust Law).

(b)    Termination for Material Breach.

(i)    Termination by Either Party for Breach. Subject to Section 14.3(b)(ii)
(with respect to a Material Breach by either Party of its obligations to use
Commercially Reasonable Efforts), this Agreement and the rights granted herein
may be terminated by either Party for the material breach of this Agreement in a
manner that fundamentally frustrates the transactions contemplated by this
Agreement taken as a whole by the other Party to this Agreement (each, a
“Material Breach”), provided that, if the breaching Party has not cured such
Material Breach within [**] after the date of written notice to the breaching
Party of such breach (or [**], in the case of Celgene’s payment obligations
under this Agreement or the specified time period provided in Section
14.3(b)(ii) with respect to a Material Breach by either Party of its obligation
to use Commercially Reasonable Efforts, each as applicable) (the “Cure Period”),
which notice shall describe such breach in reasonable detail and shall state the
non-breaching Party’s intention to terminate this Agreement pursuant to this
Section 14.3(b)(i). Notwithstanding the preceding sentence, the Cure Period for
any allegation made in good faith as to a Material Breach under this Agreement
will run from the date that written notice was first provided to the breaching
Party by the non-breaching Party. Any such termination of this Agreement under
this Section 14.3(b)(i) shall become effective at the end of the Cure Period,
unless the breaching Party has cured any such Material Breach prior to the
expiration of such Cure Period, or, if such Material Breach is not susceptible
to cure within the Cure Period, then, the non-breaching Party’s right of
termination shall be suspended only if and for so long as the breaching Party
has provided to the non-breaching Party a written plan that is reasonably
calculated to effect a cure and such plan is acceptable to the non-breaching
Party, and the breaching Party commits to and carries out such plan as provided
to the non-breaching Party within [**] days after the date that written notice
was first provided to the breaching Party by the non-breaching Party. The
Parties understand and agree that the totality of this Agreement and the [**].

(ii)    Additional Procedures for Termination by either Party for Failure of the
Other Party to Use Commercially Reasonable Efforts. If either Party wishes to
exercise its right to terminate this Agreement pursuant to Section 14.3(b)(i)
for the other Party’s Material Breach of its obligations to use Commercially
Reasonable Efforts, it shall provide to such other Party a written notice of its
intent to exercise such right, which notice shall be labeled as a “notice of
Material Breach for failure to use Commercially Reasonable Efforts,” and shall
state the reasons and justification for such termination [**]. For any such
notice of breach by a Party, the Cure Period shall, subject to Section
14.3(b)(iii), be [**], and shall become effective in accordance with Section
14.3(b)(i).

 

- 49 -



--------------------------------------------------------------------------------

(iii)    Disagreement as to Material Breach. If the Parties reasonably and in
good faith disagree as to whether there has been a Material Breach pursuant to
Section 14.3(b) then: (A) the Party that disputes that there has been a Material
Breach may contest the allegation by referring such matter, within [**] for
resolution to the Executive Officers, who shall meet promptly to discuss the
matter, and determine, within [**] following referral of such matter, whether or
not a Material Breach has occurred pursuant to Section 14.3(b); (B) the relevant
Cure Period with respect thereto will be tolled from the date the breaching
Party notifies the non-breaching Party of such dispute and through the
resolution of such dispute in accordance with the applicable provisions of this
Agreement (provided, that if such dispute relates to payment, the Cure Period
will only apply with respect to payment of disputed amounts, and not with
respect to undisputed amounts), (C) it is understood and agreed that during the
pendency of such dispute, all of the terms and conditions of this Agreement
shall remain in effect and the Parties shall continue to perform all of their
respective obligations hereunder) and (D) if it is finally and conclusively
determined in accordance with Section 15.2 that the breaching Party committed
such Material Breach, then the breaching Party shall have the right to cure such
Material Breach after such determination within the Cure Period (provided, that
if such dispute relates to a failure to use Commercially Reasonable Efforts,
such post-determination Cure Period shall be strictly limited to [**] and any
cure within such [**] period must fully cure such breach prior to the end of
such [**] period).

(iv)    If the Executive Officers are unable to resolve a dispute within such
[**] period after it is referred to them, the matter will be resolved as
provided in Section 15.2.

(v)    Payments. No milestone payments by Celgene will be due on milestones
achieved during the period between the notice of termination under Section
14.3(b) and the effective date of termination; provided, however, that (A) if
either Party provides notice of a dispute pursuant to Section 14.3(b)(iii) or
otherwise and such dispute is resolved in a manner in which no termination of
this Agreement occurs with respect to such breach or (B) the breaching Party
cures the applicable breach during the Cure Period, then upon such resolution or
cure Celgene will within [**] pay to Agios the applicable milestone payment for
each milestone achieved during the period between the notice of termination
under Section 14.3(b) and the resolution of such dispute or cure of such breach,
and if it was determined that Celgene wrongly asserted breach by Agios under
Section 14.3(b)(iii), then Celgene shall also pay interest on such amount as
provided in Section 9.9.

(c)    Termination for Insolvency. To the extent permitted by Law, this
Agreement may be terminated by either Party upon the filing or institution of
bankruptcy, reorganization, liquidation or receivership proceedings, or upon an
assignment of a substantial portion of the assets for the benefit of creditors
by the other Party; provided, however, that, in the event of any involuntary
bankruptcy or receivership proceeding such right to terminate shall only become
effective if either Party consents to the involuntary bankruptcy or receivership
or such proceeding is not dismissed within ninety (90) days after the filing
thereof.

 

- 50 -



--------------------------------------------------------------------------------

(d)    Termination for Patent Challenge. Either Party shall have the right to
terminate this Agreement solely on a Licensed Product-by-Licensed Product basis
upon written notice if the other Party or any of its Affiliates challenges the
validity, scope or enforceability of or otherwise opposes any Patent (i)
included in the Agios Intellectual Property and that is licensed to Celgene
under this Agreement in any action or proceeding, or (ii) included in the
Celgene Patents or Celgene Collaboration Patents that is licensed to Agios under
this Agreement in any action or proceeding (subject to the exceptions described
in this Section 14.3(d), a “Challenge”) (other than as may be necessary or
reasonably required to assert a defense, cross-claim or a counter-claim in an
action or proceeding asserted by such Party or any of its Affiliates or Licensee
Partners against the other Party or any of its Affiliates or Licensee Partners
or to respond to a court request or order or administrative law, request or
order), it being understood and agreed that either Party’s right to terminate
this Agreement under this Section 14.3(d) shall not apply to any actions
undertaken by an Affiliate of the other Party (the “Challenging Party”) that
first becomes such an Affiliate as a result of a Change of Control involving the
Challenging Party, where such new Affiliate was undertaking any of the
activities described in the foregoing clause prior to such Change of Control;
provided that, a Party’s right to terminate this Agreement under this Section
14.3(d) shall apply to actions undertaken by such new Affiliate if the
Challenging Party is the acquiror in such Change of Control and such new
Affiliate does not terminate or otherwise cease participating in such action,
proceeding, challenge or opposition within [**] after the effective date of such
Change of Control. If a Licensee Partner of Celgene challenges the validity,
scope or enforceability of or otherwise opposes any Patent included in any of
the intellectual property described in this Section 14.3(d) under which such
Licensee Partner is sublicensed in any action or proceeding, then Celgene shall,
upon written notice from Licensor, terminate such sublicense. For the avoidance
of doubt, an action by a Party or any Affiliate (collectively the “Pursuing
Party”) in accordance with this Agreement and the Master Agreement to amend
claims within a pending patent application of the other Party during the course
of the Pursuing Party’s Prosecution of such pending patent application or in
defense of a Third Party proceeding, or to make a negative determination of
patentability of claims of a patent application of the other Party or to abandon
a patent application of the other Party during the course of the Pursuing
Party’s Prosecution of such pending patent application, shall not constitute a
challenge under this Section 14.3(d). Neither Party shall, and each Party shall
ensure that its Affiliates and Licensee Partners do not, use or disclose any
Confidential Information of the other Party or any nonpublic information
regarding the Prosecution or enforcement of any Agios Patents, Celgene
Collaboration Patents or Joint Patents to which a Party or any of its Affiliates
or Licensee Partners are or become privy as a consequence of the rights granted
to Celgene pursuant to Article X, in initiating, requesting, making, filing or
maintaining, or in funding or otherwise assisting any other Person with respect
to, any Challenge.

Section 14.4.    Effects of Termination.

(a)    Effects of Celgene Termination for Convenience or Agios Termination for
Celgene Breach, Insolvency or Patent Challenge. Upon termination of this
Agreement by Celgene under Section 14.3(a) or by Agios under Section 14.3(b),
14.3(c) or 14.3(d), the following shall apply:

 

- 51 -



--------------------------------------------------------------------------------

(i)    all licenses granted by Agios to Celgene under Section 8.1 shall
terminate (A) in their entirety if pursuant to Section 14.3(a), (b) or (c), and
(B) with respect to the corresponding Compound and Licensed Product if pursuant
to Section 14.3(d);

(ii)    Celgene shall grant to Agios an exclusive, non-transferable (except as
set forth in Section 15.4), worldwide right and license in the Field, with the
right to grant sublicenses in a manner consistent with Section 8.2(a) and
Section 8.2(a)(ii)(2), and, from and after such termination, Agios shall pay
Celgene royalties on Annual Net Sales of Licensed Products pursuant to Section
9.3, reducing such royalties by [**] percent ([**]%) and substituting “Agios”
for “Celgene” and vice versa with respect to all obligations and definitions,
and otherwise mutatis mutandis, under Celgene’s rights in Celgene Intellectual
Property, Celgene Collaboration Intellectual Property, Joint Inventions, Joint
Patents and Manufacturing Technology to Develop, Manufacture and
Commercialize Compounds and Licensed Products; provided that, (i) Agios shall be
solely responsible for all payments owed to any Third Party licensors (without
any right to offset any such amounts against royalties payable to Celgene
hereunder) and (ii) Agios shall be responsible for complying with the terms of
any license agreements with such Third Party licensors, in each case ((i) and
(ii)), solely with respect to Agios’ exercise of such rights;

(iii)    Celgene shall be released from its Development, Manufacture and
Commercialization obligations (except as set forth in Section 14.4(a)(vii) and
Section 14.4(a)(viii) below with respect to Celgene’s transfer of Manufacturing
to Agios hereunder);

(iv)    within [**] after such termination, Celgene shall provide to Agios a
fair and accurate summary report of the status of Development and
Commercialization activities conducted by Celgene with respect to the Licensed
Products;

(v)    Celgene shall promptly transfer and assign to Agios all of Celgene’s and
its Affiliates’ rights, title and interests in and to the Product Trademark(s)
(but not any Celgene house marks or composite marks including a house mark)
owned by Celgene and solely used for Licensed Products in the Territory;

(vi)    Celgene shall as soon as reasonably practicable transfer and assign to
Agios all Regulatory Approvals of the Licensed Products in the Territory, their
corresponding Regulatory Documentation, and a copy of all of the data comprising
the global safety database for the Licensed Products and any related Companion
Diagnostics; provided that Celgene may retain such data and a single copy of
such Regulatory Approvals and Regulatory Documentation for its records; and
provided further that, if such Regulatory Approvals or Regulatory Documentation
are necessary or useful for the Development, Manufacture or Commercialization of
any product other than the Licensed Products, in place of transferring or
assigning the foregoing, Celgene shall grant Agios a Right of Reference or Use
with respect to such approvals or documentation with respect to the Licensed
Products in the Territory;

(vii)    Agios shall have the option, exercisable within [**]following the
effective date of such termination of this Agreement, to obtain Celgene’s
inventory of the Licensed Products at a price equal to [**] percent ([**]%) of
Celgene’s Manufacturing Costs for such inventory of the Licensed Products;
provided that, if Celgene, its Affiliates or Licensee

 

- 52 -



--------------------------------------------------------------------------------

Partners have outstanding orders, at Agios’ election, either Agios shall fulfill
such orders or, notwithstanding Agios’ option to purchase inventory, Celgene may
retain sufficient inventory to fulfill such orders. Agios may exercise such
option by written notice to Celgene during such [**] period; provided that, in
the event Agios exercises such right to purchase such inventory, Celgene shall
grant, and hereby does grant, a royalty-free right and license to any
trademarks, names and logos of Celgene contained therein for a period of [**]
solely to permit the orderly sale of such inventory, subject to Agios meeting
reasonable quality control standards imposed by Celgene on the use of such
trademarks, names and logos, which shall be consistent with the standards used
by Celgene prior to such termination;

(viii)    at Agios’ written request:

(1)    in exchange for a payment equal to [**] percent ([**]%) of Celgene’s
Manufacturing Costs and upon other commercially reasonable terms as may be
mutually agreed between the Parties or their respective Affiliates in a supply
agreement, Celgene shall use Commercially Reasonable Efforts to supply Agios and
its Affiliates with comparable quantities of the Licensed Products in the form,
formulation and presentation as were being Developed or Commercialized
immediately prior to termination until the earlier of [**] after the effective
date of the termination and establishment by Agios of an alternative supply for
such product(s);

(2)    in the event Celgene was utilizing a Third Party manufacturer to
Manufacture the Licensed Products, to the extent permitted by the terms of such
contract, Celgene shall promptly assign to Agios the manufacturing agreements
with such Third Party with respect to such product(s); and

(3)    Celgene shall transfer, or have transferred, to Agios or its designee,
pursuant to a technology transfer plan to be mutually agreed by the Parties, all
Manufacturing Technology Controlled by Celgene that is both necessary to
Manufacture the Licensed Products as Manufactured by or on behalf of Celgene and
its Affiliates prior to termination and has been incorporated in regulatory
documentation submitted to a Regulatory Authority in support of Development or
Commercialization of the Licensed Products (or is in the process of being
incorporated), and Celgene shall provide reasonable assistance in connection
with the transfer of such Manufacturing Technology to Agios or its designee, all
of which shall be transferred or provided at Celgene’s Out-of-Pocket Costs;

(ix)    separate transitional activities shall be undertaken with respect to any
Companion Diagnostic(s) to ensure that the appropriate Regulatory Approvals,
Manufacturing Technology or other Know-How or Patents necessary for the
Development, Manufacture or Commercialization of such Companion Diagnostic(s)
shall be transferred to Agios to the same extent as Regulatory Approvals,
Manufacturing Technology or other Know-How or Patents otherwise associated with
such Licensed Products are transferred;

(x)    notwithstanding anything to the contrary in Section 8.6, Agios shall have
the right to pursue the Development, Manufacture and Commercialization of the
Licensed Products; and

 

- 53 -



--------------------------------------------------------------------------------

(xi)    the provisions of Article X (other than Section 10.1) terminate, and
Celgene shall, if applicable, provide reasonable assistance to Agios and
cooperation in connection with the transition of Prosecution and enforcement
responsibilities to Agios with respect to Agios Patents, Celgene Collaboration
Patents and Joint Patents then being Prosecuted or enforced by Celgene,
including execution of such documents as may be necessary to effect such
transition.

(xii)    Sell-Down. Unless Agios exercises its option under Section
14.4(a)(vii), if Celgene, its Affiliates or Licensee Partners at termination of
this Agreement possess Licensed Product, have started the manufacture thereof or
have accepted orders therefor, Celgene, its Affiliates or Licensee Partners
shall have the right, for up to [**] following the date of termination, to sell
their inventories thereof, complete the manufacture thereof and Commercialize
such fully-manufactured Licensed Product, in order to fulfill such accepted
orders or distribute such fully-manufactured Licensed Product, subject to the
obligation of Celgene to pay Agios any and all payments as provided in this
Agreement.

(b)    Effects of Celgene Termination for Agios Breach, Insolvency or Patent
Challenge. Upon any termination of this Agreement by Celgene under Section
14.3(b), 14.3(c) or 14.3(d):

(i)    If Celgene has the right to terminate this Agreement pursuant to Section
14.3(b), Section 14.3(c) or Section 14.3(d), Celgene may elect upon written
notice to Agios, to either:

(1)     terminate this Agreement in its entirety, if pursuant to Section 14.3(b)
or Section 14.3(c), or with respect to the corresponding Compound and Licensed
Product, if pursuant to Section 14.3(d), in which case (1) all rights and
obligations of the Parties under this Agreement or the corresponding Compound
and Licensed Product, respectively, shall terminate, except (I) Celgene’s
payment obligations (accrued as of the effective date of such termination) and
the audit rights set forth in Article IX, and (II) Section 14.4(d), shall, in
each of cases (I) and (II), survive such termination, (2) Agios shall return any
Confidential Information of Celgene pursuant to Article VIII of the Master
Agreement that is not necessary to practice any licenses retained by Agios
following such termination under this Agreement, another Development &
Commercialization Agreement (as defined in the Master Agreement) or the Master
Agreement, (3) Celgene shall grant to Agios an exclusive, non-transferable
(except as set forth in Section 15.4), worldwide right and license in the Field,
with the right to grant sublicenses in a manner consistent with Section 8.2(a)
and Section 8.2(a)(ii)(2), and, from and after such termination, Agios shall pay
Celgene royalties on Annual Net Sales of Licensed Products pursuant to Section
9.3, reducing such royalties by [**] percent ([**]%) and substituting “Agios”
for “Celgene” and vice versa with respect to all obligations and definitions,
and otherwise mutatis mutandis, under Celgene’s rights in Celgene Intellectual
Property, Celgene Collaboration Intellectual Property, Joint Inventions, Joint
Patents and Manufacturing Technology to Develop, Manufacture and
Commercialize Compounds and Licensed Products; provided that, (I) Agios shall be
solely responsible for all payments owed to any Third Party licensors (without
any right to offset any such amounts against royalties payable to Celgene
hereunder) and (II) Agios shall be responsible for complying with the terms of
any license agreements with such Third Party licensors, in each case ((I) and
(II)), solely with respect to Agios’ exercise of such rights, and (4) Celgene
may seek any damages that Celgene can establish that are not compensated by the
royalties set forth in Section 14.4(b)(i)(A)(3); or

 

- 54 -



--------------------------------------------------------------------------------

(2)     maintain this Agreement in full force and effect (foregoing, for the
avoidance of doubt, the right to terminate this Agreement for such occurrence of
such breach) and, with respect to the Licensed Product(s) that are the subject
of the applicable breach by Agios, all future milestones and royalty obligations
in respect of such Licensed Products payable by Celgene under this Agreement
following such election shall be subject to a reduction of [**] percent ([**]%).

(ii)    each Party shall be released from its Development, Manufacture and
Commercialization obligations;

(iii)    if Celgene has made the election set forth in Section 14.4(b)(i)(2),
the license granted by Agios to Celgene in Section 8.1 shall convert to an
irrevocable, non-terminable license, with the right to grant sublicenses;
provided that, notwithstanding Section 9.4(a), (i) Celgene shall be solely
responsible for all payments owed to any Third Party licensors (without any
right to offset any such amounts against royalties payable to Agios hereunder)
and (ii) Celgene shall be responsible for complying with the terms of any
license agreements with such Third Party licensors, in each case ((i) and (ii)),
solely with respect to Celgene’s exercise of such rights.; and

(iv)    if Celgene has made the election set forth in Section 14.4(b)(i)(i)(2),
the rights of Agios in Article X (other than Section 10.1) shall be terminated
and Agios shall, if applicable, provide reasonable assistance to Celgene and
cooperation in connection with the transition of Prosecution and enforcement
responsibilities to Celgene with respect to Agios Patents, including execution
of such documents as may be necessary to effect such transition.

(c)    In the case of any termination of this Agreement, if any Clinical Trials
are then being conducted at the time of such termination with respect to any
Licensed Product, the Parties hereby agree (i) to reasonably cooperate in the
completion of any such Clinical Trials, and (ii) notwithstanding anything to the
contrary contained herein, to grant to the Party that retains global
Commercialization rights to such Licensed Product following such termination (A)
free of charge, copies of and rights of reference to and use of all Licensed
Product Data that is Controlled by such Party and generated pursuant to such
Clinical Trials that are relevant to or necessary to address issues relating to:
(1) the safety of such Licensed Product in the Territory, including data that is
related to adverse effects experienced with such Licensed Product and/or (2) all
activities relating to CMC regarding such Licensed Product and in each of (1)
and (2), that are required to be reported or made available to Regulatory
Authorities in the Territory, when and as such data become available, and (B)
copies of and rights of reference to and use of all Licensed Product Data (other
than the Licensed Product Data referred to in subclause (A) above) that is
Controlled by such Party and generated pursuant to such Clinical Trials that are
relevant to or necessary to address the Development and Commercialization of
such Licensed Product promptly following the generation of such Licensed Product
Data if, but only if, as to such Licensed Product Data described in this
subclause (B), such Party that retains global Commercialization rights to such
Licensed Product following such termination promptly pays

 

- 55 -



--------------------------------------------------------------------------------

for all Development Costs incurred following any such termination of this
Agreement with respect to such Clinical Trials. For purposes of this Section
14.4(c), “Licensed Product Data” means all relevant data included in the
Know-How Controlled by either Party or its Affiliates in relation to Licensed
Products for use in the Field either: (x) as of the Effective Date; or (y)
generated from the applicable Clinical Trials.

(d)    Survival. Upon any termination or expiration of this Agreement, unless
otherwise specified in this Agreement and except for any rights or obligations
that have accrued prior to the effective date of termination or expiration, all
rights and obligations of each Party under this Agreement shall terminate in
whole or with respect to the Licensed Products, as the case may be; provided,
however, that Section 9.3(c), Section 9.5, Section 9.6, Section 9.7, Section
9.8, Section 9.9, Section 9.10, Section 10.1, Section 11.5, Section 11.6,
Section 13.1, Section 13.2, Section 13.3, Section 13.4, Section 14.4, and
Section 15.2, as well as any other provision which by its terms or by the
context thereof is intended to survive, shall survive any such termination or
expiration of this Agreement.

(e)    Accrued Liabilities. Except as otherwise specifically provided herein,
termination of this Agreement shall not relieve the Parties of any liability or
obligation which accrued hereunder prior to the effective date of such
termination, nor preclude either Party from pursuing all rights and remedies it
may have hereunder or at law or in equity with respect to any breach of this
Agreement nor prejudice either Party’s right to obtain performance of any
obligation. In addition, termination of this Agreement shall not terminate
provisions which provide by their respective terms for obligations or
undertakings following the expiration of the term of this Agreement.

(f)    Relationship to Other Agreements. Termination or expiration of this
Agreement shall not affect in any way the terms or provisions of the Master
Agreement or any other then-existing executed Development & Commercialization
Agreement.

Article XV.

Miscellaneous

Section 15.1.    Dispute Resolution. The Parties agree that any disputes arising
with respect to the interpretation, enforcement, termination or invalidity of
this Agreement (each, a “Dispute”) shall first be presented to the Parties’
respective Executive Officers for resolution. If the Parties are unable to
resolve a given dispute pursuant to this Section 15.1 after discussions between
the Executive Officers within [**] after referring such dispute to the Executive
Officers, either Party may, at its sole discretion, seek resolution of such
matter in accordance with Section 15.2.

Section 15.2.    Submission to Court for Resolution. Subject to Section 15.1,
the Parties hereby irrevocably and unconditionally consent to the exclusive
jurisdiction of the courts located in the Southern District of New York for any
action, suit or proceeding (other than appeals therefrom) arising out of or
relating to this Agreement, and agree not to commence any action, suit or
proceeding (other than appeals therefrom) related thereto except in such
courts. The Parties further hereby irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding (other than
appeals therefrom) arising out of or relating to this

 

- 56 -



--------------------------------------------------------------------------------

Agreement in the courts of New York, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum. Each Party further agrees that service of any process,
summons, notice or document by registered mail to its address set forth in
Section 15.6 shall be effective service of process for any action, suit or
proceeding brought against it under this Agreement in any such court.

Section 15.3.    Governing Law. This Agreement and all questions regarding its
validity or interpretation, or the performance or breach of this Agreement,
shall be governed by and construed and enforced in accordance with the laws of
the State of New York, without reference to conflicts of laws principles.

Section 15.4.    Assignment.

(a)    Generally. This Agreement may not be assigned by any Party, nor may any
Party delegate its obligations or otherwise transfer licenses or other rights
created by this Agreement, except as expressly permitted hereunder without the
prior written consent of the other Party, which consent will not be unreasonably
withheld, delayed or conditioned.

(b)    Celgene. Notwithstanding the limitations in Section 15.4(a), Celgene
Corp. and Celgene RIVOT may assign this Agreement, or any rights or obligations
hereunder in whole or in part, to (i) one or more Affiliates solely as provided
in this Section 15.4(b) or (ii) its successor in interest in connection with the
merger, consolidation, or sale of all or substantially all of its assets or that
portion of its business pertaining to the subject matter of this Agreement;
provided, however, that, except in the case where Celgene Corp., or Celgene
RIVOT, as applicable, is involved in a merger or consolidation where it is the
surviving entity and no assets of Celgene Corp. or Celgene RIVOT, as applicable
have been transferred as a result of such merger or consolidation (for example,
a reverse triangular merger), (A) Celgene Corp. or Celgene RIVOT, as applicable,
provides Agios with at least [**] advance written notice of any such
assignment(s), (B) prior to such assignment(s), Celgene Corp. or Celgene RIVOT,
as applicable, agrees in a written agreement delivered to Agios (and upon which
Agios may rely) to remain fully liable for the performance of its obligations
under this Agreement by its assignee(s), and (C) prior to such assignment(s),
the assignee(s) agree in a written agreement delivered to Agios (and upon which
Agios may rely) to assume performance of all such assigned obligations. If
Celgene Corp. or Celgene RIVOT, as applicable, wishes to assign any Celgene
Intellectual Property, Celgene Collaboration Intellectual Property, Joint
Inventions, Joint Patents or Manufacturing Technology which Celgene Corp. or
Celgene RIVOT, as applicable, Controls, or Agios Program Assets for each
Program, to one or more permitted Affiliate(s), it will be permitted to do so
conditioned on such Affiliate(s) becoming a party to this Agreement, in the form
of an amendment to this Agreement executed by Celgene, Agios and such
Affiliate(s), pursuant to which such Affiliate(s) would agree to assume all
obligations hereunder, and grant to Agios all rights hereunder, with respect to
the assets so assigned.

(c)    Agios. Notwithstanding the limitations in Section 15.4(a), Agios may
assign this Agreement, or any rights or obligations hereunder in whole or in
part, to (i) one or more Affiliates solely as provided in this Section 15.4(c)
or (ii) its successor in connection with the merger, consolidation, or sale of
all or substantially all of its assets or that portion of its

 

- 57 -



--------------------------------------------------------------------------------

business pertaining to the subject matter of this Agreement; provided, however,
that, except in the case where [**], (A) Agios provides Celgene with at least
[**] advance written notice of any such assignment(s) no later than [**] after
such assignment(s), (B) prior to such assignment(s), Agios agrees in a written
agreement delivered to Celgene (and upon which Celgene may rely) to remain fully
liable for the performance of its obligations under this Agreement by its
assignee(s), and (C) prior to such assignment(s), the assignee(s) agree in a
written agreement delivered to Celgene (and upon which Celgene may rely) to
assume performance of all such assigned obligations, (D) in the case of any
assignment(s) by Agios of any Agios Intellectual Property, Joint Inventions,
Joint Patents or Manufacturing Technology which Agios Controls, and all Program
Assets for each Program will be transferred to such assignee(s) effective as of
such assignment(s), and (E) all of the matters referred to in clauses (A), (B),
(C) and (D), as applicable, will be set forth in documentation [**] prior to any
such assignment(s) ([**]) and in all cases will provide [**]. Subject to the
terms of this Section 15.4(c), if Agios wishes to assign any [**], it will be
permitted to do so conditioned on [**], pursuant to which such [**].

(d)    In the event the Implementation Date for this Agreement has not occurred
within [**] following the Effective Date, Celgene shall be entitled to [**], if
required by any Antitrust Law; provided that, the right to [**] set forth in
this Section 15.4(d) shall not apply if a breach by Celgene of its obligations
under Section 8.6(a) is a material cause of the failure to obtain clearance
under Antitrust Laws.

(e)    All Other Assignments Null and Void. The terms of this Agreement will be
binding upon and will inure to the benefit of the successors, heirs,
administrators and permitted assigns of the Parties. Any purported assignment in
violation of this Section 15.4 will be null and void ab initio.

(f)    Change of Control. Notwithstanding anything to the contrary in this
Agreement, with respect to any intellectual property rights controlled by the
acquiring party or its Affiliates (if other than one of the Parties to this
Agreement) involved in any Change of Control of either Party, such intellectual
property rights shall not be included in the technology and intellectual
property rights licensed to the other Party hereunder to the extent held by such
acquirer or its Affiliate (other than the relevant Party to this Agreement)
prior to such transaction, or to the extent such technology is developed outside
the scope of activities conducted with respect to the Collaboration, Compounds,
Licensed Products, or related Companion Diagnostics. The Agios Intellectual
Property and the Celgene Intellectual Property shall exclude any intellectual
property owned or controlled by a permitted assignee or successor and not
developed in connection with the Collaboration, Compounds , Licensed Products,
or related Companion Diagnostics, Developed, Manufactured or Commercialized
pursuant to this Agreement or the Master Agreement.

Section 15.5.    Force Majeure. If the performance of any part of this Agreement
by a Party is prevented, restricted, interfered with or delayed by an occurrence
beyond the control of such Party (and which did not occur as a result of such
Party’s financial condition, negligence or fault), including fire, earthquake,
flood, embargo, power shortage or failure, acts of war or terrorism,
insurrection, riot, lockout or other labor disturbance, governmental acts or
orders or restrictions, acts of God (for the purposes of this Agreement, a
“force majeure event”), such Party shall, upon giving written notice to the
other Party, be excused from such performance to

 

- 58 -



--------------------------------------------------------------------------------

the extent of such prevention, restriction, interference or delay; provided that
the affected Party shall use its Commercially Reasonable Efforts to avoid or
remove such causes of non-performance and shall continue performance with the
utmost dispatch whenever such causes are removed.

Section 15.6.    Notices. Unless otherwise agreed by the Parties or specified in
this Agreement, all notices required or permitted to be given under this
Agreement shall be in writing and shall be sufficient if: (a) personally
delivered; (b) sent by registered or certified mail (return receipt requested
and postage prepaid); (c) sent by express courier service providing evidence of
receipt and postage prepaid where applicable; or (d) sent by facsimile
transmission (receipt verified and a copy promptly sent by another permissible
method of providing notice described in clauses (a), (b) or (c) above), to
address for a Party set forth below, or such other address for a Party as may be
specified in writing by like notice:

 

To Agios:

 

Agios Pharmaceuticals, Inc.

88 Sidney Street

Cambridge, MA 02139

Attention: Chief Executive Officer

Telephone: 617-649-8600

Facsimile: [**]

  

To Celgene Corp. or Celgene RIVOT:

 

Celgene Corporation

86 Morris Avenue

Summit, NJ 07901

Attention: Senior Vice President Business Development

Telephone: (908) 673-9000

Facsimile: [**]

 

- 59 -



--------------------------------------------------------------------------------

With a copy to:

 

Agios Pharmaceuticals, Inc.

88 Sidney Street

Cambridge, MA 02139

Attention: Legal Department

Telephone: (617) 649-8600

Facsimile: [**]

 

and

 

WilmerHale

60 State Street

Boston, MA 02109

Attention: Steven D. Singer

Telephone: (617) 526-6410

Facsimile: (617) 526-5000

  

With a copy to:

 

Celgene Corporation

86 Morris Avenue

Summit, NJ 07901

Attention: Legal Department

Telephone: (908) 673-9000

Facsimile: [**]

 

and

 

Celgene RIVOT Ltd.

Aon House

30 Woodbourne Avenue

Pembroke HM 08

Bermuda

Phone: 441-296-4803

 

and

 

Dechert LLP

1900 K St. NW

Washington, DC 20006

Attention: David E. Schulman

Telephone: (202) 261-3440

Facsimile: [**]

Any such notices shall be effective upon receipt by the Party to whom it is
addressed.

Section 15.7.    Waiver. Except as otherwise expressly provided in this
Agreement, any term of this Agreement may be waived only by a written instrument
executed by a duly authorized representative of the Party waiving
compliance. The delay or failure of either Party at any time to require
performance of any provision of this Agreement shall in no manner affect such
Party’s rights at a later time to thereafter enforce such provision. No waiver
by either Party of any condition or term in any one or more instances shall be
construed as a further or continuing waiver of such condition or term or of
another condition or term.

Section 15.8.    Severability. If any provision of this Agreement should be held
invalid, illegal or unenforceable in any jurisdiction, the Parties shall
negotiate in good faith a valid, legal and enforceable substitute provision that
most nearly reflects the original intent of the Parties and all other provisions
of this Agreement shall remain in full force and effect in such jurisdiction and
shall be liberally construed in order to carry out the intentions of the Parties
hereto as nearly as may be possible. If the Parties cannot agree upon a
substitute provision, the invalid, illegal or unenforceable provision of this
Agreement shall not affect the validity of this Agreement as a whole, unless the
invalid, illegal or unenforceable provision is of such essential importance to
this Agreement that it is to be reasonably assumed that the Parties would not
have entered into this Agreement without the invalid, illegal or unenforceable
provision.

 

- 60 -



--------------------------------------------------------------------------------

Section 15.9.    Entire Agreement. This Agreement (including the Exhibits
attached hereto), together with the Master Agreement, constitutes the entire
agreement between the Parties relating to its subject matter, and supersedes all
prior and contemporaneous agreements, representations or understandings, either
written or oral, between the Parties with respect to such subject matter. There
are no covenants, promises, agreements, warranties, representations, conditions
or understandings, either oral or written, between the Parties other than as set
forth herein and therein.

Section 15.10.    Modification. No modification, amendment or addition to this
Agreement, or any provision hereof, shall be effective unless reduced to writing
and signed by a duly authorized representative of each Party. No provision of
this Agreement shall be varied, contradicted or explained by any oral agreement,
course of dealing or performance or any other matter not set forth in an
agreement in writing and signed by a duly authorized representative of each
Party.

Section 15.11.    Independent Contractors; No Intended Third Party
Beneficiaries. This Agreement is not intended nor shall be deemed or construed
to create any relationship of employer and employee, agent and principal,
partnership, or joint venture between the Parties. Each Party is an independent
contractor. Neither Party shall assume, either directly or indirectly, any
liability of or for the other Party. Neither Party shall have any express or
implied right or authority to assume or create any obligations on behalf of, or
in the name of, the other Party, nor to bind the other Party to any contract,
agreement or undertaking with any Third Party. There are no express or implied
third party beneficiaries hereunder, (a) except for the indemnitees identified
in Section 13.1 and Section 13.2, and (b) except for any licensor under any
Existing Third Party Agreement.

Section 15.12.    Interpretation; Construction. The captions to the several
Articles and Sections of this Agreement are included only for convenience of
reference and shall not in any way affect the construction of, or be taken into
consideration in interpreting, this Agreement. In this Agreement, unless the
context requires otherwise, (a) the word “including” shall be deemed to be
followed by the phrase “without limitation” or like expression, whether or not
followed by the same; (b) references to the singular shall include the plural
and vice versa; (c) references to masculine, feminine and neuter pronouns and
expressions shall be interchangeable; (d) the words “herein” or “hereunder”
relate to this Agreement; (e) “or” is disjunctive but not necessarily exclusive;
(f) the word “will” shall be construed to have the same meaning and effect as
the word “shall”; and (g) all references to “dollars” or “$” herein shall mean
U.S. Dollars. Each Party represents that it has been represented by legal
counsel in connection with this Agreement and acknowledges that it has
participated in the drafting hereof. In interpreting and applying the terms and
provisions of this Agreement, the Parties agree that no presumption will apply
against the Party which drafted such terms and provisions.

Section 15.13.    Performance by Affiliates.

 

- 61 -



--------------------------------------------------------------------------------

(a)    To the extent that this Agreement imposes obligations on Affiliates of a
Party, such Party agrees to cause its Affiliates to perform such obligations.

(b)    The Parties hereby acknowledge and agree that (a) Celgene Corp. is the
party to this Agreement with respect to all rights and obligations (including
payment obligations) under this Agreement in the United States; and (b) Celgene
RIVOT is the party to this Agreement with respect to all rights and obligations
under this Agreement outside of the United States.

Section 15.14.    Counterparts. This Agreement may be executed in two (2)
counterparts, each of which shall be deemed an original, and both of which
together shall constitute one and the same instrument. Any such counterpart, to
the extent delivered by means of a fax machine or by .pdf, .tif, .gif, .jpeg or
similar attachment to electronic mail (any such delivery, an “Electronic
Delivery”) shall be treated in all manner and respects as an original executed
counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. No Party hereto
shall raise the use of Electronic Delivery to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of Electronic Delivery as a claim or defense with respect to the
formation of a contract, and each Party forever waives any such claim or
defense, except to the extent that such claim or defense relates to lack of
authenticity.

Section 15.15.    HSR Clearance; Cooperation. For the avoidance of doubt, the
Parties shall continue to comply with Section 3.2 of the Master Agreement.

Section 15.16.    Equitable Relief. Notwithstanding anything to the contrary
herein, the Parties shall be entitled to seek equitable relief, including
injunction and specific performance, as a remedy for any breach of this
Agreement. Such remedies shall not be deemed to be the exclusive remedies for a
breach of this Agreement but shall be in addition to all other remedies
available at law or equity.

Section 15.17.    Further Assurances. Each Party shall execute, acknowledge and
deliver such further instruments, and do all such other acts, as may be
necessary or appropriate in order to carry out the expressly stated purposes and
the clear intent of this Agreement.

[Remainder of page intentionally left blank]

 

- 62 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date.

 

AGIOS PHARMACEUTICALS, INC. By:                                     
                                               
Name:                                     
                                        
Title:                                     
                                            CELGENE CORPORATION
By:                                     
                                               
Name:                                     
                                        
Title:                                     
                                           

Solely with respect to the rights and obligations

under this License Agreement outside of the United

States (subject to Section 15.13):

CELGENE RIVOT LTD. By:                                     
                                               
Name:                                     
                                        
Title:                                     
                                           

 



--------------------------------------------------------------------------------

Exhibit A

Target, Compound(s) and Upfront Option Payment

 

1.

Target:

 

2.

Compounds [check applicable box and include Agios identifiers and structure(s)]:

¨ inhibitors of Target

or

¨ activators of Target

Description of Compound:

 

3.

Upfront Option Payment calculated as: [check applicable boxes]

¨ If the Program under this Agreement is a Designated Development Program or the
Deemed DC Program, the sum of Thirty Million US Dollars ($30,000,000) plus the
Reimbursable Back-up Expenses and the Reimbursable Manufacturing Expenses (such
Reimbursable Back-up Expenses and Reimbursable Manufacturing Expenses, in the
aggregate, not to exceed [**] US Dollars ($[**]));

OR

¨ If the Program under this Agreement is a Continuation Program (other than the
Deemed DC Program), the sum of Thirty-Five Million US Dollars ($35,000,000) plus
the Reimbursable Back-up Expenses and the Reimbursable Manufacturing Expenses
(such Reimbursable Back-up Expenses and Reimbursable Manufacturing Expenses, in
the aggregate, not to exceed [**] US Dollars ($[**]));

OR

¨ If the Program under this Agreement is a Qualified Early Exercise I&I Program,
Ten Million US Dollars ($10,000,000).

 

A - 1



--------------------------------------------------------------------------------

ANNEX I

REIMBURSABLE MANUFACTURING EXPENSES AND REIMBURSABLE BACK-UP

EXPENSES

Reference is made to the Upfront Option Payment described in paragraph 3 of
Exhibit A to this Agreement, which will include the following Reimbursable
Manufacturing Expenses and/or Reimbursable Back-Up Expenses as
applicable: [check applicable boxes]

¨ Reimbursable Back-up Expenses shall only include amounts incurred for:

 

  •  

[describe pre-approved back-up Compounds] which back-up Compounds have been
agreed to by the Parties on [insert relevant dates] and

 

  •  

in the aggregate, equals $_______________________ (which amount is subject to
review pursuant to Section 9.6 and, in the event of any good faith dispute
between the Parties, such amount shall not be payable until the final resolution
pursuant to Section 9.6).

¨ Reimbursable Manufacturing Expenses shall only include amounts incurred for:

 

  •  

[describe pre-approved Manufacturing Expenses, including any relevant quantities
of conforming Compounds that were Manufactured for post-Pre-Exercise Phase I
Development activities]; and

 

  •  

in the aggregate, equals $_______________________ (which amount is subject to
review pursuant to Section 9.6 and, in the event of any good faith dispute
between the Parties, such amount shall not be payable until the final resolution
pursuant to Section 9.6).

 

A- 2



--------------------------------------------------------------------------------

Exhibit B

Agios Patents

(as of the Execution Date)

Celgene Collaboration Patents

(as of the Execution Date)

 

B-1



--------------------------------------------------------------------------------

Exhibit C

Existing Third Party Agreements

[Parties to identify each applicable Existing Third Party Agreement referenced
in the Option Data Package and each provision thereof that must be included in
this Agreement, including for Third Party Programs and Third Party Licenses]

 

C-1



--------------------------------------------------------------------------------

Exhibit D

Countries for Filing Agios Patents, Celgene Collaboration Patents and Joint
Patents

[**]

 

D-1



--------------------------------------------------------------------------------

Exhibit E

Press Release

 

E-1



--------------------------------------------------------------------------------

Disclosure Schedules

[tailor as applicable]

Schedule 12.2(d)

Schedule 12.2(e)

Schedule 12.2(f)

Schedule 12.2(h)

Schedule 12.2(i)        Patents

Schedule 12.2(j)        Existing Third Party Agreements

[Note: exceptions in Section 12.2 to be identified, if applicable]

 



--------------------------------------------------------------------------------

APPENDIX C

CERTAIN FINANCIAL DEFINITIONS

“Accounting Standards” means (a) GAAP (United States Generally Accepted
Accounting Principles); or (b) IFRS (International Financial Reporting
Standards), in either case, consistently applied.

“Development Costs” means the costs and expenses that are actually incurred by
or on behalf of a Party and specifically identifiable or specifically allocable
to Development activities for a given Program. “Development Costs” shall
include:

(a)    the FTE costs (determined by multiplying the number of FTE hours of
service spent by the FTE Rate) of Agios or its Affiliates with respect to such
Development, and in the case of Celgene or its Affiliates, instead of
reimbursing Celgene on an FTE basis, Celgene shall be reimbursed for [**]% of
Out-of-Pocket costs incurred by Celgene in connection with any Development
Activity);

(b)    all Out-of-Pocket Costs incurred by the Parties or their Affiliates,
including payments made to Third Parties with respect to such Development
(except to the extent that such costs have been included in FTE costs);

(c)    Regulatory Expenses;

(d)    the cost of contract research organizations (CROs); and

(e)    Manufacturing Costs for clinical supply, including:

(i)    costs of packaging of drug products and distribution of drug products
used in clinical trials;

(ii)    expenses incurred to purchase or package comparator drugs;

(iii)    costs and expenses of disposal of clinical samples; and

(iv)    costs and expenses incurred in scaling up Manufacturing activities
related to pre-clinical or clinical supply, including formulation development
activities;

all of such costs, as determined from the books and records of the applicable
Party and its Affiliates maintained in accordance with the Accounting
Standards. Notwithstanding anything in this definition to the contrary, only
those Development Costs that are contemplated by, and materially consistent
with, the Development Plan and Development Budget for the applicable Program
shall be chargeable as Development Costs.

“Manufacturing Costs” means, with respect to Program Compounds included in a
given Program, the reasonable FTE costs and Out-of-Pocket Costs of a Party or
any of its Affiliates or sublicensees incurred in Manufacturing such Program
Compounds, and including:

 

C-1



--------------------------------------------------------------------------------

(a)    to the extent that any such Program Compound is Manufactured by a Party
or any of its Affiliates or sublicensees, direct material and direct labor
costs, plus manufacturing overhead attributable to such Program Compound
(including facility start-up costs, all directly incurred manufacturing
variances, and a reasonable allocation of related manufacturing administrative
and facilities costs (including depreciation) and a reasonable allocation of the
costs of failed batches to be further described in the applicable supply
agreement, to be provided for such Program Compound, but excluding costs
associated with excess capacity), all determined in accordance with the books
and records of the applicable Party or its Affiliates or sublicensees maintained
in accordance with the Accounting Standards, consistently applied; and

(b)    to the extent that any such Program Compound is Manufactured by a Third
Party manufacturer, the Out-of-Pocket Costs paid by a Party or any of its
Affiliates or sublicensees to the Third Party for the manufacture, supply,
packaging and labeling of such Program Compound, and any reasonable
Out-of-Pocket Costs and direct labor costs actually incurred by such Party or
any of its Affiliates or sublicensees in managing or overseeing the Third Party
relationship, determined in accordance with the books and records of the
applicable Party or its Affiliates or sublicensees maintained in accordance with
the Accounting Standards, consistently applied.

“Out-of-Pocket Costs” means, with respect to certain activities hereunder,
direct expenses paid or payable by either Party or its Affiliates to Third
Parties (other than employees of such Party or its Affiliates) that are
specifically identifiable and incurred to conduct such activities for a Program
hereunder and have been recorded in accordance with the Accounting Standards.

“Regulatory Expenses” means, with respect to a Program Compound, all
Out-of-Pocket Costs incurred by or on behalf of a Party in connection with the
preparation and filing of regulatory submissions for such Program Compound and
obtaining of Regulatory Approvals and any applicable governmental price and
reimbursement approvals.

 

C-2



--------------------------------------------------------------------------------

SCHEDULE 1.1.29

DATA PACKAGE INFORMATION

Development Candidate Nomination Data Package: All available, relevant data
(including [**]) with respect to the applicable Program as laid out in the
Development Candidate Criteria, including [**].

End-of-Research Term Program Data Package: All available, relevant data
(including [**]) with respect to the applicable Program as laid out in the
Development Candidate Criteria, including [**].

Option Data Package: All relevant data (including [**]) with respect to the
applicable Program (including any applicable [**]), including (1) [**], (2)
[**], and (3) [**].

 

1.1.29-1



--------------------------------------------------------------------------------

SCHEDULE 1.1.35

DEVELOPMENT CANDIDATE CRITERIA

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 2 pages were omitted. [**]

 

1.1.35-1



--------------------------------------------------------------------------------

SCHEDULE 1.1.82

PUBLICATION GUIDELINES

Unless the JSC by mutual agreement agrees otherwise, the Parties agree as
follows:

[**]

 

1.1.82 - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1.83

QUALIFIED EARLY EXERCISE I&I PROGRAM CRITERIA

[**]

 

1.1.83 - 1



--------------------------------------------------------------------------------

SCHEDULE 9.2.9

AGIOS PATENTS

[**]

AGIOS

DOCKET        

 

   CC     

APPLICATION

NO.

  

FILING    

DATE

  

PUBLICATION

NO.

   PATENT   


NO.

[**]

 

  

[**]

  

[**]

  

[**]

         

[**]

 

  

[**]

  

[**]

  

[**]

         

 